     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 1 of 263 Page ID
                                       #:1344



 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA

13
     JANET GARCIA, GLADYS ZEPEDA,                  Case No.: 2:19-cv-6182-DSF-PLA
14                                                 Assigned to Judge Dale S. Fischer
     MIRIAM ZAMORA, ALI EL-BEY, PETER
15   DIOCSON JR., MARQUIS ASHLEY, JAMES
     HAUGABROOK, individuals, KTOWN FOR            DECLARATION OF HOWARD
16                                                 WONG ISO DEFENDANT CITY
     ALL, an unincorporated association,           OF LOS ANGELES’
17   ASSOCIATION FOR RESPONSIBLE and               OPPOSITION TO MOTION FOR
     EQUITABLE PUBLIC SPENDING an                  PRELIMINARY INJUNCTION
18
     unincorporated association,                   Concurrently Filed Documents:
19                                                    Memorandum of Points &
                    Plaintiffs,                         Authorities ISO Opposition
20                                                    Declarations ISO Opposition:
        vs.                                             Dermer, Wong, Pereida,
21 CITY OF LOS ANGELES, a municipal entity;             Ramirez, Rankin, Guerrero,
                                                        Haines, Medina, Banks, Bernal,
22 DOES 1-50,                                           Rodriguez, Diaz
               Defendant(s).                          Request for Judicial Notice
23                                                    Evidentiary Objections
24
                                                   Date: March 30, 2020
25                                                 Time: 1:30 p.m.
                                                   Ctrm: 7D
26
27
28
       DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 2 of 263 Page ID
                                       #:1345




 1                          DECLARATION OF HOWARD WONG
 2         I, HOWARD WONG, hereby declare:
 3         1.     I am the Assistant Chief Environment Compliance Officer for City of Los
 4   Angeles Department of Public Works, Bureau of Sanitation’s (“LASAN”) Livability
 5   Services Division (“LSD”) and Watershed Protection Division (“WPD”). I have personal
 6   knowledge of the facts contained herein, and if called to testify to the truth of these
 7
     matters, I could and would competently do so.
 8
           2.     I have worked for LASAN for 17 years. I started in 2003 as an
 9
     environmental compliance inspector and promoted to various levels of seniority before
10
     becoming the Assistant Chief Environmental Compliance Officer (“Assistant Chief”) in
11
     November 2018. My responsibilities include management and oversight of LASAN
12
     environmental compliance officers/inspectors and staff supporting the City’s
13
     Comprehensive Cleaning and Rapid Engagement Program (“CARE+” and “CARE”),
14
     Clean Streets LA (“CSLA”), Operation Healthy Streets (“OHS”), Homeless Outreach and
15
     Proactive Engagement (“HOPE”), and inspection, enforcement and emergency-response
16
     operations to mitigate unsanitary, hazardous, and/or dangerous conditions and cleanups
17
18
     the City’s public right-of-way. As part of my responsibilities, I manage environmental

19   compliance officers/inspectors and approve authorizations for posted cleanups and
20   unposted enforcement and emergency-response operations. I review posting surveys,
21   cleanup and enforcement reports, and health hazard assessments prepared by
22   environmental compliance officers/inspectors for these operations. I provide training and
23   instruction to environmental officers/inspectors on matters such as hazardous materials
24   and characteristics of hazardous materials, use and maintenance of personal protection
25   equipment, identifying and mitigating public health and safety standards, requirements
26   for transporting and disposing of hazardous materials, procedures for removing and
27   storing property, and other operating protocols.
28
                                                  1
          DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 3 of 263 Page ID
                                       #:1346




 1         3.     I have completed numerous classes in environmental studies for an
 2   Associates of Science (A.S.) Degree. I have also completed the following courses during
 3   my career: OSHA Hazardous Waste Operations and Emergency Response
 4   (HAZWOPER); Federal DOT Hazardous Materials HM181 & HM 232; Peace Officer &
 5   Standards Training (POST Penal Code 832); OES-CSTI Hazardous Materials
 6
     Technician; OES-CSTI Hazardous Materials Specialist; Investigation & Federal Law
 7
     Enforcement Center (FLETC) Advanced Environmental Crimes Program; and FEMA
 8
     Public Safety Sampling – WMD. I have extensive experience in the field analyzing
 9
     hazardous material, making health-hazard determinations of porous, non-porous and
10
     fibrous materials, and mitigating unsanitary and hazardous conditions, including
11
     emergency-response enforcements and posted street cleanings throughout the City.
12
           4.     In general, CARE+ provides public health services to encampments,
13
     including among other services, mobile showers, delivery of trash bins and regular trash
14
     pickup, outreach to connect homeless residents with services, and posted comprehensive
15
16
     cleanups of encampments. CARE provides resources to clean the public right-of-way

17   and address enforcement and emergency-response to mitigate illegal dumping and/or

18   items stored in the public right-of-way, including hazardous material, contraband, threats
19   to public health and safety, bulky items, excess property, items impeding accessibility
20   under the Americans with Disabilities Act (ADA), or items blocking City operations or
21   ingress/egress. CARE+ and CARE operations commenced throughout the City starting
22   on or around October 1, 2019.
23         5.     LSD is an LASAN division implemented to support CARE, CARE+ and
24   illegal-dumping cleanup programs. LASAN workers who previously supported CSLA,
25   OHS, HOPE, and public right-of-way enforcement and emergency response under
26   different LASAN divisions were essentially consolidated into one division under LSD.
27   WPD environmental compliance officers/inspectors who previously supported CSLA,
28
                                                2
          DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 4 of 263 Page ID
                                       #:1347




 1   OHS, HOPE, and other public right-of-way operations were included among the workers
 2   assigned to LSD
 3         6.    There are 17 CARE teams – one team for each of the 15 City Council
 4   Districts, one for the LA River, and one Citywide. LSD’s CARE team generally consists
 5   of two Environmental Compliance Inspectors (“ECI”), one Refuse Truck Collection
 6
     Operation (“RTCO”), and one Maintenance Laborer (“ML”). LSD uses a third-party
 7
     company, Clean Harbors Environmental Services, Inc., for transporting and disposing of
 8
     certain hazardous materials in accordance with state and federal regulations. CARE
 9
     teams also include Los Angeles Housing Services Authority (“LAHSA”) outreach
10
     workers. LAPD is generally not present during CARE operations (except in Skid Row
11
     and Venice Beach), but LAPD is available to respond quickly if needed to provide for the
12
     safety and security of the CARE teams during cleanup operations.
13
           7.    The Unified Homeless Response Command (“UHRC”) is a central
14
     command post for the City’s daily efforts to address the homeless crisis. The UHRC
15
16
     includes members from the Mayor’s Office, LASAN, LAPD, LAHSA, and other City

17   and State departments or agencies. UHRC helps ensure that the City’s daily, street-level

18   responses to homelessness are coordinated among the various agencies, and that
19   resources are deployed efficiently and effectively. Among other things, the UHRC
20   schedules and coordinates CARE+ and CARE operations.
21         8.    LASAN is the designated administrative agency for enforcement of Los
22   Angeles Municipal Code (“LAMC”) 56.11. LASAN adopted LAMC 56.11 Standard
23   Operating Protocols in April 2016, which LASAN amended in September 2018.
24   Attached as Exhibit 1 is a true and correct copy of the LAMC 56.11 Standard Operating
25   Protocols Amended September 2018 (“SOPs”) (bates label CTY004209-4255).
26         9.    The SOPs outline the operating guidelines, designation of tasks, and scope
27   of work for regulating personal property stored in public areas under LAMC 56.11.
28
                                               3
          DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 5 of 263 Page ID
                                       #:1348




 1         10.    The SOPs do not yet reflect a few operational changes implemented under
 2   CARE+ for cleanups occurring after October 1, 2019. For example, SOP No. 1 directs
 3   service requests to LASAN’s Customer Care Center. (Ex. 1 at CTY004213). UHRC
 4   directs service requests under CARE and CARE+. In addition, an updated form of notice
 5   for major cleanings is used for CARE+ in lieu of the form in Appendix 1 (Ex. 1 at
 6
     CITY004241). Attached as Exhibit 2 is a true and correct of a CARE+ notice (bates
 7
     label CTY004256). The SOPs have otherwise generally provided the guidelines for
 8
     posted cleanups and enforcement or immediate threats to the health and safety of the
 9
     public.
10
           11.    LASAN conducts posted cleanups using guidelines contained in SOP No. 3
11
     for posted public area cleanings. (Ex. 1 at CTY004216-4219). ECIs survey cleanup
12
     areas and post written notices of a major cleaning at the cleanup location a minimum of
13
     24 hours and no more than 72 hours before the official date and start time for the cleanup.
14
     ECIs take pictures of the notices posted at the cleanup location and prepare a posting
15
16
     survey.

17         12.    LASAN arrives at the cleanup location and prepares to commence

18   operations no earlier than the posted start time. For those individuals who have not
19   vacated the cleanup area and removed their property by the posted start time, LASAN
20   gives an additional 15 minutes to vacate the area and remove their personal property.
21   Some individuals remove their property and vacate the area before the posted start time.
22   Others, however, wait until the posted start time before they start packing and are unable
23   to finish packing in 15 minutes. A posted cleanup can take up to a full day to complete or
24   LASAN may have multiple posted cleanups at different locations that day. Permitting
25   individuals to remain in the cleanup area for extended periods of time after the posted
26   start time affects LASAN’s ability to stay on schedule and complete all operations on a
27   given day. Individuals who wait until the posted start time to start packing must therefore
28
                                                4
          DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 6 of 263 Page ID
                                       #:1349




 1   vacate the cleaning area like everyone else after 15 minutes.
 2           13.    Once the cleanup area has been vacated, ECIs inspect the area. Sharps,
 3   trash, debris, hazardous materials/waste, and human waste are collected and sent to
 4   disposal. Weapons, ammunition, and explosives are identified and removed by LAPD.
 5   ECIs assess health and safety hazards on items remaining in the posted cleanup area.
 6
             14.    Determinations of health and safety hazards are made using guidelines
 7
     contained in SOP No. 7. (Ex. 1 at CTY4227-4228, 4245-4247). Materials are considered
 8
     to be health hazards when there is statistically significant evidence based on at least one
 9
     study conducted in accordance with scientific principles that acute or chronic health
10
     effects may occur in exposed persons. The SOPs provide a list of hazardous
11
     materials/waste and potentially hazardous materials that include:
12
                    a.    Biohazards/infectious materials such as human sanitary waste
13
     including excrement and urine, human blood, other human bodily fluids, human parts,
14
     materials contaminated with human fluids, syringes, syringe needles, razor blades, other
15
16
     medical or laboratory sharps, drug paraphernalia, materials potentially infected with lice,

17   fleas, bedbugs, bacteria, or viruses, materials potentially in contact with vectors such as

18   rodents and birds, and materials or substances which may potentially harbor infectious
19   agents;
20                  b.    Toxins/poisons such as pesticides, mercury-containing bulbs, asbestos
21   materials, e-waste, etc.;
22                  c.    Flammables such as gasoline, propane, butane, lighter fluid, oil-based
23   plants, mineral spirits, paint thinner, acetone, petroleum-based solvents, oxygen tanks,
24   and other materials with flashpoints under 141 degrees Fahrenheit;
25                  d.    Corrosives such as batteries, muriatic acid (swimming pool acid),
26   acids equal to less than pH 2.0, caustic degreasers/cleaners, bases equal to or greater than
27   12.5;
28
                                                  5
             DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 7 of 263 Page ID
                                       #:1350




 1                e.     Reactives such as chlorine, oxidizers, peroxides, hydrogen peroxide,
 2   explosives, radioactive, ammunition, etc.;
 3                f.     Highly-compressed gases or liquids;
 4                g.     Motor oil,
 5                h.     Any substances listed in Title 22 of the Cal. Health and Safety Code.
 6
           15.     Title 22 of the California Code of Regulations (CCR) and Title 40 of the
 7
     Code of Federal Regulations (CFR) address hazardous materials. For example, defined
 8
     hazardous wastes appear at 22 CCR 66261.3 and 40 CFR 261.3, and characteristics of
 9
     hazardous waste appear at 22 CCR 66261.20-24 and 40 CFR 261.20-24.
10
           16.    LSD added vectors on its health hazard checklist specifically because of the
11
     prevalence of this hazard in encampments. A vector refers to a carrier that is capable of
12
     transmitting a pathogen from one organism to another. For example, rodents are
13
     common in encampments and are known hosts to parasitic arthropods or “vectors”, such
14
     as fleas, mites, or lice, which may carry bacteria associated with typhus, trench fever and
15
16
     bubonic plague.

17         17.    Other common health and safety hazards encountered during cleanups

18   include human waste excretions found on property, sidewalks or gutters, which may
19   infect others with hepatitis or gastrointestinal diseases. Discarded hypodermic needles
20   and sharps are also frequently encountered on the public right-of-way and expose the
21   public to accidental pricking and potential injection of viruses, such as hepatitis, HIV,
22   and other blood-borne diseases. Rodent feces are also common and create risk of
23   exposure to Hantavirus infections. Flammable materials, like propane and butane, create
24   fire hazards. Other commonly encountered hazards include lithium batteries that ignite
25   fires if disposed of improperly, car batteries, pesticides, insecticides, aerosols, bleach and
26   other chemical cleaning products.
27         18.    Hazardous waste found on permeable material, such as fabric, wood and
28
                                                  6
          DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 8 of 263 Page ID
                                       #:1351




 1   other permeable substances, are discarded to prevent the spread of infectious diseases.
 2   Hazardous waste found on non-permeable material may be disinfected and/or
 3   decontaminated in some instances. ECIs document items determined to be hazardous
 4   during the cleanup inspection on a Health Hazard Checklist (Ex. 1 at CTY004246).
 5   Materials identified as hazardous materials and wastes, such as toxics, ignitables,
 6
     corrosives, or sharps are disposed of at approved treatment, storage and disposal
 7
     facilities. Certain hazardous materials, such as flammables, corrosives, or sharps, must
 8
     be disposed at certain facilities. ECIs identify hazardous materials so that they are sent to
 9
     the proper facilities for disposal.
10
           19.    Non-hazardous excess property at the cleanup site is bagged and tagged for
11
     identification purposes and sent to a storage facility where the property remains available
12
     for pickup for 90 days. Post-removal notice is provided informing individuals where
13
     non-hazardous property may be recovered. Post-removal notice directs individuals to a
14
     storage facility located at 507 Towne Avenue, referred to as “the Bin.”
15
16
           20.    The Bin is operated by a nonprofit company called Chrysalis. The Bin

17   contains an area for voluntary storage where homeless individuals can obtain a storage

18   container to store and access personal property. The Bin also contains an area for
19   involuntary storage where non-hazardous property removed during cleanups is stored for
20   90 days. There are five other storage facilities for involuntary storage located in different
21   parts of the City, including the Valley on Pendleton Street, Northeast on North San
22   Fernando Boulevard, West LA on Vista Del Mar, San Pedro on North Gaffey, and
23   Northridge on Vanalden Avenue.
24         21.    LASAN delivers non-hazardous property to storage, completes a chain of
25   custody form transferring custody of property at the storage facility to Chrysalis, and
26   notifies Chrysalis of the delivery. Property stored in the facilities may be moved to the
27   Bin after the cleanup or Chrysalis may arrange to drop the property off to the individual
28
                                                 7
          DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 9 of 263 Page ID
                                       #:1352




 1   in a public area (by a restaurant or supermarket) closer to the cleanup area or the
 2   individual.
 3         22.     The recovery rate for non-hazardous property stored at involuntary storage
 4   facilities is low. In calendar year 2019, only 14.85% of stored non-hazardous property
 5   was claimed within 90 days. Attached as Exhibit 3 is a true and correct copy of a
 6
     summary containing the involuntary storage data for the 2019 calendar year (bates label
 7
     CTY004257).
 8
           23.     LASAN conducted posted CSLA cleanups on April 24, 2019 and May 21,
 9
     2019, at Lomita Boulevard and South McCoy Avenue by the Harbor City Greenway.
10
           24.     On April 22, 2019, ECIs surveyed the cleanup area at Lomita and McCoy,
11
     identified over 25 homeless encampments and health and safety risks, and posted 31
12
     notices in the area of the April 24, 2019 cleanup starting at 8:00 a.m. LASAN conducted
13
     the cleanup on April 24, 2019. ECIs prepared a report documenting the posting, cleanup,
14
     and health hazard assessments as part of their regular duties. LASAN maintains these
15
16
     records in the regular course of its operations for encampment cleanups. Attached as

17   Exhibit 4 is a true and correct copy of the LASAN Posted Cleanup and Health Hazard

18   Report for the April 24, 2019 Cleanup (bates label CTY001941-1975).
19         25.     ECIs took 194 pictures of the April 24, 2019 cleanup and 44 pictures of the
20   posting. Attached as Exhibit 5 are true and correct copies of several of the pictures taken
21   of the posted notices for the April 24, 2019 cleanup (bates labels CTY001976-1978, -
22   1981, -1985, -1990, -2002, -2004, -2006, and -2018). Attached as Exhibit 6 are true and
23   correct of copies of several pictures taken during the April 24, 2019 cleanup (bates labels
24   CTY002028, -2030, -2038-39, -2041, -2159, and -2177).
25         26.     The Report identifies a pet cage at location number five. (Ex. 4 at
26   CTY001946) The Health Hazard Checklist for location number five specifically
27   identifies the pet cage as contaminated due to the presence of biohazards, infectious, and
28
                                                 8
          DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 10 of 263 Page ID
                                        #:1353




 1    infested material, including urine. (Ex. 4 at CTY001960) The biohazards are reflected
 2    on the plastic bottom of the pet cage. (Ex. 6 at CTY002038-39) The Report does not
 3    identify the pet cage as a bulky item. The pet cage was discarded because of health and
 4    safety hazards identified in the Report.
 5          27.    LASAN completed the April 24, 2019 cleanup at the Greenway, but within a
 6
      few weeks the Greenway required another cleanup to mitigate public health and safety
 7
      hazards in the public right-of-way. Exhibit 7 contains true and correct copies of pictures
 8
      taken by ECIs during cleanup operations showing the Harbor City Greenway before and
 9
      after the April 24, 2019 cleanup, and again on May 21, 2019 before the posted cleanup
10
      that day (bates labels CITY002034, -2207, -1654).
11
            28.    On May 19, 2019, ECIs surveyed the cleanup area at Lomita and McCoy,
12
      identified 38 homeless encampments and health and safety risks, and posted notices in
13
      the area of the May 21, 2019 cleanup starting at 8:00 a.m. LASAN conducted the
14
      cleanup on May 21, 2019. ECIs prepared a report documenting the posting, cleanup, and
15
16
      health hazard assessments as part of their regular duties. LASAN maintains these records

17    in the regular course of its operations for encampment cleanups. Attached as Exhibit 8 is

18    a true and correct copy of the LASAN Posted Cleanup and Health Hazard Report for the
19    May 21, 2019 Cleanup (bates label CTY001236-1282).
20          29.    ECIs took 608 pictures of the May 21, 2019 cleanup and 21 pictures of the
21    posting. Attached as Exhibit 9 are true and correct copies of several of the pictures taken
22    of the posted notices for the May 21, 2019 cleanup (bates labels CTY001931, -1915, -
23    1911, -1910). Attached as Exhibit 10 are true and correct of copies of several pictures
24    taken during the May 21, 2019 cleanup (bates labels CTY001466, -1522, -1563, -1631, -
25    1640, -1645, -1647-48, -1651, -1654, -1662, -1670, -1705, -1672, -1711, -1754, -1814).
26          30.    The Report identifies two trailers at location number six and refers to a metal
27    cart with a mattress at adjacent location number seven. Areas six and seven reflect the
28
                                                  9
           DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 11 of 263 Page ID
                                        #:1354




 1    presence of feces and urine, cockroaches and small bug infestation. (Ex. 8 at
 2    CTY001246.) The Report identifies two trailers at location six as bulky items. The
 3    Health Hazard Checklist for location number six identifies two trailers discarded due the
 4    presence of biohazards, infectious, sharp, and infested material, including syringes. (Ex.
 5    8 at CTY001272). The Health Hazard Checklist for location number 7 identifies a
 6
      mattress discarded due the presence of biohazards, infectious, sharp, and infested
 7
      material, including syringes. (Ex. 8 at CTY01273). The trailer bottoms were made of
 8
      wood, permeable material. The two trailers were bulky items, but included on the Health
 9
      Hazard Checklist for disposal based on identified health and safety hazards.
10
            31.    On February 21, 2020, ECIs surveyed the cleanup area at 4th Street and
11
      Vermont, identified over 30 homeless encampments and numerous health and safety
12
      risks, and posted 16 notices in the area of the February 24, 2020 cleanup starting at 6:00
13
      a.m. LASAN conducted the cleanup on February 24, 2020. ECIs prepared a report
14
      documenting the posting, the CARE+ cleanup, and health hazard assessments as part of
15
16
      their regular duties. LASAN maintains these records in the regular course of its

17    operations for encampment cleanups. Attached as Exhibit 11 is a true and correct copy

18    of the LASAN Posted Cleanup and Health Hazard Report for the February 24, 2020
19    Cleanup (bates label CTY004259-4290).
20          32.    ECIs took 131 pictures of the February 24, 2020 cleanup. A picture of the
21    posted notice for February 24, 2020 cleanup is contained in the Report. (Ex. 11 at
22    CTY004260)
23          33.    The Report identifies multiple health hazards at the site, including human
24    waste (feces and urine), paint waste, sharps, flammable/combustibles, and the presence of
25    multiple vectors such as rodents, parasites, bedbugs, cock roaches, and dead animal
26    carcasses. (Ex. 11 at CTY004268-4269). Location four identifies an encampment with a
27    mattress, pallets, and a disabled individual and activists at the site. (Ex. 11 at
28
                                                   10
           DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 12 of 263 Page ID
                                        #:1355




 1    CTY004268). The Report states that wooden pallets used to lift the mattress off the
 2    ground were cross contaminated with biohazards and infectious human sanitary waste,
 3    and the mattress and wood consisted of permeable materials. (Ex. 11 at CTY004268)
 4    The Health Hazard Checklist identifies a mattress and pallets among contaminated items
 5    discarded due to contact with hazardous materials, including human waste, and rusted
 6
      metal nails in the pallet. (Ex. 11 at CTY004286) The mattress and pallets were bulky
 7
      items, but included on the Health Hazard Checklist for disposal based on identified health
 8
      and safety hazards.
 9
            34.    Surveys for posted cleanups are conducted at a minimum of 24 hours and
10
      typically within two to three days before the posted start time for the cleanup. There are
11
      times when a faster response is required to mitigate unsanitary or hazardous conditions in
12
      the public right-of-way. LSD conducts unposted enforcement and response to immediate
13
      threats to the health and safety of the public that can be conducted the same day or in less
14
      than 24 hours. These unposted enforcement and response to immediate threats to the
15
      health and safety of the public were previously referred to as HOPE/Rapid-Response
16
      cleanups and now fall under the CARE program.
17
            35.    LSD conducts enforcement and response to immediate threats to the health
18
      and safety of the public to mitigate public health and safety threats in the public right-of-
19
      way; to clear obstructions in the public right-of-way impeding City operations, blocking
20
      ADA access, or blocking ingress or egress into a building, parking lot, loading dock or
21
      other building entrance; to remove attachments to public property; and to remove
22
      construction materials, appliances, furniture, mattresses, and other large bulky items from
23
      the public right-of-way. The SOPs provide guidelines for conducting these operations.
24
            36.    LSD reviewed its records for incidents involving CARE operations in “early
25
      December 2019” that involved the destruction of a bicycle or bike parts at or around 6th
26
      Street and Harvard Boulevard. LSD identified CARE operations at 694 South Hobart
27
      Boulevard on December 9, 2019 and December 16, 2019. Both of these incidents
28
                                                  11
           DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 13 of 263 Page ID
                                        #:1356




 1    involved unsanitary conditions and public health and safety threats in the public right-of-
 2    way from hazardous materials.
 3          37.    LSD conducted an enforcement and response to immediate threats to the
 4    health and safety of the public in a CARE operation on December 9, 2019, at 694 South
 5    Hobart Boulevard to address immediate health threats in public areas from the presence
 6    of feces, urine, sharps, and other potential health hazards. ECIs prepared a report
 7    documenting the CARE operation and health hazard assessments as part of their regular
 8    duties. LASAN maintains these records in the regular course of its operations for CARE
 9    operations. Attached as Exhibit 12 is a true and correct copy of the LASAN CARE
10    Report for the December 9, 2019 cleanup (bates label CTY004291-4302).
11          38.    The Report identifies bike parts in location five in an area that the homeless
12    individuals at the site identified to the ECIs as a communal garbage pile, and informed
13    the ECIs that all items in the pile were trash for disposal. Ex. 12 at CTY004294. A
14    picture of the bike parts, including handlebars with no frame or wheel, and other
15    miscellaneous bike parts and large furniture in the communal garbage pile at location five
16    are reflected in the Report. (Ex. 12 at CTY004294, -4296).
17          39.    LSD conducted an enforcement and response to immediate threats to the
18    health and safety of the public in a CARE operation on December 16, 2019, at 694 South
19    Hobart Boulevard to address immediate health threats in public areas from the presence
20    of feces, urine, sharps, and other potential health hazards. ECIs prepared a report
21    documenting the CARE operation and health hazard assessments as part of their regular
22    duties. LASAN maintains these records in the regular course of its operations for CARE
23    operations. Attached as Exhibit 13 is a true and correct copy of the LASAN CARE
24    Report for the December 16, 2019 cleanup (bates label CTY004303-4315).
25          40.    The Report identifies miscellaneous bike parts that were rusted and one
26    operational bicycle at location eight in an encampment belonging to a Hispanic male in
27    his forties. (Ex. 13 at CTY004307). The Health Hazard Checklist for this location
28
                                                 12
           DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 14 of 263 Page ID
                                        #:1357




 1    identifies the bike parts were disposed due to the rusted metal. (Ex. 13 at CTY004315).
 2    The bike parts and operational bike are reflected in the Report. (Ex. 13 at CTY004309).
 3    The complete bicycle was not rusted and operational and remained at the encampment.
 4    (Ex. 13 at CTY004307, -4315)
 5          41.    In sanitation and waste management, bulky items refers generally to large
 6    items of solid waste such as household appliances, furniture, large auto parts, trees,
 7    branches, stumps, and other oversize wastes whose large size precludes or complicates
 8    their handling by normal solid wastes collection, processing, or disposal methods. (40
 9    CFR 243.101(c); 27 CCR 20164; 14 CCR 17225.8) A mattress, sofa, refrigerator or
10    other large piece furniture left on a public sidewalk would typically be removed and
11    disposed in proper facilities under general sanitation and waste management principles.
12          42.    LASAN collects bulky items from residential and multi-family residential
13    buildings it services, including removal of mattresses, couches, doors, carpet, toilets,
14    electrical waste and other furniture and large items. LASAN does not, however, collect
15    household hazardous waste, including automotive parts, oils, construction materials,
16    commercial appliances, paints, medicine, fluorescent lights, or cardboard (except for its
17    Move In/Move Out service). This traditional sanitation function has become increasingly
18    more complex as homeless encampments expand across the City.
19          43.    LASAN addresses removal of bulky items from the public right-of-way.
20    SOP No. 9 addresses bulky item removal and distinguishes between non-shelter bulky
21    items and bulky item shelters. (Ex. 1 at CTY004230-4233). Bulky items generally
22    include mattresses, appliances, furniture, and construction materials. Bulky items also
23    include sheds, structures, non-operational bicycles, and large items that cannot fit into a
24    60-gallon receptacle with the container lid closed. Tents, wheelchairs, walkers, crutches,
25    operational bicycles, and containers with a volume of 60-gallons or less are not deemed
26    bulky items under the SOPs or LAMC 56.11. Bulky items that are used as shelters but
27    are not tents are deemed bulky item structures.
28
                                                  13
           DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 15 of 263 Page ID
                                        #:1358




 1          44.    For bulky item structures, LASAN will post a pre-removal notice providing
 2    at least 24 hours notice before removal and will remove the bulky item structure no more
 3    than 72 hours after posting the pre-removal notice. If the bulky item structure has not
 4    been removed after providing pre-removal notice, LASAN will deconstruct and remove
 5    the structure, inspect and screen any items at the site, discard documented health and
 6    safety hazards and the bulky item structure, remove uncontaminated excess personal
 7    property and send the property to storage for 90 days. Post-removal notice is provided
 8    similar to a posted cleanup.
 9          45.    Other bulky items are addressed as part of CARE+ posted cleanups or
10    CARE enforcement and response to immediate threats to the health and safety of the
11    public. CARE+ notices for posted cleanup inform individuals to “removal all personal
12    property and bulky items from the posted area by” the posted start time, and further state
13    that “bulky items are always prohibited” in public areas. (Ex. 2 at CTY004256)
14    Permanent signage is posted in certain areas of the City stating that “no bulky items shall
15    be stored in the public areas” and identifying four days of the week when health and
16    safety hazards and bulky items will be removed from public areas under CARE, and one
17    day of the week where a comprehensive posted cleaning will occur under CARE+.
18    Attached as Exhibit 14 is a true and correct picture containing an example of permanent
19    signage (bates label CTY004258).
20          46.    SOP No. 9A provides further guidance for removal of bulky items. An
21    unattended bulky item in the public right-of-way may be removed immediately and
22    Electronic bulky items which fall under the classification of E-waste shall be disposed in
23    accordance with 40 CFR. For the removal of attended bulky items, LASAN will work
24    with the individual to allow for removal of the item. Bulky items associated with other
25    personal property are assessed by ECIs. Bulky items not picked up based on the ECI’s
26    assessment are addressed by a posted cleanup under SOP No. 3.
27          47.    I have been involved in thousands of cleanup operations during my career
28
                                                 14
           DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 16 of 263 Page ID
                                        #:1359




 1    and witnessed the proliferation of bike parts and “chop shops” in the public right-of-way.
 2    Miscellaneous bike parts are commonly found in homeless encampments, including
 3    multiple frames with no seats, no handlebars, no bike chains and/or or no wheels.
 4    Alternatively, there are miscellaneous parts like handlebars or wheels, but no frames. In
 5    these instances, there is not an operational bicycle, meaning one that can be rode and
 6    used as a mobility device. In my experience, a bicycle with all of its parts and a detached
 7    front wheel present at the site is not deemed inoperable and removed and discarded
 8    during cleanup operations.
 9          48.    LASAN maintains a customer service request number – 311 – that the public
10    may use to request bulky item pickups by their residences discussed above. In
11    responding to a 311 request, if LASAN’s solid resources collection team finds homeless
12    individuals claiming the property or signs of a homeless encampment by the property, the
13    service request would be redirected to LSD. Similarly, in areas around homeless
14    encampments, determining whether a bulky item is abandoned, part of an encampment,
15    or unabandoned and momentarily unattended by a homeless individual is exceedingly
16    difficult. Expansion of homeless encampments have made what at one time was
17    considered a traditional bulky item pickup significantly more complex for LASAN’s
18    ground crews.
19          49.    In Skid Row, LASAN complies with additional requirements for removing
20    and discarding bulky items under a Stipulated Order of Dismissal in Mitchell et al. v. City
21    of Los Angeles, Central District Case No. 2:16-cv-01750-SJO-JPR (Dkt. No. 119). In
22    Mitchell, the Court’s Order incorporated the terms of an approved settlement agreement
23    enumerating specific bulky items that required no notice for removal and no storage,
24    including: “couches, mattresses, dressers, or other similarly-sized or larger furniture;
25    wooden pallets; refrigerators or other similarly-sized or larger appliances, or barbeques or
26    other open-flame cooking devices having fuel containers with a water capacity greater
27    than 2.5 pounds.” LASAN also complies with other procedures addressed by the Order.
28
                                                  15
           DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 17 of 263 Page ID
                                        #:1360




 1          50.    LASAN’s involuntary storage facilities do not have capacity to store bulky
 2    items removed from homeless encampments or other public areas. Storage of bulky
 3    items would require significant expansion or creation of new storage facilities. In
 4    addition, storing bulky items is operationally more complex because there are regulations
 5    applicable to storage of bulky items. For example, storage requires “removing all doors
 6    from large household appliances and covering the item(s) to reduce the problems of an
 7    attractive nuisance, and the accumulation of solid waste and water in and around the
 8    bulky items.” (40 CFR 234.200-1(b))
 9          51.    The rate of recovery for stored property was less than 15% in 2019 (Ex. 3),
10    and this property includes, among other things, uncontaminated blankets and clothing
11    that would presumably be more essential than large furniture, appliances, and
12    construction materials. Removing bulky items from involuntary storage would require in
13    most instances a stake-bed truck or other mode of transportation to haul the bulky items
14    from storage facilities. Based on my experience in the field and working with homeless
15    residents and encampments, the rate of recovery for bulky items would be substantially
16    lower than 15% because most homeless residents do not have cars or means to transport
17    bulky items from storage facilities.
18          52.    If bulky items cannot be removed from the public right-of-way unless the
19    items are stored for 60 or 90 days, or determined to be contaminated material under the
20    Health Hazard Checklist, then LASAN’s ability to remove bulky items from the public
21    right-of-way will be impacted because proper storage facilities for bulky items stored on
22    the public right-of-way are unavailable. As a practical matter, this means that more bulky
23    items would remain in public areas, even if the bulky items create a public health and
24    safety hazard because of where the bulky item is located as opposed to because the bulky
25    item is itself contaminated and hazardous material. To place this risk in context, LASAN
26    responded to an average of 3,024 bulky item service requests per day from January 1,
27    2019 to March 9, 2020.
28
                                                 16
           DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 18 of 263 Page ID
                                        #:1361




 1          53.    Bulky items forced to remain in the public right-of-way unless stored for 60
 2    or 90 days would also create the potential for spread of infectious diseases because bulky
 3    items comprised of non permeable material (like metal) may not be contaminated for
 4    purposes of disposal in all instances, yet the item may still be capable of spreading
 5    infectious disease without proper decontamination or disinfection. This consideration is
 6    particularly important because of the recent public health emergencies declared locally
 7    for the coronavirus and past incidents involving a typhus outbreak in Dm¥ntown Los
 8    Angeles.
 9          I declare under penalty of perjury under the laws of the State of California and the
10    United States that the foregoing is true and correct and that this Declaration was executed
11
      on March 9, 2020, at Los Angeles, California.
12
13
14
                                                          HOWARD WONG
15

16

17
18

19
20
21

22
23
24

25
26
27
28


           DECLARATION OF HOW ARD WONG ISO CITY'S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 19 of 263 Page ID
                                   #:1362




                                EXHIBIT 1

                                      pg 18
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 20 of 263 Page ID
                                   #:1363




          LOS ANGELES
  MUNICIPAL CODE 56.11
  STANDARD OPERATING
           PROTOCOLS

               DESIGNATED ADMINISTRATIVE AGENCY
                   ("DAA'') LOS ANGELES SANITATION




                                                                   CTY004209

                                    pg 19
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 21 of 263 Page ID
                                        #:1364

'\




                     LOS ANGELES MUNICIPAL CODE 56.11

                      STANDARD OPERATING PROTOCOLS
                          Designated Administrative Agency ("DAA")

                                  LOS ANGELES SANITATION




              By_~~s;zJ'----

              Date _...,_,,,,_,   _______




                                         pg 20                          CTY004210
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 22 of 263 Page ID
                                   #:1365




                Table of Contents
    METHODOLOGY & PROCEDURES ......................................................................................................3
           PROCEDURE #1 - Referrals and Service Requests ............................................................... 3
           PROCEDURE #2 - Homeless Encampment Clean.. up Authorization ................................. 4
           PROCEDURE #3 - Public Area Cleaning ................................................................................,.. 6
           PROCEDURE #4 - Personal Property Obstructing City Operations ................................ 10
           PROCEDURE #5 - Personal Property Obstructing ingress/egress, and/or ADA
           Passage ............................................................................................................................................ 11
           PROCEDURE #6 - Individuals Storing Personal Property in Public Areas with a
           Posted Closure Time or otherwise Trespassing in Posted Public Property .................. 14
           PROCEDURE #7- Health & Safety Hazards ............................................................................ 17
           PROCEDURE #8- Evidence of a Crime or Contraband ....................................................... 19
           PROCEDURE #9A- Bulky Items (non-shelter) ...................................................................... 20
           PROCEDURE #9B - Bulky Items {structures)......................................................................... 22
           PROCEDURE #10 - Tents and Attachments ...........................................................................24
    TERMINOLOGY .......................................................................................................................................28
    APPENDIX 1 - Major Cleaning Notice ................................................................................................. 30
    APPENDIX 2 - Bulky Item Structure Postings .................................................................................... 32
    APPENDIX 3 - Health Hazard Sheet....................................................................................................35
    APPENDIX 4 - Non-Infectious Certificate ............................................................................................38
    APPENDIX 5 - Post~Removal Notice ................................................................................................... 40




    April 7. 2016                                                                                                                                llPage



                                                                                                                                                        CTY00421 1
                                                                              pg 21
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 23 of 263 Page ID
                                   #:1366




           INTRODUCTION
           The City of Los Angeles is responslble for the maintenance of sidewalks and
           other public areas owned, managed or maintained by the City. These public
           areas must remain safe, clean,. sanitary and accessible for public use by all
           individuals. To promote general public health and safety of all public areas, while
           balancing the needs of the City's population, at all levels, the City recently made
           amendments to the City of Los Angeles Municipal Code (LAMC) 56.11 to
           regulate any personal property disposed, left or stored in public areas.

           These protocols outline the operating guidelines, designation of tasks, and scope
           of work for regulating the storage of personal property in public areas and the
           allowance for the impoundment of such property, after the provision of notice, as
           provided for in LAMC 56.11.

           BACKGROUND
           LAMC 56.11 regulates storage of property on the City's public right-of-way,
           defined by LAMC 56.11 as including sidewalks, alleys, and streets. The
           Ordinance's Declaration of legislative Intent states, In part, that the unauthorized
           use of public areas for the storage of personal property interferes with the rights
           of other members of the public to use public areas for their intended purposes
           and can create a public health or safety hazard that adversely affects residential
           and commercial areas. The purpose of LAMC 56.11 is to maintain public areas in
           clean, sanitary and accessible condition for alt.

           DESIGNATED ADMINISTRATIVE AGENCY, LAMC 56.11.11
           Los Angeles Sanitation (LASAN) serves as the Designated Administrative
           Agency ("DAA") under the ordinance. The DAA shall promulgate rules, protocols
           and procedures for the implementation and enforcement of this ordinance,
           consistent with the provisions herein. The DAA is authorized to make
           administrative and ministerial revisions to these protocols, and/or forms and
           posting notices as needed to address unanticipated scenarios or any
           amendments to LAMC 56.11 or applicable codes or statutes.

           CITY ATTORNEY REVIEW
           The City Attorney's Office has reviewed the following LAMC 56.11 protocols for
           conformity with the Ordinance and subsequent amendments.




   April 71 2016                                                                     2 1 Pa ge




                                                                                          CTY004212
                                              pg 22
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 24 of 263 Page ID
                                   #:1367




            METHODOLOGY & PROCEDURES


            PROCEDURE #1 - Referrals and Service Requests
            Los Angeles Sanitation (LASAN}, Customer Care Center receives referrals and
            service requests to remove i11ega1 dumping and address sanitary conditions of
            public areas involving discarded personal property throughout the City. Referrals
            may be submitted to LASAN by Council Offices, the Mayor's Office, LAPD,
            Neighborhood Councils, 311 Call Center, governmental agencies, businesses,
            business improvement districts, and the general public.



            LEAD DEPARTMENT: LASAN
            PRIMARY SUPPORT: LAPD
            SECONDRY SUPPORT: BSS, GSD, LADOT, RAP

                Illegal Dumping Service Request Protocol
                    Step #1a - Reports of illegal dumping involving a suspected responsible
                    party shall be referred to LASAN Environmental Compliance Officers for
                    investigation.

                    Step #1b - Reports of illegal dumping with an unidentified responsible
                    party shall be immediately directed to LASAN for scheduled removal. If
                    hazardous materials are involved, the report will be referred to an
                    Env\ronmental Compliance Officer.

                    Step#2 - Illegally dumped items in public areas shall be removed by
                    LASAN.

                Homeless 1=ncampment Referral Protocol
                    For requests of Homeless Encampments clean-ups, see Procedure #2.




    April 7. 2016                                                                  3 1Page




                                                                                       CTY004213
                                           pg 23
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 25 of 263 Page ID
                                   #:1368




            PROCEDURE #2 - Homeless Encampment Clean-up Authorization
            Upon data entry, a Homeless Encampment clean-up authorization number is
            created and asslgned to the designated location. The following process must be
            completed in order for full approval of the authorization to commence the clean-
            up operation.



            LEAD DEPARTMENT: LASAN
            PRIMARY SUPPORT: LAHSA or OHSP
            SECONDARY SUPPORT: LAPD. ass. GSD, LADOT, RAP

                Homeless Encampment Clean-up Authorization Protocol
                  Step #1 - REFERRAL: LASAN             will
                                                           initiate the Homeless Encampment
                  clean-up authorization process by verifying the encampment and its
                  location including City owned, managed, or maintained property, and by
                  taking photographic evidence of the location. LASAN will then submit the
                  infonnation into a Homeless Encampment data management system. The
                  required information fields consist of. but are not limited to the following:

                    1. Address and/or cross street locations of the homeless encampment (or
                       closest address);
                    2. Description of the encampment(s), including photographs of the
                       encampment;
                    3. Additional location description (i.e. alley, under bridge, on overpass,
                       etc.),
                    4. Date location visited /assessed.

                    Step #2 - LAHSA AUTHORIZATION: Outreach to the homeless
                    individuals in the area will be conducted by the Los Angeles Homeless
                    Services Authority (LAHSA) or Other Homeless Service Provider (OHSP}
                    to inform the homeless residents of the upcoming clean-up efforts and the
                    requirement to relocate both themselves and their possessions from the
                    clean-up areas prior to the clean-up date/time. During these visits, LAHSA
                    or the OHSP shall offer available assistance and social services to the
                    homeless in the designated area. Upon completion of the visits, LAHSA
                    will sign off an the authorization.

                    Step #3- LASAN - CHIEF ECO Authorization: Once LAHSA or OHSP
                    has signed off, the authorization shall be reviewed and approved by the
                    LASAN -Chief Environmental Officer, or his/her designee.


    April 7, 2016                                                                    41Page




                                                pg 24                                    CTY004214
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 26 of 263 Page ID
                                   #:1369




                     Step #4 - BOARD OF PUBLIC WORKS AUTHORIZATION: The
                     President of the Board of Public Works or designated commissioner shall
                     revlew and approve the clean-up. The authorization is valid for up to 90
                     days from BPW approval or through completion of the clean-up at the
                     location, whichever comes first

                     Step #5 - HOMELESS ENCAMPMENT CLEAN-UP SCHEDULING:
                     LASAN shall program and schedule encampment clean-ups.

                     Step #6 - NOTICING: As required in Procedure #3, a notice will be posted
                     at the clean-up location a minimum of 24 hours in advance of the clean-up
                     date/time (See Appendix 1). The posted notice shall be photographed by
                     LASAN to document the notification of the pending clean-up. The Notice
                     shall be valid for only 72 hours from posting. If the encampment clean-up
                     cannot commence within 72 hours from posting, then a new posting must
                     re-occur before the clean-up may commence.

                     Step #7 - DOCUMENTATION: The Designated LASAN Employee
                     overseeing the clean~up shall document the clean-up, health hazard
                     assessments and impounded property.




    April 7 , 2016                                                                  S ! P age




                                              pg 25                                      CTY004215
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 27 of 263 Page ID
                                   #:1370




            PROCEDURE #3 - Public Area Cleaning
            A public area clean-up is a cleaning performed when an area is identified as
            having unsafe or poor health conditions. If there is a Homeless Encampment in
            the area, the following protocol will be followed, after authorization is approved in
            accordance with Procedure #2.



            LEAD DEPARTMENT: LASAN
            PRIMARY SUPPORT; LAPD
            SECONDARY SUPPORT: LAHSA or OHSP. BSS, GSD, LADOT, LAFD, RAP

                    Public Area Cleaning Ptotocol:
                      Step #1 - The LASAN Coordinator shall verify the Homeless Encampment
                      Clean~Up Authorization is approved. Once approved the LASAN
                      Coordinator shall coordinate the notice postings and clean-up date/time.

                       Step #2 - The Designated LASAN Employee, shall post the notice {See
                       Appendix 1) at the clean-up location a minimum of 24 hours in advance of
                       the official clean-up date/time and the clean-up shall commence no later
                       than 72 hours after posting. The notice should be photographed as
                       documentation.

                       Step #3 - Prior to commencing the clean-up, if LASAN is made aware that
                       there is no available capacity for involuntary storage, LASAN will not
                       proceed with the removal of personal property.

                      Step #4 - At the time of arrival, if it is raining and/or the temperature is
                      below 50 degrees Fahrenheit, LASAN shall consider whether to postpone
                      the clean-up after consultation with LASAN Management.

                      Step #5 - City crews from LASAN and LAPD shall meet at each clean-up
                      location and conduct a safety meeting. LASAN shalt be the lead agency
                      for the clean-ups, including closing that portion of the sidewalk and
                      adjoining street necessary to effectuate the clean-up. LAPD may provide
                      site security and traffic control for the clean-up teams. All individuals in the
                      clean-up area will be given up to 15 minutes to take their Personal
                      Property and vacate the area. If the person(s) is physically or mentally-
                      impaired and incapable of effectuating the removal of their personal
                      property, LAHSA or OHSP will be contacted to assist.

    April 7, 2016                                                                          6 I Page




                                                                                                 CTY004216
                                                    pg 26
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 28 of 263 Page ID
                                   #:1371




                    Step #5 - A Designated LASAN Employee shall inspect all property left in
                    the clean-up area for health and safety hazards. Health and safety
                    hazards, shall be documented, removed, and transported to an authorized
                    disposal facility by LASAN in accordance with Procedure #7. LAPD will
                    remove any weapons, ammunition, and explosives. The health and safety
                    hazards shall be documented on the Hazard Determination sheets by
                    LASAN staff (See Appendix #3).


                    Step #7 - A Designated LASAN Employee may remove Unattended
                    Personal Property in the clean-up area only if it complies with the following
                    procedure:

                           1) Pre-Removal Notice was posted as required by LAMC Section
                              56.11j

                           2) The removal shall occur no less than 24 hours after the posting
                              of the pre-removal notice, and no more than 72 hours after the
                              posting of pre-removal notice;

                           3) Written or photographic evidence shall be prepared which
                              documents the general description and location of the Personal
                              Property;

                           4) The Personal Property shall be bagged and tagged for
                              identification purposes;

                           5) The Personal Property shall be delivered to a 90 day storage
                              facility; and

                           6) A Post-Removal Notice shall be feft at the place from which the
                              Personal Property was removed.

                    Step #8 - A Designated LASAN Employee may remove Attended
                    Personal Property in the clean-up area only if it complies with the following
                    procedure:

                           1)     Pre-Removal Notice was posted as required by LAMC
                                  Section 56.11 :

                           2)     The removal shall occur no less than 24 hours after the
                                  posting of the Pre-Removal Notice, and no more than 72
                                  hours after posting of Pre-Removal Notice;

    April 7, 2016                                                                      7 1 Page




                                                                                            CTY004217
                                                  pg 27
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 29 of 263 Page ID
                                   #:1372




                           3}     Individuals can voluntary dispose of any items with LASAN;

                          4)      LASAN may provide a bag or other container capable of
                                  containing 60 gallons worth of Personal Property to the
                                  owner of the Personal Property;

                           5)    LASAN shall direct the owner that he or she will have up to
                                 15 minutes to place into the bag or container up to 60
                                 gallons worth of Personal Property;

                           6)     If the owner refuses to or does not place Personal Property
                                  into the container within the 15 minute period, LASAN shall
                                  remove all property as excess personal property.

                          7)     For Excess Personal Property, LASAN shall prepare written
                                 or photographic evidence which documents the general
                                 description and location of the Excess Personal Property;

                          8)     The Excess Personal Property shall be bagged and tagged
                                 for identification purposes;

                          9)     The Excess Personal Property shall be delivered to a 90 day
                                 storage facility; and

                           10)   A Post-Removal Notice shall be left at the place from which
                                 the Excess Personal Property was removed or given to the
                                 owner.

                    Step #9 - If an indivjdual fails to comply with a Designated LASAN
                    Employee's directive, or willfully resists, delays or obstructs a Designated
                    LASAN Employee from moving, removing, or impounding Personal
                    Property, the Designated LASAN Employee shall request support from law
                    enforcement and law enforcement will proceed Within their established
                    Departmental protocols.

                    Step #10 - If an individual is physically impaired and the impairment limits
                    compliance with a Designated LASAN Employee directives regarding
                    LAMC Section 56.11, LASAN may assist the individual with compliance or
                    may contact LAHSA or OHSP to assist.

                    If an Individual is mentally impaired and the impairment makes
                    incomprehensible compliance with instructions from a Designated LASAN
                    Employee regarding LAMC Section 56.11, LASAN shall contact LAHSA or
                    OHSP for assistance.

    April 7, 2016                                                                     Bl Page




                                                                                           CTY004218
                                                  pg 28
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 30 of 263 Page ID
                                   #:1373




                    Step # 11 - If at any time, a City Employee believes that an individual
                    poses a danger to himself, herself or another, incruding a danger to the
                    City Employee, the City Employee shall request law enforcement
                    assistance.

                    Step #12 - (ff required) LASAN Vactor Truck may pressure-wash the
                    sidewalks, parkways, street gutters, anq inlets of storm drain catch basins.
                    The generated water shall be recovered and disposed of to the sanitary
                    sewer.

                    Step #13- (If requrred) LASAN (or designated contractor) may disinfect
                    the washed areas with a sprayed solution of bleach and water that meets
                    Center for Disease Control standards for disinfection.

                    Step #14 - A Designated LASAN Employee shall document and
                    photograph clean-up activities. Any human waste removar and disposal by
                    LASAN will require the completion and signature of a non-infectious
                    certification form by a Designated LASAN Employee (See Appendix #4).




    April 7, 2016                                                                    9 j Page




                                                                                          CTY004219
                                               pg 29
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 31 of 263 Page ID
                                   #:1374




            PROCEDURE #4- Personar Property Obstructing City Operations
            At any time in which City operations for maintenance or construction are
            obstructed by personal property in a public area. A City Employee may
            temporarily move the personal property.



            LEAD DEPARTMENT: ALL CITY DEPARTMENTS
            PRIMARY SUPPORT: LAPD, LASAN
            SECONDARY SUPPORT: LAHSA or OHSP, ass, GSD, LADOT, LADWP,
            LAFD,RAP

            ENFORCEMENT AUTHORITY:
            LAMC 56.11.3(c) property obstructing City operations

                Property Obstructing City Operations Protocol:
                   Step #1a -When personal property is unattended, the City Employee may
                   temporarily move the obstructing property. If there are issues, please
                   proceed to Step #3 In the process.

                    Step #1 b - When the obstructing property is attended , the City Employee
                    shall direct the individual(s) to move the property as to not obstruct City
                    operations, maintenance and clean ups. All individuals will be given up to
                    15 minutes to vacate the area. ff the person{s) is physically or mentally-
                    impaired and incapable of effectuating the removal of their personal
                    property, LAHSA or OHSP will be contacted to assist.

                    Step #2 - If the individual fails to comply with a City Employee's directive,
                    or willfully resists, delays or obstructs a City Employee from moving,
                    removing, move the obstructing property, they will be deemed as "non-
                    compliant". The City Employee shall contact the LAPD for assistance.

                    Step #3 - ln situations where there is no feasible place to temporarily
                    place obstructing property or the amount of personal property is in excess
                    of the volume of a 60-gallon container with the lid closed, the City
                    Employee shall contact LASAN for assistance. A Post~Removal notice
                    shall be provided for all personal property taken to a 90-day storage
                    facility pursuant to LAMC 56.11.4.(b).

                    Step #4 - For any obstructing property that was temporarily moved for City
                    operations or maintenance, the City Employee shall return the property to
                    the original location after the completion of the work.

    April 7,·2016                                                                     lOlPage



                                                                                           CTY004220
                                                 pg 30
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 32 of 263 Page ID
                                   #:1375




            PROCEDURE #5 - Personal Property Obstructing ingress/egress, and/or
            ADA Passage
            Without Pre-Removal Notice, a Designated LASAN Employee may move, and
            when necessary, remove Personal Property in a Public Area that is a) Stored
            within ten feet of any operational and utilizable entrance, exit, driveway or loading
            dock; orb) Stored in a manner that does not allow for passage required by the
            Americans With Disabilities Act, which generally requires clearance of at least 36
            inches on the sidewalk.



            LEAD DEPARTMENT: LAPD
            PRIMARY SUPPORT: LASAN
            SECONDARY SUPPORT:· LAHSA or OHSP, BSS, GSD, LADOT, LAOWP,
            LAFD,RAP

            ENFORCEMENT AUTHORITY:
            LAMC 56.11.3(e) person(s) are prohibited from storing property within ten feet of
            an operational and utilizable entrance, exit, driveway or loading dock
            LAMC 56.11.3(d) property blocking passage as required by ADA
            LAMC 41.1 B(a) person(s) blocking streets, sidewalks, or other public ways

                    Obstructing Personal Properly Protocol:

                    Step #1- Obstructing Personal Property, Unattended or Attended, may be
                    checked for health and safety hazards, in accordance with Procedure #7.

                    Step #2 - A Designated LASAN Employee may remove Unattended
                    Personal Property that is stored within ten feet of an operational and
                    utilizable entrance, exit, driveway or loading dock and/or is impacting ADA
                    compliance pursuant to the following procedure:

                          1)     Pre"Removal Notice is not required to move obstructing
                                 Personal Property described above;

                          2)     Written or photographic evidence shall be prepared which
                                 documents the general description and location of the
                                 removed Personal Property;

                          3)     The removed Personal Property shall be bagged and tagged
                                 for identification purposes; and


    April 7, 2016                                                                    111Page




                                                                                            CTY004221
                                              pg 31
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 33 of 263 Page ID
                                   #:1376




                          4}        The remoyed Personal Property shall be delivered to a 90
                                    day storage facility; and

                    Step #3 A Designated LASAN Employee may remove Attended Personal
                            4




                    Property that is stored within ten feet of an operational and utllizable
                    entrance, exit. driveway or loading dock and/or is impacting ADA
                    compliance pursuant to the following procedure:

                          1) Upon being directed, the owner of the Persona! Property will
                             have up to 15 minutes to move the Personal Property so not to
                             a) obstruct an area within ten feet of any operational and
                             utilizable entrance, exit, driveway or loading dock; orb} obstruct
                             the clearance of at least 36 inches for safe passage;

                          2) If the owner refuses to or does not move the Personal Property
                                as requested, the Designated LASAN Employee may remove
                                the Personal Property;

                          3) If an individual fails to compty with a directive, or willfully
                             resists, delays or obstructs a Designated LASAN Employee
                             from moving, removing, or impounding Personal Property, the
                             Designated LASAN Employee shall request support from law
                             enforcement and law enforcement will proceed within their
                             established Departmental protocols.

                          4) If an individual is physically impaired LASAN shall assist the
                             individual with compliance or may contact LAHSA or OHSP to
                                assist.

                                If an individual is mentally impaired and the impairment makes
                                incomprehensible compliance with instructions from a City
                                Employee regarding LAMC Section 56.11, LASAN shall contact
                                LAHSA or OHSP for assistance.

                          5} If at any time, a City Employee believes that an individual poses
                             a danger to himself, herself or another, including a danger to the
                             City Employee, the City Employee shall request law
                             enforcement assistance.

                          6) If the Personal Property cannot feasibly be moved by the owner
                             to another part of the block on which it was located without

    April 7, 2016                                                                   12 1Page




                                                                                          CTY004222
                                                   pg 32
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 34 of 263 Page ID
                                   #:1377




                       alleviating the obstruction, the Personal Property may be
                       removed;

                    7) Written or photographic evidence shall be prepared which
                       documents the general description and location of any removed
                       Personal Property;

                    8) The removed Personal Property shall be bagged and tagged for
                       identification purposes;

                    9) The removed Personal Property shall be delivered to a 90 day
                       storage facility; and

                    10) A Post-Removal Notice shall be left at the place from which the
                       Personal Property was removed or given to the owner.




    April 7, 2016                                                           B l P age


                                                                                  CTY004223
                                            pg 33
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 35 of 263 Page ID
                                   #:1378




            PROCEDURE '#6 - Individuals Storing Personal Property in Public Areas
            with a Posted Closure Time or otherwise Trespassing in Posted Public
            Property
            LAMC 56.11.3.(f) provides that no person shall Store Personal Property in a
            Public Area that has a clearly posted closure time, after the posted closure time.
            Without prior notice, the City may remove and impound personal property,
            whether Attended or Unattended, provided the property may not be removed until
            after the posted closure time or unauthorjzed location.



            LEAD DEPARTMENT: City Departments overseeing impacted property
            PRIMARY SUPPORT: lAPD, LASAN
            SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LADWP,
            LAFD, RAP

            ENFORCEMENT AUTHORllY (In addition to local & State codes)
            LAMC 56.11.3.(f} No Person shall Store in a Public Area that has a clearly
                 posted closure time.
            LAMC 61.07.(i) No person shall fail to comply with any valid order issued by a
                 public officer.

                Personal Property Stored in a Public Areas after a Posted Closure Time or
                unauthorized location Protocol

                    Step #1 - If Attended the responsible City Department shall direct the
                    individual to move from the closed area. The Law Enforcement Officer
                    may then call LASAN for health hazard assessment assistance, if
                    necessary.

                    Step #2 - As to both Unattended and Attended Personal Property, a City
                    Employee shall contact LASAN to proceed to remove the Personal
                    Property for storage. After the property is checked for health and safety
                    hazards, the property may be removed and stored in accordance with
                    Procedure #7.

                    Step #3 - A Designated LASAN Employee may remove Unattended
                    Personal Property in a Public Area subject to a specified closing time by
                    complying with the following procedure:

                          1)     The City Employee confirms that a notice containing the
                                 closing time is clearly posted in the area where the Personal

    April 7, 2016                                                                  14   IPage


                                                                                         CTY004224
                                                  pg 34
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 36 of 263 Page ID
                                   #:1379




                                Property is stored and the impoundment begins after the
                                posted closing time;

                          2)    Written or photographic evidence shall be prepared which
                                documents the general description and location of the
                                Personal Property;

                          3)    The Personal Property shall be bagged and tagged for
                                identification purposes;

                          4)    The Personal Property shall be delivered to a 90 day storage
                                facility; and

                          5)    A Post-Removal Notice shall be left at the place from which
                                the Personal Property was removed.



                    Step # 4- A Designated LASAN Employee may remove Attended Personal
                    Property in a Public Area subject to a specified closing time or
                    unauthorized location by complying with the following procedure:

                          1)    The Designated lASAN Employee confirms that a notice
                                containing the closing time is clearly posted in the area
                                where the Personal Property is stored and impoundment
                                begins after the posted closing time;

                         2)    The Designated LASAN Employee shall provide a bag or
                               other container capable of containing 60 gallons worth of
                               Personal Property to the owner of the Personal Property:

                         3)    The Designated LASAN Employee shall direct the owner
                               that the Public Area is closed or is about to be closed and
                               that he or she has up to 15 minutes to place into the
                               container up to 60 gallons worth of Personal Property and
                               leave the Public Area with the container;

                         5)    If the owner refuses to or does not place Personal Property
                               into the container within the 15 minute period, the
                               Designated LASAN Employee may remove the Personal
                               Property;



    April 7, 2016                                                                15 I Page




                                                                                      CTY004225
                                                  pg 35
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 37 of 263 Page ID
                                   #:1380




                           6)     The Designated lASAN Employee shall prepare written or
                                  photographic evidence which documents the general
                                  description and location of the Personal Property;

                           7)     The Personal Property shall be bagged and tagged for
                                  Identification purposes;

                           8)     The Personal Property shall be delivered to a 90 day storage
                                  facility; and

                           9)    A Post-Removal Notice shall be left at the place from which
                                 the Personal Property was removed or given to the owner.

                    Step #5 - If an Individual fails to comply with a Designated LASAN
                    Employee directive, or willfully resists. delays or obstructs a Designated
                    LASAN Employee from moving, removing, or impounding Personal
                    Property, the Designated LASAN Employee shall request support from law
                    enforcement and faw enforcement will proceed within their established
                    Departmental protocols.


                    Step #6 - If an individual is physically impaired and the impairment limits
                    compliance with a Designated LASAN Employee's directives regarding
                    LAMC Section 56.11, the Designated LASAN Employee shall offer to
                    assist the individual with compliance or may contact LAHSA or OHSP to
                    assist.

                    If an individual is mentally impaired and the impairment makes
                    incomprehensible compliance with instructions from a Designated LASAN
                    Employee regarding LAMC Section 56.11, the Designated LASAN
                    Employee shall contact LAHSA or OHSP for assistance, and shall
                    continue with the clearing the area.

                    Step #7 - lf at any time, a City Employee believes that an individual poses
                    a danger to himself, herself or another, including a danger to the City
                    Employee, then the City Employee shall request law enforcement
                    assistance.




    April 7, 2016                                                                   16   I Page



                                                                                           CTY004226
                                                  pg 36
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 38 of 263 Page ID
                                   #:1381




            PROCEDURE #7- Health & Safety Hazards
            The purpose of this protocol is to document the protocols and procedures for the
            field staff of the LASAN Environmental Enforcement & Emergency Response
            Unit field staff. The protocol outlines how LASAN Environmental Compliance
            Officers determine the health hazard potential of the personal property, item(s) or
            substance(s) found in the public right-of~way. The Compliance Officer will
            ultimately determine if the property, item or substance poses any potential health
            risk(&} and requires removal and disposal.



            LEAD DEPARTMENT: LASAN
            PRIMARY SUPPORT: LAPD
            SECONDARY SUPPORT: LAHSA or OHSP, LAPD, BSS, GSD, LAFD, LADOT,
            RAP

            ENFORCEMENT AUTHORITY
            LAMC 56.11.3.(f) immediate threat to health or safety of the public
            LAMC 64.70.05.A. authority to inspect
            LAMC 64. 70.05.B.6 to abate, correct or prevent poUutants from entering storm
            drain

            Materials are considered to be health hazards when there is statistically
            significant evidence based on at least one study conducted in accordance with
            established .scientific principles that acute or chronic health effects may occur In
            exposed persons. Health and safety hazards shall be removed Immediately.
            Notice posting (infonning the public of the violation) is not required. If a person
            refuses to relinquish substances or materials deemed health or safety hazards,
            law enforcement will proceed with their established protocol. Health or safety
            hazards shall be documented and removed by LASAN and transported to an
            authorized disposal facility immediately.

                Health Hazard Assessment Protocol
                   Step #1 - The Designated LASAN Employee shall walk sidewalks, streets,
                  parkways and other public right-of-ways to visually identify items which
                  may pose a health hazard.

                    Step #2 - LASAN Environmental Compliance Officers shall visually identify
                    flammable, toxic, reactive, and corrosive substances.

    April 7, 2016                                                                    17 1Page




                                                                                          CTY004227
                                                  pg 37
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 39 of 263 Page ID
                                   #:1382




                    Step #3 - Utilizing the Field Checklist in Appendix 3, the Environmental
                    Compliance Officer will determine the health hazard potential of the item
                    or substance as well as whether the item or substance poses any potential
                    health risk. The Environmental Compliance Officer can use the back of the
                    form "List of Hazardous Materials/Waste and Potentially Hazardous
                    Materials" as reference for health hazard assessments. If any item or
                    substance meets any of the descriptions on the list, then the item or
                    substance may be deemed hazardous (see Appendix #3}.

                    step #4 - If the item is a health hazard or a potential health hazard and is
                    made of fabric, wood, or other permeable substances, the item shall be
                    removed by LASAN {or designated contractor) for disposal. LASAN (or
                    designated contractor) shall also remove all biohazard items (e.g.,
                    contaminated with blood, human waste, etc.). LASAN Solid Resources
                    shall place the item on a vehicle and transport to an authorized disposal
                    facility.

                    Step #5 - If the item is a health hazard or potential health hazard and is
                    made of metal, glass, or any other non-permeable substance, the object
                    may be disinfected.

                    Step #6 - If the item is a sharp, the Environmental Compfiance Officer will
                    use the appropriate equipment and tools to remove the sharps and place
                    them in a sharps container for disposal.

                    Step #7 - LASAN Environmental Compliance Officers shall document on
                    the Health Haµrd Determination form each of the hazardous item(s) or
                    substance(s), check off the applicable box{es} on the sheet, and fill in the
                    date, time, and location information. The Environmental Compliance
                    Officer shall sign the form and photograph the item(s) to be destroyed.

                    Step #8- If those instances when the hazardous materials are Attended,
                    to the extent appropriate, LASAN will work with the individual to remove
                    the hazardous materials. If the individual fails to comply with LASAN
                    directives, or willfully resists, delays, or obstructs a Designated LASAN
                    Employee from removing the hazardous materials, the Designated LASAN
                    Employee shall request support from law enforcement and law
                    enforcement will proceed within their established Departmental protocols
                    and LASAN will proceed with the cleanup and removal of the items.


    April 7. 2016                                                                    18   I Page


                                                     pg 38                                  CTY004228
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 40 of 263 Page ID
                                   #:1383




           PROCEDURE #8- Evidence of a Crime or Contraband
           Evidence of a crime or contraband may be immediately removed without notice
           posting. LAPD may take possession of the evidence or contraband in
           accordance with established Departmental procedures and the law.



           LEAD DEPARTMENT: LAPD OR OTHER LAW ENFORCEMENT
           PRIMARY SUPPORT: LASAN
           SECONDARY SUPPORT: BSS, GSD1 LADOT, LAFD, RAP,

           ENFORCEMENT AUTHORIJY
           LAMC 56.11.3.(h) no person shall Store any Personal Property in a Public Area   if
                the Personal Property constitutes an evidence of a crime or contraband.

                  Evidence of a Crime or Contraband Protocol
                     Step #1 - Whenever a City Employee comes into contact with property
                     that may be evidence of a crime or is criminal contraband, whether
                     Unattended or Attended, the City Employee shall contact LAPD or other
                     Law Enforcement agency.

                    Step #2 - The City Employee shaH then step away and wait for Law
                    Enforcement resources to arrive.

                     Step #3 - Law enforcement will proceed with their established
                     departmental protocols.




    April7,2016                                                                 19 I Page



                                                                                     CTY004229
                                               pg 39
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 41 of 263 Page ID
                                   #:1384




            PROCEDURE #9A- Bulky Items (non-shelter)
            In accordance with LAMC 56.11, Bulky items are placed into one of two
            categories and treated distinctly;

            A. LAMC 56.11.3.(1) Bulky Items (non-shelter) placed in Public Areas
            Bulky items are defined as any i_tem possessing size and/or shape which will not
            allow the item to fit into a 60-gallon receptacle with the container lid closed. Bulky
            items generally include but are not limited to mattresses, appliances, furniture,
            shed, structures, non-operational bicycles1 and construction materials. An
            exception has been established for Tents, wheelchairs, walkers, containers of a
            volume not e>Cceeding 60 gallons, crutches, and bicycle if operational.



            LEAD DEPARTMENT: LASAN
            PRIMARY SUPPORT= LAPD
            SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LAFD, RAP

                Bulky Item Protocol A. (non-structures)
                    Step #1 - Identification or referral of an LAMC 56.11 defined Bulky Item.
                    Note: LAMC 56.11.3.(i) allows immediate removal of bulky items without
                    notice posting. Non-electronic Bulky items may be disposed as trash or
                    rubbish. Electronic bulky #ems which fall under the classffication of E-
                    wsste (a universal waste) shall be specifically disposed of in accordance
                    with40 CFR.

                    Step #2a - Unattended bulky items placed in public areas may be
                    removed immediately by LASAN or City Employee in accordance with
                    LAMC 56.11.3.(i).

                    Step #2b - For the removal of the items(s) or Attended bulky Items,
                    LASAN will work with the individual{s} to allow for the removal of the
                    items. If the person(s) is physically or mentally-impaired and incapable of
                    effectuating the removal of the item(s), LAHSA or OHSP w_   ill be contacted
                    to assist




    April 7. 2016                                                                     20   I Page


                                                                                             CTY004230
                                                   pg 40
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 42 of 263 Page ID
                                   #:1385




                    Step #2c - Bulky lte.nis that are Attended or associated with other personal
                    property in public areas, shall be assessed by a Designated LASAN
                    Employee prior to removal. lf the bulky item is not picked up based on the
                    assessment, the Designated LASAN Employee or City Employee shall
                    follow Procedure #3 for Public Area Cleaning.




    April 7, 2016                                                                    21 I Page



                                                                                          CTY004231
                                                   pg 41
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 43 of 263 Page ID
                                   #:1386




            PROCEDURE #9B - Bulky Items (structures)
            Bulky items which are designed to be used as shelters (i.e. structures), but do
            not constitute a tent, on public property are prohibited and may be removed after
            the structure has been posted a minimum of 24 hours in advance. (See Appendix
            2 for approved 24-hour Pre-Removal posting notice). The notice shall be
            attached by LASAN to the bulky item (structure}. Photographs shall be taken of
            each posting and structure. After the 24-hour posting period, the structures shall
            be disassembled and removed for immediate disposal by LASAN.



            LEAD DEPARTMENT: LASAN
            PRIMARY SUPPORT: LAPD
            SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LAOOT, LAFD, ,RAP

            Bulky Item Protocol B. (structures)
            Step #1 - If a Bulky Item Stored in a Public Area is designed to be used as a
            shelter but does not constitute a Tent, a Designated LASAN Employee may only
            remove and discard the Bulky Item if it complies with the following:

                    1) A Pre-Removal Notice shall be posted conspicuously on or near the
                       Bulky Item (shelter). The posted Pre-Removal Notice should be
                       photographed by a Designated LASAN Employee;

                    2) The Bulky Item (shelter) may be removed no less than 24 hours but no
                       more than 72 hours after the posting of the Pre-Removal Notice;

                    3) If the Bulky Item (shelter) is occupied, a Designated LASAN Employee
                       shall direct any occupant to vacate the Bulky Item (shelter);

                    4) If any occupant refuses to vacate the Bulky Item (shelter}, the
                       Designated LASAN Employee should contact law enforcement for
                       assistance and law enforcement shall proceed within their established
                       Departmental protocols;

                    5) If any and all occupants of the Bulky Item (sheJter) vacate at the
                       direction of a Designated LASAN Employee, LASAN may provide a 60-
                       gallon bag or other container and direct the individual that he or she
                       has up to 15 minutes to place 60 gallons of Personal Property into the
                       bag or container;

    April 7, 2016                                                                  22   IPage


                                                                                          CTY004232
                                                  pg 42
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 44 of 263 Page ID
                                   #:1387




                    6) All Personal Property may be removed, after compliance with
                       Procedure #7 (Health and Safety Hazards):

                    7} Written or photographic evidence shall be prepared which documents
                       the general description and location of the Excess Personal;

                    B) The Excess Personal Property shall be bagged and tagged for
                       identification purposes;

                    9) The Excess Personal Property shall be delivered to a 90 day storage
                       facility; and

                    10)Post-Removal Notice as to the Personal Property removed from the
                       Bulky Item (shelter), shall be provided pursuant to 56.11.4(b).


            Step #2 - If an individual fails to comply with a Designated LA.SAN Employee
            directive, or willfully resists, delays or obstructs a Designated LASAN Employee
            from moving, removing, or impounding Personal Property, the Designated
            LASAN Employee shall request support from law enforcement and law
            enforcement will proceed within their established Departmental protocols.

            Step #3 - If an individual is physically impaired and the impairment limits
            compliance with a Designated LASAN Employee's directives regarding LAMC
            Section 56.11, the Designated LASAN Employee shall offer to assist the
            individual with compliance or may contact LAHSA or OHSP to assist.

            If an individual is mentally impaired and the impairment makes incomprehensible
            compliance with instructions from a Oesignated LASAN Employee regarding
            LAMC Section 56.11, the Designated LASAN Employee shall contact LAHSA or
            other OHSP for assistance, and proceed with the cleanup.

            Step # 4 • If at any time, a City Employee believes that an individual poses a
            danger to himself, herself or another, including a danger to the City Employee,
            the City Employee shall request law enforcement assistance.

            Step #5 - Animals in the Bulky Item (shelter) may be removed by Animal Control.




    April 7, 2016                                                                23!Page



                                                                                      CTY004233
                                                  pg 43
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 45 of 263 Page ID
                                   #:1388




            PROCEDURE #10 - Tents and Attachments
            Pursuant to LAMC 56.11.S(a), no person shall attach any Personal Property to
            any public property without consent. Pursuant to 56.11.8(b ). no person shall
            attach any Personal Property to any private property if the Attachment creates an
            obstruction on or across any street or pedestrian walkway, including a sidewalk.
            In addition, pursuant to LAMC 56.11.7, no person shall erect a Tent in any Public
            Area from 6 a.m. to 9 p.rn., except when raining and/or the temperature is below
            50 degrees Fahrenheit.        LAPD shall enforce the immediate disassembly,
            deconstruction, folding, and removal of Tents during those hours, without the
            necessity of posting notices (informing the public of the violation). If a person
            refuses to comply with a legal order from a peace officer, law enforcement will
            proceed within their established protocols.



            LEAD DEPARTMENT: LAPD
            PRIMARY SUPPORT; LASAN
            SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD LADOT, LAFD, RAP

            In accordance with LAMC 56.11.7, no Tents shall be erected, configured or
            constructed in Public Areas between the hours of 6 a.m. and 9 p.m., unless it is
            raining and/or the temperature is below 50 degrees Fahrenheit. Any Tent must
            be taken down, folded, deconstructed and put away by 6 a.m. of each day. A
            folded/deconstructed tent can be placed to the side of the sidewalk without
            obstructing safe passage and access.

            Tent Protocol
            Step #1 - At the time of arrival, If it is raining and/or the temperature is below 50
            degrees Fahrenheit, the Designated City Employee shall postpone action.

            Step #2 - A Designated City Employee may deconstruct any Attended Tent
            erected during the hours of 6 a.m. to 9:00 p.m. (unless it is raining or the
            temperature is below 50 degrees Fahrenheit) if the Designated City Employee
            compiles with the following;

                    1)   If the Tent is occupied, the Designated City Employee shall direct
                         any occupant to vacate the Tent;

                    2)   If any and all occupants vacate the Tent, the Designated City
                         Employee shall advise the owner that he or she will have up to 15
                         minutes to deconstruct the Tent;




    April 7, 2016                                                                     24   IPage


                                                                                             CTY004234
                                                pg 44
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 46 of 263 Page ID
                                   #:1389




                   3)    If any occupant of the Tent refuses to vacate the Tent, the
                         Designated City Employee should contact law enforcement for
                         assistance and law enforcement shall proceed within their
                         established Departmental protocols;

           Step #!3 - Jf an individual fails to comply with the directive, or willfU!ly resists,
           delays or obstructs a Designated City Employee from taking down or
           deconstructing a Tent, the Designated City Employee shall request support from
           law enforcement and law enforcement will proceed within their established
           Departmental protocols.

           Step #4- - If an individual is physically lmpaired and the impainnent limits
           compliance with a Designated City Employee's directives regarding LAMC
           Section 56.11 , the Designated City Employee shall offer to assist the individual
           with compliance or may contact LAHSA or OHSP to assist.
           If an individual is mentally impaired and the impainnent makes incomprehensible
           compliance with instructions from a Designated City Employee regarding LAMC
           Section 56.11, the Designated City Employee shall contact LAHSA or OHSP for
           assistance, and shall continue with the clean-up.

           Step #5 - If at any time, a City Employee believes that an individual poses a
           danger to himself. herself or another, including a danger to the City Employee,
           the City Employee shall request law enforcement assistance.

           Step #6 - Without notice, a ·Designated City Employee may deconstruct any
           erected Unattended Tent during the hours of 6:00 a.m. and 9:00 p.m. unless it is
           raining and/or the temperature is below 50 degrees Fahrenheit. Once
           deconstructed, the Tent shall be removed, bagged, tagged, and stored, unless it
           is a health hazard. If a health hazard, LASAN shall remove the Tent In
           conformance with Procedure #7. The personal property in the Tent shall be
           removed following proper personal property protocols. A post removal notice
           shall be posted.

           Step #7 - The personal property around the Tent shall not be removed unless
           they are a health hazard or violate ADA safe passage or access to property. If
           removed, proper personal property protocols will be followed.

           Attachment Protocol
           Jn accordance with Los Angeles Municipal Code 56.11.8, no Attachment shall be
           erected on public property, and no Attachment shall be erected on private
           property in such a manner as to create an obstruction on or across any Street or
           area where the public may travel.

           Step #1 - A Designated City Employee may remove any Attended Attachment to
           public property only as set forth below;

   April 7, 2016                                                                    25   I Page


                                                                                           CTY004235
                                                 pg 45
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 47 of 263 Page ID
                                   #:1390




                    1)   The Designated City Employee shall direct the owner that he or she
                         has up to 15 minutes to remove the Attachment;

                    2)   If the owner refuses to or does not remove the Attachment, a
                         Designated City Employee may remove the Attachment; and

                    3)   Any Personal Property contained around the Attachment shall not
                         be removed unless they are a health hazard or vio1ate ADA safe
                         passage or access to property. If removed, proper personal
                         property protocols will be followed.

            Step #2 ~ A Designated City Employee may remove any Attended Attachment to
            2rivate property that creates an obstruction on or across any street or pedestrian
            walkway, including a sidewalk only as set forth below;

                    1)   The Designated City Employee shall advise the owner of the
                         Attachment that he or she will have 15 minutes to remove the
                         Attachment;

                    2}   If the owner refuses to or does not remove the Attachment. the
                         Designated City Employee may remove the Attachment; and

                    3)   Any Personal Property contained around the Attachment shan not
                         be removed unless they are a health hazard or violate ADA safe
                         passage or access to property. If removed, proper personal
                         property protocols will be followed.

            Step #3 - If an individual fails to comply with a Designated City Employee
            directive, or willfully resists, delays or obstructs a Designated City Employee
            from removing the Attachment(s), the Designated City Employee shall request
            support from law enforcement and law enforcement will proceed within their
            established Departmental protocols.

            Step #4 - if an individual is physically impaired and the impairment limits
            compliance with a Designated Clty Employee's directives regarding LAMC
            Section 56.11, the Designated City Employee shall offer to assist the individual
            with compliance or may contact LAHSA or OHSP to assist.

            If an individual is mentally impaired and the impairment makes incomprehensible
            compliance with instructions from a Designated City Employee regarding LAMC
            Section 56.11, the Designated City Employee shall contact LAHSA or OHSP for
            assistance.



    April 7, 2016                                                                  26   I Page



                                              pg 46                                       CTY004236
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 48 of 263 Page ID
                                   #:1391




             Step #5 - If at any time a City Employee believes that an individual poses a
             danger to himself, herself or another, including a danger to the City Employee 1
             the City Employee shall request law enforcement assistance.

            Step #6 - A Designated City Employee may remove any Unattended Attachment
            to public property unless the Attachment was erected pursuant to written
            permission from the City. Personal Property around the Unattended Attachment
            shall not be removed unless they are a health hazard or violate ADA safe
            passage or access to property. If removed, proper personal property protocols
            will be followed.

            Step #7 - A Designated City Employee may remove any Unattended Attachment
            to private property if the Attachment creates an obstruction on or across any
            street or pedestrian walkway, including a sidewalk. Personal Property around the
            Unattended Attachment shall not be removed unless they are a health hazard or
            violate ADA safe passage or access to property. If removed, proper personal
            property protocols will be followed.




    April 7, 2016                                                                 27   I Page


                                                                                         CTY004237
                                              pg 47
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 49 of 263 Page ID
                                   #:1392




            TERMINONOLGY


            BSS - Bureau of Street Services

            BULKY ITEM - Defined in Los Angeles Municipal Code 56.11 as; any item, with
            exception of a constructed Tent, operational bicycle or operational walker, crutch
            or wheelchair, that is too large to fit into a 60--gallon container with the lid closed,
            including, but not limited to, a shed, structure, mattress, couch, chair, other
            furniture or appliance. A container with a volume of no more than 60 gallons used
            by an individual to hold his or her Personal Property shall not in itself be
            considered a Bulky Item.
            CSLA - Clean Streets Los Angeles also known as the Clean Streets Initiative
            (CSI)

            DESIGNATED CITY EMPLOYEE - LAPD or Designated LASAN Employee.

            DESIGNATED LASAN EMPLOYEE - means the Director of the Bureau of
            Sanitation of the Oepartmemt of Public Works of the City of Los Angeles or the
            duly authorized representatives designated to administer, implement and enforce
            the provisions of this Protocol (i.e. LASAN Enviroomental Compliance Officer).

            HOMELESS ENCAMPMENT - are locations where one or more homeless
            people live or store personal property in an unsheltered area. (CalEPA,
            CalRecycle Defined).

            GSD - Department of General Services

            LADWP - Los Angeles Department of Water & Power

            LAFD - Los Angeles Fire Department
            LAHSA - Los Angeles Homeless Services Authority

            LAPD - Los Angeles Police Department
            LASAN - Los Angeles Sanitation

            LAW ENFORCEMENT OFFICER - Any appointed governmental employee with
            Peace Officer arrest authority listed under California Penal Code Section 830.

            OHS - Operation Healthy Streets

            OHSP Other Homeless Services Provider
                    a




    April 7, 2016                                                                       28 ) Pag e




                                                                                               CTY004238
                                                 pg 48
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 50 of 263 Page ID
                                   #:1393




            PERSONAL PROPERTY - D.efined in Los Angeles Municipal Code 56.11,
            means any tangible property, and includes but is not limited to, goods, materials,
            merchandise, Tents, tarpaulins, bedding, sleeping bags, hammocks. personal
            items such as household items, luggage, backpacks, clothing, documents and
            medication.

            PUBLIC AREA(S) - Defined in Los Angeles Municipal Code 56.11, means all
            property that is owned, managed or maintained by the City, except property
            under the jurisdiction of the Department of Recreation & Parks which is governed
            by Los Angeles Municipat Code 63.44, and shall include, but is not limited to, any
            street, medial strip, space, ground, building or structure.

            RAP - Department of Recreation & Parks

            UNATTENDED - Defined in Los Angeles Municipal Code 56.11 means no
            Person is present with Personal Property who asserts or claims ownership over
            the Personal Property. Conversely. property is considered "Attended'* if a
            Person is present with the Personal Property and the Person claims ownership
            over the Personal Property.




    April 7, 2016                                                                  29   IPag e


                                                                                          CTY004239
                                               pg 49
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 51 of 263 Page ID
                                   #:1394




           APPENDlX 1 - Major Cleaning Notice




   April 7, 2016                                               30   l Page


                                                                      CTY004240
                                          pg 50
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 52 of 263 Page ID
                                   #:1395




                   NOTICE: l\fAJOR CLEANING
                   INCLUDES SIDEWALKS, AJ,J'.,EYS, PARKS.
                     BEACH, PAKKJNG LOTS, AND OT.HER
                          PUBLIC ACCESS AREAS
                     AN AREA CLEANING WILL C<BAtENCE AT THIS
                                  LOCATION ON:


                                   PLEASEREMO\'E ALL PERSON.AL
                             BELONCJNCS, INCLUDING BULKY lTDS
                                            BY
                             ~Mardl XX.2Pl5 kl 06.;tO a.nt.
                  'Ihi$ t!ffort u deiiped to clan.. mipmvead.maintlin am a.vumimst fbfthf!
                  §!JlA!W public. 'Jhe City ,my 11H power wall Di s.ueet cleam_g equipment to
                  de& illld winii,ct the ,ictewalb, allt!Ji. pm ad 01:b.erpu.hlic ar.r.5-i IR!I'.

                  Plme mmve all peaoul belonp!J.. illdudmg bulky itea'S from             ,ideRlb.
                  ~tyi. })itb. ad public:11'.mlatm.       All pmpettyfl'l82i11i:aewill betl!mDVed by
                  the City. Property Id behind. uapt fbr itam tut J)OU! n immediite th!m to
                  pu.blic halth or Ai!ly. 1mh. -1 mclmc.e of a crime « c.onmb&d. will be
                  c.ollecJM ~ the City B kept in ~i«lU:e lomi4>ll tofi.perloo ofOO U}-S d'll.fing
                  which time it fm.Y M mrin-ecl by iti. rl§!.tfill owner.

                                 Ius~)y91t C'riy11ayliemrin"!d1.1:
                                                 507 Tcnme .&Tftlll
                                              I.OJ ......,c.a1 tooJJ
                                                  Moaday. Frilky
                                (V·H1• -JJ.:-ao..a. 1.t Ulb•-- A.:OOpJ
                                                   lJ3..14J6-63H
                  1ht! City of IM An~s JJ&tlY ~ e s . JO'llf C06per;mon as we initiate
                  ner&A!j' ~ma to euure tha yonrCO!l!ll!llmitif!i aeiafeand ht!ilthy
    April 7,201                                                                                        Page



                                                                                                        CTY004241
                                                        pg 51
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 53 of 263 Page ID
                                   #:1396




            APPENDIX 2- Bulky Item Structure Postings




    April 7, 2016                                              32   I Page


                                          pg 52                       CTY004242
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 54 of 263 Page ID
                                   #:1397




                                         NOTICE
                    STORAGE OF BULKY ITEMS IN THE PUBLIC RIGHT-OF-
                             WAY OR ANOTHER PUBLIC AREA IS

                                          PROHIBITED
               PER SECTION 56.11J3)(!). Failure to remove this bulky item
               within 24 hours will subject it to immediate removal and
               discard. Bulky items moved to another public area can be
               removed and discarded without notice. Absent an Immediate
               threat to public health or safety, personal property removed
               from within the bulky item will be maintained in a secured
               location for 90 days. The rightful owner of items found inside
               a bulky item may retrieve the personal property at:

                         507 S. TOWNE AVE., LOS ANGELES, CA 90013
                                    For Information,. Please Call:
                                           1--213-806-6355
               POSTING WCATION._ _ _ _ _ _ _ _ _ _ _ _ _ __
               POSTING DATE _ _ _ _1
                                    11,.._.M;;.,.;;E_,__   __,,.sAN/WPDCASE#_ __




    April 7, 2016                                                             33   I Page


                                                                                     CTY004243
                                                 pg 53
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 55 of 263 Page ID
                                   #:1398




                                         AVISO
                             ALMACENAMIENTO DE
                OBJECTOS VOLUMINOSOS EN LA FORMA CORRECTA DE
                    PASO PUBLICO OEN OTRAAREA PUBLICA ES

                                         PROHIBIDO
               Segun la Secclon 56.11.J.3)[i). SI no se retir:a este artfculo volumiooso
               dentro de las 24 horas se someta a la eliminacion inmediata y
               descarte. Los articulos voluminosos se trasladaron a otro publico se
               puede sacar y desechar sin previo aviso. En ausencia de una amenaza
               inmediata para la salud o la seguridad publica, la propiedad personal
               tetirado desde el interior del elementos voluminosos se- mantendra
               en un lugar seguro durante 90 dias. El pmpietario legitimo de articulos
               encontrados dentro de un elemento voJuminoso puede re1:uperar la
               propiedad personal en:

                      507 S. TOWNE AVENUE, LOS ANGELES, CA 90013
                                   Para informacl6n., llame al:
                                         1-213--806--6355

              POSTING lOCATION
                                   ----------------
              POSTING DAlI _ _ ____.,....,I!M_E________,sAN/WPDCASE#_ __




    April 7, 2016                                                                   34 I P age




                                                pg 54                                      CTY004244
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 56 of 263 Page ID
                                   #:1399




            APPENDIX 3-Health Haz:ard Sheet




    April 7, 2016                                              35   j   Pa g ~




                                                                          CTY004245
                                        pg 55
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 57 of 263 Page ID
                                   #:1400




                                     t,";TIY OF LOS ANGELES
                                 WATERSHED PROTECTION DIVISION
                                  HEALTH HAZARD CHECKLIST
          Date: _ _ _ _ _ _ _ Time: _ _ _ _ _ _ CueNua:al,er. _ _ _ _ _ __


          Leu.lil>•Deamt,&~----------------------
          fiU1Damptiea: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



             •    Tm:in/ poison_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

             •    Flaaaule.,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             •    Co,rosiw.,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

             •    Rmctivie_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             0 Highlr-m•preuedg;l!li ortiquid_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

             a Hotoroilorother patroleu•oil_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             a Substancis list.edm rJt1e22_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

             •    S  UHnardor~qnt.
                  Health                        _ _-av-hne.
                         ~ lJMSteir oraaterials WNCh ___    coae
                                                             __  in OMl.lctwith
                                                                    ____        ii liazardou& s u ~
                                                                                   _ _ _ _ __

             o    Bioharard I udi!ctious/ sharp f infeted iaaterial_ _ _ _ _ _ _ _ _ _ _ __

             a

                                                                                       -
                  C.Ollbl&inataf bas fsa tiible belowl
                                        Conumin.aral it9l5 that were clisnm-m of
                   -             Tat                  -                            -




             eo....1s, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



             WPO offimr liame(Print)=,___ _ _ _ _ _ _ !iignabJM: _ _ _ _ _ _ _ __




       l.4 2016 -~vuion3.0 -draft




    April7,2016                                                                            36   I Page



                                                                                                  CTY004246
                                                          pg 56
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 58 of 263 Page ID
                                   #:1401




                            BEALmAND SAFETY CLE..o\N-UP OPElt..\TION

          LIST OF HAZARDOUS MATERIALS/\VASTE AND POTENTIALLY
                         HAZARDOUS AiIATEIUALS

      1. Biohazards / infectious such as hum11n nnitarywaste including excremer.t and urine, human
      blood, other human body fluids, human parts, materials contaminated with human fluids, syringes,
      syringe needles, razorblade5z ot~medical er laboratory "sharps", drug paraphernalia, materials
      potentially-infestedwith lice, fleas, bedbugs, bacteria, orviruses, materials potentially in contact with
      vectors such as rodents and birds, and materials orsubstainceswhichmny potentially harbor
      infectious agents,

      2. Toxins/ poisa11s such as pesticides, mercury-containing bulbs, asbestos materials, e-waste~ etc.

      3. Flammables such as g!Soline, propal'le, butane, lightufluid, oil-based paints, mineral spirits, paint
      thinner, acetone, petroleum-based solvents, oxygen tanks, and other materials with flashpoints under
      141 degrees F

      4. CarrosiVessud, as batteries, muriatic acid (swimming pool acid),~ equal to lessthanl'.lM
      2,0, caustic deg reasers/deaners, bases equal to or g reaterthan 12.5.

      5, RMcti~ such as chlorine, oxidizers, peroxides, hydrogenperoxidtrexplosives, radioactive,
      ammunition, etc.

      6. Highly-compressed gasesorliquids
      7. Matoroll
      8, Any substances Ji sted In Trt;I e 22 of the Califo mi a Health and Safety Code




    April 7, 2016                                                                                    37   I Page


                                                     pg 57                                                  CTY004247
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 59 of 263 Page ID
                                   #:1402




             APPENDIX 4- Non-Infectious Certificate




    April 7 , 2016                                             38 I P age




                                                                    CTY004248
                                          pg 58
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 60 of 263 Page ID
                                   #:1403




                 Non-Infectious Certification
                Ito:_ .,Cleanlt!j/(
                          . . . ~-·:~
                                    ... nmen     .              ~'Y- .
                                        ❖• .• ·ji,:~.... .,.w::-rnc.· . :

                 I hereby certify that the waste material being shippe1i"to Clean Harbors under Profile
                                                                                                                     ]
                    #,_ _ _ _ _         has been rendered non-infectiOU$ and is neither infectious nor does it tonfain
                 any organisms known to he athreat to human health. (this also lttc11«Jes maierJals which contrnn
                 orhavecoms fl'JlqconfaetWl/hlis~orbodyjMdsdtrhWlftor,thwnanoranJmalSOIJl'Ce)

                ,. Thls certlfication ls based upon sz:iy knowleclge of the inaterfal and:

                _The waste was never exposed to pofuntially 1nfectiDus materials.
                _The ~llowtnginethod of disinfection was employed:
                CbemicatSterili1.ation* _ _
                0th~~-----------------
                •Common Disinfectints                                                               Checlc.
                   BleathSolutions1
                   Femtaldebvde
                   Gluteraldehvde
                  Pbe.ool
                   Other I Cleaneis:
                  {please specify)

                TBIS lS TO CERTIFY that tfteahove Is~ accurate description of the methods wed and
                all contmts.arespedfied ud koowa.
                Authorized signature: ___________                                      Date: _ _ _ __
                Generator Name:______                                Address: _ _ _ _ _ _ __




                1
                  The Department of Labor (DOL) has a~owledged, and in agre.ement With t4e
                recommendations of the U.S. Pub1lt: Health Service Centers for Disease Contrr.il, that a
                soJution of 5.25% sodium hypocblorite diluted 1:10 with water is effective for      ,
                dislnfecting. Therefore, this is an acceptable method of ~ecttnwste.r:Uizlng posstbiy
                contnninated wast£




     April 7, 2016                                                                                             39   I Page



                                                                                                                         CTY004249
                                                            pg 59
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 61 of 263 Page ID
                                   #:1404




            APPENDIX 5 - Post-Removal Notice




    April 7, 2016                                              40 1Page



                                                                   CTY004250
                                          pg 60
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 62 of 263 Page ID
                                   #:1405




                                                      t.-,,•-:-...,
                                                  .....~.
                                                  >
                                                                    -   ~ ·_.
                                                                        ~ .

                                             .,   .          -~-1··
                                                             -
                                                      111_11_11-
                                                                             r- .
                                                  .
                                                      . Q -~-~.,
                                                       ...   ,, ..
                                                               I'
                                                                        ~-
                                                                        \'
                                                                              ~,



                                              POSTED

                     PROPER1Y CAN BE RECOVERED AT .

                                  507 Towne Avenue
                               LOS ANGELES, CA 90013

                                    MONDAY -FRIDAY
                           9:30 am-12:30pmand 1:00pm-4:00 pm

              Propertyleftbebindat/ornear _ _ _ _ _ _ _ _ _ _ _ __
              was rrmove.d bythe City. Absrnt.an munediatetbreat to public health or
              safety. removed items will be maintained in a secure location f« a period of
              90 days for the rightful ownex to remevc.

              If you left property and you believe that it was removed. you may be ableto
              retrieve it at 432 E. Temple Street. Los Angeles CA 90012. Please be
              prepared to desaibe the property. its location and the date you believe it was
              removed. You will have your photograph t.akenandberequired to sign an
              affidavit to declare owna:ship.

                                    DATE:- - - - - - - -
                           For Assistance or Information Please Call:

                                         213-806-6355



    April 7, 2016                                                                      41 I Page



                                                                                               CTY004251
                                                      pg 61
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 63 of 263 Page ID
                                   #:1406


    LAMC 56.11 Protocols               Protocol No. 12                    Effective 8/6/2018

    PROCEDURE #12
    Special Enforcament Zones around Temporary Homeless Shelters

   In April 2018, the Mayor and the City Council declared an emergency shelter crisis and
   included funding in the City's FY 2018-19 budget to support the construction of
   emergency shelters Citywide as part of a program called A Bridge Home (ABH). As part
   of ABH, once a shelter is opened and placed in service, in collaboration with the Council
   Offices, enhanced cleaning will be implemented by LASAN in the defined zone around
   the shelter and the area where the homeless population for the shelter was housed.

   City residents may be reluctant to embrace the opening of a temporary homeless
   shelter (THS) in their neighborhood due to the tear of spilt-over encampments and
   sidewalk blockages in the area adjacent to a THS. To encourage the placement of a
   THS in an area of need in the City, discrete areas surrounding a newly sited THS may
   receive special enforcement priority under Los Angeles Municipal Code {LAMC) Section
   56.11. At the written request of the Mayor's Office or a Counc:il Office, declaring any
   discrete area to be a THS Special Enforcement Zone ("THS Zonei, the following
   protocol will be used for the enforcement of Section 56.11 in the THS Zone.

   LEAD DEPARTMENT: LASAN
   PRIMARY SUPPORT: LAHSA. lAPD

   Before the opening of a new THS, the City will post permanent signs in the designated
   area surrounding the THS, providing notice of the enhanced enforcement protocols for
   the THS Zone. The City also will post temporary signs disclosing when the enhanced
   enforcement of Section 56.11 will commence. In addition, prior to the opening of the
   THS. the surrounding area wm receive more outreach to homeless persons In the area
   from the Los Angeles Homeless Services Authority (t.AHSA) or other homeless service
   providers.

   Further, commencing 90days prior to the opening of the shetter and continuing for 30
   days after the opening of the shelter and in collaboration with LAHSA's outreach team
   and other city partners. LASAN will limit the comprehensive cleaning that requires the
   relocation of the homeless population to those activities related to addressing health
   hazards and any access and Americans with Disabilities Act (ADA) compliance. 30 days
   after the opening of a THS, l.ASAN will implement enhanced cleaning and compliance
   with LAMC 56.11 within the designated and affected zone f1Ve days a week.
   Compliance and rapid response as part of the Homeless Outreach and Proactive
   Engagement (HOPE) program wilt be conducted four days a week. Comprehensive
   cleaning will be conducted once every week. The schedule will vary by location and will
   be posted in the THS Zone. The standards for this effort will be documented as part of
   Protocol No. 12 of the lAMC 56.11 protocols that wUI be adopted by LASAN as the
   Designated AdministratiVe Agent.

   Protocols for THS Enforcement Zones.
   Step #1 - After the siting of a THS but before the opening of a THS. the City will post
   permanent signs in the designated area surrounding the THS, providing notice of the




                                                                                       CTY004252
                                             pg 62
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 64 of 263 Page ID
                                   #:1407


    LAMC 56.11 Protocols               Protocol No. 12                   Effective 8/6/2018

   enhanced LAMC Section 56.11 enforcement protocols for the THS Zone. The
   permanent slgnage will be consistent with Appendix 2·

   Step #2 - Prior to the opening of a THS, the City will post temporary signs in the
   designated area surrounding the THS, providing notice of the date on which the City will
   begin enhanced enforcement of LA.M.C. 56.11 in any area declared to be a Special
   Enforcement Zone. The temporary signage will consistent with the sign attached as
   Appendix.§..

   Step #3 - Prior to the opening of a THS. the City will facilitate through LAHSA or
   another homeless service provider outreach to homeless persons in the designated
   THSZone.

   Step #4 - Commencing 90 days prior to and continuing for 30 days after the opening of
   the THS, LASAN will collaborate with LAHSA to limit all cleanings to those related to
   public health and safety arong with access and ADA restrictions. Cleaning will be done
   without relocating the unshettered homeless population unless necessary. Any
   necessary cleaning that requires the relocation of the unsheltered homeless will be
   coordinated with the LAHSA.

   Step #5 - Beginning 30 days after the opening of a THS, the THS Zone will be
   comprehensively cleaned once a week. following Procedures # 2, 5, 71 8, 9 and 10.
   HOPE Operations will be conducted four days per week.

   Step #6 - Beginnfng 30-days after the opening of a THS1 the provisions of LAMC 56. 11
   will be strictly enforced in the THS Zone, including without llmitation:
        • Removing and storing of Excess Personal Property {more than 60 galfons per
            person) (LAMC Section 56.11-3(a)-(b));
       •   Ensuring adequate clearance on public sidewalks to comply with the ADA
           (LAMC Section 56.11-3{c));
       •   Ensuring the accessibility of entrances, exits, driveways and loading docks
           {LAMC Section 56.11-3(e));
       •   Removing and disposing of items that constitute a threat to public health or
           safety (LAMC Section 56.11-3(g));
       •   Removing and disposing of Bulky Jtems (lAMC Section 56.11-3(i)); and
       •   Requiring the deconstruction of tents between 6:00 a.m. to 9:00 p.m., weather
           permitting (LAMC 56.11•7).

   This Protocol will be coordinated through the City's Unified Homeless Response Center
   (UHRC).

   This protocol Will be amended to LAMC 56.11 Protocols signed on April 7, 2016 and will
   be effective on August 6, 2018.
                           6, illl




                                                                                      CTY004253
                                              pg 63
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 65 of 263 Page ID
                                       #:1408

.   ,
              --·· - - ~ - - •-.   -   ·--- - - -    ~      ·r•.~   =- -.-,------:..   -..


          ·~( Ii'      eN::::!~NT @ri
                      & CLEANl:N:G Z
                                   _ONE
         ~                                                              .



         ·.
         •
         I
        ,I
        ' j




                 The City of Los Angeles will be conducting
                  enhanced cleaning and trash removal in
                  compliance with L.A.M.C. 56.11.3.(i) and
                     other relevant laws in this ZONE.

                       No Tents Shall Be Erected Between
                                6:00am - 9:00pm

              No Bulky Items Shall Be Stored in Public Areas

              No Blocking of the Sidewalk, Exits/Entrances,
                     Driveways or Loading Docks

                    WAS YOUR PROPERTY IMPOUNDED?
                         CALL (213) 806-6355 or
                             (844) 475-1244

                         Or retrieve your belongings at:
                        The Bin, 507 Towne Ave., LA 90013


                                                                                             CTY004254

                                                    pg 64
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 66 of 263 Page ID
                                   #:1409




        La Ciudad de Los Angeles estara realizando
        una mejorada limpieza y retiro de basura en
          cumplimiento con L.A.M.C. 56.11.3.(i) y
           otras leyes relevantes en esta ZONA.

               No se armara ninguna carpa entre
                       6:00am - 9:00pm

        No se almacenara articulos voluminosos en
                     areas publicas

            No bloquear la acera, salidas/entradas,
              vias de acceso o muelles de carga

              lCONFISCARON SU PROPIEDAD?
                LLAME AL (213) 806-6355 o AL
                      (844) 475-1244

                0 recoja sus pertenencias en:
              The Bin, 507 Towne Ave., LA 90013
                                ..
                    ............__   -     -~~-
                                         -- - - -
                                                                   CTY004255
                                                    pg 65
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 67 of 263 Page ID
                                   #:1410




                               EXHIBIT 2

                                      pg 66
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 68 of 263 Page ID
                                   #:1411


     NOTICE OF ~
     MAJOR CLEANING
     PLEASE REMOVE PERSONAL PROPERTY FROM CLEANING AREAS
     *BULKY ITEMS ARE ALWAYS PROHIBITED
    **Personal property means any tangible property, and includes, but is not limited to, goods, materials, merchandise, tents, tarpaulins, bedding, sleeping bags,
    hammocks, personal items such as household items, luggage, backpacks, clothing, documents and medication.


       CLEANING WILL TAKE PLACE ON:                                           Cleaning Area
         MONDAY, JANUARY 27, 2020

      Please remove all personal belongings
      and bulky items from the posted area by



      6:00 AM
      MONDAY,
      UANUARY 27,                                                             SHADED AREA INCLUDES BOTH SIDES OF THE STREET AND ALLEYS



      ~020                                                                     On [1 27 20], the City will not clean or remove personal
                                                                               property located outside of the cleaning area. The City reserves
                                                                               the ability to address items that pose immediate threats to
                                                                               public health or safety, bulky items, trash, or evidence of a
      All property remaining in this location after
                                                                               crime or contraband at any time and in any location.
      6:00AM will be removed by the City.
      Cleaning will conclude by no later than 3pm.                             The City may use power washing and other street cleaning
                                                                               equipment to clean and disinfect sidewalks, alleys, parks, and
                                                                               other public areas in the cleaning areas depicted above.
      ITEMS COLLECTED BY THE CITY MAY
      BE RETRIEVED FROM OR BY                                                  Property left behind, except for items that pose an
                                                                               immediate threat to public health or safety, trash, and evidence
      CONTACTING THE FOLLOWING
                                                                               of a crime or contraband, will be collected and kept by the City
      LOCATION:                                                                for a period of 90 days during which time it may be retrieved by
                                                                               its rightful owner. Personal property collected by the City may
                                                                               be discarded if not claimed within 90 days after impoundment.
      The BIN
      507 Towne Ave.,
      Los Angeles, CA 90013
      Office: (213) 806-6355                                                  POSTED: 1/27/2020; Time: __
      The BIN Operating Hours
      Monday - Friday                                                         3037 N SAN FERNANDO
      9:30a.m. - 12:30p.m; 1:00p.m. - 4:00p.m.
      Saturday                                                                RD, 90065
      8:00 a.m.-1 :00p.m.;




    PERSONAL PROPERTY MAY NOT BE STORED IN PUBLIC AREAS INCONSISTENT WITH L.A.M.C. §56.11
                                                                           pg 67                                                     CTY004256
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 69 of 263 Page ID
                                   #:1412




                               EXHIBIT3

                                      pg 68
                        Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 70 of 263 Page ID
                                                           #:1413

                                                                                                      2019 Data
                                                          Location                Intake               Claims             Discards        Claim Rate       Discard Rate
                                                  container A (5th/Towne)         1813                   325               1380            17.93%            76.12%
                                                  Container B (Pendleton)         276                    27                147              9.78%            53.26%
                                                 Container C (San Fernando)       359                    45                337             12.53%            93.87%
                                                                                                                  -   .
                                                   Container D (Hyperion)          89                     2                 73              2.25%            82.02%
                                                                                                  -                   -
                                                  Contrainer E (San Pedr~)        15.-7                   7                140              4.46%            89.17%




                                                                                    Monthly Intake
            Jan 2019       Feb 2019   Mar 2019        Apr 2019       May 2019      Jun 2019              Jul2019            Aug 2019         Sep 2019           Oct 2019    Nov 2019   Dec 2019 TOTALS
        A          55            39        169             334            355              27 6                 199               117               124                28         55        62           1813
        B           0            16         20              43              56              13                   21                   7                6                6         28        60            276
        C          19            18         97              47               1              43                   64                  24              21                 7          5        13           359
        D           0             6          0              29              11              19                   14                   0                0                8          0         2
                    0             9         14              18              <14              3                   52                   6
pg 69




                                                                                   Monthly Discard
            Jan 2019       Feb 2019   Mar 2019        Apr 2019       May 2019      Jun 2019              Jul2019            Aug 2019         Sep 2019           Oct 2019    Nov 2019   Dec 2019 TOTALS
        A          51            23         58              44              34             153                  260               254               241               104         83        75           1380
        B           6             4          4               0              15              18                   55                  23              13                 7          0         2           147
        C         20             24         13              23              21              68                  41                    0              45               47          18        17           337
        D           0             4          0               0               2               0                  28                   10              29                0           0         0            73
        E           1             0         10               0               B              13                  19                   38              41                10          0




                                                                                   Monthly Claimed
            ,Ian 2019      Feb 2019   Mar 2019        Apr 2019       May 2019      Jun 2019              Jul 2019           Aug 2019         Sep 2019          Oct 2019     Nov 2019   Dec 2019 TOTALS
        A         10              9         20              68              59             45                   36                   32              30                9           1         6           325
        B           0             0          0               2               8               0                  13                    4                0               0           0         0            27
        C           0             1         19               4               0               0                  13                    3                5               0           0         0            45
        D           0             0          0               0               0               0                    2                   0                0               0           0         0             2
        E           0             1          0               0               3               0                    3                  0                 0               0           0         0             7




                                                                                                                                                                                       CTY004257
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 71 of 263 Page ID
                                   #:1414




                               EXHIBIT 4

                                      pg 70
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 72 of 263 Page ID
                                        #:1415
                                 CSLA CD 15 Posting Survey


On Monday, April 22, 2019, Environmental Compliance Inspector S. Cruz and CH Villareal conducted
a homeless encampment (HE) survey for the above district and posted areas for clean-up on
Wednesday, April 24, 2019. Locations with homeless encampments were posted on both sides of
the street and adjoining blocks where applicable. Additional photographs taken are not included in
this report.

Approximately 8 hours of total cleanup time should be allowed for 04/24/19 . The following resources
will be required: One WPD team, one LASAN Solids team, one Clean Harbors Environmental
Services team .


1.  \VPD Case#S4374, Authorization #190327018
    25327 S McCoy Ave, 90710 (Sidewalk)
    25+ HEs, 31 postings. Most HEs were on Lomita Blvd. McCoy Ave had one HE near the Lomita Blvd
intersection.
    ~8 hour clean-up
    Figure 1: HE on the corner of Lomita Blvd and McCoy Ave




                                                                                            Page 1 of 3


                                                                                   CTY001941
                                              pg 71
 Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 73 of 263 Page ID
                                    #:1416
                           CSLA CD 15 Posting Survey


Figure 2: HEs on Lomita Blvd




                                                                          Page Z of 3


                                                                   CTY001942
                                    pg 72
  Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 74 of 263 Page ID
                                     #:1417
                          CSLA CD 15 Posting Survey


Figure 3: HEs on Lomita




                                                                           Page 3 of 3


                                                                   CTY001943
                                     pg 73
           Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 75 of 263 Page ID
                                              #:1418
                         LOS ANGELES BUREAU OF SANITATION , WATERSHED PROTECTION DIVISION
                                   CSLA HOMELESS ENCAMPMENT CLEANUP REPORT


CASE INFORMATION
Incident Date:                                Incident Time:                          Temp:                                    Is it Raining?
04/24/2019                                    0830                                    70 °F                                    No
Posting Date:                                               HE Authorization #:                                   HE Authorization Date:
Posting done on 04/22/2019                                  190327018                                             3/27/2019
LAMC 56.11 Violations?                        Ar;est by other Agency?                 Public Area Cleaning?                   Property Custody Document#·
IZ; Yes D No                                  •  Yes    i2SJ No                       2S! Yes   C No                           NIA
Owner(s) Identified?       Last Name:                                        First Name:                                 Middle Name:
u Yes     i2l No           NIA                                               N/A                                         NIA
Sex:                       Birth date:                           Weight:                          Height:                              Marital Status:
::J M      •    F          NIA                                   N/A                              N/A                                  • Single :::J rvlarried
Government ID#:            Phone#:                 Other ID Info:
NIA                        N/A
Incident Street Address:
25327 S. McCoy Ave

Cross Street:                                                                                     City:                  State :                   ZI!=' Code :
W. 253n: St                                                                                       Los Angeles            CA                        90710

Environmental Compliance inspector NarT.e:                                                        Badge/Serial #:
M.Hu                                                                                              N/A
Environmental Compliance Inspector Name:                                                          Sadge/Serial #:
CH Sanchez                                                                                        NIA
-.,vironmental Compliance Inspector Name:                                                         Badge/Serial#:
                                                                                                  NIA
 .1viror.mental Compliance Inspector Name:                                                        Badge/Se,ial #·
                                                                                                  N/A
Agency/Arrest!r.3 lnspe-::to' Nar.id :                                                            Badge/Serial#·                   Arrest/Incident#:
NIA                                                                                               NIA                              N/A
Othe r Details:



LOCATION/INCIDENT DETAILS
Sidewalk"                                                   Alley?                                                Easement?
1:8: Yes D No                                               ;:J Yes    !:8l No                                    • Yes   l8i No
Personal/Excess Property Information
Is it obstructing City                   Is it blocking ingress/egress or ADA?                Is it stored during closure hours?      Is it a Bulky Item non-structure?
Operatio;;s?
IZJ Yes    C No                          ~   Yes   ::J No                                     •   Yes    i2l No                       Z Yes     D No
Is it a Bulky Item structure?            0 Yes     IENo        If Yes -+   Posting Date:                                Posti ng Time:
Is it a Health Hazard?                   (g]Yes    O No        Health Hazard Checklist #:
Notes :




                                                                                   pg 74                                                   CTY001944
          Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 76 of 263 Page ID
41171                                        #:1419
                                                     CONTINUATION SHEET
  1e of Report: CSLA HOMELESS ENCAMPMENT CLEANUP                                 CASE# 54374                      Page 2 of 12



        COMPLAINT
        Sanitation Watershed Protection Division received a request from City District 15 to address immediate health
        threats in public areas and violations of Los Angeles Municipal Code Section 56.11. Public health concerns
        include the presence of feces, urine, sharps, and other potential health hazards .

        INCIDENT DETAIL
        On 4/24/2019, at approximately 0830 hours, Environmental Compliance Inspectors Hu and CH Sanchez were
        assigned to lead the CSLA cleanup detail in Council District 15, at 25327 S. McCoy Ave. We performed public
        area cleaning with the assistance of the Los Angeles Police Department Valley, Clean Harbors Environmental
        Services and LASAN Solids. The LAPD crew was made up of 5 Inspectors, the LASAN Solids crew was made up
        of 6 workers, and the Clean Harbors crew was made up of 3 workers The Solids crew and LAPD isolated and
        blocked the immediate area to be assessed and prevented the public from entering the affected area until
        completion of the project.

    On 25327 S. McCoy Ave, 13 homeless encampments were located on the sidewalk of 25327 S. McCoy
    Ave/Lomita Blvd and 2 homeless encampments were on city parking lot of Greenway located on 25327 S. McCoy
    Ave. Greenway Parking lot was confirmed and verified to be City of LA property , as indicated by the sign. A total
    of fifteen (15) homeless encampments blocked ADA access and few had attachments. One female in Greenway
    parking lot was making commotion and after LAHSA was unable to console her, LAPD escorted her out. One bag
    of her items was returned to her. All three authorization signatures for homeless encampment clean up were not
    verified until 1000 hours. At approximately 1000 hours, EC ls began inspecting each encampment for hazardous
    and non-hazardous items and to take custody of unattended personal property for storage.

               (1) 25327 S. McCoy Ave

           Items found with evidence of wet, dirty, contaminated, infectious, odorous/foul-smelling, broken,
           disrepair/damaged, or vermin infested:

           Location 1: 25327 S. McCoy Ave (In Greenway Parking lot) 1 female individual

                                o   Food waste
                                o   Bulky items
                                o   Blankets
                                o   Mattress
                                o   Furniture
                                o   Plastic crates
                                o   Clothes
                                o   Miscellaneous trash and debris

                       •   Hazardous Waste
                              o Aerosols
                              o  Sharps

           Location 2: 25327 S. McCoy Ave (In Greenway Parking lot) Unattended

                               o    Food waste
                               o    Shopping cart
                               o    Cabinet
                               o    Clothes
                               o    Rugs
                               o    Miscellaneous trash and debris

                       •   Hazardous Waste
                              o Sharps




                                                              pg 75                                       CTY001945
        Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 77 of 263 Page ID
41171                                      #:1420
                                                    CONTINUATION SHEET
Type of Report: CSLA HOMELESS ENCAMPMENT CLEANUP                            CASE# 54374           Page 3 of 12


                                             st
         Location 3: 25327 S. McCoy Ave (1        on the east of Lomita Blvd) Unattended

                            o   Food waste
                            o   Blankets
                            o   Clothes
                            o   Cardboards
                            o   Griller
                            o   Miscellaneous trash and debris

                    •   Hazardous Waste
                           o    Urine
                           o    Aerosols
                    o   Vectors
                           • 1 rat
                                             nd
         Location 4: 25327 S. McCoy Ave (2        on the east of Lomita Blvd) Unattended

                           o    Food waste
                           o    Bulky items
                           o    Blankets
                           o    Clothes
                           o    Mattress
                           o    Miscellaneous trash and debris

                    •   Hazardous Waste
                           o   Urine
                           o  Aerosols
                           o   Sharps
                                             rd
         Location 5: 25327 S. McCoy Ave (3        on the east of Lomita Blvd) Unattended

                           o    Food waste
                           o    Blankets
                           o    Pet cage
                           o    Clothes
                           o    Pillows
                           o    Miscellaneous trash and debris

                        Hazardous Waste
                           o Urine
                           o   Aerosols
                                             th
         Location 6: 25327 S. McCoy Ave (4        on the east of Lomita Blvd) Unattended

                           o    Food waste
                           o    Shopping cart
                           o    Clothes
                           o    Cart
                           o    Miscellaneous trash and debris

                    •   Hazardous Waste
                           o   Urine
                           o Aerosols
                           o Sharps




                                                                                           CTY001946
                                                            pg 76
        Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 78 of 263 Page ID
41171                                      #:1421
                                                        CONTINUATION SHEET
Type of Report: CSLA HOMELESS ENCAMPMENT CLEANUP                                 CASE# 54374           Page 4 of 12


                                             th
         Location 7: 25327 S. McCoy Ave (5         on the east of Lomita Blvd) Unattended

                            o   Suitcases
                            c   Blankets
                            o   Clothes
                            o   Miscellaneous trash and debris

                        Hazardous Waste
                           o Aerosols
                           o Sharps
                                             th
         Location 8: 25327 S. McCoy Ave (6             on the east of Lomita Blvd) Unattended

                            o   Suitcases
                            o   Blankets
                            o   Pillows
                            o   Backpacks
                            o   Clothes

                    •   Hazardous Waste


                                             th
         Location 9: 25327 S. McCoy Ave (7         on the east of Lomita Blvd) Unattended

                            o   Food waste
                            o   Bike frames, bike parts
                            o   Blankets
                            o   Sleeping bags
                            o   Clothes
                            o   Miscellaneous trash and debris

                    •   Hazardous Waste
                           o  Urine
                           o  Aerosols

         Location 10: 25327 S. McCoy Ave (8 th on the east of Lomita Blvd) Unattended

                           o    Tent
                           o    Blankets
                           o    Clothes
                           o    Miscellaneous trash and debris

                    •   Hazardous Waste
                           o Urine
                           o  Aerosols
                                                  th
         Location 11: 25327 S. McCoy Ave (9            on the east of Lomita Blvd) Unattended

                           o    Food waste
                           o    Bulky items
                           o    Tarps
                           o    Blankets
                           o    Clothes
                           o    Pallets
                           o    Miscellaneous trash and debris



                                                                                                CTY001947
                                                              pg 77
        Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 79 of 263 Page ID
41171                                      #:1422
                                                    CONTINUATION SHEET
Type of Report: CSLA HOMELESS ENCAMPMENT CLEANUP                            CASE# 54374             Page 5 of 12



                        Hazardous Waste
                           o Urine
                           o Aerosols
                                               th
         Location 12: 25327 S. McCoy Ave (10        on the east of Lomita Blvd) Unattended

                           o   Food waste
                           o   Tarps
                           o   Blankets
                           o   Clothes
                           o   Shopping carts
                           o   Miscellaneous trash and debris

                    •   Hazardous Waste
                           o Urine
                           o Aerosols
                                               th
         Location 13: 25327 S. McCoy Ave (11        on the east of Lomita Blvd) Unattended

                           o   Food waste
                           o   Blankets
                           o   Tent
                           o   Clothes
                           o   Propane tank
                           o   Miscellaneous trash and debris

                    •   Hazardous Waste
                           o Urine
                           o Aerosols
                           o Batteries

         Location 14: 25327 S. McCoy Ave (1ih on the east of Lomita Blvd) Unattended

                           o   Food waste
                           o   Furniture
                           o   Bulky items
                           o   Blankets
                           o   Clothes
                           o   Miscellaneous trash and debris

                        Hazardous Waste
                           o Urine
                           o  Aerosols
                           o   Paint
                                               th
         Location 15: 25327 S. McCoy Ave (13        on the east of Lomita Blvd) Unattended

                           o   Blankets
                           o   Backpacks
                           o   Clothes
                           o   Shopping carts
                           o   Miscellaneous trash and debris

                        Hazardous Waste
                           o Urine
                           o   Aerosol


                                                                                             CTY001948
                                                         pg 78
          Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 80 of 263 Page ID
41171                                        #:1423
                                                   CONTINUATION SHEET
Type of Report: CSLA HOMELESS ENCAMPMENT CLEANUP                                CASE# 54374                        Page 6 of 12



        Total Metrics: Hazardous Waste and Etc. Inventory
            o Total tonnage/ Solid waste/ Trash/ Bulky items                      [70001 lbs
            o Total hazardous waste for disposal                                  [3051 lbs
                        o Feces                              [30] lbs
                        o Urine                              [150] lbs
                        o Sharps (razors, syringes)          [401 lbs.
                        o Aerosols                           [401 lbs
                        o Corrosives                         [101 lbs
                        o Waste paint                        [35] lbs

        MITIGATION/CLEANUP
        Clean-up operations began at approximately 1000 hours and completed at 1300 hours. Clean Harbors and
        Sanitation Solids personnel cleaned the area of miscellaneous bulky items, trash , and debris. Clean Harbor
        sanitized the underpass afterward with bleach.

    Any personal property stored was bagged, labeled, and transported to a storage facility located at The Bin at
    Towne. Stored items are kept for a period of 90 days. Information was posted along the cleanup area informing
    owners as to the location and conditions of where personal items can be retrieved .

    Hazardous materials or wastes were identified during the mitigation for proper transport and disposal by Clean
    Harbors Environmental Services under uniform hazardous waste manifest 012828918FLE and 012828313FLE.

    Six personal property bags were stored .

    EVIDENCE/SAMPLES
    Environmental Compliance Inspector Hu obtained 194 photographs of the incident during the mitigation/cleanup
    of the site . See figures below for a representation of the incident site. Additional photographs are not included in
    this report.

    FIGURE #1
    25327 S. McCoy Ave (Greenway Parking Lot) Before Operation began
                                                                   ~        .




                                                                                                       CTY001949
                                                           pg 79
          Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 81 of 263 Page ID
41171                                        #:1424
                                                                            CONTINUATION SHEET
Type of Report: CSL.A HOMELESS ENCAMPMENT CLEANUP                                             CASE# 54374          Page 7 of 12



        FIGURE #2
        25327 S. McCoy Ave (Greenway Parking Lot) City Sign indicating City property



                       . {,;;          . -....., ...
                                        ..



                   ,/r
                                        ,




                                        e              ~   -
                                                                              t
          e:• . .- .! ,-~:
         ,~,,
        ". -, ~
            '

         llt .•I i
                       ..                                         •
                                                                             I

                                                                            -·,::~•
                                                                              ...
                   -.. ,
                       ~-
                       :      \                                      ~-)
          111 'I
        , •• I
                       ,,·,
                                                           .. ~.
                                                       ·~ ....,,,
               I
                                  ..   .A •                ,.;-_.., G,.'·
               I   "                                   .


        FIGURE #3
        Shams found on sidewalk of 25327 S. McCov Ave (Greenway Parking Lot)




                                                                                      pg 80                 CTY001950
         Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 82 of 263 Page ID
41171                                       #:1425
                                                CONTINUATION SHEET
Type of Report: CSLA HOMELESS ENCAMPMENT CLEANUP                        CASE# 54374          Page 8 of 12




        FIGURE #4
        25327 S. McCoy Ave (Greenw~y Parking Lot) After Operation Completed




    FIGURE #5
    25327 S. McCoy Ave (Lomita Blvd) Before Operation began




        I /




                                                                                      CTY001951
                                                        pg 81
           Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 83 of 263 Page ID
41 '71                                        #:1426
                                                    CONTINUATION SHEET
Type of Report: CSL.A HOMELESS ENCAMPMENT CLEANUP                             CASE# 54374            Page 9 of 12




         FIGURE#6
         Shar s, aerosols, propane tank. unne. batteries and waste paints found on sidewalk




                                                                                              CTY001952
                                                              pg 82
           Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 84 of 263 Page ID
41171                                         #:1427
                                                     CONTINUATION SHEET
Type of Report: CSLA HOMELESS ENCAMPMENT CLEANUP                      CASE# 54374          Page 10 of 12




                    ,:.:       ..       :    ................ .
                ~    .'.
                       .,..
                       ·~
                              --   -.~....




    ~-"
    ~·-'
      ·-



                                                                                    CTY001953
                                                             pg 83
          Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 85 of 263 Page ID
41171                                        #:1428
                                               CONTINUATION SHEET
Type of Report: CSL.A HOMELESS ENCAMPMENT CLEANUP               CASE# 54374          Page 11 of 12



        F1GURE#8
        Six Personal Property Baqs stored




                                                                              CTY001954
                                                     pg 84
        Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 86 of 263 Page ID
41171                                      #:1429
                                               CONTINUATION SHEET
Type of Report: CSLA HOMELccSS ENCAMPMENT CLEANUP               CASE# 54374          Page 12 of 12




                                                                              CTY001955
                                                      pg 85
                   Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 87 of 263 Page ID
                                                      #:1430

                                                        CITY OF LOS ANGELES
                                                    LASAN WATERSHED PROTECTIO
                                                                              N
                                                    HEAL TH HA ZA RD CH EC KL IS T
          Dat e:           ~/ JA-,t   / (j                       Tim e: / 0 -00             ✓ /3 :·OO                Cas e ~um ber :                 S l{ 3·7-- ~
                                                       1
          Loc atio n Des crip tion :                 OC --·#----
                                               -- -" ""          -= -- -'- '-- -- ~- -- --                                               -- -- -- -- -- -- -- --
          Item Des crip tion : _ _
                                 }----'---5_3_-_2_--::;
                                                    __s_-_·'_,_.--,,,_7_c_(_(.~"'/,____                                          1
                                                                                                              ft_l_---e_,~_l=-._c_'->_-_l--'--+_h--+)Z='
                                                                                                                                                     . ,_l_.t?--"\.'-----(,_l_e,_,=t--'--'--(_O
          Hea lth Haz ard Det erm inat ion :( che
                                                  ck all tha t app ly)
                   0    Tox in/ pois on _ _ _ _ _ _ _
                                                      ___                                   ____________
                                                                                                                                                         _ _ _ _ _ _ __
                   rn/F tam mab le         }l(.,·V~ S;, IS
               •        Corrosive. _ _ _ _ _ _ _ __

               D        Rea ctiv e_ _ _ _ _ _ _ _ _
                                                                           ____________
                                                                                                                                           _ _ _ _ _ _ _ _ __
               CJ      Hig hly- com pre sse d gas or liquid.
                                                             __________                                                          ____________
                                                                                                                                                                                                     _
               C       Mot or ail or oth er petr oleu m oil
                                                            ___________                                                              _ _ _ _ _ _ _ _ _ _ __
               0       Sub stan ces liste d in Titl e 22. _ _
                                                              _________                                                       ____________
                                                                                                                                                       _
               D       Sub stan ces , was tes, or mat eria ls
                       Hea lth Haz ard or infe ctio us age whj ch may hav e com e in con tact with a haz ardo us sub stan ce,
                                                             nt. _ _ _ _ _ _ _ _ _ _ _
                                                                                                                                  _ _ _ _ _ _ _ _ _ __
                   /
               B       Bioh aza rd / infe ctio us / sha rp /
                                                              in·.'e~ted mat eria l _ _,....                 \                 ,?·
                                                                                       -.;:..z-+Y....:'v_\.::....,•.::..;t~If-'-;,<--·...::>_ _ _ _
                                                                                                                                                    __                          _ _ __
            _Q_ Con tam inat ed item s (see tabl e
                                                          belo w)                 __ ___ __
           !                                        Conta_m_ir.~~~ item s th-=-at"---w-=--=--=e.: . ;re~_d.,: .c!=si:. .po=-=s=-.                                        ---,
           [__ ~la thin g__ _ ' Ten t                                                                                            : e=d:. . .:o: . c_
                                                                                                                                                   f _ _..., .... .__ _
          .if,-
             -~l~\, \•~  LL f',r
          L._ : ~~-- ~-\ v_l ,1.. ,_- ~> ---- --1 ---- ---- --+
                                                                -
                                                                            +., .
                                                                  Per isha bles
                                                   _ _ _ _ ____\__:-D.:.(ti l.-1;C:~
                                                                                    ))-<...-                _
                                                                                                                     T:
                                                                                                                 Boo k/to ilet ries                       I Oth ers
                                                                                                                                                          _ 1  I
                                                                                                                                                            'Vl c-1--+
                                                                                                                                                                 ,l -.-< _
                                                                                                                                                                             - -~

                                                                                                                                                                                  7-j
                                                                                                                                                                          > s ._ __
                                                                                                                                                                                                              1




                                                                                                                                                                   ~ . . . .,
                                      ~ - - -·- -·~- ----------+-1-----
                                                                                                                      1
                                                                                                                                                                                 . :._.'L..·{-<-           _J
          L--                                     _., __ __ __ __ __ __                                                              __ __
                                                                                                                                                                   ··::.i.,v~h·r             ,--d--c'>
                                                                                                                                                                                     t-. ,,_,v,-/cl..,_~,,:,!I:
                                                                                                                                                                                         c
          I
                                                                                                                                                               I   et'>    (

                                           ~------:--- -'-----+------"
          L... _ _ _ __




                               ------+---         - - - - - --- -t- - - - - - - - +
               .                                                                                                      --- - -·-- - - -
                           -            __j_
                                          : __
                                                                                                                                                          r ---_ _ 7
                                                                                                                                                           t
          1


          -------~- -
                                                                           -r-i - - - - - - - r - - - - -
          I                                            - - - - - - + - · - - - · ---
                                           '                                         --                              -
                                       . ~ 1·
              Com men ts:                ' .h_.,,--c / \/r-
                                    l/Y- (I.,      v ,··1,
                                                             -

                                                                    1 .
                                                                          ,..--         .          "
                                                                                  (,·1 1 ,:.. .?--·/V--.P- ':>';,,
                                                                                                            -             f \/
                                                                                                                          I r-                              -             I .___,.
                                                                                                                                                                               c,
                                                                                                                                                           Ci      ('.l_;..,-,




      FOPJv!ti HHC 5.0
04i20L6




                                                                                                                                                                     CTY001956
                                                                                        pg 86
                 Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 88 of 263 Page ID
                                                    #:1431

                                                       CITY OF LOS ANGELES
                                                   LASAN WA TER SH ED PROTECTION
                                        HE ALTH HAZARD CH EC KL IST
          Date :          ½(z)--l( I ci     Time : /00U -{3 00 Case Num ber: :;;q ~-}Lf
          Loca tion Desc riptio n:
                                              - - -LO
                                                   ---(_-t{- L
                                                          -----------------                                                                                         --,-------
          Item Desc ripti on:                   7 S '., 2-               1 5. (1,1do y ~ , Lo<;                                                                       Av,_5.z lp',
          Heal th Haz ard Dete rmin ation :( chec k all that appl
                                                                  y)
                0    Toxi n / poiso n

              0      Flam mab le

              CJ    Corr osive

              D Reac tive

             D High ly-co mpre ssed gas or liqui d

             D Moto r oil or othe r petro leum oil

             0      Subs tance s listed in Title 22

             D      Subs tance s, wast es, or mate rials whic h may
                    Heal th Haza rd or infec tious agen t . _ _ _ have come in cont act with a haza rdou s subs tance ,
                                                                  _______________
                                                                                                            _ __
             ✓Biohazard /            infec tious / shar p / infes ted material._---'--~
                                                                                        -1'\-~'k-_·
                                                                                                ________                                                                                       _ _ __
            •       Cont amin ated item s (see table belo w)
                                               Cont amir ,ated item s that were dispo sed of




                                         !
                                        -t
                                          I



                                          I
                                                                     '
                                                          - - - - ·-i--
                                                                                                                        ~-·                --


          c- _· ·-- --- --r --- --- --~ --- --- ---
                                  '
                       · --- -·-- 1--
                                                                                                                                          --- --- --, --- --- --7
          1--                         --- --- -+ -
                                                                                       ____
           Com men ts:      _.!,_}y.,.L_. .--.l,..,;K~L,~~+)
                                                           1+-·_(::,__y_.!....:,-_...::.,~_li,-'-,·...-r~f...:,__\\,..:::.,~)~C_,?\.;;,_v_,_·t_l,._t_y:_~·__::_c_C-_'-6_\\.IL_-·......
                                                                                                                                                                          ,           .,f_·_ _ _   _ __




h, ~   FOR,vf// HHC 5.0
04i20i6




                                                                                                                                                                                      CTY001957
                                                                                                   pg 87
                  Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 89 of 263 Page ID



                                                                                                                                                             ~.-~
                                                     #:1432
                                                                                                                                                         -             ~._..-.__
                                                                                                                                                                       ·•9l
                                                                                                                                                                        ··.·-.....~·"
                                                                                                                                                                                                       ~

                                                                                                                                                     -~
                                                            CITY OF LOS AN GE LES                                                                                                 ' .                  .·



                                                        LASAN WA TE RS HE D PFzOTECTION
                                                         HEAL TH HAZARD CH EC KL IST                                                                     \'··.[."·  ;·. J
                                                                                                                                                                {. J_
                                                                                                                                                                 ,,
                                                                                                                                                                       ' .'

                                                                                                                                                                        .... ·~~
                                                                                                                                                                                     '

                                                                                                                                                                              ; .r~- . -
                                                                                                                                                                              1'·~
                                                                                                                                                                                         '.        .
                                                                 Tim e:   t 000 , (Zoo                  Case Num ber:            _5_c(_3_·-:;-~y__
          Loca tion Desc ripti on:
                                                     - - - -LC(           #
                                                             - -__.- ' -S- - - - - - - - - - - - - - - -                                     ------
          Item Desc ripti on:                        ) 5 S7_,,·1 S-" 1;11.c Lc'y-
          Hea lth Haz ard Dete rmin ation :( chec k all that
                                                             appl y)
                   D   Tox in/ pois on _ _ _ _ _ _ _ _ _
                                                         __                                   _______________
                                                                                                                                                                                          __
                   g/.F lamm able                   i'+t vvS c \ '7
                  0    Corr osiv e_ _ _ _ _ _ _ _ _ _ _
                                                                                      ______________
                                                                                                                                               _ _ _ _ __
                  D Rea ctive
                                   -- -- -- -- -- -- -- -- -- -- -- -- -- --
                  •    High ly-co mpre ssed gas or liqui d _ _
                                                               ___________
                                                                                                                                                                                         --
                                                                                                                                 _ _ _ _ _ _ _ __
                  •    Moto r oil or othe r petr oleu m oil _ _ _
                                                                  ___________                                                      _ _ _ _ _ _ __
                  •    Subs tanc es liste d in Title 22_ _ _ _
                                                               _________                                                     _ _ _ _ _ _ _ _ __
                  •    Subs tanc es, wast es, or mate rials whic
                                                                 h may have com e in cont act with a haza
                       Hea lth Haza rd or infec tious agen t. _ _                                         rdou s subs tanc e,
                                                                   ______________
                                                                                                            _ _ _ __
                  ✓Biohazard /infe ctio us/ sha rp/ infested material L,tv\                                  iV...., /       (cv r (_   I)
                  •   Con tami nate d item s (see table belo w)
              I                                  Con tami nate d item s that were disp osed
           i      Clothing                                                                   of
                                       : Tent                 Peris habl es         Boo
                                                                                                                                                                                                                i
           i      fllc.V\,L                                                             k/ toile tries                                       Othe rs                                                            I
           I C ( c ih\..e?
                             uk                 i
                                                I
                                                                                  n o.:L Lv,:) 1-<---                                        l-~\,<--lb-: c-.-~t                              <;
                                                                                                                                                                                                                I

                                                                                                                                                                                                                I
           I

           i---                                 I                                                                                             c;,wl I \.!V                                                  I
                                                                              i                          i
          I

                                            i
                                                                                                         !
                                                                                                                                             ,"i) ,..¼       '        h.c,:.i,,. / ce:-0,i.;                I
          i                                 I                                 I                         ·1                                                                                                  '
                                                                              I                                                                                                                             I
                                            I                                 I
                                                                              i
                                                                                                         !
          !
                                          +-                                                                                                                                                                I
                                                                                                         I


                                                                                                         I                               j
          }-                                                                                                             -                                                                                  !
                                                                                                         j
          i
          r-                                i
                                                        --
                                                                              I
                                                                              i                          '                               I                                                                  '
                                                                                                                                                                                                            i
                                                                                                                                         I
                                                                                                                                                                                                            I
                                  f-,_
               Com men ts: ____/ ...... =-i5_._1_1_(_~_-,v_--+-__._/__,j:_·
                                                                  1           _- 1,, .... ~C ~'L _t- -r/ --- --- --- --- ---


WPD FORM# ffilC 5.0
04/20i6




                                                                                                                                             CTY001958
                                                                                        pg 88
                 Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 90 of 263 Page ID
                                                    #:1433


                                                         CITY OF LOS ANGELES
                                                     LASAN WATERSHED PROTECTION
                                                     HEALTH HA ZA RD CH EC KL IST
          Date :             4(7, 1v\ I I 4             Tim e: (0()(.) - (3 00 Case Num ber: s.-L--f 5 -::;-L{
          Loca tion Desc ripti on: --~( ~.-_C._i_(_
                                                  · _t=.              _q~··__ __ __ __ __ __ __ __ __ __
          Hem Desc ripti on:

          Hea lth Haz ard Dete rmin atio n :( chec k all that
                                                              appl y)
                  •     Tox in/ pois on _ _ _ _ _ _ _ _ _
                                                          ___                                        ______________
                                                                                                                                                                   _ __
                  g/ Flam mab le            {\-<-.A>s   O     \   S
                 D Corr osiv e _ _ _ _ _ _ _ _ ___ _
                                                     _                                    ______________
                                                                                                                                                           _ _ _ __
                 •      Rea ctive _ _ _ _ _ _ _ _ _ _ _
                                                                                   ______________
                                                                                                                                                      _ _ _ _ __
                 D      High ly-co mpre ssed gas or liqui d _ _ _
                                                                  _________                                                     _ _ _ _ _ _ _ _ _ __
                 D     Moto r oil or othe r petr oleu m oil _ _ _
                                                                  __________                                                       _ _ _ _ _ _ _ _ __
                 •     Subs tanc es liste d in Title 22._ _ _ _
                                                                __________                                                        _ _ _ _ _ _ _ _ __
                •      Subs tanc es, was tes, or mate rials whic h may
                                                                       have com e in cont act with a haza rdou s
                       Hea lth Haza rd or infec tious agen t. _ _                                                subs tanc e,
                                                                   __                          ______________
                                                                                                                                                              _ _ __
                dsio haz ard /infe ctio us/ sha rp/ infes
                                                          ted mate rial                                      Llv,'¼.Q....,.- 1 Sy L..-~\..,Y2:=
                •      Con tami nate d item s (see table belo w)
                                                  Conta mma te d"item s t h at were d"1spo
              II Clot. hing                                                                sed 0 f
                                          Ten t
              : l'i~ <·~V'\,L.'..,l.h   I
                                                               Peri shab les        I Boo k/toi letri es                                              Othe rs                         I
                                                 '
                                                 I
                                                                            I   1=-t,, vJ..   w,-..·:.1-z-             I
                  (t,:/1:::t•..f' '>                                                                                   i                               JV\.."' y.\- v-f '> ';
                                             I                          I                                         :1                                    gl1, \ky ;).:,,1,v1,-;,
           r
                                                                            ;
                                                                            I
                                                                                                                  _i                                  /V\; '=-t.·. h-·nsiA/cl.-~,s-
           i
                                             I                          i
                                                                            I
                                                                                                                   i
          I
          I
          I
                                             I
                                                                                                                   L-                                                             I   I
          '                                                             '
                                                                                                                   i
          I
          I                                  I
          I                                                                                                        I
          I                                  I                                                                                                                                    I
                                                                        '                                                                         i
               Com men ts: __y-'--··_v_ I            +. . .
                                      ·V_\._c\,___ -h_--e.
                                                        ____c,--'.,-1/'---S~c_._•'1..,_..k_,\,e_....-<-_e-_-(_ _c_l_c._'µ_·_I..-:'
                                                                                                                            ; _>_ _ _ _ _ _ _ _ _                 _ __




,. t'D FORM# HHC 5.0
0412016




                                                                                                                                                      CTY001959
                                                                                      pg 89
              Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 91 of 263 Page ID
                                                 #:1434


                                                       CITY OF LOS ANGELES
                                                   LASAN WATERSHED PROTECTION
                                                    HE AL TH HAZARD CH EC KL IS T
           Dat e:   _Lf~(i---.::2_. (__,L'-c11----              Tim e:   l UOU - l .:SU O
                                                                                                                                --<:;-cl>~
                                 L...I..J<!
                                                                                                        Cas e Num ber:                    :}L-{ --
                                                                                                                                   --       ~
           Loc atio n Des crip tion : _ _L_c_·-_,c_·_H..c..·. '_     _c;__ __ __ __ __ __ __ __ __ __ __
           Item Des crip tion :               7 S     >2 7-         S    v     I        c·
                                                                                   1t (.. V':/
           Hea lth Haz ard Det erm inat ion :( che ck
                                                      all that app ly)
               D    Tox in/ pois on _ _ _ _ _ _ _
                                                  ____                                      ____________
                                                                                                                                                  _ _ _ __
               &f' Flam mab le                              l
                                              / ~ vG '..>.t.· '>

               ~    Cor rosi ve_ _ _ _ _ _ _ _ _
                                                                         _____________
                                                                                                                                  _ _ _ _ _ _ _ __
              •     Rea ctiv e _ _ _ _ _ _ _ _ _
                                                                         ____________
                                                                                                                               _ _ _ _ _ _ _ __
              •     High ly-c omp ress ed gas or liqu id _
                                                           _________                                              _ _ _ _ _ _ _ _ _ _ __
              •     Mot or oil or othe r petr oleu m oil _
                                                           __________                                                _ _ _ _ _ _ _ _ _ __
              •     Sub stan ces liste d in Title 22 _ _
                                                         _________                                              _ _ _ _ _ _ _ _ _ _ __
              =i  Sub stan ces, was tes, or mat eria ls whic
                  Hea lth Haz ard or infe ctio us age nt.    h may hav e com e in con tact with
                                                          ____________                             a haz ardo us sub stan ce,
                                                                                                 _ _ _ _ _ _ _ __
              ef~ ioh aza rd / infe ctio us/ sha rp
                                                    / infe sted mat eria l_(;_ (_v_
                                                                                  1
                                                                                    ~ _ , _·_ _ _ _ _
                                                                                                      ____                                              _ __

              O  Con tam inat ed item s (see tabl e belo
                                                         w)
                                            Con tam ir,at ed item s tha t wer e dis
                                                                                    osed of
             Clo thin             I Ten t
                                                          Peri sha bles                                                                                        l
                                                                                  Boo k/to iletr ies                                         Oth ers




           >- -- -- -- -~ -- -- -- -- +- --
                   ------+-------~-
                                                                         1                  - - - 1 - - - - - - - - ~ -- - - -
                                                                               ------'---------+   I
                                                                                                         !

                                                                                                                               ---i
                                                                                                                                              - - - -- - - ~
             Com men ts:     _I.__Y-.. . .·-r-)t'.'._',._·\---_·-=(_c.1.._y_Q...__
                                                                                .- i _{_y__-:-+'(-'~(__I_L_·,,.__.,'_ _/_\L_l _b_l_c~_l,
                                                                                                                                        _~Lui_'~_,__   __ __


 . ,·O fORM/1 HHC 5.0
04i20 l6




                                                                                    pg 90                                                    CTY001960
                  Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 92 of 263 Page ID
                                                     #:1435


                                                     CITY OF LOS ANGELES
                                                 LASAN WATERSHED PF<OTECTION
                                                  HE ALTH HA ZA RD CH EC KL IS T
            Date:           Y(2 q { ( c,                        Time:             LUOt) ~   I :Soo      Cas e Num ber:     <;;·'Li S +c/
           Loc atio n Des crip tion :             . ,-, ;· .J.l-
                                      -- -- --    L '-- --  tr                        b_


                                                             -- -- -- -- -- -- -- -- -- --
                                                                        1.....,


           Item Des crip tion :       )_ > ~ 2 ·=, S ~ (t,• lc ( uy
           Hea lth Haz ard Det erm inat ion :( che ck
                                                      all that app ly)
                  O        Tox in/ pois on _ _ _ _ _ _ _
                                                         ___                           ____________
                                                                                                                                _ _ _ _ _ __
                  i!'.1' Flam mab le       {l-e l,0<,. t   I_ '-;,

                  0       Cor rosi ve _ _ _ _ _ _ _ _ _
                                                                             ____________
                                                                                                                     _ _ _ _ _ _ _ _ __
                  0       Rea ctive _ _ _ _ _ _ _ _ _
                                                                         ____________
                                                                                                                   _ _ _ _ _ _ _ _ __
                  D       High ly-c omp ress ed gas or liqu id _
                                                                 _________                                   ____________
                                                                                                                                                          _
                  Q       Mot or oil or othe r petr oleu m oil _
                                                                 __________                                    _ _ _ _ _ _ _ _ _ _ __
                  •       Sub stan ces liste d in Title 22_ _
                                                              _________                                    _ _ _ _ _ _ _ _ _ _ _ __
                  D       Sub stan ces, was tes, or mat eria ls
                                                                whi ch may hav e com e in con tact
                          Hea lth Haz ard or infe ctio us age nt.                                  with a haz ardo us sub stan ce,
                                                                  ____________
                                                                                                   _ _ _ _ _ _ _ _ __
                 d        Bioh aza rd /inf ect iou s/ sha rp/ infe
                                                                   sted mat eria l               LC,\~ (<;,~-      V\ \,"- ·*
                 D   Con tam inat ed item s (see tabl e belo
                                                             w)
                                                Con tam inat ed item s tha t wer e dis
             i   Clot hin                                                              ose d of
                                        Ten t
                 ( ( ci-t\Jt >

                                   --~ _-_-~-+-_ -_-_ -_-_ -_-_ -__----;
                                   __                               - -_-_-_- ~ --_-_          -~ -~!1--I- - - - - - + -,:\'\,- ---,-,-
            '

            !
                      -
                              -.


            f--- --- - -- - - +
                                   -- -- + -- -- ~ -- ', -. -- - - - + - - - -1
                                ----                                              -~--t----
                                                                                                                                   "-C .
                                                                                                                                                   -_-.,,_.,.h---1i
                                                                                                                                           r::tt -:>h(    lV ,...-.;


                                                                                                                 +--------
                                                                                                                                                         - ii
                                     - -j----
                                           1




            ~ -- -- -~ --- -----~+__
                                  = __
                                                                                                        f - - - - - - - - - + - - -- - - --
                                                                                                                                            -,

                 Com men ts:        S:c ,\i---~-V-e\.~       C l.al-1t·'J< '7,.      fY      C (~v+--



v;   t'D FOR.iv[,1 HHC 5.0
04/:!016




                                                                                                                                 CTY001961
                                                                                       pg 91
               Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 93 of 263 Page ID
                                                  #:1436


                                                       CITY OF LOS ANGELES
                                                   LASAN WATERSHED PF:OTECTION
                                                    HEALTH HAZARD CH EC KL IS T
         Dat e:             l{/ 2,,q ( / C]                     Tim e:   l UOU- !3 OC       Cas e Num ber:            S J-4
                                                                                        1
                                                                                                             S,'1-(
         Loc atio n Des crip tion :
                                               ---L-0 (- -# -1-- - - - - - - - -
                                                                                       ------------
         Item Des crip tion :                  2 5 ~ -z., ::,- s'". uv1 c Cc y f+v-e ,             Lo
                                                                                         c,. f~),,e.1~ ~ Yo 1-- lo
                                                                                    I

         Hea lth Haz ard Det erm inat ion :( che ck
                                                    all that app ly)
                C      Tox in/ pois on _ _ _ _ _ _ _
                                                     ___                        ____________
                                                                                                                      _ _ _ _ __
                rrr"F lam mab le              ~~-t ,'-' s,.,   \ '7
                D Cor rosi ve _ _ _ _ _ _ _ _ _
                                                __                            _____________
                                                                                                                      _ _ _ _ __
               D       Rea ctiv e
                                   -- -- -- -- -- -- -- -- -- -- -- --
               •       High ly-c omp ress ed gas or liqu id _
                                                              _________
                                                                                                                      -- -- --
                                                                                                  _ _ _ _ _ _ _ _ _ _ __
               0       Mot or oil or othe r petr oleu m oil _
                                                              ___________                             _ _ _ _ _ _ _ _ __
               •       Sub stan ces liste d in Title 22_ _
                                                           __________                              _ _ _ _ _ _ _ _ _ _ __
               0      Sub stan ces, was tes, or mat eria ls whi
                      Hea lth Haz ard or infe ctio us age nt. ch may hav e com e in con tact with a haz ardo us sub stan ce,
                                                             _____________
                                                                                                _ _ _ _ _ _ _ __
              d Biohazard / infectious / sharp / infested material _ _s._'L_v_·-_v-+
                                                                                                                 r---'-"----------
              '.:J Con tam inat ed item s (see tabl e belo
                                                           w)
                                               Con tam inat ed item s tha t wer e dis
                                                                                      ose d of
              Clo thin              i Ten t                 Per isha bles
              /
              --,
          l~L --\
          1
                    L
                     1.,~
               , <~ ~-~
                      tit. y...                                                    Boo
                                                                                  -\~~
                                                                                       k/to iletr ies Oth ers
                                                                                                   ---~
                        ~~ ~L u.~ -v- --- --- --- -+ ---                                                                      --
                                                                                                                      /V\, S( , h,:,si,-     ~
                                                                                        --- - ,                                            =7
                                                                                                                                       /ct.;l;a,1'>1


                                     --'----------'-------
          f----------'-i
         -------+------~------
                                              -- -- -- -- -- -- -- -! ..---
                                                                         --l----
                                                                            -- -- -- -                                     -------1
                                                  -·-------f-------~
         ;- -- -- -- -- ,r -- -- -- -- -t -- --
                                                -- -- -- -- -- -- +- -- -- -- -- ~
                                                                         - ' -·· - - - - -
              Com men ts:        -'-+'-
                                      1
                                          -~- ·_V_L•-·~_(_,_-<-~'f!.-,
                                                                  ____      ____________
                                                                                                              _ _ _ _ _ _ __




,. ,·1J FORiv1# HHC s .o
04/2016




                                                                                                                      CTY001962
                                                                            pg 92
                  Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 94 of 263 Page ID
                                                     #:1437

                                                                     CITY OF LOS ANGELES
                                                                 LASAN WATERSHED PROTECTION
                                                                  HE ALTH HAZARD CH EC KL IST
            Date :    -~+-+(_2_·L .._._
                                  l / ........    Time: ( 000 , ( 3 oO
                                                                                                                                          - -c;-e,l-3-1---Cf
                                         ( _ ]_ _
                                                                                                                    Cas e Num ber:
                                                                                                                                                          ---
            Loc atio n Des crip tion : __ __ _l_c__l_1_C_·~
                                                           §_·_£_
                                                               . -_,,__ __ __ __                                                  __ __ __ __ ___
            Item Des cdp tion : __._2._">_~_'2:;i_2                          _1__e.~_._(Y_'l_c_·. _C_c,y-__   _ ,__...,_L_c_,,;,_i_:\_v~\_,__)£_-_~_-·
                                                                                                         +- fk_                                         '_:>   _c_(c_-J_=f-_{_O_
            Hea lth Haz ard Det erm inat ion :( chec k all
                                                           1hat appl y)
                 CJ     Tox in / pois on

                 D      Flam mab le

                 D Corr osiv e

                 D      Rea ctive

                 D     High ly~c omp ress ed gas or liqu id

                 D Mot or oil or othe r petr oleu m oil

                C      Sub stan ces liste d in Title 22

                D     Sub stan ces, was tes, or mat eria ls whjc
                                                                  h may have com e in con tact with a
                      Hea lth Haz ard or infe ctio us agen t. _                                        haza rdou s subs tanc e,
                                                                 ______________
                                                                                                        _ _ _ _ _ _ __
              D Bioh azar d / infe ctiou s / shar p /
                                                           info sted mat eria l _ _ _ _ _ _ _
                                                                                                   _ _ _ _ _ _ _ _ __
            _ :J_< ;_on tami nate d item s (see tabl e
                                                         below]_ _ _ _ _ _ _ _ _ _ _ _ _
            ~ __ __ __ _                                                                           _ _ _ _ _ _ _ _ _ _ _~
                                                   Con tami r,ate d item s that wer e disp
            ! C~othing .                                                                   osed of
                                      ·, Ten t                 i Peri sh~b les_ _ -~o k/to ilet ries iI Othe
            ~---t:.\:";Vv\.{.,~-<:.   1                                                                          rs - - - ~
                                      .                        : --------+1-------
            I - 7,\lo
            i   ,       v.J'-,
            -~ clL ~J...,_.:. 4-.,.
                                          ----
                                                 - - - - -r.
                                                                                        LI
                                                                   ·- - - - - - + - - - - - - -
                                                                                                         -t-------~
                                                                                                    ---+--------:
            ~_ lj ,,yl--'._.., ~                                                                                             __j
                                                                                                                                I


            0                                                                                                                                                                _ _ _I

            !
                      l '-:"., ·.::   ~<   ':J<'_':_
                                                   > _- + - - - - - - - - - - - - + -
                                                                                        -r------·
                                                                                                                  -+ -- -- -                                         -- -- i
            - - - - - -
                        - ·· · - - - ' --
                                          - - - -
                                                  -
                                                                                                                               ·•- --· ·-- -L --- --- --- --- 1
                                                                                       __ ;   ----   -   -            I

            1- --- --- --- --+ --- --- -+ -                                                                                                __      I_      _ __ _ _ _ _ _ _ J



                                                                         --
                                                                                               - -·- --· - ___L_           -      - ---            ~ ----\
            - - - - - - - ~ · - - - - - - ·- - - - - - - - _L - - · ·-- - - -
                                           - - i _ _ _ _ _ _ _ !__ __-             ---                                                                                  ·- - -i
                                                                     __ __ _ : · - -                                                                                ------·
                Com men ts:                 --"-l_'f-,_f_,:::_<_:L_\._
                                                                    1
                                                                         ··_c_,_'-'-,,L,_-_,_·- - - - - - - - - - - -
                                                                        \_
                                                                         .
                                                                                                                      -             ----------
                                                                                                                                                                              -




     ., FORM# HHC 5.0
ll4:20l 6




                                                                                                                                                          CTY001963
                                                                                                pg 93
                     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 95 of 263 Page ID
                                                        #:1438

                                                                  CITY OF LOS ANGELES
                                                              LASAN WATERSHED PROTECTIO
                                                                                        N
                                                               HE AL TH HA ZA RD CH EC KL IS T
                                                                            Tim e:             l O;. . . )Cl
                                                                                       Cas e Num ber :          - 11  .C
                                                                                                                   _;,D
                                                                                                       ---------
              Loc atio n Des crip tion : _ _t_c_~_(_._#_·
                                                          __o_,1_ _ _ _ _ _ _ _ _ _ _ _
                                                                                                      _ _ _ _ _ _ _ __
              Item Des crip tion : _ _l_,,_. ·_-s_~_1_·1__s_··~_.. _1_1v_l_c_(_c__,y__         <_::,_(\_
                                                                                                      .-_"-'S.c....
                                                                                                             ..,,(,_,_ 0             n_w_,_L_c_'                     0_(_.,_c_(_   _}_l_o_
             Hea lth Haz ard Det erm inat ion :( che
                                                     ck all tha t app ly)
                     0    Tox in/ poison. _ _ _ _ _ _ _
                                                        ____                                                     ____________
                                                                                                                                                                      _ _ _ _ _ __
                     m/Flam mab le                   C.uZ. L--t:.   >c,l S
                   D      Cor rosi ve _ _ _ _ _ _ _ _ _
                                                                                          ____________
                                                                                                                                                       _ _ _ _ _ _ _ _ __
                  •      Rea ctiv e_ _ _ _ _ _ _ _ _
                                                                                       ____________
                                                                                                                                                    _ _ _ _ _ _ _ _ _ __
                  •      Hig hly- com pre sse d gas or liqu id
                                                               __________                              ____________
                                                                                                                                     __
                  D      Mot or oil or oth er pet role um oil
                                                               ____________
                                                                                                           _ _ _ _ _ _ _ _ _ _ __
                 D Sub stan ces liste d in Titl e 22.
                                                           ____________
                                                                                                       ____________
                                                                                                                                     _
                 0 Sub sran ces , was tes, or mat eria
                                                              ls
                        Hea lth Haz ard or infe ctio us age wh; ch may hav e com e in con tact with a haz ard ous sub stan ce,
                                                               nt . _ _ _ _ _ _ _ _ _ _ _
                                                                                                           _ _ _ _ _ _ _ _ _ _ __
                 C:9 /Bio haz ard /inf ect iou s/ sha
                                                           rp/ inf'e!.;ted material_--"L_t_1.-_1''v\..
                                                                                                  _.,L,____________
                                                                                                                                     _
                 •     Con tam inat ed item s (see tab le
                                                              belv wJ_
               ~                                        Con tam ir.a ted item sth at wer e dis
               I Clothi.!!9___ __        · _ I Ten t - - - - - ~ Per isha
                                                                                                       ose d of
                                                                                                                                     -7
                                                                               bles                Boo  k/to il_~ tri~ _._ ! Oth ers
               1 ·i;>l..l,v,,.l..()LY<,.      ~- --- ~- --- --t --h u, J                                                                1                                                                 •
              I slz .,:y ,." '-~ ~-- +-- --                                 __
                                                                                                                 (,,..,'Lt.::.1<.,      - - - - - -·- •              I   G,,l ,~   rv,,-.fl"<''>ip,t h,
              ![\<YW:c'> ___ _j_____ __ __ ___ : ____ __ __..--
                                             -l---------'------
                                                                                                                                                               I ;-11,; :,. _ . 1vt,:,h ,Ld,,,,~ !
                                                                                                                                                       - - - - + - - -- -- -- .
              F~                              -~    1___                                   ~----

                                                                        ·- -- i- -- -- -- + -- -- -- -- -- -- --l
                                                                                            I
                                                                                                                                                                                               - -- - 1



              L __ __ _ __ ___,_ __ __ _ _   I
                                                                    ---- ,                          - -- - - - --+- - - - - -- -
                                                                                                                                 ---+--------l                                                       'I
                                           __                                              1
                                                                                                                                _ J __ _ _ _~_ _ _ _
                                            t}
                                                                                                - - - - -
                                                                                                          -

                                         y
                Com men ts: _ __::-:_::__J_r_-      \               L
                                                      1 1._fJ.'..._-;_ 1~_v·_1._;.          ,.            L( . I \ ,               k                      / ,_,., /;[
                                                                                                                                                                           _ _ _ _ ___,
                                              _..:.::.,_                          ._v"_\.J/_·-".L-,_..:..·...i,.''f-_ _,:J_\_
                                                                                                                 ·-'-l<-
                                                                                                                    __\;-,,_e'"_v_._
                                                                                                                                         A
                                                                                                                                                   _,,1-i_ _ 'i.,
                                                                                                                                                               __   '_c._c:,1-)_'
                                                                                                                                                                                 ;_ ,·    Ii   I J   ,
                                                                                                                                                                                1
                                                                                                                                                                                               n.-_ v:,
                                                                                                                                                                                _ ·_'-_- _(.._ '




            O[Uvfi:/ HHC 5.0
04:20 ! 6




                                                                                                                                                                          CTY001964
                                                                                                               pg 94
                      Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 96 of 263 Page ID
                                                         #:1439

                                                            CITY OF LOS ANGELES
                                                        LASAN WATERSHED PROTECTION
                                                         HE ALTH HAZARD CH EC KL IS T
                                                                         Tim e:          l uuo ~r 3oO          Cas e Num ber:    5 L-/ 3 }L{
             Loc atio n Des crip tion :                             Lu ·#
                                                      -- -- --C-- ''-
                                                                    IC
                                                                      -- -- -- -- -- -- -- -- -- -- -- --
             Item Des crip tion :                      } s '7 ) '1 s" ~;~ \. C ( cy 1·~ - I LO '> Vh~iz,,le.~                                   9.01-L 0
             Hea lth Haz ard Det erm inat ion :( che ck
                                                        all that app ly)
                  0       Tox in/ pois on _ _ _ _ _ _ _ _
                                                          ___                                           _____________
                                                                                                                                             _ _ _ __
                  5J.I    Flam mab le          i\-c    \I'),..   t.,(0
                  0      Corrosive _ _ _ _ _ _ _ _ _
                                                                                   _____________
                                                                                                                                _ _ _ _ _ _ _ __
                  0      Reactive. _ _ _ _ _ _ _ _ _
                                                                                  _____________
                                                                                                                                _ _ _ _ _ _ _ __
                  O      Highly-compressed gas or liquid _
                                                           _________                                                _ _ _ _ _ _ _ _ _ _ _ __
                  0      Mot or oil or othe r petr oleu m oil _
                                                                ___________                                             _ _ _ _ _ _ _ _ _ __
                 •       Substances listed in Title 22._ _
                                                           __________                                                ___________
                                                                                                                                                          _
                 0       Substances, wastes, or mat eria ls
                                                               whl ch may hav e come in con tact with
                         Hea lth Hazard or infectious age nt                                                        a hazardous substance,
                                                               .____________
                                                                                                                 _ _ _ _ _ _ _ _ __
                 d       Bioh azar d /inf ect iou s/ sha rp/ in-c'
                                                                  etted mat eria l _ _ .=..Lt_·_v1_\'\.Jc..._.·,
                                                                                                            _________                              _ __
                 =iCon tam inat ed item ~se e tabl e beb
             !                                            wL
                          ----~               Con tam ir,at ed it_e_m_s_ t_h-at wer e disp
             ;_Clothing                                                                    osed of
                                    : Ten!_ __ __ __ _ -t- Perishables
                                                                                      ! Boo k/to iletr ies                         1 0the rs
             1    J>_l(.t--:Wl-"7 _
             , ( \o\, W '?
                                                  I   ,ev il-'           - - - -'-·- -                          1
                                                                                                                        - ---1·                                 --<

                                                                                                                                        ,htS.C. h,,..._q,,(,Gcl;,-4
             f- -- -- ---                     .- - - - +                                               ------1~---------
                                                                                                               ~ I_ _ _ _
                                                                                                                                        +---------
             1 - - - - - - -- _ __
                                            _J____ ___ __ _ _ ~ -·- -                           - -- --         .
                                                                                                                                        - - -- --- -1
             i                                I
                                                                   t                    - -
                                                                                                                          - - --· - + - - - - - - - - -




                                                                                                                      ·-~==~± ·--~
                                       ~                                             I                                                                  -,


             r-·---~
                                                                                                                                    I
                                                                                                                                    -,- --- --- -- - 7
                                        -1 :               -- -= -- j ___· - -- --= -_ _;
                                              ;
             ~-                               .                                     I
                                                                  - - - - - ' - - - - --                        I                   !
                                                                                                                ~--              - - - r --- - - ~'
                                                                                    I - - -- - - - -                ----
                 Com men ts:
                                                                                                           _v_ _ _ _ _ _ _ _ _ _ _ __
                                 _..a..[Y..f::.'_k_-_, .11_,,.'-_~-.L.,___:./_'y...._'_b_.::.l_c.\_v\_U-<-_'                        __L __          _   __1




      , FORM~ HHC 5.U
1)4.·201'J




                                                                                                  pg 95                                  CTY001965
                  Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 97 of 263 Page ID
                                                     #:1440

                                                      CITY OF LOS ANGELES
                                                  LASAN WA TE RS HE D PHOTEC
                                                                             TION
                                                  HEAL TH HA ZA RD CH EC KL IS T
          Da~=-Y-/-}~~~/~('-l_ _                           Time:              ( 000     · [.:? 00              Cas e Nu mb er:
                                                                                                                                           --------
          Loc atio n Des crip tion : _ _...,.l.,___,,.._(_i_(_.
                                                                    _#____{_)___________________
          Item Des crip tion :               J-   s~ ,}    1 Su /'vie (u~/ I~ ,
          Hea lth      Hazard Det erm ina tion :( check all tha t app ly)
                  •   Tox in/ poison _ _ _ _ _ _
                                                 __                             ___________
                                                                                                                                          _ _ _ _ _ _ _ __
                  ✓Flammable ~fkv:; s. c \
                            ----------------                                                                     --------------
               •      Corrosive _ _ _ _ _ _ _ _
                                                                     ___________
                                                                                                                               ___________
                                                                                                                                                                                      _
               •      Rea ctiv e_ _ _ _ _ _ _ _
                                                                     ___________
                                                                                                                                _ _ _ _ _ _ _ _ _ __
               D      Hig hly- com pre sse d gas or liqu
                                                         id _ _ _ _ _ _ _ _ _                                       ___________
                                                                                                                                                                              __
              •       Mo tor oil or oth er pet role um oil
                                                           __________                                                   ___________
                                                                                                                                                                                 _
              0       Sub stan ces liste d in Titl e 22_
                                                         _________                                               ___________
                                                                                                                    __
              D Sub stan ces , was tes , or ma teri
                Hea lth Haz ard or infe ctio us age als whi ch ma y hav e com e in con
                                                      nt. _ _ _ _ _ _                  tac t with a haz ard ous sub stan
                                                                                                       ___________       ce,
                                                                                                                                                                  _ _ __
              0/'s ioh aza rd / infe ctio us / sha
                                                   rp / infe ste d ma teri al __L_A_.(/'I_Y\
                                                                                            )2..,-__
                                                                                                   - __
                                                                                                    _ _ _ _ _ _ __
              •    Con tam ina ted item s (se e tab le
                                                       bel ow)
          !   Clo thin g           ~nt
                                               Con tam ina ted item s tha t wer e
                                                            , Per isha bles
                                                                                  dis ose d of
          : ½~t-,,V'c lL<.   ~--- i___ ,_-~ t..,,~ v--t-"-"
                                                                                   Boo k toil etri es   I Oth ers
          i ( l~vl.,\,('. '-:>
          ~   - -------
                                         :

                                        ,------
                                                        ·   ---   --+ -'~,,,,--~·,:;_,l..c.___Lo_,;··-'--~)µ , , . - - - + -
                                                                                                                               - - - - - - - + - l...,.,?,n--
                                                                                                                                                     '
                                                                                                                                                         __   IA-Lk[,
                                                                                                                                                          r.\.,LG--r'.:>
                                                                                                                                                                        l   f< ''"L   q,  I




          ~---t----                                                                                                                                      -,\,\. '>-(   /--,oGl,tfL-b.,1

          1--            - - - ~ ------t-------1----                          ~-------•
                                                                                                                                                         ----

          .-_
            -- -- -~ -- -- -- -1 --
              ____
                                                                          I


                                  _ _ ,___ _ _ _ _ _ _
                                                                        - l - - - --- -


           Com me nts:            >f:·                                \          .
                                                                    I -\,--e vv, ½,

                      c (u !--'l,_Q >

      ,-'ORM# HHC 5.0
0412016




                                                                                    pg 96                                                                 CTY001966
                Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 98 of 263 Page ID
                                                   #:1441
                                         I
                                                              CITY OF LO S AN GE LE S
                                                          LASAN WA TE RS HE D PHOTECTIO
                                                                                        N
                                                           HE ALTH HA ZA RD CH EC KL IS T
          Dat e:
                       _ __,~_./?,         l C\,,___~-----
                               . .;--=L{j---_                   -- l OUVTime:
                                                                           --      -- -- Case ~um ber : -->-.
                                                                               - 13 u c-
                                                                                                            Lt )> :+-'-f
                                                                                                              -e .- -- -- -
          Loc atio n Des crip tion : -----'c(,,,..-.c_·,(_
                                                          -._. ....,it~.--'-{_?..__
                                                                                 .. __ __ __ __ __ __ __ ___
          I tern Des crip tion :    2- s 7J 7,. 1- 5: /'v1 c (<.rt liv<.
                                                                                           1

          Hea lth Haz ard Det erm inat ion :( che
                                                  ck alJ tha t app ly)
                D To'Sin / pois on _ _ _ _ _ _
                                               _____                                                         _____________
                                                                                                                                                    _ _ _ __
                Gr     Flam mab le             ~¥ vvs...: ~ '7
                D Corrosive._ _ _ _ _ _ _ _
                                            _                                        _____________
                                                                                                                                        _ _ _ _ _ _ _ _ __
                ::J    Reactive_,--
                                                               ---------------
                                                                                                              --------------
                •   Hig hly- com pre sse d gas or liqu id
                                                              ____________
                                                                                                              _ _ _ _ _ _ _ _ _ __
             0 Mo tor oil o_r oth er pet role um
                                                          oil _ _ _ _ _ _ _ _ _ _ _
                                                                                                         _ _ _ _ _ _ _ _ _ _ __
             D Sub stan ces liste d in Titl e 22 _
                                                            ____________
                                                                                                            _ _ _ _ _ _ _ _ _ __
             D Sub stan ces , was tes, or mat eria
                  Hea lth Haz ard or infe ctio us agels whi ch may hav e com e in con tact with a haz ard ous sub stan ce,
                                                             nt. _ _ _ _ _ _ _ _ _ _ _
                                                                                                            _ _ _ _ _ _ _ _ _ __
            l:Q"/Bio haz ard / infe ctio us / sha
                                                       rp / infe sted mat eria l __L,_t_v._""'-_).
                                                                                                   /_:_·_ _ _ _ _ _ _ _ _ _ _
                                                                                                                                            _
            D Con tam inat ed item s (see tabl
                                                         e belo w)
          I              ,                           Con tam inat ed item s tha t wer e disp
                                                                                                    ose d of
          , Clothif1_9 _             'i Te. nt .,) . .
          I 0\__.,,...,,\.u.\ i:,.
                                                                   Per isha bles               ! Book   /_to_i_le_tr_i_es_-+-·- -c --- --- -.- -,
                                   __     :f,...,✓ l ~
          ~ ( \ , v ~ '-,                                            --...:-c.. l.vL~ ->_·lA -_ ·_ --- 1- ---
                    -- r-
          ~- -- -- -- i- -
          f-.L..':::                            :                                                                                          --- --- i-- --~ --- -1

                                                    --
                                       -- - - - - - - - - - - - - + - - - - -
          i-------~--+---                       ----+--------+---- ---'----------;
          ,,__- " - - - - ~ - - - - - +                                      -----------~·                                                                            I
                                                    ---------!-----
          1
          . _ - -- - - - - - - - + - - - - - - -
                                                 --t----------+                 ---'---~
                                                                                                                            --
                                                                                                                                                                  '
          ~-- ------+---------                                                                       ~ --
                                                                                 - + - - -- -- --- - --                                                           ~
                                                                                                                                   -- -- -+ -- -- -- -- -- -1
          L---- -
                  - - - - ~
                            - --                                  _ _ _ _ _L___
                                                                                                                                      --~--------,
                                                                                .. _               _     _    -   - - -

                             v, -_.....:'-:/\
           Com men ts: _ _.1_J:1        I  >:_v_'l.._-"-lr;,_'y~'. :\. .v_\..,.,
                                                                                              1
                                                                        \ ~1-----c:::..-:_'-'_,l_t-+f-...._(.\.~\    yz.:... /
                                                                                                             c,.__~)_"__        c: (ul-'L·'-f'--
                                                                                                                          ,_i_r__  __ __       / _ _ _ _ _ _ __




..    .'OR\ [# HHC 5.0
04120l6




                                                                                                                                                 CTY001967
                                                                                                  pg 97
                    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 99 of 263 Page ID
                                                       #:1442

                                                               CITY OF LOS ANGELES
                                                           LASAN WATERSHED PROTECTIO
                                                                                     N
                                                            HEALTH HA ZA RD CH EC KL IS T
                                                                            Tim e:          [ 0 UO        -· /3, 0 U                                       >7.,( ~
                                                                                                                                     Cas e Num ber :                  1- Y
           Loc atio n Des crip tion :                    L ()-C- #
                                                     ----~       ~-/3- - - - - - - - - -                                                                ---------
           Item Des crip tion :                           z >2 l-·>'                    ( -· ~rv1 C c· (I-+
                                                                                        ...:)                                       ,j\
                                                                                                                                    f--tv t'   t

           Hea lth H.az rd,D eter min atio n :( che
                       1                            ck.a ll tha t app ly)
                    D     Tox in/ pois on _ _ _ _ _ _ _
                                                        __                                          ____________
                                                                                                                                                            _ _ _ _ _ _ __
                    G:J,,./Flammable                A,-c    1.,-:; '.,, o   ~> I     pv"\.~   n ,   ~ 1.,-u....-- \--i--V\ \...c
                  :g/' cor ros ive_ _~_._c_\.,_1---_~_-·'-_'e_
                                                                                   > ~ -- -- -- -- -- -- -- -- -- --
                  u       Rea ctiv e _ _ _ _ _ _ _ _ _
                                                                                                                                                                                 -- --
                                                                                     ____________
                                                                                                                _ _ _ _ _ _ _ _ __
                  19""' Hig hly- com pre sse d gas or liqu     f)                            .
                                                           id_ i_•_,--v_',-P,__,_V\..._.,_
                                                                                       .. -_l_-z::~_""___
                                                                                                       k.. __ __ __                                         __ __ __ __
                 •       Mot or oil or oth er pet role um oil _
                                                                __________                                                                         _ _ _ _ _ _ _ _ _ _ __
                 O       Sub stan ces liste d in Titl e 22 _ _
                                                               _________                                                                 ___________
                                                                                                                                                                                     __
                 •      Sub stan ces , was tes, or mat eria ls
                        ~ea lth Haz ard or infe ctio us age whi ch may hav e com e in con tact with a haz ard ous sub stan ce,
                                                             nt. _ _ _ _ _ _ _ _ _ _ _
                                                                                            _ _ _ _ _ _ _ _ _ __
                 ✓siohazard /inf ect iou s/ sha rp/ in!'e sted mat eria
                                                                        l __                                                       LA_1..,_'-_\(\jL...-_-
                                                                                                                                                     ___________
                                                                                                                                                                                        _
                •
               Con tam inat ed item s (see tab le belo
                                                       w)
           1      --·
                                            Con tam inat ed item s tha t wer e disp
           ~ing                                                                     ose d of                   _ _ _ _1
                           __ ; Ten_ t__ __ _
           L__.$\f'-h~-\7___ __L ·fe,,/                  Per isha ble~ .       i        !
                                                                                 Boo k/to iletr ies ~ t h e r ~ -
                    llcv\.,-.....::.'>
                                        1, Y
                                              ---- --,- ---
                                                                                        I fi; ucl                 ---- i
                                                                                                             l.,vc,_ )   1--Z---     I                        I
                                                                                                                                                                  P-vy<,•'-'<'    1--"-.,..,l<... _
                                                                             ---+-----
           >--------                                                                                                                                              {'-'\,s.<.. f'\."'";ei.{d.;:'h,1>j


           ~ -- -- -- -- -- -- -- ---+ -- -- -- -- -- -- -- -- -- -- -- 1
                                                                -------,---
           ' ----·--
           1                                                                                            --------
                                                                                                                                                    - - ---+-- - --
                                                                                                                                                                    -------;
                                                                                                     - - - - - - - - +_ _ _ _
           --                        ~
                             - - -- --+ --- --· --- ---
                                                                                                                                                      _ _ ___,_____ _ _ _ _ _
                                                                                                                                                                                            ---i

           r- ---- --- --r
           ,


           t - - - - - -- -
                                     I                  -- - - + - - -                                           --------------+-

                                                                                                                                     f
                                                                                                                                                              - - - - - - - --- - j


           ~- --- -- __- _J                                -- - - -- - - ~ -
                                                                                       i __ ___ __ :__ __ __                                              -- !- ,- -- -~
               Com men ts: _ _fr--'----!r'--- _0->_;l'l-'--1',_,v"-L_
                                                                                                 Lf_,'(-'--_b_,_'-j-,_-k_-_1.•_
                                                                     ,_·-~---r_-·'-_'"'_l{__..:I__
                                                                                                                             'll_'>-'-1            _I_r,_k_-·_v_'\._-l__ __ __

       , OR.J\!# HIIC 5.0
041201 6




                                                                                               pg 98                                                               CTY001968
                    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 100 of 263 Page ID
                                                        #:1443

                                                           CITY OF LOS ANGELES
                                                       LASAN WATERSHED PROTECTIO
                                                                                 N
                                                        HEAL TH HAZARD CH EC KL IS T
                Dat e:           Y/J Cj / l cl               Tim e:         LD OU         -     13 c,c   Cas e Num ber :   S-"L~( ~   "tt
            Loc atio n Des crip tion : _ _ ___._{_0-'(_"-
                                                         --·__--ft-"-'-,--'/_
                                                                       --    lf,_'__ __                  __ __ __ __ __ __ __
            Item Des crip tion :

            Hea lth Haz ard Det erm inat ion :( che
                                                    ck all tha t app ly)
                     D         Tox in/ pois on _ _ _ _ _ _ _
                                                             __                           ____________
                                                                                                                            _ _ _ _ _ _ __
                     (1),,,.   Flammable         l'-{\_
                                                     -t--(
                                                   \,,{;'> c-
                                            -- -- -'-
                                                             l':::>
                                                        "- -'- -- -- -- 1- -- --tDc:~ '
                                                                                      ,·V'- ' r               -- -- -- -- -- -- -- -- -- --
                     0         Cor rosi ve _ _ _ _ _ _ _ _
                                                                        ____________
                                                                                                                    _ _ _ _ _ _ _ _ _ __
                     0         Rea ctiv e
                                        -- -- -- -- -- -- -- -- -- -- --
                     D         Hig hly- com pre sse d gas or liqu id
                                                                     __________
                                                                                                                           -- -- -- -- -
                                                                                                                ____________
                                                                                                                                                      _
                    0      Mo tor oil or oth er pet role um oil
                                                                ___________                                      _ _ _ _ _ _ _ _ _ _ __
                    •      Sub stan ces liste d in Titl e 22 _ _
                                                                 _________                                     _ _ _ _ _ _ _ _ _ _ _ __
                    0    Sub stan ces , was tes, or mat eria ls
                         Hea lth Haz ard or infe ctio us age whi ch may hav e com e in con tact with a haz ard ous sub stan ce,
                                                              nt. _ _ _ _ _ _ _ _ _ _ _
                                                                                                              _ _ _ _ _ _ _ _ _ __
                    G:r/ Bio haz ard / infe ctio us /
                                                      sha rp / infe sted mat eria l __ _
                                                                                       L_{_\.,_11.1_\Jl..,,_-_ _ _ _ _ _ _ _ _                 __

                    D Con tam inat ed item s (see tab le
                                                         belo w}                     __ _ _ _ - - - - - - - - -
                                                  Con tam inat ed item s tha t wer e disp                            ----,
                I   Clo thin g      ~- --: Te nt              I Per isha bles
                                                                                          ose d of
                                                                                                                                                               I'
                                                                                     j_B ook /toi letr ies i Oth ers
             ~ f~ L ;-- t- ~ ~
             '
                                                                      -~i- -r-- -Cc' L\..L__.,C,:,l€.- ___
                                                                                                         §i    ~ --
                                                                                                                  - - - - -.   I~:~~~~:;:~)
                                                                                                         _
            r- -- - - - - - +                                               I
                                                                                                                                 Jl , :><. Jvi-~~/,·t.;b, >;
                                                                                                                                                          1




            \-- - --- -- -----
                             -          ~ -- -- -- -- i- -- -- ---- 4- --
                               -- -- -+ -· - - - - - - ~ --
                                                                          -- -- -- ,
            ' - - - -- - · -                --+---------                                                - -- - - - + - - - --
                                                                                r - - - - -- - - - , - -                      ------l
                                            _j_ _ __ _
            i
            f-- --- - - - - - -I - - -~ - --· - - -
                                                              - - - - - - - - - - - - --- -
                                                                                                  -- -- ,-
                                                                                            ---+---
                                                                                                         - - - ---,------
                                                                                                                               --~

            L _ - - -- -
                         -~---
                               --- -                                    ~-----
                                                                               -    - - - -- -- ~- -- -- -- __ J
             Co mm ent s:_....
                           /_,_Y-__c_c._1._'v\_K_-·_......
                                                    f_L_'--_;,t'\_._r__ __ __                            __ __ __ __ __ __ ___



        ,.-cJRJvlJ/ 1-mc 5.ti
041201 (,




                                                                                          pg 99
                                                                                                                                 CTY001969
             Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 101 of 263 Page ID
                                                 #:1444

                                                           CITY OF LOS ANGELES
                                                       LASAN WATERSHED PROTECTIO
                                                                                 N
                                                        HEAL TH HA ZA RD CH EC KL IS T
                                                                      Time:             L0 (ki -- 13 0                O      Cas e Num ber :    >---c,l   ~   ~Lf
                                  - - - -l-O'C- -#,
           Loc atio n Description:
                                                     --( S-- - - - - - -
                                                                                --------------
           Item Des crip tion : _ _£_')_-_3_2,_._l-
                                                   - s_~_~_l_'v_1c_._c_·c,,_y_·-~
                                                  __                              ~ ._1_L_,u_''_-;_r._-'~--=-'jf!_-~_-·_)_ _
                                                                                 __                                        Cf c-:+ ! {)
           Hea lth Haz ard Det erm inat ion :( che ck
                                                      all tha t apply)
                 0    Tox in/ pois on _ _ _ _ _ _ _
                                                    __                                          ____________
                                                                                                                                                  _ _ _ _ _ _ __
                 rg/ Flam mab le       1Ck__.U, <.,.,>
                                      --  -            - - \- - - - - - - - - - - - - - - - -
                 •    Cor rosi ve._ _ _ _ _ _ _ _ _                                                                                            ---------
                                                                                   ____________
                                                                                                                                        _ _ _ _ _ _ _ _ _ __
              •       Rea ctiv e
                                 -- -- -- -- -- -- -- -- -- -- --
              :::J    Hig hly- com pre sse d gas or liqu id
                                                            __________
                                                                                                                                               -- -- -- -- -
                                                                                                                                  ____________
                                                                                                                                                                                       _
             •        Mot or oil or oth er petr oleu m oil _
                                                             __________                                                             _ _ _ _ _ _ _ _ _ _ __
             •        Sub stan ces liste d in Title 22 _ _
                                                           _________                                                             _ _ _ _ _ _ _ _ _ _ _ __
             0  Sub stan ces , was tes, or mat eria ls
                Hea lth Haz ard or infe ctio us age whi ch may hav e com e in con tact with a haz ard ous sub stan ce,
                                                     nt. _ _ _ _ _ _ _ _ _ _ _
                                                                                    _ _ _ _ _ _ _ _ _ __
                  /
             fM Bio haz ard / infe ctio us / sha
                                                 rp / infe sted mat eria l __                                      l·t 1.,_-_~·V\JL_-_· _ _ _ _ _ _
                                                                                                                                                      _ _ _ _ __
             •      Con tam inat ed item s (see tabl e
                                                       belo w)
           I                                     Con tam ir.a ted item s tha t wer ed
           ; Clo thin g                                                             ~i_s_.___os_e_d_o_f_ _ _~ - - -
                                        I Ten t              I Per isha bles           Boo k/to iletr ies
           L\2zi0-vtv.,<'..~                                                                                , Oth ers
           ~ \>i,..(,:..t, ?•L(. \.( ~ --- 4- --- --- --+                           -   -
                                                                                     --- -
                                                                                             -   -  -   ---     '\..G•-re-~-                              s                 .,:_~,._, . ~ ·
           LI l.,yl,u ';,
           ~-------+-------~-
                                        -t -- -- -- -- + -- -- -- -- 1 -- -- -- +                                                               .~-~                ,....,_<:,l,,_/

                                                                                                                                                                -- -7
                                                                                                                                                                                      tl.'.l,.,


           >-----------r--
                                                                                       ----,.------+--
                                                                                                                                                      ------~
            ------          I-----------+------
           '~ - - - - - - - ~
                      _____   --- - - - - - -
                           - t_ _ __
                                                -----+-------------
                                                                    --
                                     ____
                                          _                                         l_ _ _ _ _ _ _ _ _ _ _
                                                                                                                                  _ _ _ _ _ ___,__ _ _
                                                                                                                                                                ____j
            Com men ts:      --"J'----'_y__·_s_~=-·\.._l.....;l.....;)\,._')1......V\.....;1J+·_c_c:_·~v_l_-s_~_l
                                                              I
                                                                                                                  _b_,__l-,,.~
                                                                                                                             )_t-_·;_c_(_.(_·-r_L_v_·_'>_ _ _ _ _ __



     , FORM# HrlC 5.0
04:'2016




                                                                                             pg 100                                                       CTY001970
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 102 of 263 Page ID
                                    #:1445


  ·- WPD Hotline                         .                                                                                                            1!1-®.L~

    Case Definition    j   Caller Info       I Cleanup    Resolution       j   Activitie~ ]   Cost Recovery   l   Cleanup Eva!    j   Documents   l
    Sampling Results          Sampling Data Entry          Metrics     j

                                    j
      Metrics Data Entry Status: SUBMITTED




                                                                                Waste
                             Solid waste lbs.                                                                               7000
                            Non-RCAA human waste lbs.                                                                        180
                                         Feces lbs.                                                                              30
                                         Urine lbs.                                                                          150
                            Non-RCRA paint waste lbs.                                                                            35
                            Non-RCRA waste oil lbs.                                                                               0
                            RCRA hazardous waste lbs.                                                                            50
                                         ToXJc (pesticides, herbicides. metals] lbs.                                              0
                                                   Sharps (needles. razors. sha'tlers)                                           40
                                                   Drug paraphernalia                                                             2
                                         Reactive (oxidizers. peroxides, water rx} lbs.                                           0
                                         Ignitable (flammable/combustible) lbs.                                                  40
                                         Corrosive (2 <pH> 12.5) lbs.                                                            10

                                                                  Vectors Location(s)
                            Piles/Locations with rodents
                            Piles/Locations with parasites (lic::e. bed bugs. fleas. etc.)                                       0
                            Piles/Locations with dead animal carcass                                                             0
                            Piles/Locations with cockroaches                                                                     0




                                                                               pg 101                                                             CTY001971
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 103 of 263 Page ID
                                    #:1446


  •- WPD Hottme!                                                                ,             '.                                                    li);£t
                              5437~

    Case Definition    I Caller lnlo     j   Cleanup ] Resolution   j     Activities    j   Cost Recovery   Cleanup Eval   j   Documents   j
    Sampling Results      j    Sarnpling Data Entry     Metrics     I
      Metrics Data Entry Status. jSUBMITTED




          L.A.~.c; -~_6, 11_._5 [.!'roper_ty)                                       Total
          Encampments/T ants processed                                  I                    15                                   I
          Bags/lterm sent to storage                                    I                      6
          Bags/I terns returned to owner                                l                      2
          Requests/Education for services                               I                      0

          LAMC
            -- . 56.11.10
                     .                                                     Warnings    i lnhactionoa J -----=o
                                                                        ·,-------...,,01'1------,,o',.l  Misd. j Im                   oundments
                                                                                                                                                a
          LAMC 56.1110.(a) Willfully resist, delay or obstruct
         LAMC 56.11.1 O. [b) Refuse to take down. fold,                                        01            0.-1---01                          0
         deconstruct or otherwise put away any tent
         LAMC 5611.10.[c) Refuse to remove any barrier, string,I
         l'lire, rope, chain or other attachment
                                                                                               01            01      01                         0
         LAMC 56.11.10.(d)'w'ilUully remt delay or obstruct a J
         c~y employee from removing or discarding a bulky item
                                                                                               01            01      01                         0
         LAMC 56,11.3                                       __          1    Warnings l Infractions j Misd. j Impoundments
         LAMC 56.11.3.(c) Obstructing city operations                       -----D't--1~----,,.,
                                                                        .,,..                         -----,.------..J    •
         LAMC 56.11 3.(d)ADA                                            I                    15                                                15
         LAMC 56.11 .3.(e) Blocking ingress/egress
                                                                        I                      0                                                0
         LAMC 56.11 .3.(f) Posted closure storage                       I                      0                                                0
         LAMC 56 11 .J(g] Health hazaid                                 I                    15                                                15
         LAMC 56.11 .3.(h) Contraband
                                                                        I                     0                                                0
         LAMC 56.11 .3.(i] Bulky item/bulky item structure              I                    15                                                15

         LAMC 56.11                                                        Warning; J Infractions
                                                                        I1,------·.-----_,,...           I, Im
         LAMC 56.11 7 RetusinQ to take tent down 6-9pm
                                                                                                  ____
                                                                                                   Misd.                              oundments0

         LAMC 56.11 .8.(a-c) Attachments                                                                                                       3




                                                                                                                                           CTY001972
                                                                    pg 102
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 104 of 263 Page ID
     i".- p<in1 Ot Mle,             #:1447

               I        ~- ~.•~ l l ) d ~ ~ :·',j.;
                                                           Form
                        UlllfOftM IIAZ.lROOUS , 1. Goner•~ IO N
                          w,t,STE MAHIFEST            '• · ' :· • '
                                                                    ~
                                                                                                                             ,Z. ~lo (I         l.~~:.~-~r~~~ -1
                                                                                                                                               Go.1<r.a,',S>io-..O [t df.mr! ,i,..,_m!lo
                                                                                                                                                                                                      t, 1 ,(. ·'.) '- ""
                                                                                                                                                                                                                                  ;..wra,ed OMS No 2050-00 l9


                                                                                                                                                                                                                                                                         FLE
                                                                                                                                                                                                           n!;-.)
                                                   C ..                                                           ,.,   ..
                                                                                                       -· 4 ~ -

                                         '          :.'.. CA.:
                                                  , .,
                       -.Pt <>n t.
                       6. Tr,mponer I Co,- "f /lotne
                                                      ..       ·•·
                                                                     -            .,     -·                                                I
                                                           ..                                                                                                                                    u.s. e~10Nom>ot
                       7. TJ'lf'1ll0lle<2Compa,,yMtmo                                                                                                                                        I
                                                                                                                                                                                                U.S. i:PA ID,. _
                       O.~ F"" '"1~ 1Q! /~.~
                              .   .                                                                                                                                                         I
                                  . -·   . \ , -1.
                                         ~
                                                                                                                                                                                                U.$. E!'A l!l-


                       faail 111'tmo·        .,   . .... .
                                             ' ti" .......
                                                           ~




                       ~-        ~.U.S . DOT[ )napil nfr,cl :Jong
                                                                  f'IO!) lr~Nw no.l'W atOCl a,s.ill
                                                                                                    -.
                                                                                                                                                                                            I
                       HM        ""' Pacmg ~ (t ""I))                                                                                                        10.Coriia:ne11
                             u      ,.                                                                                                                       No.              T~
                                                                                                                                                                                              11. Tr,ta_
                                                                                                                                                                                              .:iuam1
                                                                                                                                                                                                                    12. Umt
                                                                                                                                                                                                                   'MJ>M .
                                                                                                                                                                                                                                            1J.'/</;J.::)JjC, d!.S
            ~                                                                                                                                          !                                                                                       I


            i
            z               2.
                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                     i --
                                                                                                                                                                                                                                                                     j




                                                                                                                                                                                                                          -
            w
            (!I
                                                                                                                                                  .,
                            3.




                            '·
                  14.Sp odll/H m1ng lrdbu ctials
                                                                     l!ll""" """'"'I ~
                                                  -
                  •.
                15. GENEJIATOR'$/Of'l'E
                                       ROR'S CEl!T!'ICA11Cl4: 1
                    ,-;n1~ tood. l«1l1 9:naf t,eop
                    E.rporW. l""'1 i!yh tllt- oltr
                                                      oc,i,p ,op,ro ond1 1ionl orn,-)
                                                                                       ~-11111
                                                                            lho- ollli o ~ . , . iJfy anc1
                                                                                                                  l<Xlnld
                                                                                      SpOl taca:r dnJID ~ ~aRl- p0111y deoa1>od llb:7,'l by r,,       ,nippng    an:1 . . -
                                                                                                                           11T1 1TlO f1rog liricri a. W,xport,t;p,"'              • padagod,
                                                                                                                                                                                                p,-                 °'""'•
                    lr:o,tifyhllWlo _ _ _               rl~c a,bm t,11 'co. ....,.                                                                                  11000 I ,m iho f'mwy
                                                          _ ,,~CfR :182.Z 1(1)(j lem11  olhr -EA l~o( Co< -..
                                                                                             1rv,q oirtty ~-)Cl (b)(il l'"1as m;l/q
                ~•~Nan,e                                                                                                            urit/-- ,ia11U e.
                                                                                                                                     ~
                                                                                                                                                                                                                                      Morltr            Dey               Yw
      r=        I&.-~..,,-                                                                                                       I
      a!:       T""'1)(>11fslgnanilorll>poc!lc:r,ly):
                                                               D Import" U.S.                                     OE,p: ,nirom US.                         Port choryloxit _
                                                                                                                                                                                                                                   I               I              I
               \7T-~ri~cl                                                                                                                                  Oato -9U.S .:
                                                                             -



                                                                                                                                                                                                                                     -
               1,__I PM" "'il)l dcam :
                                                                                                                                     SiQN!ut




                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                   Mont,               Doy
                                                                                                                                 I
  11 T""""""'2Pri~'"'""'
            1! . Oilr;reoa,q                                                                                                     I
                                                                                                                                     ~                                                                                            I                I
                                                                                                                                                                                                                                                       Doy
                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                         'lloc
                                                                                                                                                                                                                                  I

  I5
                                                                                                                                                                                                                                                 I               I
            lla.~c ylrdi" ""'-"' ll,>ao ,
                                                                •        Curity                    Or)I>!                                      0Rniwe                              •       PartialRljodion                             0       Fol Rojod'oo

            11!1> .~Fo cilil y(ot -)                                                                                                           lilrrife slRMc !llCO- btc
                                                                                                                                                                                       US i':P,,1C1'."'11"1bE:'f
  0
  ~         l'o<ililf,Pt<ot .
  fi}       1!!<.~ o(>Jlo rnllltF ar:,lil y{cr.. .,.._.I                                                                                                                           j
  i
  ,;.:,
            19. limnb .i, . _ Rof, oit~r (iuem d                                                                                                                                                                              1- ,                     o.y           Yea-

                                                                            eooe. ~-•.. crdot ror,- -ntlr clinl .d.tp ilsal , ~                                                                                                                               I

  l
  "'
  ~                                                                        12
                                                                                                                                          ~ 'l"f'mtl
          1.


          2!l     ~ fadlty °'""'"'~"" Criicaao of ,...;p,.olhozo<c/= m
                                                                                                                             r-                                                            r
 -
          1-•YI JldlG mO

                                                                     ..
                                                                                                       - - b y ,r., rnooifos!•xr:optzs raod11


                                                                                                                             I
                                                                                                                                 ·~-
                                                                                                                                                              iMl1 16a


                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                  !obll!l

                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                     uay
                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                  ,  ..
                                                                                                                                                                                                           GENERATORS INITIAL COPY




                                                                                                          pg 103                                                                                                                                        CTY001973
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 105 of 263 Page ID
                                    #:1448                  FOITil ApproYed. 0MB No. 2050-0039
                UIIFORII HAZARDOUS                     11 ~ ID ~"t"'
                    W,.STE loWIFHT
                5.~Nameand.W.,.old<nu ___ ••••,.,
                                                                                    ·,
                                                                                                                                                                                                                                                     FLE
                    ' . ;-: ' ' ·.. ~ 1 ! ...- (. -.,..--,



               -•Phone:                           •·                                        .... . .. .. ·~                       !
               ~.1,..,.,.,.,.1~-                                                                                                                                                      U.S. E?A IO -

                                                                                                                                                                                  J                                   ; ......:.
               T. T,ampo,ter 2 Co<-,y Naml                                                                                                                                        U.S. E~ 10 r->..'!'.l:t.'

                                                                                                                                                                              I
               8. ~ Fdity- aoo Sdl1'dd,..,                                                                                                                                            U.S. ffitlOHtlT'ller
                               ' · ... ~ .\r.J         .( ,,; .i\.
                          11 ., ~                              1
                                      } ._,:·,•          l '       r
                              ..,,_. 'f(f,"L ~..:Z, l.fi
               Fdt s Phooo:                ; ••            .. · ' '                                                                                                           I
                s..       9b.US.OOT~[ordc,J,-~ PI0!)9-S!w,gtGme,Ho,;,rdCl=, liJNIATw,                                                           11'.l -
                                                                                                                                                          ~.:t?.                      11. Total      ~.-. ~ i";(
                HM         "111 Pac:loog Gto<.(,(~ ,ny))                                                                                                                                                                           13. Was<II Cal,,s
                                                                                                                                                No                 fypo           au...,             l'~,1..i'icJ.

                                                                                                                                                                                                                                 .•



                                                                                                                                                                                                                                          --'---i
                                                                                                                                                                                                                                           -..:          i
       ls
       l1---+,-----
       w  2
           ·
                    ------------ ---1----1--- +----+---+- --!
                                                                                                                                                                                                                                                         I
       C)                                                                                                                                                                                                            r -·-- - -:--
                                                                                                                                                                                                                        ;      !
                                                                                                                                                                                                                                                         ;
                         3.
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                      I                  i
                                                                                                                                           t                                                                                          I                  i
                                                                                                                                                                                                                                      i
                                                                                                                                                                          i                                                           !                  ~ --


              15.       ClEl!Elt\TOl!',iofrnll'.Jll't CUTlflCATIOlr. I llo<obj< dedlro !hat,-a,n'Omol""' ~monl.,. llllyooo                     ocru>Wf-""""°
                                                                                                                           'I' !he ('OlPO' stlWi>l ,,...., wt!_, das:siri.d, pad<Jlge<l,
                        mnodllld~M<IK •O"'~in-:;ofklitionfor-ar =1li,;ii>~n--n---regulolio ns.llexpoct,nl)l11ePl;n!la rnlheP"""")'
                        E.q,onor,iartlylblllho- dlN•~-1:> f v _ , , , . d 1 ' t - ~ " " - ~ d o . - t .
                        l oolyl'1atl!W: _ _ _ _ in'l!CFR'.le2.2T(11(111ao>1ilcgoq. ,...;1y-)or(b( (~t.am1smolqUllfltily1......,.,~me.

                                                                                                                                                                                                                                                  Day

                                                                                                                                                                                                                             I            I                  I
      ;:, I$. ~
      ~ T--~(ll<npcn,o,fyr.
                                    siiiiiiwr,b                O fmpoc1 ., u s.                                •   E"l)Ortll'onlU.S.
                                                                                                                                                Portcloniy/aiC - - - - - --
                                                                                                                                                0.. i!rmg U.S.:
                                                                                                                                                                                                              -----·----

      ffi     17. T r o f ! O I X ) f l l ! ~ r l ~ c l -
      lii Trao,pa;,t I Prno<V1')1)1dN,,roo                                                                                     ~                                                                                               M•.)(IC\           Q;,;           y. .
      ~ i..           :-,                                                                                                 I                                                                                                  I            I                  I
                                                                                                                                                                                                                                                             I
      ~ rra,ooo,t,r 2 ~ """"'                                                                                                  Signal,1l                                                                                       Moo.'h             Clay           v..,
      g                                                                                                                    I                                                                                                 I            I                  I
              18. ~

              1111. llilalrplncy _ , SJ>D                              D c~al\O!y                     Or)P'                                                                                                                           •
      1
      5       tel>. -             Facily (r., Gooffl!n,)                                                                                                                      U.S. EPA ID N....,_
                                                                                                                                                                                                                                          Fi,IR,jodiofl




      u
      il!:   Fociity'1Phone .
                                                                                                                                                                              I
      @10<-~ol-F,c,ity[o,Goner.llc <)                                                                                    - , Doi·
      i _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _,                                                          ,_____._____,_1---1
      ii 19. tiazaldcxa Well Ropa\,..._.,,. lololt,odC-Odo, Ii.~. ax!N lot
      rg ,.                                                                   r
                                                                           I.:s!a--, dispo<al. aid f1IC)Olll sjS!Amo)
                                                                                             iw1ro,us

                                                                                                                          r
      l       20. o.,;,r,.,.. FdlyO......cs O;,OITI,, Canifalilnol recoip1olhozanbl> .-""""9d b'f ~ - l l m p l .. n<a:dinllom 1&1
             1..,,_1)1lOdN..


     EPA FOflll 8700-22 (~>tt. 12·17) i'nMooJ!                          ~••lfl otioo:eto.
                                                                                                     s.ign,;uo
                                                                                                                          I
                                                                                                                                                                                                     GENERATORS INITIAL COPY
                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                 _,,,

                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                  0.:,

                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                 Y<ar

                                                                                                                                                                                                                                                                        I




                                                                                                              pg 104                                                                                                                      CTY001974
Case 2:19-cv-06182-DSF-PLA Document      F;,,.J S..-VICM 42-6     Filed 03/09/20 Page 106 of 263 Page ID
                                                         --,._. Wcrt,IMOt·C"'ollA
                          l[leyA Dele· .
                           SalnDnle<•
       Joo Des<:,pn>"I ICom<Mm
                                                        #:1449                    Joc  Ye,
                                                                                                                                              Received Calf·
                                                                                                                                                                                                                                        l                  Co,,\ploto

                                                                                                                                                                                                                                                   Left Shop:
                                                                                                                                                                                                                                                                                         '        Nu {Cn;le On<il


                                                                                                                                             Arrived On Sita:                                                                                         Lett Site:
                                                                                                                                                  Arrived TSDF:                                               Depart TSOF:
                                                                                                                                                                                                    Arrived Shoo/ Next Site:
      Cuslomor                     Los Anaelee Ctty WPO                                                           ic-.                 ,..
      Sillw1Q-.:                  271-4 Media Ctr Dr                                                               Weti< 0 . . - H - / TMk I SUb T-;
                                  Los Ang.lea, CA 90065                                                            ~a.dot-:                                           Yee 1            No             (~One)
                                                                                                                                   TMl<fl~                                         i                    T.-.1: • 1D ~ ;                                                            Tm I I Deccnpl!o,;
      Coolv.t           \-.'
      Job Locaboo:
                                                                                                                  I                                                                !                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                             '
                                           ("-Type                                                                T""              '~   '              Yn :           No           I!_~~:                                      '(~ ;                 N<,    -    T~Ccmolffie                         'f,H-                  No
                                                                                                                  l,r-:.../c\......__ ,
                                                                                                                                                                                                                                                                 i.      ·- -· ,                                  '
                                                                           ,_                         IL>                  ~                       m                                        Sl                                                       r.T                 ,,
                                                             PrOJeCt lilan"IP"
                                                                  Drlvec
                                                              Env TldlnlCtall
                                                              Env Tr..hn!clm




     l.JQUJD•
     SOllO.      -
                 Bui<
                        :

                     °"""
                        I
                            Orum


     Vllllty/h,..onMIVoh lclo
     fk,CbodTN<ll/kJ>pl y\l""
                                           ; ··L, ..JJ' :'rtf::   t."ln)
                                                                                                            "               ,-:,,n;';."!'i,?t::




                                                                                                                      Oi);i-t. 11:'7              •1•1..:.
                                                                                                                                                             P.,;,,




                                                                                                                                                             ,c;.·.J..·MuIJ:1,i"
                                                                                                                                                                                                , ~ , ;:~,~,;-,• ff




                                                                                                                                                                                       c,!;.:-na·               -."'(. r:      a
                                                                                                                                                                                                                                           ,4;:r:.rn:,;




                                                                                                                                                                                                                                           ""          f,D•~
                                                                                                                                                                                                                                                                           ,_'t:',!r:",11




                                                                                                                                                                                                                                                                  -~to'!°"r,F               '"'''"'.1:.'J
                                                                                                                                                                                                                                                                                                                  .:.i.p:1(',;1




                                                                                                                                                                                                                                                                                                                  ,,m               .7
                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                         f


     H1Qt1 p ~·td Va....:unt TtUdCIC1tteo
     Vocu'"" Trucl:, 5"-1$0'l Gal. Cop.><:lty (lllnl Guzzlafl
     vocwm rruc;;, 150G-3000 Oel.~(77Bb1Va c)
    VIC<Ml1TraorTNC1t,S000-4GOOO""-CJfMCIIY(1208blVoc)


    tlydn>blnwi Preuu ..
    C - - I !IO+cln, IY. 180 Pol
                                    -het
    Rol!clf-T.-ud<; Rollo!f-Tn>elt And T,_ (Cltclo Ono!
                                                                                                                                                                               I                                                                                                                                                         I

    ~ Gallon -           VKu""' tDnJm Vacuum)

    ..,_,_
    ~l!ng.250CJ- -
    -Typo:
    ConllNd space ~nlry Gu,


    S-Ul
    ...__,2,00..IOO O-
    Roll-OIi ~ l!ln 20-40 Cu.Yd. Cs,O<:lty. Hu \b•• R.otod



                                                                                                                                       .,.                   ~- -m                         Ott,"l?':~                                     U-"-'""'                     Ot•.~~..,.,                              ·-:~~
    58 Gallon Drums (Chocl<. One)                                    !ltHILJ              1'"'1LJ
    S5 Odon Oti.:tl'l L!da
    $S-0Nl'ARil>p
    55Guofll>Mn 6-and-
    ~O-Pot,ci,,...,
    34 GIilon l'ot, °""11 Ld1
    ~G-PolyO,..Rl llqo
    II G-.. l'oly Drun,
    18Ga:lonf'oly0NmU <b
    18 a«llon Poly Drum~



                     !-
    5 G.allon Poly Drum
   5 Gallon Poly 0nu,, U<b
    Orum u...,,..
    HaurOOUt.Wn•• L.•~
   Dtco<l-(-h)
    ci.y,,,,_t
                                                                                                                                                                                                                                                            I
   ~ocl "'-sllc V ~ n 20' By 100-, PorRoll
   B.ln-/TrafficCo nol



                                                                                                    -:,
   Roll-OIi 11.n Unert. boh


   I< ol C<n,p!oto -        ol PPF. 0 -                                                                          ~,p~r.,•              ·-           f'PEB2
                                                                                                                                                                      ·-               ,f1""v
                                                                                                                                                                                   P"ED1
                                                                                                                                                                                                        -,.,t
                                                                                                                                                                                                                         PPE82
                                                                                                                                                                                                                              n.Ttp                  t:•
                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                T"°t,;o
                                                                                                                                                                                                                                                                PPED1
                                                                                                                                                                                                                                                                                   '"'                  -~.:i
                                                                                                                                                                                                                                                                                                  PPES:::
                                                                                                                                                                                                                                                                                                                           ".Ji't


   •olf>ooploW1PPE
   fP'Peol•t-0..-cT ........ ...._ _ _ ,
    P'Pf.CPi...tC-,Cl'J~or. ...,_M,
   lt!:-!1~!-1:Cf"fl~~T.,_...__
                                                       ll'Pt,,.": .-.::w'(,CP,.. • ~•JtP't;,{• l\" ' _,.I
                                                       f'PfcA-r\....iCw.1CfM.l::!f'IJ lrT<'M'~'
                                                       Pf'£9~..,,.11"""11CJ"f-\ «9--•--·
                                                       t-·-.,___, ---
                                                                                                                I::!~~
                                                                                                                1 Pl'o:C-4
                                                                                                                                                    PPE83
                                                                                                                                                    Pl"Ee4
                                                                                                                                                    Pf>EB5
                                                                                                                                                                                   PPEC2
                                                                                                                                                                                   PP€C3
                                                                                                                                                                                   PPEOI
                                                                                                                                                                                                                         PPE83
                                                                                                                                                                                                                         PPEB-4
                                                                                                                                                                                                                                                                PPEC2
                                                                                                                                                                                                                                                                PPEC3
                                                                                                                                                                                                                                                                                                 "'PEB3
                                                                                                                                                                                                                                                                                                 PPEB-4


                                                                  ·-         ,u...,                                                                                                                                      P?E6S                                  PP!:C4                           Pf>f.8:S
                                                                                                                                                                                                •<31'1;!\1'1                             [,ij~                        -ni1~-iiv,_.                              \·."C.'1
   li<2UFtlll!NT /!JIJPf'\Jl!SG!V elTOCITY~
   L<"tl G PP!;
   OoCIT-
                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                  -~                                                               ;t .. , f':"j-,!3                         .,;:-: -J i,:"fJrl
                                                                                                                                                                                                                                                                '"'       ~•:;                    .~•!'.;;·;~
                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                 I ~{;.,--;:i.(1~! !1'   a    .:, 1.:-\.':, ":"~                              ~!lt'.'F"~r,(!, ":i.,_;-•: ~-•'1




   CH~S .aep, Pmll                                                                                              CHES R11p (Sign)                                                                                                                             O~e·
   Cuml,1<,f(p,llfl                                                                                             Cus!Dmw1S,ir>J                                                                                                                               oate:
     CHI 225-tA t06. <8)                                                                                    11.1PORTAllT • PA IMENT TERMS ON BACK
                                                                                                                        v5TCMEF<
                                                                                                                                                                                                                                                                                                 CTY001975
                                                                                                                             pg 105
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 107 of 263 Page ID
                                    #:1450




                                EXHIBIT S

                                     pg 106
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 108 of 263 Page ID
                                    #:1451




                                             NOTICE:

               MAJOR SIDEWALKS, ALLEYS, PARKS, AND
                   OTHER PUBLIC ACCESS AREAS
                  AN AREA CLEANING WILL COMMENCE AT THIS
                               LOCATION ON:
                         Wednesday, April 24, 2019 at 08:00 AM
                             PLEASE REMOVE ALL PERSONAL
                          BELONGINGS, INCLUDING BULKY ITEMS
                                          BY
                         Wednesday, April 24, 2019 at 08:00 AM
              This effort 1s designed to clean, improve and maintain a safe environment for the
              general public The City may use power wash and street cleaning equipment to
              clean and disinfect the sidewalks, alleys, parks and other public access areas.

             Please remove ali personal belongings, including bulky items from sidewalks,
             alleys, parks, and public access areas. All property remaining will be removed by
             the City Property left behind, except for items that pose an immediate threat to
             public health or safety, trash, and evidence of a crime or contraband, will be
             collected by the City and kept in a secure location for a period of 90 days during
             which time .it may be retrieved by its rightful owner.

                              ltems collected by the City may be retrieved at:

                                            507 Towne Avenue
                                          Los Angeles., CA 90013
                                              Monday - Friday
                            (9:30 a.m. - 12:30 p.m. and l:00 p.m. - 4·00 p.m.)
                                               213..S06-6355

                  City o Los Angeles greatly ~iates your cooperation as w~ initiate
            PIO...._'tY masures t.o ensure that your communities are safe and healthy




                                              pg 107
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 109 of 263 Page ID
                                    #:1452




                i
                    I
                    l
                I   I
            f I
            : I
            / :


        I       •




                                   pg 108
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 110 of 263 Page ID
                                    #:1453




                                    pg 109
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 111 of 263 Page ID
                                    #:1454




                                     pg 110
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 112 of 263 Page ID
                                    #:1455




                                      pg 111
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 113 of 263 Page ID
                                    #:1456




                                       pg 112
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 114 of 263 Page ID
                                    #:1457




                                        pg 113
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 115 of 263 Page ID
                                    #:1458




                                      pg 114
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 116 of 263 Page ID
                                    #:1459




                                      pg 115
Case 2:19-cv-06182-DSF-PLA Document
                               7   ,
                                     42-6 Filed 03/09/20 Page 117 of 263 Page ID
                                ,:
                                     #:1460
                                 ~ ! :: ~
                                 :;;; - 3
                                 ·-~




                                          pg 116
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 118 of 263 Page ID
                                    #:1461




                                EXHIBIT6

                                     pg 117
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 119 of 263 Page ID
                                    #:1462




                                       pg 118
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 120 of 263 Page ID
                                    #:1463




                                       pg 119
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 121 of 263 Page ID
                                    #:1464




                                    pg 120
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 122 of 263 Page ID
                                    #:1465




                                   pg 121
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 123 of 263 Page ID
                                    #:1466




                                    pg 122
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 124 of 263 Page ID
                                    #:1467




                                    pg 123
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 125 of 263 Page ID
                                    #:1468




                                   pg 124
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 126 of 263 Page ID
                                    #:1469




                                EXHIBIT 7

                                     pg 125
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 127 of 263 Page ID
                                    #:1470




                                       pg 126
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 128 of 263 Page ID
                                    #:1471




                                      pg 127
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 129 of 263 Page ID
                                    #:1472




                                     pg 128
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 130 of 263 Page ID
                                    #:1473




                                EXHIBIT 8
                                      pg 129
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 131 of 263 Page ID
                                         #:1474
                                         WATER SHED PROTEC TION DIVISION
                                           UPDATE CALL LOG-IN REPORT
 City of Los Angeles
 Departmen t of Public Works
 Bureau of Sanitation


 Call ID Number:                                                   Date of Call:                      Time of Call:
     55616                                                             05/19/2019                        0650AM
 Caller Name:                                                      Type of Caller:

 Caller Address:




 Call Telephon e:

 Nature of Complain t:
    Homeless Encampment CSLA
 Details of Complain t:
    Pos ted by JK on 2019-05-19
    Clean up completed by AM/CH on 05/2'1/2019


 Discharge Location:
    Street No.:                    Street Dir.:                    Street Name:
    800                                  w                             lomita Boulevard
 Address Comment :                                                 Thgd Pge/Grid:                    ZIP:
    Vemmont Ave                                                       XXX                                 907'10
 Call Received by:
     JAY KIM
 Agency Contacted :


· Agency Rep Contacted :

SMD Response to Complain ant:

Enforcem ent Actions:          •   NTC        0   Referred to DA      0   Referred to EPA   D   Referred to Other (specify):
D   Verbal Warning             •   NOV        D   Referred to City Attorney
CT./Notic e/Order No.:                                           Manifest No.:

Enforcem ent Comment s:

Was Complain t Resolved :                                       Was Caller Informed:                 If Yes, Date Informed:

lnvestigat ing Inspector :                                      Second Responde r:                   Date of Report:
    JAY KIM                                                        KATRINA MONTGO MERY                   n7/::\1/?01!=1
Senior Inspector Review:                                        Date:




                                                                                                        CTY001236
                                                              pg 130
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 132 of 263 Page ID
                          CSLA           #:1475
                                         CD 15 POSTING SURVEY
           th
On May 19 , 2019 LSD Environmental Compliance Inspectors Kim and ML Solids conducted homeless
   campment surveys and posted areas for clean-up starting on Tuesday, May 21 5 \ 2019. All locations were
iJOsted on both sides of the street and the adjoining blocks when applicable. Additional photographs were taken
but were not included in this report.
2 Sites were posted for Clean-Up on 05/19/2019.

Approximately 8.5 + hours of total clean-up time should be allowed for 05/21/2019.

The following resources will be required: One WPD/LSD team, two LAPD team, one LASAN Solids team, one
Clean Harbors Environmental Services team, one large trash truck and one Kobuta.


   CD 15



1. WPD #55616, Authorization #190513021-800 VY Lomita Blvd, 90710
   38-HEsJ Bulky Items, Shopping Carts 8+ hours




                                                                                                    Page 1 of 5


                                                                                            CTY001237
                                                   pg 131
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 133 of 263 Page ID
                                    #:1476




                                                                        Page 2 of 5

                                                                  CTY001238
                                 pg 132
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 134 of 263 Page ID
                                         #:1477




2. WPD #55617, Authorjza tion #19032701 9-1514 W Lomita Blvd., 90710
   0-HE NOT POSTED




                                                                              Page 3 of 5


                                                                       CTY001239
                                             pg 133
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 135 of 263 Page ID
                                         #:1478




3. WPD #55618, Authorization #190412004 - 18902 Normandie Ave, 90247
   0 HE NOT POSTED




                                                                              Page 4 of 5


                                                                       CTY001240
                                          pg 134
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 136 of 263 Page ID
4. WPD #55619, Authorization #190412005 - 18726 S Western Ave, 9024&'
                                              #:1479
   1 HE; 0.5 Ir




                                                                             Page S of 5


                                                                       CTY001241
                                       pg 135
          Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 137 of 263 Page ID
                                              #:1480
                                         LOS ANGELES SANITATION, ENVIRONMENTAL ENFORCEMENT
                                                  HEAL TH HAZARD ASSESMENT REPORT


                                                                                          (Please Fill in or Print)
Incident date: 05/21/2019                                             Incident Time: 0830 hours                                               CASE#: 55616

                                                                                    CASE INFORMATION
  LAMC 56.11 Violations?                 Arrest by other Agency?                 Public Area Cleaning?                Posting Date?       IE! Yes O No         Property Custody Document#·
     I!! Yes     Ne    •                      a Yes IE! No                         Im Yes       •
                                                                                               No                                5/19/2019
Owner(s) Identified?           Yes   •        NolEI       Other ID info:                                                      Temp:               72 F         Is it Raining?       No

                                                                                 First:                      Middle:                                        Marital status ( circle one)
Last name:
                                                                                                                              • Mr.           •   Miss
                                                                                                                              D Mrs.          •   Ms.       Single / Married

Sidewalk?                            Alley?                                               Easement?                    Birth date:                 Weight    Height       Age:      Sex:

     00 Yes        •   No                          IE! Yes       •   No                     •   Yes     !El No                                                                      OM      :J F

Incident Street address:                                                                                      Government Identification#:                   phone no.:

800 W Lomita Boulevard

Cross Street:                                     City·                                                                              State:                        ZIP Code.

VerTont   A,·enua                                 Los Angeles                                                                        CA                            907'10

EC! Name:                                                                                                        Badge/Serial#: N/A

A. Mireles
ECIA:                                                                                                            Badge/Serial#: N/A

J. Hernandez - Clean Harbors
 ,ency/Arresting Officer Name:                                                                                   Badge/Serial #: N/A
                                                                                                                                                            Arrest/Incident#


(If applicable) HE Authorization#·                                                                               HE Authorization Date:


Other Details:


                                                                          LOCATION/INCIDENT DETAILS
                                                                             Personal/Excess Property Information

Is it obstructing City Operations?            Is it blocking ingress/egress or ADA?                                Is it stored during closure hours?          Is it a Bulky Item non-structure?

         •   Yes           IE! No                                     ·:&l Yes      O Na                                     •    Yes      00 No                         IE! Yes   •   No

ls it a Bulky Item structure?                 •   Yes        [gJ No       If yes, Posting Date?                            Posting Time (military)

Is it a Health Hazard?                        IE Yes         •   No       Health Hazard Checklist#

Notes:




                                                                                                                                                                CTY001242
                                                                                           pg 136
                                      CONTINUATION
          Case 2:19-cv-06182-DSF-PLA Document        SHEET
                                              42-6 Filed 03/09/20 Page 138 of 263 Page ID
Health   Hazard ous Assessment Report         #:1481                CASE# 556 16



         COMPLAINT
         Sanitation Watershed Protection Division (WPD) and Livability Services D1vis1on (LSD) received a request from
         City Council District 15 to address immediate health threats affecting the public right of way areas. Public health
         concerns included the presence of biological hazards, sharps, hypodermic needles, and other potential health
         hazards located within the public-right-of way.

         INCIDENT DETAIL
         On May 21, 2019 at approximately 0815 hours lead Environmental Compliance Inspector A. Mireles and
         Environmental Compliance Inspector Assistant J. Hernandez, working in full uniform and proper personnel
         protective equipment, arrived onsite to conduct a full Clean Streets Los Angeles (CSLA) assessment and
         operation.

         The City of Los Angeles Livability Services DivIsIon (L:SD) provided Health Hazard Assessment assistance to the
         Los Angeles Police Department, Harbor Division, who were responding to a complaint at 800 West Lomita
         Boulevard. The operation crew comprised of four (4) LAPD officers, two (2) Clean Harbors crew members, and
         seven (7) Solids crew individuals. Upon arrival to the location multiple individuals were observed in the authorized
         site, although there were no tents erected at the time of arrival there were multiple homeless encampment (HE)
         locations. The zone was surveyed prior to the start of the cleanup by EC! Mireles and ECIA Hernandez resulting
         in Homeless Encampments only being found on the Lomita side of the authorization zone. There were no
         encampments located on McCoy or other adjoining streets.

         While surveying the authorized area on Lomita caution tape was set up at each end of the zone to ensure a safe
         working environment for all involved parties and employees. LAPD and Sanitation Solids set up their vehicles in a
         manner that blocked immediate traffic since this location was off a busy street ECI Mireles and LAPD officials
         went through the zone informing present individuals that there was an operation taking place and they would have
         15 minutes to gather one sixty gallon bag along with one functioning bike. The verbal warning of the 15 minute
         time limit took place at 0905 hours at location 1. The remainder of the locations were addressed verbally in
         approximately 2 minute increments. In most cases the individuals left with their property and complied within the
         allotted time limit. There was one case where two individuals were not compliant and LAPD had to step in to back
         up the information ECI Mireles was delivering. Aside from these two individuals, one woman who was laying down
         in the dirt was non-compliant within the fifteen minute timeline, she was given a few more minutes to exit the area .
         Once all individuals were cleared from the scene the CSLA team was able to proceed with their operation.

         At approximately 0930 hours, ECI Mireles and ECIA Hernandez began inspecting the authorized area for
         hazardous and non-hazardous items. There were twelve ( 12) locations where potential personal property was left
         and identified on the public right-of-way. During the operation team members from Clean Harbors assisted in
         disposing of and packaging health hazards from each location. LAPD continued to keep the area secure while the
         team worked and the Solids team assisted with traffic control and ensuring everyone was safe. During the middle
         of the operation while ECls and Clean Harbors employees were processing, ECI Mireles noticed a man walk into
         the zone. ECI Mireles approached the gentleman and informed him that there was an operation taking place,
         although he was notified he continued to walk past ECI Mireles with his phone out. Upon asking him multiple
         times ECI Mireles notified the LAPD team that he needed to be escorted out. At that point upon seeing LAPD
         walk towards the gentleman he quickly turned around and walked back towards the tape. Once the area was
         clear the team was able to process and continue the operation.

         Items which were found consisted of clothing, debris, waste, and miscellaneous items. Immediate health hazards
         present included; urine bottles, food waste, cockroaches, mold, and needles. All immediate health hazards were
         gathered and disposed of properly.

         (1) Location 1 - Woman laying on a orange blanket
                    One individual was found at this location sleeping . She was notified about her 15 minute allotment
                    and was given a 60 gallon bag for her belongings. LAPD made contact as she was a little irate at the
                    first encounter. ECI Mireles went back to inform her she had 2 minutes left, she became more irate ,
                    but was left alone for the remainder of the time. When the LAPD team came back to address her all
                    of her belongings were taken and there was nothing left behind at the site except for debris.
                •   Hazardous Waste
         WPD Form# HHA R 1.0
         04/2016


                                                                                                           CTY001243
                                                           pg 137
        Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed
                                    CONTINUATION       03/09/20 Page 139 of 263 Page ID
                                                   SHEET
Health Hazardous Assessment Report          #:1482                CASE# 55616


                           •    Syringe                                   [1] Pieces
                           •    Non RCRA (feces/urine)                   [OJ Locations
                           •    Aerosols                                 [O] Each

           •      Items processed and disposed of

          --·
          1                Item Name                      Amount                                Reason For Disposal
           I
                                                        Disposed Of
               Miscellaneous Trash And             I                 5 lbs.       Miscellaneous trash was thrown away that was left
           i Debris                                I                              behind including paper and food waste.


           •      Items Stored
                       o       No items were not stored, individual took all items.

   (2) Location 2 - Remnants of HE
              This location had numerous health hazards with no one present. There were two bulky items
              (mattresses) which were wet and smelled of urine

           •      Hazardous Waste
                         Syringe                                        (20] Pieces
                      • Non RCRA (feces/urine)                          [2] Locations
                      • Aerosols                                        (5] Each

           •      Items processed and disposed of
          1---·
                           Item Name                      Amount                                Reason For Disposal
          !                                                                   I
                                                                              I
                                                        Disposed Of           I

               Miscellaneous Trash And                              10 lbs.       Food waste and miscellaneous debris was disposed
               Debris                                                             of by solids.
               Clothing (shirts, shorts, socks,                  20pieces         Items were disposed of due to excessive wet clothing
               undergarments, pants)                                          1   which could not be stored. There were also small
                                                                                  buQs crawlinQ around the area.
               Bulky (Mattresses)                                 2 pieces        Two mattresses were thrown away due to being out
                                                                                  during the rain and soaking up water. There were
                                                                                  also urine stains on these mattresses.

               Chair                                               1 piece        Chair was disposed of due to being broken.
               Electronics                                             1 tv       One black tv was disposed of due to the presence of
                                                   !                              urine spilled in the tent

           •      Items Stored
                       o       No items were stored due to contamination. All items left behind were either wet from the rain or
                               smelled of urine.

   (3) Location 3 - Remnants of HE near a blue metal fence
              Location was unattended and there was property left behind which was wet from the rain. Items
              consisted of bulky items and health hazards.

           •      Hazardous Waste
                      • Syringe                                          [3] Pieces
                      • Non R.CRA (feces/urine)                          [1] Locations
                      • Aerosols                                         (1] Each

           •      Items Processed and disposed of

   WPD Form# HHA R 1.0
   04/2016

                                                                                                                      CTY001244
                                                                 pg 138
       Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed
                                   CONTINUATION       03/09/20 Page 140 of 263 Page ID
                                                  SHEET
Health Hazardous Assessment Report         #:1483                CASE# 55616


                            Item Name- -- -      ---     Amount                               Reason For Disposal
                                                       Disposed Of         Ii
               Miscellaneous Trash And                           50 lbs.        Food waste and debris was disposed of by solids.
               Debris                                                           Small miscellaneous items were gathered and
                                                                                disposed of.
               Chairs                                          3 Pieces         Due to the rain the chairs were wet and soaked.
               Tarp                                              1 Each


           •      Items Stored
                        o     No items were stored

   (4) Location 4 - Broken Carts and Suitcases
              There were two individuals present one male and female at this location. Both individuals attempted
              to take more than 60 gallons out of the zone. They were notified by LAPD and ECI Mireles of their 15
              minutes, 60 gallon restriction, and one functional bike for each person. LAPD had to step in and
              confront the individuals due to them getting irate. Both individuals gathered their belongings and left
              the area after their 15 minute limit. Upon cleaning the area the woman requested her dog food and
              ECI Mireles had a LAPD officer return the dog food to the woman, a bag of feminine items was also
              returned to the woman by ECI Mireles.

           •      Hazardous Waste
                      • Syringe                                       [2] Pieces
                      • Non RCRA (feces/urine)                       [1] Locations
                      • Aerosols                                     [3] Each

           •      ]terns processed and disposed of

                            Item Name                    Amount                               Reason For Disposal
                                                       Disposed Of
               Miscellaneous Trash And                         200 lbs.         Food waste and debris was disposed of by solids.
               Debris                                                           Small miscellaneous items were gathered and
                                                                                disposed of.
               Makeup and Toiletries                           20 items         Items which were disposed of were wet and broken.
                                                                                Liquid botteles were open and leaking. Makeup was
                                                                                broken and cracked. ECI Mireles returned 1 small
                                                                                bag containing bag toothbrushes and toothpaste
                                                                                along with some soap.
               Carts                                            3 Each          3 shopping carts were disposed of due to being
                                                                                broken
               Suitcases                                        2 Each          2 black suitcases were disposed of along with their
                                                                                contents. The bags were moldy and the items inside
                                                                                were wet.
               Clothing                                       30 pieces         Clothing was wet due to the rain and could not be
                                                                                stored. These items were in the black suitcases
                                                                                which contained mold.


           •      ltems Stored
                        o    No items were stored at this location due to being damp, contaminated , and containing health hazards.

   (5) Location 5 - Shopping carts containing pipes and poles
          a. Gentleman was confronted leaving the closed area with a shopping cart full of pipes and other
              personal items. He was notified he was not allowed to take the bulky items out of the zone. He was

   WPD Form# HHA R 1 0
   04/2016


                                                                                                                    CTY001245
                                                              pg 139
       Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed
                                   CONTINUATION       03/09/20 Page 141 of 263 Page ID
                                                  SHEET
Health Hazardous Assessment Report         #:1484                CASE #55616


                      given his 15 minutes and a 60 gallon bag to transport his belongings. ECI Mireles held the bag open
                      while the gentleman placed all his belongings inside.
               •      Hazardous Waste
                            •   Syringe                               [OJ Pieces
                            •   Non RCRA (feces/urine)               [O] Locations
                            •   Aerosols                             [OJ Each

            •         Items Processed and disposed of
                                             ~                                     -    ----~~

           j                Item Name             Amount                                    Reason For Disposal
                                                Disposed Of               I
                   Miscellaneous Trash And                20 lbs.             Misc. trash was removed from the site along with 1
                   Debris                                                     roll up mattress which was wet and full of mold.
                   Carts and Poles                    -15 pieces              Items were discarded due to being bulky items. The
                                                                              cart was disposed of due to having no markings.
              •       Items Stored
                          o  No items were stored

   (6) Beige Blanket in Planter Loe 6
               a.    Area was unattended, encampment was processed containing only debris and cardboard.
              •       Hazardous Waste
                            •   Syringe                               (2] Pieces
                            •   Non RCRA (feces/urine)               [3] Locations
                            •   Aerosols                             (41 Each

              •It ems p rocesse d an d d.1sposed 0 f
                                                                          I
                     Item Name                  Amount                    I                 Reason For Disposal
          i

          !                                   Disposed Of
          \ Miscellaneous Trash And                   40 lbs.                 Food waste and debris was disposed of by solids.
                                                                                                                                    '
           f       Debris                                                     Small miscellaneous items were gathered and
                                                                              disposed of.
          I Bags of clothing and blankets       I   -2 bags (10 pieces)   i   Clothing and blankets were disposed of due to water
          I                                    I                          i   accumulation inside the bags
           !       Trailers                     !               2 Each        2 trailers which were bulky items were disposed of.
                   Red Cushions                                 4 Each    I   Wet, smelled of urine, and had small bugs crawling
                                                                          j   all over
                   Carpet                                       1 Each        Presence of water, dirt, and bugs
              •      Items Stored
                         o  No items were stored

   (7) Misc. Items Loe 7 Metal cart and mattress
              •      Hazardous Waste
                            •   Syringe                               [2] Pieces
                            •   Non RCRA (feces/urine)               [O] Locations
                            •   Aerosols Cockroach                   (1] Location

              •       Items Processed and disposed of
                            Item Name        I    Amount                         Reason For Disposal
                                             I Disposed Of
                   Miscellaneous Trash And               20 lbs. Food waste and debris was disposed of by solids.
                   Debris                    I
                   Clothing                  I        -5 pieces ! Wet and full of debris from food waste                            i
              •      Items Stored
                         o  No items were stored

   WPD Form# HHA R 1.0
   04/2016

                                                                                                                  CTY001246
                                                               pg 140
      Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed
                                  CONTINUATION       03/09/20 Page 142 of 263 Page ID
                                                 SHEET
Hea lth Hazardous Assessment Report       #:1485                CAS E# 5561 6


     (8) EZ Up Frame Loe 8
             •  Hazardous Waste
                     • Syringe                         [2] Pieces
                     • Non RCRA (feces/urine)         [3] Locations
            •   Items Processed and disposed of
            I        Item Name              Amount                                          Reason For Disposal
                                          Disposed Of                        i
                      Miscellaneous Trash And                 100 lbs. ; Food waste and debris wasdisposed of by solids .
                      Debris                                             Small miscellaneous items were gathered and
                                                                         disposed of.
                      Chair                                          2 Wet and had a unidentifiable stains.
                      Mattress Pad                                   1 Wet, stained, dirty
                      EZ up Frame                                    1 Broken and unable to collapse
                  •      Items Stored
                             o   No items were stored

     (9) Location 9 - Misc. Items
            •   Hazardous Waste
                      • Syringe                                       [O] Pieces
                         Non RCRA (feces/urine)                      [O] Locations
                      • Aerosols                                     [2] Each
                      • Paint                                        [O] Each
                      • Oil                                          [O] Each

              •          Items p rocesse d an d d.Ispose d 0 f
                                                                                                                                 ··-
                              Item Name                   Amount                           Reason For Disposal
              I
              I
                                                       Disposed Of
                      Miscellaneous Trash And                  50 lbs.     Food waste and debris was disposed of by solids.
                      Debris                                               Small miscellaneous items were gathered and
                                                                         1

                                                                         · disposed of. Medication was outdated expired which
                                                                         j was disposed of.
              •         Items Stored
                             o   No items were stored

    (10)Location 10- Misc. Items
           "   Hazardous Waste
                    • Syringe                                         [OJ Pieces
                    • Non RCRA (feces/urine)                         (OJ Locations
                    • Aerosols                                       (5] Each
                    • Paint                                          [O] Each
                    • Oil                                            [O] Each

              •         Items Processed and disposed of
                             Item Name              Amount               I                 Reason For Disposal
                                                  Disposed Of            I
                  Miscellaneous Trash And                     50 lbs.        Food waste and debris was disposed of by solids.
                  Debris                                                     Small miscellaneous items were gathered and
                                                                             disposed of. Clothing was also disposed of due to
                                                                             urine smell.
              •         Items Stored
                            o    5 pieces of clothing
                            o    Sock monkey slippers
                            o    Toiletries


    WPD Form# HHA R 1.0
    04/2016


                                                             pg 141                                               CTY001247
                                                  CONTINUATION SHEET
         Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 143 of 263 Page ID
                                                                   CAS E# 556 16
He alth Haz ard ous Assessment Report        #:1486
   (1 1)Location 11- Misc. Items
           • Hazardous Waste
                    • Syringe                                  [OJ Pieces
                    • Non RCRA (fecesiurine)                  [OJ Locations
                    • Aerosols                                [5J Each
                    • Pain t                                  [OJ Each
                    • Oil                                     [OJ Each

            •      terns p rocesse d and d"Ispose d 0 f
                        Item Name                  Amount                          Reason For Disposal
           I                                    Disposed Of
           i    Miscellaneous Trash And                 50 lbs .    Food waste and debris was disposed of by solids.
           i Debris                                                 Small miscellaneous items were gathered and
           'l                                                       disposed of.
            •     Items Stored
                       o   No items were stored

   (12)Location 12- Misc. Items
          •   Hazardous Waste
                   • Syringe                                   [OJ Pieces
                   • Non RCRA (feces/urine)                   (OJ Locations
                   • Aerosols                                 (5) Each
                   • Paint                                    [OJ Each
                   • Oil                                      (O] Each

            •     Items Processed and disposed of
                       Item Name              Amount                               Reason For Disposal
                                            Disposed Of
           :I Miscellaneous Trash And                   50 lbs.     1 Food waste and debris was disposed of by solids .


            : Debris                                               ,1 Small miscellaneous items were gathered and
                                                                   ! disposed of.
            •     Items Stored
                       o   No items were stored

   MITIGATION/CLEANUP
   ECI Mireles and ECIA Hernandez pointed out to the items which would be disposed of in the landfill and items
   that were hazardous, or potentially hazardous for disposal at an incineration facility. Hazardous waste which was
   not picked up by Solids was then placed off to the side and taken by Clean Harbors. Operations were concluded
   and inspectors were off-site at 0935 hours.

       Total Metrics: Hazardous Waste and Etc. Inventory
           o Total tonnage/ Solid waste / Trash / Bulky items (both teams)                 [.2] tons
           o Total hazardous waste for disposal                                            [25J lbs
           o Syringe                                                                       (1 OJ lbs
           o Non RCRA (feces/urine)                                                        (1 OJ lbs
           o Aerosol                                                                       [5J lbs
           o Paint                                                                         [OJ lbs
           o Oil                                                                           [OJ lbs

   EVIDENCE/SAMPLES
   On May 20, 2019 there were approximately six hundred and eight (608) photographs taken documenting the
   enforcement operation by ECI Mireles , wh ich are not all included in this report.




   WPD Form# HHA R ! .0
   04/20 16


                                                                                                          CTY001248
                                                       pg 142
                                   CONTINUA
      Case 2:19-cv-06182-DSF-PLA Document   TIONFiled
                                          42-6   SHEET03/09/20 Page 144 of 263 Page ID
Health Hazardous Assessment Report        #:1487                  CASE# 55616




                                     FIGURE #1 - Location 1 woman lying on an orange blanket




   WPD Form# HHA R 1.0
   04/2016


                                                                                               CTY001249
                                                             pg 143
                                   CONTINUATI
      Case 2:19-cv-06182-DSF-PLA Document 42-6ONFiled
                                                 SHEET03/09/20 Page 145 of 263 Page ID
Health Hazardous Assessment Report        #:1488                 CASE # 556 ·16




                                     Figure 2.b Syringes and health hazards




    WPD Form# HHA R 1.0
    04/2016


                                                                              CTY001250
                                                     pg 144
                                   CONTINUA
      Case 2:19-cv-06182-DSF-PLA Document   TIONFiled
                                          42-6   SHEET03/09/20 Page 146 of 263 Page ID
Health Hazardous Assessment Report        #:1489                 CASE# 55616




                                                             ---   ✓
                                                   Figure 3.a Location 3 presence of bulky items




                                                                                                                            i




                   '                                               .          .
               Figure 4.a Encampments present on Lomita with individuals gathering their 60 gallons during the 15 minute time
                                                                                                                              limit.




   WPD Form# HHA R 1.0
   04/2016


                                                                                                                         CTY001251
                                                                   pg 145
                                   CONTINUATI
      Case 2:19-cv-06182-DSF-PLA Document 42-6ONFiled
                                                 SHEET03/09/20 Page 147 of 263 Page ID
Hea!th Hazardous Assessment Report        #:1490                 CASE# 55616




   WPD Form# HHA R 1.0
   0412016


                                                                        CTY001252
                                        pg 146
                                   CONTINUATI
      Case 2:19-cv-06182-DSF-PLA Document 42-6ONFiled
                                                 SHEET03/09/20 Page 148 of 263 Page ID
Health Hazardous Assessment Report        #:1491                 CASE# 55616




                                     Figure 4.e Location 4 with food waste




    WPD Form# HHA R 1.0
    04/2016


                                                                             CTY001253
                                               pg 147
                                   CONTINUA
      Case 2:19-cv-06182-DSF-PLA Document   TIONFiled
                                          42-6   SHEET03/09/20 Page 149 of 263 Page ID
Health Hazardous Assessment Report        #:1492                 CASE# 55616




                            Figure 5.a Location 5 individual gathering his belongings aside from the bulky item poles.




                      Figure 6. Sagged items could not be stored due to excessive wet clothing and blankets at Location 6




   WPD Fom1# HHA R 1.0
   04/2016


                                                                                                                         CTY001254
                                                                pg 148
                                   CONTINUATION
       Case 2:19-cv-06182-DSF-PLA Document        SHEET
                                           42-6 Filed 03/09/20 Page 150 of 263 Page ID
Health Hazardous Assessment Report         #:1493                CASE# 55616




   WPD Form# HHA R 1 0
   04/2016


                                                                        CTY001255
                                        pg 149
                                   CONTINUATI
      Case 2:19-cv-06182-DSF-PLA Document 42-6ONFiled
                                                 SHEET03/09/20 Page 151 of 263 Page ID
Health Hazardous Assessment Report        #:1494                  CASE#55616




                                     Figure 7.c: Example of roach/bug infested area




   WPD Form# HHA R 1.0
   04/2016


                                                                                      CTY001256
                                                    pg 150
                                   CONTINUATI
      Case 2:19-cv-06182-DSF-PLA Document 42-6ONFiled
                                                 SHEET03/09/20 Page 152 of 263 Page ID
Health Hazardous Assessment Report        #:1495                 CASE# 55616




                                     Figure 8 a Locatton 8 spilled urine over contents




    WPD Form# HHA R t 0
    0412D16


                                                                                         CTY001257
                                                    pg 151
       Case 2:19-cv-06182-DSF-PLA Document 42-6ONFiled
                                    CONTINUATI    SHEET03/09/20 Page 153 of 263 Page ID
Health Hazardous Assessment Report         #:1496                 CASE#55616




                                                                  I/
                                                                   ,,, --.-,.::!!"~
                                Figure 8. b Hazard found at location 8




  WPD Form# HHA R 1.0
  04/2016


                                                                                      CTY001258
                                               pg 152
                                   CONTINUATI
      Case 2:19-cv-06182-DSF-PLA Document 42-6ONFiled
                                                 SHEET03/09/20 Page 154 of 263 Page ID
Health Hazardous Assessment Report        #:1497                  CASE# 55616




                                     Figure 10. Location 1O m,scellaneous trash and debris




    WPD Form# HHA R 1 0
    04/2016


                                                                                             CTY001259
                                                       pg 153
                                  CONTINUATI
      Case 2:19-cv-06182-DSF-PLA Document 42-6ONFiled
                                                 SHEET03/09/20 Page 155 of 263 Page ID
Health Hazardous Assessment Report        #:1498                 CASE# 55616




    WPD Form# HHA R 1.0
    04/2016


                                                                        CTY001260
                                       pg 154
                                    CONTINUATION
       Case 2:19-cv-06182-DSF-PLA Document        SHEET
                                           42-6 Filed 03/09/20 Page 156 of 263 Page ID
Health Hazardous Assessmen t Report        #:1499                CASE# 556 16




                                Figure 11 lnittal photograph of location 11




  WPD Fann# HHA R 1.0
  04/20 16


                                                                              CTY001261
                                         pg 155
                                   CONTINU42-6
      Case 2:19-cv-06182-DSF-PLA Document  ATIONFiled
                                                 SHEET03/09/20 Page 157 of 263 Page ID
Health Hazardous Assessment Report        #:1500                 CASE# 55616




      •
   WP Form# HHA R .0
   04/2016


                                                                        CTY001262
                                        pg 156
       Case 2:19-cv-06182-DSF-PLA Document 42-6
                                   CONTINUATI ON Filed
                                                  SHEET03/09/20 Page 158 of 263 Page ID
Health Hazardous Assessment Report         #:1501                 CASE# 55616




                              Figure 13.b: Location after operation was concluded




                             Figure 13.c: Location after operation was concluded




  WPD Form# HHA R 1.0
  04/2016



                                                 pg 157                             CTY001263
                                   CONTINUA
      Case 2:19-cv-06182-DSF-PLA Document   TIONFiled
                                          42-6   SHEET03/09/20 Page 159 of 263 Page ID
Health Hazardous Assessment Report        #:1502                 CASE# 55616




                                     Figure ·1 3 d: Location after operation was conduded




                                                                                             I   •




                                     Fi!iure -13.e: Location after operation was concluded
                                                                                                     .. .




   WPD Form# HHA R 1 0
   04/2016


                                                                                             CTY001264
                                                          pg 158
                                   CONTINUA
       Case 2:19-cv-06182-DSF-PLA Document 42-6
                                             TIONFiled
                                                  SHEET03/09/20 Page 160 of 263 Page ID
Heal!h Hazardous Assessmeni Report         #:1503                 CASE# 55616




                           ...,.F igure ,-3.e: Location after operation was concluded




                              Figure 13.f: location afte'. operation was concluded




  WPD Forrn# HHA R 1.0
  04/2016


                                                                                        CTY00126 5
                                              pg 159
                                   CONTINUA
       Case 2:19-cv-06182-DSF-PLA Document   TION Filed
                                           42-6   SHEET 03/09/20 Page 161 of 263 Page ID
Health Hazardous Assessment Report         #:1504                  CASE# 55616




                                  Figura ! 4: Items stored at location 10




  WPD Form# HHA R 1.0
  04/2016


                                              pg 160                        CTY001266
                Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 162 of 263 Page ID
                                                    #:1505

                                                                     CITY OF LOS ANGELES
                                                          LASAN WATERSHED PROTEC
                                                                                                           TION
                                                          di -~
                                                              •.,..,A- !L"'g1""'H·1 P  -~""II .. ~"o·    cus::c·•r\!.J~
                                                                                    . u·v:.Ar-,.,.    ,;on   ST
                                                                                                              .,_:      ~_./";j   ,


           Da te:         _5 /) ) J/ / c;
                               I                                           Tim e:    Of:3(:                 Ca se ~u mb er:
                                                        ~
                                                                                                                                        ._'._:_)_~--)   Li,.,/ C;
                                                                                                                                      -'= --~ ""- -=- --'- -'~ --

                                                                       _ ~ ~L
          Lo cat ion Des cri pti on:                  r~f)(')
                                                  ~..,__,.,_............    --01--    +-c\ --~-
                                                                                rr1 \ -~       ,\ \)-~
                                                                                              --     ( ~
                                        0
                                                                                                                                      -- -- -- -- --
          !(c m Dc scr ipli or. :       l'"::,U\ Cr:F,. \ C' \' (\(\(1 ✓'
                                                  !                                              (
                                                                                                           \J \{\ \ '      \((_·\·J
          He alth Ha zar d De ter min atio n
                                             :( th~ ck aH rha t appls-)
                •    To xin / poison, _ _ _ _ _
                                                ____                                      __________
                                                                                                                                  __________
                                                                                                                                                                                  _
                •    Fla mm abl e _ _ _ _ _ _
                                                                           ___________
                                                                                                             ___________
                                                                                                                                                             _ _ __
                0    Co;-rosive._ _ _ _ _ _ _
                                                                            __
              •      Re act ive_ _ _ _ _ _ _ _
                                                                              ___________
                                                                                                                     ___________
                                                                                                                                                                        __
              •      Hig hly -co mp res sed gas or
                                                   liqu :d _ _ _ _ _ _ _ _ _
                                                                             _                                   ___________
                                                                                                                                                                     _ __
              D     Mo tor oil or oth er pet role um
                                                     oil. _ _ _ _ _ _ _ _ _
                                                                                                            __________
                                                                                                                                                          _ _ _ __
             D Substa<1ces: list ed in Titi e
                                              22._ _ _ _ _ _ _ _ _
                                                                   _                                       __________
                                                                                                                                                         _ _ _ __
             •      Subsl:an~es, wa ste s, or ma ter
                                                     ia!s wh ich ma y hav e com e in
                    He alth Haz ard or infe ctio us                                  con t~c t wit h a hazardows sub
                                                    agant., _ _ _ _                              __________          sta nce ,
                                                                                                                                       _ _ _ _ _ _ _ __
            Cl-     Bio haz ard / infectioLas / sha

            •
                                                    rp / im'ested ma ter ial
                    .:on tam ina tec i item s (se e tab
                                                                                                        '.Y,r( i\\J("i / nJ.J         dle s (Jj
                                                        le be l0w l__ ___ ____ _
                                                                                          __________
                                                    Co nta mir ,ate d item s thait we.                                      _ _ _ _~
                                      +T en t
                                                                                       -e disposed of -- -. ,-·
                                                             _j Perishables                                                          --- ~
                                                                                          j 3o ok /to ilet rlE .§_ _-t ?~
                                                                                                                          e.rs . . .
                          -~.. ~"--:_-_~_- _-_-_-.._-_-_-_-_-_-:_-l-+-1
                                                                                                     __ _ _J-__=--~                           I\        \1_!_;p11Ui


             _ _ _ _ _ _ _j_
                                                                                    -{t ·-- - -                                   I
                                            I                                                   - - - -- i, - - - - - - -
          -- -- -- -- -- + -- -- -- --                                     - -- -- r- -- -- -               ~- -- --
                                                                                                                          - - - - - , - - -··-
                                                                                                                                              i
                                                                                                                                                               ---~
                                                                                                                                                                                                 I

                                                                           -- -- -, -- -- -- -- -- + --                                                  --------
                                                                                                                         -- --              -j- -


           Co mm ent s:            c-           \·:) "\                v~n \s c                                                                                 ,.
          (')- \ \c-b. (. i·\                                                                                                                                        _,""\   -, ( ... ---..:~-
                                                                                                                                                                         \ ,J_; , ) I
                                     \ Y,   A::\-l.\. \)

      , 0Rlvlf/ HHC 5.0
04i2016




                                                                                        pg 161                                                     CTY001267
                Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 163 of 263 Page ID
                                                    #:1506

                                                                          CIT Y OF LO S AN GE LE S
                                                                      LASAN WA TE RS HE D PR.OTECTIO
                                                                                                     N
                                                                       HE i\L TH H.A,,ZARD CH EC KL IS T
           Date:         .S-r/ Z i / I cJ         i
                                                                                       Tim e:            OC\ oc,                                        Cas e Num ber:                                    S 5 (_o , Lr
           Loe a Hon Des crip tion :                                 t CY::n \t(\                             ·e\\; (\
           item Descrio1ion:                               L\C· C             It l         j                i'f"\ \~ C              ·y, \{
           Health Haz ard Det erm inat ion :( che ck
                                                     all that app ly)
                 D Tox in/ poison _ _ _ _ _ _
                                              ____                                                                          _____________
                                                                                                                                                                                                                    _ _ _ _ __
                D        Flammable, _ _ _ _ _ _ _ _ _
                                                                                                           _____________
                                                                                                                                                                                             _ _ _ _ _ _ _ __
                0       .:o:- ,osiv e_ _ _ _ _ _ _ _ _ _
                                                                                                                ______________
                                                                                                                                                                                                              _ _ _ _ _ __
                D       :R8acfo,s._ _ _ _ _ _ _ _ _
                                                                                                      ____________
                                                                                                                                                                                    _ _ _ _ _ _ _ _ __
                D       High ly-c omp ress ed gas or liquid _
                                                              __________                                                                                                  _ _ _ _ _ _ _ _ _ _ __
               D        Mot or oil or othe r petr oleu m oii _
                                                               ___________                                                                                                     _ _ _ _ _ _ _ _ _ __
               O       Substances listed in Title 22. _ _
                                                          ___________                                                                                                        _ _ _ _ _ _ _ _ _ __
               O  Substances, was tes, o:- mat eria ls
                                                       whi ch mav hav e come in con tact with
                  Hea lth Haz ard or infectious age nt.                                                          a haz 3rdo us substzm::e,
                                                        _____________
                                                                                                                _ _ _ _ _ _ _ __
              (g' Biohazard / infe ctio us / sharp
                                                                                      Ll'--f~d.__._(..,.0_\..____ __ __ __
                                                   / ini'c:!sted material,-..1.?..:..-....
                                                                                                                                                                                                                                                      _
              a       Con tam inat ed item s see tabl e belo
                                                             w
                                                Con tam ir,at ad item s tha t wer e dis
                                                                                        osed of




           L___ __ _ _                                ---4-_ _ _ _ _ __
                                                                                                       -r
                                                                                                       r--- -- -                       --+---
           f-·
           l

            Ccmm~nts: _\~(,(._;\\.I.J.J..Lc=-'.>_\L)L'::).J..\_s_c_
                                                                   ·_ --_...-\-__:."i'_::C:_\_:;;;:;:,_\_,_ _\!~
                                                                                                             1 ·~\;_J\.:::_·t.::o...\..:_,,-(_'=----\--'--'__,_\
                                                       -                                                                                                                                 -'~C...::....
                                                                                                                                                               ";_"....,,-.Lr..::a·-<._:_'
                                                                                                                                                                                                                           ' (;:..;\"-'C.sc..:k.....;;;...,,-/_ _
                                                                                                                                                                                                   C_,_\_.).a\,,,.;;;;'•-J;:;..
                                                                                                                                                                                                                                              I




"_ ., FORM# HHC 5.0
04/20\ 6




                                                                                                                                                                                                                   CTY001268
                                                                                                                    pg 162
               Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 164 of 263 Page ID
                                                   #:1507

                                                                   CITY OF LOS ANGELES
                                                               LASAi\l WATERSHED PROTECTIO
                                                                                           N
                                                                HE ALTH HAZ.ARD CH EC KL IS T
                               C       /2 I /) c1
          Dat e:      --=7 ~7< --c.. .-'--- -l-1_,_ __~


          Loc atio n Des crip tion : _ _'.(·-,'-',
                                                                        _      Tim e:              CC\ 15'                                   Cas e Num ber :                                            ss- le I lv                         -
                                            _,_ Q,____,_C_\.---'\, "-\.. .;-'-' -·_ _L_u=,~:__,\_,_0 --'--n--'--'1_\-                                                                    1
                                                                                                                     '--"'-c_                                       ;\'--c____,/b=
                                                                                                                                                                               =--\--
                                                                                                                                                                                  . -"\,'--:,.._A_.___ _ _ __



          He2 lth Haz ard Det erm inat ion :( che
                                                  ck ai! tha t app ly)
               •       Tox in/ pois on _ _ _ _ _ _ _
                                                     ____                                                                ____________
                                                                                                                                                                                                                      _ _ _ _ __
               ~ ~lam rna ble _ _                                            c~2__._(~_.~\___
                                C\~(-:.>_{_C_1                                            ~s __..___ __ __ __ __ __ __ __ ___
               D Cor rosi ve _ _ _ _ _ _ _ _
                                             __                                                         _____________
                                                                                                                                                                                                       _ _ _ _ _ _ __
              D       Rea cti~ e
                                        -- -- -- -- -- -- -- -- -- -- --
              D       Hig hly- com pre sse d gas or liqu id
                                                            __________
                                                                                                                                                                                           -- -- -- -- -
                                                                                                                                                        ____________
                                                                                                                                                                                                                                                  _
              D       ?tic tor oi! or oth er pet role um oil
                                                             ___________                                                                                         _ _ _ _ _ _ _ _ _ _ __
              D      Sub stan ces liste d ir; Titl e 22 _ _
                                                            _________                                                                               ____________
                                                                                                                             _
             '61     s,.1i:Jstances, was tes, or mat eria ls
                                                             wh,lch may ha\f e com e in con tact with
                     Hea lth :·lazard or infe ctio us age                                             a haza,clo:.is sub stan ce,
                                                           nt. -\:( ( f "\     (_) \ C; C- CW C, '\)
             ~      Bio haz ard / infe ctio us / sha rp /
                                                          inf~ sted mat eria l __~~-----·--~-':>_\.+-(
                                                                                                             .........9...
                                                                                                      (--'--\'0                                                                                  .,,j,.....f~·~,...-,'--------
             D  Con tam inat ed ltem s (see tab le
                                                        bel0 w)
          I
                                              Con tam ir.at .ad item s tha t wer e disp
          i Clothing_                                                                   ose d of
                                 : Tzn t                      Per isha bles
          I                                                                        [ Boo k/to iletr ies                                                                                                           Oth 2rs
                                 i \ \:2h; i-' ~\-( \.'< 0
                                                     I
                                                                                            \                                                  I                                                                  ~         Ch t\, < ~
                                                                                                   '
                                                                                        ___ l                                                  I
                                                                                                  I                                                                                                                                                    i
          L_                                                                                                                                  L _.                                                                                                     i
                                                    '                                             I
                                                                                                                                              I
                                                                                                                                                                                                                                                       i

          '-----------~------
                                                                                                ~----- ---~ ----
           Com m.a nt:;; ....,,~")-~7__._).:;..__\_._\.;...r)'-C---"-)_.,_[;.....;~{,_
                                                                                      _-·   _Y"-(_,_,~-~~_,C...___':::h......:..-r,.._(\~<=:)
                                                                                                                                         ....
                                                                                                                                          · --"--\-"\____                                                                            f. . . . . .- -
                                                                                                                                                                       c;)...,f.--_.,_..;;:(:a;...;~=--:Y-'-f"--"-ci-'--0...,,L,,,...'
                                                                                                                                                            _..._c\_.\ .....




\, , u FOR.iv!# H11C 5.0
04/2016




                                                                                                         pg 163                                                                                                      CTY001269
               Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 165 of 263 Page ID
                                                   #:1508

                                                           CIT Y OF LOS AN GE Lt: S
                                                       LASi\/\l \NA TE RS HE D PR OT EC TIO N
                                                       HE .AL TH HA Z.A RD GH EC KL JS T
          D:ate:        S       I
                                    01     /J Cl
                                           I                      Tim e:                 09'20                                     Cas e Num ber: __, --'0~·-S~(-J-'--'-\_,.l"-'l_
          Lo cati on Des crip tion : __,_·'. .·.-;,;."-,·,,_-'\~____;l_c_
                                                                       ) _L=·--"-
                                                             1                      1
                                                                                     __;_\              -'---Q-=--\_\,_!-=.~--'----->.:=-.i...:....:-+-+--'-'-~--"-,·-'\'-'-\,_
                                                                                                -\7.__,_.
                                                                                        )"--'-'-\
                                                                                                                                                                             ' \.;__..r"'--+--":_=·-:,L-=-·-"--M'--'-/{>1'       _))
          Hem D~scriµ~hm;                 _\"'-'c~,c_---·-¼:_C~\_(_c_i·0~'\.,_'                              'J-"-'     1_~_~\'---"\---'-'(?\o<-rf'-1:')l+'1J-\...__()I---'(.,..l'-'-\
                                                                                            \_,_(__ __.,.\ 1 ,c.......\\ _
                                                                                          P_,
                                                                                                                                                                                 ' ,..,,_'    ·1.L....(...,_jJ---
          Hea lth Haz ard i)ct trm inai :ion :( che ck
                                                       aH that apply)
                •      Tox in/ pois on _ _ _ _ _ _ _
                                                     ___                                                    ____________
                                                                                                                                                                                               _ _ _ _ __
               '$--    i=la mm ~ble_ _-~_<
                                        _ _C\_\~E:~f_____
                                                      (',~_-,.._                      ~C~,\_ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                                         _                                                                                       __
               ~      :::or ;-o;; ive_ _ _ _ _ _ _ _ _
                                                                               ____________
                                                                                                                                                                   _ _ _ _ _ _ _ _ __
               •      Rea cti\f e_ _ _ _ _ _ _ _ _
                                                                              ____________
                                                                                                                                                                     _ _ _ _ _ _ _ __
               •      High ly-c omp ress ed gas or liqu id _
                                                             _________                                                                            _ _ _ _ _ _ _ _ _ _ __
               •      Mot or oil or othe r petr oleu m oil _
                                                             __________                                                                               _ _ _ _ _ _ _ _ _ __
               •      Sut, stan ces liste d in Tit!e 22 _ _
                                                            _________                                                                         _ _ _ _ _ _ _ _ _ _ __
               ~ Sub stan ces, was tes, or mat eria ls whi
                                                              ch may have com e in con t2ct with
                 Hea lth ttaz ard or infe ctio us agent.__.                                                                a haz ardo us st:b stsn ce,
                                                           ,\_._.l:_ 1
                                                                  1 'i~1
                                                                       ____)__   ·,._.....,b~c;,---'-V_}._\...,_,,....
                                                                             '--J'.
                                                                                ___                                s, __ __ __                                                                  __ __ __
              }Q.     Bioh aza rd / infe ctio us / sha rp / infe
                                                                 sted                               material_'....,2_/_:_:J_"-+-1Y~\)_'1-""-10_,'(_.:,:::__,__ __ __ __
                                                                                                                                                                        _
              ri         Con tam inat ed item s (see tabl e belo
                                                                 w)
                                                    Cor .tam ir,at ed item s tha t wer e ,jisp
          !,...,,c_..1_01-_~h_~s~·
                              in _ _ _ _! _T_en_                                               ose d of
          t.?, (,        1\f ro'; ,      ;,, I
                                                       _
                                                       t _ _ _ _-+1_?_e_r_is_h,_ab_!_es_ _ _
                                                                                                                                     i Boo k/to iletr iss                                     Oti,=rs
                                                                                                                                                                                                                             1

                                                                                                                                                                                                                             i
          ,:5?;, ,'-1-<ms ,n
                                 13:
                '::)\;,-\-{ ( C..-~C       li·     I
                                                                                1
                                                                                                                                     I [(\ >'.h llll(
                                                                                                                                     !
                                                                                                                                                                       c ~,,.k,i 7,
                                                                                                                                                                                          I    2,-
                                                                                                                                                                                                     C rn   \S
                                                                                                                                                                                                      c;\ \-¼ (A.S..e ~
                                                                                                                                                                                                                             i
          1
           - S\.,;1-\cc:,5,e ....z,.           i       -- -- -- -+ -: -- -- -----:I
                                                                               1·

                                                                                                                                                                                              l\     l..JC\.~hc. \ i '-\ h   I
                                                                                                                                                                                                                             !
          I                                    .                               '

          L ____ __ _- l i - - -- - - - - + - - - - - - - - - ~                                                                                                                       i

          \                                    i                               !
                                                                                                                               ' -- - - - - --- - 1
                                                                                                                                                                                                     ------~I
                                                                                                                                                                                                             i
              Com men ts:           ~_,____,,;;a_;,-.--~-~-.---'-\,,. ,_.,;·                    ·C"""'
                                                                                                   . ~"-"--..,__''---'""'"'\L'--"-\......___......,._._--"-'-_
                                                                                                                                                               \_1>~{-"--\_("---\(_
                                                                                                                                                               _                  .-h=-'-:-
                                                                                                                                                                                        -\ ~---'-'-\,'"1"        .._

                                                                                                \..:r\\-\             '~~:{•'i'V\j:          · '( \I'() )\.Y._ \-\                0\Ccl. l; (                      1

                                                                                                                                                                                                                       i__

\nu FO!Uvl# HHC 5.0
04/2016




                                                                                          pg 164                                                                                                CTY001270
              Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 166 of 263 Page ID
                                                  #:1509

                                                  CITY Of LOS ANGELES
                                            L,L\SAN WA Tt: RS HE D PFOTECTIO
                                                                             N
                                            HE ALTH HA ZA RD CHECKLIST
          Date:         5   I
                                /i( IIt q          Time:        oc\ L\5                Cas e Num ber :   __;5=--..,s=-.~Ll=-'J~l-""U:....,,.__
         Loc atio n Des crip tion :           y\ 00 VJ L(\·vY\ \·\ l\ ·J:> \\ d    1


         Hem Des crip tion :      Icc       $' (
                                           1t       0C\.l ~ lut\I'.\ 11 \ ~( ) )
        Hea lth Haz ard Det erm ina tion :( che
                                                ck all tha t apply)
               •    Tox in/ poison _ _ _ _ _ _ _
                                                 ____                    ____________
                                                                                                                       _ _ _ _ __
               •    Flam mab le_ _ _ _ _ _ _ _
                                                          ____________
                                                                                                 _ _ _ _ _ _ _ _ _ __
               0    ~oi"rosive _ _ _ _ _ _ _ _ _
                                                 __                ____________
                                                                                                              _ _ _ _ _ _ __
               D    Reactive _ _ _ _ _ _ _ _ _
                                                           ____________
                                                                                                    _ _ _ _ _ _ _ _ __
              D     :-iighly-compressed gas or liquid
                                                      __________                               ____________
                                                                                                                                                 _
              D Mot or oil or oth er petroleum oi!
                                                   ____________
                                                                                                 _ _ _ _ _ _ _ _ _ __
              D     Sub 5tan ces liste d in Titl e 22 _ _
                                                          _________                            ____________
                                                                                                                                   _
              ':JSub stan ces , was tes, o;- mat eria ls
                 Hea lth Hazarci or infe ctio us age whi ch ma y hav e com e 111 csJntact with a haz ard ous sub stan ce,
                                                        nt. _ _ _ _ _ _ _ _ _ _ _
                                                                                                            _ _ _ _ _ _ _ _ _ __
            0 Bio haz ard / infe ctio us / sha
                                                   rp / infe sted mat er:a l _ _ _ _
                                                                                                 _ _ _ _ _ _ _ _ _ _ __
                 Con tam inat ed item s see tab le bel
                                                            ow'
                                                 Con tam ir,at et.i item s tha t wen~ ._:i
             .o tn·Jn g_           I .,.-~~l,..,                                          l_sp._o'-s_e-'---d_o_f_ __ _ _ _ _ _
          i                                                 I   .P ens
                                                                     • hab l es       ' s00 k/'-L0-1·1 e t nes   ·
                                                                                                                                  _ ___,
          I
                                  II                                                                                  I 0th e r
          i
                                                            I                              I                                    s       I

         ~                                                                                                                                           I
                                       !
                                   I                        I
                                                                                           i                                                             I
         r-                                                 I           -- ~-          i                                                             '
                                                                                                                                                     :
         I'
                                                            I                          !'                         I
                                                            I                          i
        I                                                   !

        t-----1-- - -__--r--__ _ _
        !                          '
                                                                                       i                                                             I
                                                                                                                                                     I

                                                                                                                                                     7




,, • J FOR.M# HHC 5.0
04/2016




                                                                                                                      CTY001271
                                                                     pg 165
                  Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 167 of 263 Page ID
                                                      #:1510

                                                             CITY OF LOS ANGELES
                                                         LASAN WATERSHED PROTECTIO
                                                                                                          N
                                                         uE· L 1""H HA      ,fl.R
                                                                    •. ~~l "' .D· (,Y!:\
                                                                         ?                      (, 'K 1 isT
                                                                                     ,;, FLl~C ···""
                                                         n i~ ~    .l'l
                                                                                                                                     '- J-'
                Dat e:      ,5T/a I r// q                                 Tim e:       oci 5 0                                                         cs-5' (1 I Ct
                                                                                                                    .Case Number:                 ,_
            Lor atio n Des crip tion : ___,_t_.~C'-"0_.,._
                                                     -· \,J::::.__,_\~.
                                                                     c,_n__:.
                                                                          '\l'-l.;\:,...l...L-'-\   _14,~..,L\.LJ\~\j+-----------
            !tem Des crip tion : \               DC.
            .flealth Haz ard DeterminatioTI :( che
                                                          "1'r (l            ("\'.) C\ cy'. fl) m1 I                    u+ j
                                                   ck aU tha t app ly)
                   •      Tox in/ poison. _ _ _ _ _ _ _
                                                        ____                                        ____________
                                                                                                                                                            _ _ _ _ __
                  ~       ~lam mab le             L.\       C\ (y Q('-'0_~           c"-"--_)_ _ _ _ _
                                                                                                                               ______
                                                                                                                                                                       __
                   0      -Cn r,os i\/e_ _ _ _ _ _ _ _ _
                                                                                   ____________
                                                                                                                                           _ _ _ _ _ _ _ _ __
                  0       K-23Ccive. _ _ _ _ _ _ _ _ _
                                                       __                                 ____________
                                                                                                                                                  _ _ _ _ _ _ __
                  D      Hig hly- com p!"e sse d gas or liqu id
                                                                __________                                                  ____________
                                                                                                                                                                            _
                  D Mot or oil or oth er pet role um oil.
                                                          ____________
                                                                                                                                    _ _ _ _ _ _ _ _ _ __
                  D      Sub star :ces liste d ir; Titl e 21. _ _
                                                                  _________                                               ____________
                                                                                                                                                                          _
                 ·ey.    Sltb stan ces , wast-es, or mat eria ls
                                                                 wi,i ch may hav e com e ,in con tact wit
                         Hea lth Haz ard or infe ctio us age                                                                                      h a haz ard ous sub stan ce,

                 3      Bio haz ard
                                                               nt .. _.=;:'"-)__._.,1
                                                                                    ....
                                                                                    ' 'i_.).,_\1U""''=·__...tf"""._>:\...._'\:.._\.,=\_,_c._..) '
                                         I infe ctio us/ sha rp/ infe sted material__:::t:
                                                                                                                                  ------------

                                                                                          :_. .:a.:S:::::..\.><.j\..>,;_:.,1...:..()..:...J::.J.,..;:r:...·3.,_
                                                                                                                                                            · -----   ----
                                                                                                                                                                          -


                 ~    Con tam inat ed item s (see tab le
                                                               belu w)
                                                         Con tam inat ed item s tha t w~r e dis
                 Cioi:hing___ __ __,_~.:._re::..:.n~.t__ __                                                   cse d of
                                                              __--+-?_e_r-'is__h-'--
                                                                                 a-'--b''-·e_.:::_s_ _--+_B-'o-'-o-'k,__/t.::_;;_o--ii=e
                I - fhE-""'LC-"'-
                              .v. . ~
                                    ...,_·- - - - - - - - + - - -                                                                       =t;_ie=s--+-_c_.-~c--r--h--;-i
                                                                                   ----+--------+-
                                                                                                                                    -~~-~_.,__,.,-
                                                                                                                                                                              ~



            I
            f--         ---- - --+----
                                       ----




                Comments:-
                                                                          ---------------
                                                                                                                            ---------------
                                                                                                                                                                          -



•   J   fORi'vl# l-ffiC 5.0
04/201 6




                                                                                                                                                           CTY001272
                                                                                           pg 166
              Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 168 of 263 Page ID
                                                  #:1511

                                                               CITY OF LOS ANGELES
                                                      LASAN WATERSHED PROTECTIO
                                                                                                                N
                                                      ,Hj: : .iH
                                                        · =,_F'\...., ~,..,H i. 7_ J; RD j"")t .-lE !f'.. VI 1-~
                                                                       I., i ;1·".l.A
                                                                                    M.......r\.,           i>~~ -r i._   vr~ -~i '.;i ,
           Da! e: _ _"-_·)"--1--/-""'2'--'--1-1-l___
                              =- I               r~
                                                      ;__,q_      Tim e: - - - - - - - Cas e Num
                                                                                                 ber :
                                                                                                                                                                                 1
                                                                                                                                               -----=s="-"'·~--=:)"'--->o,(~i~l,__l=>-'
           Loc 2tio n Description: -'r_,...):.....·:~=-
                                                     ·\~L"-',.v"--'.--'-"-L-'-'c_,\'-L]'._,_"i....1..i·...i...r__::;,C_,\'--------''..-<,.\_
                                                                                                                                    -'b- ;_,l_'{.=,..\..___ _ _ _ _ _ _ _
                                                                                                                                                                          _


           Hea !th Haz ard Det erm inat ion :( che
                                                   ck ali tha t app ly)
              D Tox in/ pois on _ _ _ _ _ _ _
                                                     ______________
                                                                        __                                                                             _ _ _ _ _ _ __
                D     Flam mab le_ _ _ _ _ _ _ _ _ _
                                                                                 _______________
                                                                                                                                                      _ _ _ _ _ _ __
               0     Corro:;i 11e
                                     -- -- -- -- --
               D     r?e~ctiv-e _ _ _ _ _ _ _ _ _
                                                  ___                                  _____________
                                                                                                                                                     _ _ _ _ _ _ __
               D     Hig hly~ com pres sed gas or liquid
                                                         _____________                                                                _ _ _ _ _ _ _ _ _ _ __
               D     !"Aotor oil or oth er petr oleu m oil _ _
                                                               ___________                                                           _ _ _ _ _ _ _ _ _ _ __
              D     Sub stan ces !ist~d in Titl e 22 _ _
                                                         __________                                                      _____________
                                                                                                                                                                                           _
              D     Sub ~tan ces , W3s tes, or mat eria
                                                        ls
                    Hea lth Haz ard or infe ctio us age nt.wbi cii may hav e com e in con tact with
                                                           _____________
                                                                                                    a haz ard ous sub si:a nce ,
                                                                                                _ _ _ _ _ _ _ _ _ __
             ~      Bio haz ard /inf ect iou s/ sha rp/ infe
                                                             sted material_-','~=                           ;a.                                                   1 f'-'--'_
                                                                                                            -~..:...))-'---_c:__,,_,\. ,.'i-1-'f. .1.i_,__{___;;\C....
                                                                                                           ~              =      f            J                            __..). . ___ __ __




           t--------!-------
                                                                         - - t - - - - - - - - ~ - -- - -
                                                                                                          - - - - t - - - - - - - ~:
                                        -- ~ - -                    - - - - - - - -- -                         -• -    ·-·- - - - - - - + - - - -
                                                                                                                                                                                     - - --1

            Cor nme n~s : - - - - - - - -
                                          -----                                        -------------
                                                                                                                                                      --------




vn iJ FORM# HHC 5.0
04/20 16




                                                                                       pg 167                                                                 CTY001273
                 Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 169 of 263 Page ID
                                                     #:1512

                                                                CIT Y OF LOS AN GE LE S
                                                         L.-l\SAi\J WA TE RS HE D PR OT EC TIO N
                                                          HE J\L TH HAZJ\RD CH EC i"(t JS T
           Date :          s h ( I I CJ                                 Tim e: -lt-'(_)~u_u_.- - Case Number:                                         55 (r f(e
                        I       I
           Loc ~tio n Des~ription:                        t DO-:; '
                                                               1
                                                                            '
                                                                            l\1 LI', m,+-t\ -r--·xIV                          d
           item Dcscr~p-tion:                  \I (~   L,:         J+- {~
                                                                   ·.µ.- U        (_r
                                                                                  _);::: _z       1 '1.P_
                                                                                                  \. 1         r \ {\ f() ·{ _j
                                                                                                               L             \
           Hea lth Haz ard Dete rmin atio n :( chec k all
                                                          that appl y)
                     D Tox in/ poison _ _ _ _ _ _ _ _
                                                      ____                                              ______________
                                                                                                                                                                                  _ __
                   D     Flam mab le _ _ _ _ _ _ _ _ _ _
                                                                                        ______________
                                                                                                                                                         _ _ _ _ _ __
                  D      Ccr. asiv e._ _ _ _ _ _ _ _ _ _
                                                                                        _____________
                                                                                                                                                     _ _ _ _ _ _ __
                  D R2c1ctive._ _ _ _ _ _ _ _ _ _
                                                  _                                         ____________
                                                                                                                                                   _ _ _ _ _ _ __
                  D Highly-::ompressed gas or liqu id _ _
                                                          __________                                                                  _ _ _ _ _ _ _ _ _ __
                  D     Mot or oil or oth~ r petr oieu m oil _ _
                                                                 __________                                                         _ _ _ _ _ _ _ _ _ __
                 D      S1..1bstanc2s liste d in Title 12 _ _ _
                                                                _________                                                    _ _ _ _ _ _ _ _ _ _ __
                 N      S1..1bstance.!l, wast,3s, or mat eria k; whic
                        He2 !th Haz ard or in;ectio•.is age nt.
                                                                      h p.i_av hc)ve ccm e in con tact with a ha:z
                                                                                                                   ardo;Js ;;ub stan ~2,
                                                                        t( C          -1<        <S \ (; C C\.1\C· n S / \ l.,Y W\:1-, ICC OJ:..ui<l
                                                                                                                       l
                'tj,_   Bioh azar d /inf ecti ous / sha rp/ infe sted
                                                                      mat eria l                            f) S\I i1D (t'·':,
                 0      Con6'.aminat£:d item s (se2 tabl e belo
                                                                w)
               [______                                                Con tam ir.at ed item s that wer e disn osed
               I :Cbth;ni""                                                                                        of
                                                                                      Peri shab les                    Soo k toile tries
               ,-- - ~
                                                                                            '0    lv(1_ ~")    ::_ f-~u.· ~\\'-= t~<"" --'~-J -+--=, .;.-.=. ..:..--: :'-'-;;-
                                                                                                                                                                                 -"--;.: c..+-" '---j



           ,_- - - t~~ ----T-
                                                                                                  ' (         \ ') ;




                                           1
                                                                                 -+--------<-------
           I                                                                                                                             -r.-'--'~~--~~-,
           1
           ---                             '
                                                                                 - - --- --
           j - - -- - --        -                                                 '
           '----------_j_
                                    -   --'- -         -- -        -·--               ------------- -

               Comments:---
                                                                              -----------------
                                                                                                                                            ------------




1-vt'O FORM # H!IC 5.0
041201 6




                                                                                      pg 168                                                                 CTY001274
             Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 170 of 263 Page ID
                                                 #:1513

                                                       ClT Y OF LO S AN GE LE S
                                              LASJ.\N \N AT ER SH ED PR OT EC
                                                                                                         TiO N
                                              H .E
                                                 ,_, .t-'\
                                                      A, ·--1 ; '~ .~ •..,,,, j'li_Rf'\ r~L
                                                           L I ri r-iA L . ~                      l=ctR" La
                                                                              . '\ .u 1.,,, :i-- 1t. ~ r~ h ~T
                                                                                                            .. .

         Dat e:        5 /2 I / /9                        Tim e:                         Cas
                  ---c..,.._;.7--='---'---7~---'-00-'I\    1----+-/f'-----.. \ e N amb er:
         Loc atio n Des crip tion :           I' !J l. \ \. LL' YY) \·~. -~~ V(__
                                              0             0                         __ __ __ ___
         Item Des criµ Hon :       l~o'-"'c~.-·_W:_C__,_\_      - - - - -
                                                                          - - - - -
                                                                                    - - - - -
                                                                                              - - - - -
                                                                                                        - -

         Hea lth Haz ard Det erm inat ion :( che
                                                 ck a!l tha t app ly)
             •    Tox in/ pois on _ _ _ _ _ _ _
                                                ___                          ____________
                                                                                                                        _ _ _ _ _ __
             D    flam ma ble _ _ _ _ _ _ _ _
                                                                   ____________
                                                                                                         _ _ _ _ _ _ _ _ __
             •    Co, ,osi ve _ _ _ _ _ _ _ _ _ _
                                                                        _____________
                                                                                                                   _ _ _ _ _ _ __
             D Reacti-1e _ _ _ _ _ _ _ _ _
                                           __                           _ _ _ __
             D    Highly~compressec:! gas or liqu id
                                                     __________                        ____________
                                                                                                                            _
             D Mo tcr oil or oth er pet role um oil _
                                                        ____________
                                                                                              _ _ _ _ _ _ _ _ __
           D Sub stan ces list~ d ir; Titl e 22
                                                ____________
                                                                                        _ _ _ _ _ _ _ _ _ _ __
           Cl St.i:Jstance5, was tss, or mat eria
                                                   ls
              Hea lth Haz ard or infe ctio us age whi ci; rnav hav e com e in con tact with a h3z3rdo•.1s .:;;,ibstance,
                                                    nt. _ _ _ _ _ _ _ _ _ _ _
                                                                                          _ _ _ _ _ _ _ _ _ __
           0 oioh aza rd / infe ctio us / sha
                                               rp / infe sted mat eria l _ _ _ _
                                                                                       _ _ _ _ _ _ _ _ _ _ __
           D Con<::aminated item s (see tab
                                                le belo w)
         i                                  Con tam inat ed item s tha t wer e
         I C~o -thi ng_      .   Ten t I                 1 ?er isha b!es
                                                                                dlsp os2 d of
                                                                                                                               ,
                                                                                : Boo k/to iletr ies
         !   L s                                                                                     , Oth ar;;   .         ~
                   L' C\C:-;                                       i\
                        -- -- ---µ.' ''- ,         -- -- --
                                                            \2~1L__t1_'QC\ W. ','.: :,r
                                                            -+  -,
                                       I,


                                  .
         ,_      ___

         f- -- -- -- --
                     ,_ _- -.
                              --+-,


                              -- -- -- +t -- -- -- -- -- -- -- --
                                                                  .,__~~~~  -i
                                                                   -:-a -- ¥\:. s
                                                                           -7             I
                                                                                                     1 I t f(\ \21 (\ \Le.--1-
                                                                                                                        11
                                                                                                                                       n
                                                                                                                              V \I\ Cl- )   _j

         ,' __ __ __                -+- - -~..--~              -
                                                              --
                                                                                                                   +1 -- --
                                - -{ - - - - - - - - - - -- -                                                       :
                                                                                                                    I
                                                                                                                    I                        I




                                                                                                                                            7
          Comments:---
                                                                -----------------
                                                                                                         ------------



\,      )RM# KBC 5 0
04/ -




                                                                    pg 169
                                                                                                                             CTY001275
                    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 171 of 263 Page ID
                                                        #:1514

                                                        C!T Y OF LOS AN GE LE S
                                                   LA SA N VVATERSHED PR OT EC TIO N
                                                     I-·IE,ALTH H+;\Z.;i\RD Cr \EC KL iST
               Date :     _ s /,z, I / LC\                    Tim e: - - - - - Cas e Num ber:
                                                                                              ___,,,',,,<_-~_,___,s....,-'---l=.le~i..__l-'=--'e~
                                     1
                                                  U••.,1           I hl'\1l{( 12- ,~ __ __
                                                                              ~D.\ ffi
                                  '                           I
               Loc atio n Des crip tion :         \\ilt       ~f\J L{J   l
                                                                                           __ __ ___
              Item Desc:-iption:             l, D(         ~-1----""-l__ __ __ __ __ __ __ __ __ __ __
                                                                                                       __
              Hea lth H2z ard Det erm inat ion :( chec k all
                                                             that appl y)
                    D Tox in/ poison _ _ _ _ _ _ _ _
                                                     ______                                      _______________
                                                                                                                                                                        __
                    D     Flam mab le _ _ _ _ _ _ _ _ _ _
                                                                             ______________
                                                                                                                                      _ _ _ _ _ _ __
                   't.·                       }\~Y oc:)--=
                                                        (.\r.~::. ... ..; ..- =- ---
                          C::orrnsive _ _-1..-....; ..__ _
                                                                                                          --- --- --- --- --- --- --- -
                    [l    Reactive._ _ _ _ _ _ _ _ _ _ _
                                                                            ______________
                                                                                                                                     _ _ _ _ _ _ __
                    D     High ly-co mpr esse d gas or liqu id _ _
                                                                   __________                                     _ _ _ _ _ _ _ _ _ _ _ __
                    0     Mot or oil or othe r petr cleu rr, oil, _ _
                                                                      ___________                                   _ _ _ _ _ _ _ _ _ _ __
                    D     Sub stan ces iiste d ir; Title 22. _ _ _
                                                                   __________                                  _ _ _ _ _ _ _ _ _ _ _ __
                   Cl SulJstam::es, was tes, or mat eria ls wl:ic
                      l-lea lth Haz ard or infe ctio us age nt. _ h mav have com e in con tact with a haza rdou s subs tanc e,
                                                                   ______________
                                                                                                                                        _ _ _ _ _ _ _ __
                 O 8ioh azar d / infe ctio us / shar ~ /
                                                             infe sted mat eria l _ _ _ _ _ _ _ _
                                                                                                                                      _ _ _ _ _ _ _ _ __
                 D !:on tam inat ed item s see tab, e belo w
                                          I
                                                     Con tam ir,at ad item s that were.;::.
                                                                                         di:.::s-1.:.p.::::o=-s"'=-d::::___::c,.::.__
               i Clot hina                  Te;i t                                                                               f _ _ _- - . - - - - - - - - -
                                                                                                                                                                --1
                                                                   Peri shab l2s               Boo k/to iletr ies                          I
               ~-3c, 0c. . .\c-':..<-,: __    f---- - - - - - - - - - + - -
                                                                            ---
                                                                                                                                             Otha rs
                                                                                               - -- - - - - - - -
               1           \                                                                                                       , lu\i c ·-rd. )\C
               ~ - - - -- ---- -+- ---- ---- ---- -+- ----                                                           ---- +-- -"'cL..!-1=)i-=--C'--'->~1-'
                                                                                                                                                      i --'K::....Cf___,_
                                                                                                                                                                     .. ~':i..._----- i
                                                           -                                                                                  lrwl '.:;( 'r'' Sp<c.\Wf
               !
               !                                                                                                                              J_c
                                                                                                                                          I __ ::, ;::, o,·  prt
                                                                                                                                                         .. . e_ (                    !,
              !_ ___ ,. - - --               --+----------+---
                                                                                    - -- - - -

              l-- ---- - - - - ~ - - - - - - - - r -I - -    - - - - - - - - - - - - - ~ -- - - -
                                                          - - -- --- · - -                        - - -- ,                                                                           I




                   .Comm~mts; - - - - - - - - - - -
                                                    -----                                   ----------------
                                                                                                                                                                       --



~ •• • J   FOR.t'v1# HHC 5.0
04i2016




                                                                        pg 170                                                                  CTY001276
              Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 172 of 263 Page ID
                                                  #:1515

                                                    CITY OF LOS ANGELES
                                                LASAN WA TE RS HE D PR.OTECTION
                                                 nu~A
                                                   c: L~
                                                      .. . -H
                                                           i · .H.· ,M
                                                                     -"-Z" _;)\ 7--,D
                                                                        · _MF    \    . . . t..i,
                                                                                      L~    r i.,,,.=-~           e-,·r·
                                                                                                     t., n..i?L 11~        11


         Oat~:  5 /2 ; I I CJ                             T i m e : - - - - - - Cas e Num
                                                                                          bet· : _ _        s__;c_s__l_e_l_l_f(_                         1




                                 t~~o                       ~\
                                                                                                                                                             -
                                  1
         LocaHon D:s crip tio: :                                  1
                                                                      LQ'lb\\-{\            D__'"""-\-'-\,_\--'-1-----~--
         Hem Des crip tion :          --'\'--C--'-(_C\__:_:_D_O_()_W_\.:......,.\__(~ru~·Y').:_;__;__'n-'-c\"
                                                                                                      ) -'-'_\_.__.~{-'-',\-'--\/'j-L-l_S_'_\~-+-\_~             )_
         Hea lth _Ha~ard Dete rmim !tion :( chec k ail
                                                       that apply)
                  D Tox in/ p o i s o n _ . . . , . . -
                                                        ------                         --=------------------
                  ~    Flammable             f\c,{ (:'-~ 0 \ (,_~(-"S-..:;....~-f----------------
                                                                                                                                                      ----

              tj._ Co:rosivs            B(,.,•¥k- \ -L-C.. \  1


              D       Reactive. _ _ _ _ _ _ _ _ _ _ _
                                                      __                        ______________
                                                                                                                                        _ _ _ _ __
              0       High ly-c omp ress ed gas or liquid _ _ _
                                                                _________                                       _ _ _ _ _ _ _ _ _ _ __
              D       Motor oil or othe r petr oleu m oil. _ _ _ _
                                                                   __________                                          _ _ _ _ _ _ _ _ __
              D su:: stan ces listed in Ti:le 22.. _ _ _
                                                         ___________                                             _ _ _ _ _ _ _ _ _ __
              ~ Sub stan ces, was tss, or materials w~c h may have
                      Hea lth Hazard or infe ctio us agent.-+t-t-',1_,_n                         come in cont act with ;::i ha:z3rdous subs
                                                                        -'-ltf--,r-)___;,L,--''l--'l_l_;:c'\.,_.t_ _ _ _ _ _ _ _            tanc e,
                                                                                                                                 __          _ _ _ __
              D       Biohazard / infe ctio us / sharp / int'e
                                                               sted material, _ _ _ _ _ _ _ _ _
                                                                                                __                                     _ _ _ _ __
              0Con tam inat ed item s (see tabl e belo
          :                                            w}
                                                                               - - - - - - - - - - - - --
         ~~~~±=--_I:,,ll'
          1
                                           Con tam ir,at ed item s th"1t wer e disp osed of                                                                      --i
         i Cbt hina             i Ter: t               ~ ~ei-ishables          ' 8oo k/to ileti "ies
                                                                      1,   ls/ "5 t nH u          ~-=-3~c•L..:)=1-'-'-\-e-=-=,..::....,,=,'--)---+-:o=~-'-,-'1---~---1


         i
         1- --- --- --- --+ --- --- ---- -r-
                                                                            --- --- -


         ----------'------
                                                             --~------~-----
                                                                                                               ---"--·-------"                                        I



             Comments:-----
                                                                      -------------------
                                                                                                                                  ---------



\v r J FOR.M# HHC 5.ll
04/2016




                                                                                                                                       CTY001277
                                                                      pg 171
                  Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 173 of 263 Page ID
                                                      #:1516

                                                                              CIT Y OF LOS AN GE LE S
                                                                          LASAN W/ ~T ER SH ED PR.OTECTIO
                                                                                                          N
                                                                            H~Ai    L,.,      · bo       ru .-~A
                                                                                                             t  J7              «
                                                                                                                                          7
                                                                                                                                          .'-,   AR
                                                                                                                                                  , D·
                                                                                                                                                    ,  c- 1-J
                                                                                                                                                          c l EC KL
                                                                                                                                                                 1
                                                                                                                                                                   · •
                                                                                                                                                                       1-?:""T
                                                                                                                                                                                                                      ~'I\~


         D o l e : ~ $ , / }_ /                                            'f Time: _ _ _ _ _ _ Case Nu mb er: S.5 (} / ( Q
                                                           I               0 "\) VJ tln
                                                                        t) ~(
                                                                           "1
                                                                                      )l\1il7
                                                                                           /\, .
        Loc atio n Des!.:ription:
                                                                                               ~-\-~. D~
                                                                                                      . . \_\_
                                                                                                           .
                                                                                                              '_()_ _ _ _ _ _ _ __                                                                              I




        Item Desc,ip~ion:                                    \   Q(.l\J\(' V"\                                               -t\= \'l,
        Hea ]b Haz ard Det erm inat ion :( che ck
                                                  an that apply)
                  0     Tox in/ pois on _ _ _ _ _ _ _
                                                      ___                                                                                        _____________
                                                                                                                                                                                                                                       _ _ _ _ __
                  0     Flam mab le _ _ _ _ _ _ _ _
                                                                                                                      ____________
                                                                                                                                                                                                                        _ _ _ _ _ _ _ _ __
                  r)    Corro,si,,e._ _..-,/
                                        .....t==~..z.-
                                                   '. "v_:\,._A--'---'---c._\_\,...;.;\._~-\,_· - - -                                            -------------
                                                                                                                                                                                                                                      ------
                 •      Rza cth, e_ _ _ _ _ _ _ _ _
                                                                                                                     _____________
                                                                                                                                                                                                                              _ _ _ _ _ _ _ __
                 D      High ly-c omp ress ed gas or liqu id _
                                                               _________                                                                                                                        _ _ _ _ _ _ _ _ _ _ _ __
                 D      Mot or oil or othe r petr oleu m oil _
                                                               ___________                                                                                                                                          _ _ _ _ _ _ _ _ _ __
                 0     SiJb stan ces liste d in Title 21 _ _
                                                             __________                                                                                                                            _ _ _ _ _ _ _ _ _ _ __
                \2'J       Sub stam :es, was tes, or mat eria ls whi ch
                                                                              mav hav e com e in ~on tact with a
                 .)'...___ Hea lth Haz ard or infe ctio us agen                                                  hazardm.1s sub sta; ice,
                                                                t.__.¼.....
                                                                       · ·~{\...._\~\...-~ 0.....                                                _\._?....\':1. .·.-~\...\s~-,._':__ __ __ __ __ ___
                       Bioh aza rd /inf ect iou s/ sha rp/ infe
                                                                sted material_,_5<=·__._i"..,,_)_._S.,._(1--'-·1_·,;.____
                                                                                                                          ____                                                                                                              _ _ _ __
               Con tam inat ed item s (see tabl e belo
                                                       w}
                                           Con tam ir.at ed item s tha t wer e dis'J
         \l~iy:~i1:~ -7' ,        T2n t                -T
                                                        I·
                                                                                               osed of
                                                           -~~r_ishables ,,-            ~
                                                                                        ~-B,_~_-9,k_/_t_o_il_e- t-.i-e_s_--,-_ _
         '_~0 0 1 5:-k
                    6
                       SC";e                           . \ _>L,)'\-) Lr S c, ~ · ( ~,r1.ti
         !_ \ c \vA -~'\ (\l~1-                                                              --"t"-
                                                                                                  .J-'-Y~l_!·_'>i,__ ).~_ _.,,, -f-- 1--1

                ------~?"'--,4,-----------tr-?i~\~_;,,X_-__ , -----s.c
                                                                                                                                          -"'~ ~--- --i
         11'~
                                                       i,:_"!'_7(\l \ .    1. '" cc
                                                                                        i ·o·j~--'¥~-<~~"__,__(~\-c-c      ~,)--'c'---'-'"--:!=:t-'.,--'---'-~--
                                                                    ~-'--'-,"\=,·'-'-,~,.__,, ___--'-'-',._c(.,__:_t1~0-+--~=-__,__,,'-----~'-
                                                                       - - -- --#~<~l:'~l~+---·- - - - - - - -                                     --- ~
                                                                                                                                                                                                            -       -----j~~'---'--'-',-
                                                                                                                                                                                                                                           -'--"--'--J..--
                                                                                                ' -
                                                                                    - - - - -- -+--


         i-- - - - - - - - + - - - - - - - - + - \-- - -                                                                                                        -       - - - - - - - - - - + - - --
                                                                                                                                                                                                                                                - - --



        : Com men ts:               --=,:,;;....;t....i:..\.;....;,.l'f__,'.'=--\___,,_[_\_,__-)\<.a...;{\_Yl--'
                                                                                                                -l_(-'--A+-)_\~__,.){..
                                                                                                                                      .,___,
                                                                                                                                        ·:,c_:+"---'s___                                                    _l_{_p-'--·__._,1_,
                                                                                                                                                     · (...,..}""--Y"--'{(_,"\\..._L-__r'-'--1\--'-'--+-i                   _\ _-:i~C:,_{~C-~·_s.~
                                                                                                                                                                                                                                                ·· - -
                       \)\ lU''\Jl-t!

"· J FORi\!!#      HHC 5.0
04/2016




                                                                                                                                                                                                                                      CTY001278
                                                                                                                            pg 172
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 174 of 263 Page ID
                                    #:1517




    Case Delinmn      I Caler Info I Clearup I Red.ition, j          Activ~ies   I Cost R8CO't'ef.V       Clearup E·,.al    I Documents I
    S3/W~'\g rteSl.lltt l Sa:mpling Data Eooy Metrics j
      Metrics Data Entry Status-- jSUBMlTTEO


   ·-~~e- M~~iJ! ErlOfCefflerlt Metric,


                                                                                                                           _j
                          So&d -.me Iba.
                          Non-RCRA human waste lbs.
                                                                                                      r
                                                                                                      I
                                                                                                      I
                                                                                                                     4000
                                                                                                                           ~
                                    Feceslbt
                                                                                                      I                    10
                                    Unne~
                                                                                                      !                    80
                          Non-RCRA pamt w.ute Iba.
                                                                                                      I                    15
                          Non-RCRA waato oil lbs.                                                                           0
                                                                                                      I
                          RCRA hazardout waste lln.
                                                                                                      I                    ~




                                                                                                      ,
                                                                                                      I
                                T®C (pesticidm:, herbicides, metals) I~
                                             Sharps (needles. razors. shavers)
                                                                                                      I                    ,~
                                                                                                                           i1

                                             Drug paraph~rMlia                                                             a
                                   Reactrle (oxidizers, peic»eid9s, watei rM) lbs.                    (                :ii
                                   ltlf'!lt&>le (f~comblJ$tibte) lbs.
                                                                                                      I                    "J

                                   Cooosr.-e [2 <pH} 12.5J lbs
                                                                                                      I                    0
                                                             Vecton LOC41tion(s)
                          Pll;,s/Locahom With roden~                                                                       3
                          Piles/locahoM with parasitet i.licce. bdd blig~. fleat, etc J                                HJ
                          Pnes/Locatlom with dead arwnal carcau                                                            1
                          Pies/locahoM W1!h cockroaches                                                                    2




                                                                                                                                      CTY001279
                                                                   pg 173
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 175 of 263 Page ID
                                    #:1518


  -   WPD Hotline                                                                                                                                            9 .~         ',.

                                                                                                                                                                          i
                                        ....

      Ca~e Defin1t1on   I Caller Into   J Cleanup   j   Resolution   j       Achv1hes   j   Cost Recovery         j     Cleanup Eval   j   Documents   j
      Sampling Resuns ]       Sampling Data Entry        Metrics     I                                                                                               I>
                                                                                                                                                                     !If
                                                                                                                                                                     \I:
        Metncs Data Entry Statu~ ]SUBMIHED
                                   l
                                                                                                                                                                     ;·   ~
                                                                                                                                                                          ..
                                                                                                                                                                     ! ,.,_,.·


            LAMC 56.11.5 (Property)
            Encampments/T enls proces~ed
                                                                         I
                                                                                  Total
                                                                                                 15r"
                                                                                                            -   ---·                          l
                                                                                                                                                                     i ·,


           Bags/Items sent lo storage
                                                                         I                        1
           Bags/ltems returned to owner
                                                                         l                        2
            Requests/Education for services
                                                                         l                        0
                                                                                                                                              !
                                                                         I                            i
           LAMC 56.11.10
           LAMC 5611 10 fa) Willfully resist, delay or obstruct
                                                                               Warnings
                                                                         i - ---~--- 0                r-·-----•i------- •
                                                                                                          Infractions      ]     Misd.        ] Impoundments
                                                                                                                                                                a
           l.AMC 56. 1110.{b) Refuse to take down, fold,
           decomtruct or otherwise put awa.l' an.I' tent
                                                                                                 •/                       o,~-i:JI                              o
           l.AMC 561110 (c) Refuse to remove an.Y barrier, string, :                             01                                          01              0
           wire, rope, chain or other attachment
           l.AMC 56.1110 [d)Willtully resist, delay or obstruct a
           city employee from removing or d1scard1ng a bulk.I' 1lem
                                                                    ·
                                                                         I .                     or                   .   01                 oj              0

           LAMC _ 56.11.3
           l.AMC 56.11 3.fcJ Obstructing city operations
                                                                               Warnings
                                                                         r-------- ·
                                                                         !
                                                                                            ..
                                                                                                 0
                                                                                                  ]       Infractions     J
                                                                                                                           r-~---,j
                                                                                                                                Misd.             Im oundments
                                                                                                                                                             0
                                                                                                                                                                 '


           LAMC 5611 3.(dl ADA
                                                                         l                   15
                                                                                                                                              I             15
           LAMC 5611 3 (el Blocking ingress/egress
                                                                         I                       4                                            I              4
           LAM C 56.11 3 (fl Posted closure star age
                                                                         I                    01                                              I              0
           l.AMC 56 11 3[g) Health hazard
                                                                         I                   15)                                              I             15
           l.AMC 56 11 3 [h) Contraband
                                                                         I                    0                                               I              0
           LAMC 56113.[i] Bulky item/bul~y item slructure
                                                                         i                       SI                                           I              6

           LAMC 56.11                                                          Warnin!iJS                 Infractions     ]     Misd.         IIm   oundments
           LAM C 56.11 7 Refusing to take tent down 6-9pm                                                                  j                                 0
           l.AMC 56 11 8 I c!l·c] Attachments                                                     r-------                                                   2




                                                                         pg 174                                                                        CTY001280
         Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 176 of 263 Page ID
                                             #:1519
                                                                                                                                                                                     Form Approved OMS No. 2050-0039

 I     UHIFORIIHAZ.ARDOUS 11.G6i'>eralor1D1bnbe<
         WASTE MAHIFEST                        . ;
       5 Genelaio!S Nam, ! I d ~ ~
                      I   ...      .t.~~~ _.. ::,,',' .. L   ,:,   \,..r. I   '   -~-      i.:'~ ~




                                                                                                        . '-.~ ! , .
       6. Trv,spo,lef 1 ~ ~                                                                                                                                       U.S. ~O    ~


       7. Tra~2 Con1)all'/'Nllne
                                                                                                                                                              I
                                                                                                                                                                  U.S. EPA ID Nurnbef


       8~F~~~Sile~
                                                                                                                                                              I
                                                                                                                                                                  U.S. EPA ID Number
                           .. ..      'it
                                                                                      ·i   ., , ,, ..




                                                                                                                                                              l
       !la.          91l. U.S. OOT DellcilJO(Jn (i1culing Proper SliW"9 Name, Hazard Cla&s, I[) Ntml&r,                             J   10. Continets                           12. Unrt         12 Waste Codes
       HM            and Pacl<ing Group (d .viy))                                                                                   '   No.           I
                                                                                                                                                      Type                      WI.Nr), ,
                1.                                                                                                                                    l
  I                                                                                                                                              I
               ,
  Wl----< --------- --------- --------- --------. --------·- 1----,··~ . ."'"- --·-···--····-···-·-- ~ :t
  ~                                                                                                                                             I                                                                              .
                3.                                                                                                                                                         --;1---- ··« ··--·




     1---11--
       4.
              ---------- ---------- --------lf ------i..- --+---- -~---. - --~--
                                                 I      \
                                                                                                                                I I
                                                                                                                                /                !,
                                                                                                                                .                ,i
                                                                                                                                1,
      14. S:l9Cial Hand!~ lnSbtJdions ¥id Mlllonal lnlorma1ion
       .                       .
                                            l•




      15. GEJIERATOR' ~ CfRTIACATIOlt: I ~ deda.'e 11-.at lhe conlen!S of lhl$ C0l'JSigrmell( a,e W, .illd accurallfy ~ ab:M by the prooer shil)pflg name. art! ate c
                                                                                                                                                                      l ~ . pacl(aged,
              'Nmdand~,nln inell~inl"IJP« COlldilkrtfort rar,epcrlacr:ad ,ilgk>~~andlW )(la~~-11~sh! iment.mlamlh
                                                                                                                                                                                                              e~
              ::lq)OIW, I cer1f't that lh8 ronlenls of lhs ~ conlorm r> Iha IMnS o( hi allachlld E P A ~ of eor-i.
              : cerlify 1ia1 ire w a l e ~ stalement denli6ed il ~ CFR 262.27(a) (WI am a large quantity ~ ) or (b) (!fl am a small quanltf generalcr} is true.

                                                                                                                                                                                              ~            uay          Y&ar   I
                                                                                                                                                                                             I          I·        I. ·,
                                                                                                                                        P"'1denl!y1Mit - -···---····· ----- .... __ __




                                                                                                                                                                                                  -~.
                                                                                                                                                                                              Mm           Day      Year




                                                                                  •        Quantity                                                                                               •     Ful Rejecoo!l




~,; !';;::-;i e,.)O-Z:: (Rev. 12-'.71 Previous editions are obsolete.
                                                                                                                                                                               GENERATOR"$


                                                                                                                                                                                        CTY001281
                                                                                                                       pg 175
               Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 177 of 263 Page ID
                                                   #:1520
 Please pnnt or type,                                                                                                                                                                               For.n Approvec 0MB No. 2Q51'...0039
            UNIFORM li.UAROOUS , 1· Geneni0r JO N<rnber                                                            , 2. Page 1 ol    13. Eme,gency ~ P!ione                                                                                                       l
             WASTE IIANIFEST
           5. Generalor's Name ard Maiq ~
                                                                                                                                                                                                                                            FLE !
                         : : ~ ..

                             ·, •
                                            :~- ,·..;·•
                                    . . ... •    ·I~ . '
                                                          .•
                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                  j

                                                                                                          - -------"------ -----u"'.s"".E""P,1,""'l~D'""N.., _------------ij
           Generabx'sPhone:           . ..... _                _ .     _      _. _;-- .   . "' . · ·· _   ..                     '
           6, Tra'lSµClfler 1 Cclmpany'lalllll

                                                                                                                                                                                   I
                                                                                                                                                                                   U.S. EPA IO Number

                                                                                                                                                                               i
                                                                                                                                                                                   U.S. EPA ID Number




           Fdy'sf'tone:                                                                                                                                                        i
           9a.         9b. U.S. oor Oescr¢,n (ilca.drlg Proper~ Name Hazard Dass, ID NlJ'llber,                                                                                    11. Total    12.\Jnit                 13. ~Codes
           HM          and Pad(r,g Group ft any))                                                                                                                                  Quan!ity
                                                                                                                                                    No.                 Type                    WtNci. :
                    1.
    ~
    0
    ~Wl---+---
                   2                              ----------- ----------- -----+----- -,----i----1. ---------
    ffi                                                        ,                                                                                                                                                                             !•' ·           i
    C!)
                                                                                                                                                                                                        1,   ... - - -       ,               .-...,~ .c     .,·

                                                                                                                                                             '                                          i                    :
                   3.
                                                                                                                                                                                                        I
                                                                                                                                                                                                        1---! -------·I
                                                                                                                                                                                                                             I
                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                              j



          1--4-----
            4.
                    ---------- ---------- +----+--- ~---~--~ -----•~
                                                              '      . -~· ·




          15. GENERA.TOR'!.IOFRROR'S C~TIOH: I hMby ~ lhilt the 00<1''81l!li ri !tis consigm1et'( .re Uy aro acw~ ~ ilboYe by lhe proper~ name, ard <W'll ciaSsi6ed, ~                   .
              mim,<1 and ~ d e d . ;!('(I .we w, al re,pects., prope, ronlilio-1 lor ll1njXXt aoconiir9 IQ ~ illomational and national ~ mgLAtions If exp,;it shipment ard .n lhe Pnna,y
              ~ - I ce<1ify Illa! the 1X111en1S rJ 1his cons:grvnent OO!bm ID llie 'Bm1' of ! h e ~ E P A ~ ~ of Consent
              I certify 1tia1 Che wllSl!I mnmilltUI slaleman1 iden~ ill 40 CFR 262.27(a) fd I am a large QIJ~ genera!Dr) or (b) (WI am a $m.il q<i3111ity generator) is true.
                                                                                                                                                                                                                         Mcnlll        Day
                                                                                                                                                                                                                     I            I:             I
                                                                                                               •   EXj)Ol'lfromU.S.                Port of-enll'y/exJt
                                                                                                                                                   Dall! iea.ing u.s :


iffi      17 Tf'ill'lll)()nl) ~ o f ~ t i ~
          Transpo,1ef 1 Pmled/Typed Mane                                                                                                                                                                                 Mcnt!1
                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                      Day            Vear
                                                                                                                                                                                                                                                            I




i         Transpor'I!( 2 PriltdTyper.l 18ne
                                                                                                                                                                                                                     I            I-             I
                                                                                                                                                                                                                         Mcnlh        Day            Year
...~      18. Oiscnlp.r,cy
                                                                                                                                                                                                                     I            I              I

 ] ' " · - · - - :::J                                                °"""                           Orype                                 •    Residue                                                                     0      Fu1Reject,o,,


~ 11lt>. ~ Faci.1ty (o, Generab'l                                                                                                                                              U.S. EPA ID Number
:J
c3
tf        Fdy's l"hooe:
                                                                                                                                                                               I
I       1-1-ac_
             . Si
                · ; J_
                     r l a l t_of_~
                              n____ Facity_
                                        ._<or_Generab
                                              ___    i ______________________________
~ 19 Haza-oous ~ Report ~ I Methoo Codes{i.e., ro:fes b ' ~ wast.e eatrnerL. ~ . and recycirg S'fS!l!lffl)
                                                                                                                                                                                                                   _.__l'hlttl_.i._
                                                                                                                                                                                                                              )_Day__.,l_v_e--,1¥

~         1.                                                           12'                                                ,3.
          20. Oe$91Dld F ~ Owner o r ~ Cenilicaoon                           ~ reQJipt ol l'laZMbJs malefials ~ try the marilest      exalt)! as ru:IBd in   Item 18a


1
1
          Priredl'T}1)8d Name


EPA Form 8700.22 (Rev. 12~17) Previous editklns are obsolete.
                                                                                                                          I
                                                                                                                              Signature

                                                                                                                                                                                                                    I
                                                                                                                                                                                                GENERATOR'S INITIAL COPY
                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                      Day

                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                     Year




                                                                                                               pg 176                                                                                   CTY001282
                            Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 178 of 263 Page ID
                                                    _ -.-.· . . _........ ~•\."·A'-•; ...:·-.. .,.#:1521
                                                                                                  ~ ::::~:-.
                                                                                                            •, .,.
                                                                                                             • •.,, · -- -..~~:._0.i.-:.~·~                                          1
                                                                                                                                                                                         ! • . • ·.. "'

                                                                                                                                                                                                                                              7
                  ::.,.,,
                                                                                         .,.. .·~~-:::..::.::~ .........-..----~---·· - --.~ . .., .... .. -- - ·,.-· - - • - - • - .• .,.,... ......,.
                                                                                                                                                                                                          ~   ~   ." •r• ,..._,_ _ _ _ _ _ _ _ _ _  i _.. ·,   {.:ofTlp!-~·t·_ .....
                                                                                                                                                                         Tiec-0ive:d Call:                                                              l eft Shop:
                                                                                                                                                                   N r.ivod On Site:                                                                     Ld~ Sil~
                                                                                                                                                                    Arrived TSOf :                                                                  C°:}part TSDF:
                                                                                                                                                                                                                            A1·nve<J Shew I Nt'!'l4l ·:;,1~




                                                                                                                                                                                                                                          '   ...


  to-     ---                --- --~--------- --------- -------- -----r,
   ·"····"'•---- -- -··---· -                                                                      - ~-"----'~~.......
                              -- --::·- - · -- ____
                                            - -,-.,,
                                               ,1..,.t ,-.,:;r
                                                               M_---..,...,-..-..,,,-·,•--------- -,---..... --
                     · -·- - - - - -·- - -- - - - ?t,,jl\!r;· ¥,;,,e!jlt'

                                                                           Dm,tr
                                                                     en .... Technic,an
                                                                     tn..,. , ,: ·'lnic,ar,




1:
>-            - - ---              ·-··- ...,_,. ..
i--                                                                                                                                                                                                                                                                                    p i , . · - ...
                                                                                                                                                                                                                                                                                           . ~-.' ... _., •.. ,
1~-~ t.:.l,....
            o. .. ... ,.n-: -~· v -,,!.:_:
f" l.-:lb •. T ·(...:,,., .)J.i,.,i;,"l'




          '""111
            ,rue~. :soo-J900 Gal. C~paeity, (778'>1 V=c>
, ·!a<auurn Tr;o:loi:r T..-.i,:~~ 3000-COOO ~I. C~.,acity (121l~l>I Vae)
/.t•)il!,-."l-Tructt i R~l'f-Tn,,~ Md Trail0< ,Ci~ On.t)
is!'t-.·OOt~tOt" / P~t.N W~&r
1r.c,r~r9uor 1.o;.-0,:-c:tn, l'J. tOOP~I
 !';~    011IIM11-'IJ!)ll              \l;:;-<:\11 L"11 ("rum   V~uum·,
 li9.1ll>ng. 151lC--$}00 W.nw
 l'lil:~r Ttfl<·
 G<-.r.~n:::a! ~p.&t:-a t:r~t1y Gea,
 Ve11t113!ioo etow.r
 Sa;r..ali
,c--~t-or, :.l~'-OOJ! li¥ll1l:IJ
;KN:~ 5 h.-,e.~ 6jn ::r:...c.t ~u .Ytt Gaps,r:ity. ~"I"- wa,u,                          .~:,f_,..,




                                                                                                                                             m.•
Sti ~oo Omr., Li©
 55      G,~~:Oft 0\Uiil               P.i~~
 5~ Gci~ £:nim. Bt.:r4~.a ;:,id Born•
3!.l <,.,Oen FQl:1 Cr.>m
 lD "G~U(,,;; f.t-~ Dff~"t Ud$
 ~HJ ("'~U..,n r~:.':,; Un:m r:,r.-gs
 ~aJ ~...~r."'n ';:a(r               0f'i!J31
 ~e G.a,ai:tn f'c~s 0:::-~rri Uc:;




                       ·· • . .~   • , . • •,i ~~t,, ~




                                                                                                                                                        pg 177
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 179 of 263 Page ID
                                    #:1522




                                EXHIBIT 9



                                    pg 178
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 180 of 263 Page ID
                                    #:1523




                                     pg 179
                                                                     --~-_ ,
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 181 of 263 Page ID
                                    #:1524




                                                                                ~
                                                                          •··




                                 pg 180
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 182 of 263 Page ID
                                    #:1525




       '
      I




                                   pg 181
                                                                          ----.-~~


                                                             .,.~ ·.1-
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 183 of 263 Page ID
                                    #:1526



                                                             t   ~  ' 'J•
                                                                             :• ✓         ••
                                                                 "' ·r .. '               ,·
                                                                     .   •   ~4
                                                                                  '
                                                                                      •




               I
              :/




                                   pg 182
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 184 of 263 Page ID
                                    #:1527




                               EXHIBIT 10

                                    pg 183
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 185 of 263 Page ID
                                    #:1528




                                  pg 184
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 186 of 263 Page ID
                                    #:1529




                                 pg 185
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 187 of 263 Page ID
                                    #:1530




                                                                CTYQ01563

                                 pg 186
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 188 of 263 Page ID
                                    #:1531




                                                                         31

                                    pg 187
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 189 of 263 Page ID
                                    #:1532




                                   pg 188
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 190 of 263 Page ID
                                    #:1533


                                      I   l
                                  I       '




                                                                    •




                                                       '




                                              pg 189
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 191 of 263 Page ID
                                    #:1534




                                    pg 190
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 192 of 263 Page ID
                                    #:1535




                                     pg 191
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 193 of 263 Page ID
                                    #:1536




                                                      \
                                                          'I
                                                           \



                                                               \'
                                                                \




                                    pg 192
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 194 of 263 Page ID
                                    #:1537




                                                                        54

                                     pg 193
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 195 of 263 Page ID
                                    #:1538




                                                                             •,I



                                                        ~~
                                                         ··,
                                                                         I



                                                         ·.·.•. . ...........
                                                                     '
                                                                         ~-··




                                                                                           ...
                                                                                   .I  '
                                                                                   f             ,I




                                    pg 194
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 196 of 263 Page ID
                                    #:1539




                                                                             ~                                                                             .J
                                                                                       -\
                                                                                       ~




                                                                                                                                                    •
                                                                                                                                                    -~
                                                                                                                                                        ~

                                                                                 ("/ (

                                                                                                                                                                .
                                                                                                             ' --...
                                                                                                                           .                    ./'•
                                                                                                                                                                ,




                 ~
                                                                                                                                                                        .
                                                                                                                                                                        '




                      sz                                                    c
                              w                                              i              z                                          •
                                                                                            -------                                    I


                              w
                                                                                                                                                                    '
                                                                                 0

                                                                                 ,..
                                                     I/ I                                   (Y                                   00,

                                                                                 ·~                                              •

                                -<..9
                                                       ~   )


                              rt"                      ~    J
                                                                                            0
                                                                                                - - r
                                                                                                 /
                                                                    ,?~~a- .,.              L -
                                                                                            , -~
      ,
          ,      .·   .                                             ~-~    ilP,•            '-       /


                 ...·_;;~'
                                   >-                  • I                  ·•
                                                                          ..... u ..._
                                                                                     $"
                                                                                     .      t
                                                                                            l_')
                                   \--
                                       -                              {Q•";i;,


                                                                      ~u,
                                                                     ~                                                                          (


                                                                                                                                                        ·i .
                                                                             ~\I
                                       (_)                           "--J.. _b.,'"
                                                                                                                                            I
                                       rV
                                           -
                                   \
                                   \
                                           r0
                                            ~x
                                             ....
                                              l
                                                                          '4!tl




                                                                                                             r
                                                                                                                                  "\·      \'       .


                                                                                                                                                                    •·
                                                                                                                                                                    <;~

                                                                                                                       \   .,•

                                                                                                                           -
                                                                                                                           -·

                                                                                                             ~    .
     .,
     ; ;t
          ....            .•'.;,.. .
                          I
                                       '
                                               f~
                                           .... ·.     • t ~    I                         l:1                                                            I...
                                                                                                                                                                         •   I


                                                                                                         pg 195
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 197 of 263 Page ID
                                    #:1540




                                   pg 196
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 198 of 263 Page ID
                                    #:1541




                                       pg 197
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 199 of 263 Page ID
                                    #:1542




                                    pg 198
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 200 of 263 Page ID
                                    #:1543




                                     pg 199
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 201 of 263 Page ID
                                    #:1544




                                                                     \




                                                                 CTY001814

                                       pg 200
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 202 of 263 Page ID
                                    #:1545




                               EXHIBIT 11

                                      pg 201
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 203 of 263 Page ID
                                    #:1546




    EA5 T VAUEY C.u!E• f. Cout>Cll Dlatrlct 2 S•rw•c.•
                                                                                                     ,,__                               - -~           . ...
                                                                                                                                                       .._


                                                                                                                                                 ........ ,.
                 tt•$1MJ.tra.L'U'T.
                                                                                                                           M•~nlM-.,.                                                                          C.J.Aill:4
                                                                                                                           .......                                                                                              A~




                                                                                                                                                                                                                              -"
                                                                                                                           ~twff.bAy~"'•R
                "'~1                          l.,l,l,IICDtSWNIIL\1l                         !'10~.-U:.~TPE'H
                                                                                                                           ,.,.,_,...,.....:it,~
                                                                                                                                      ~~
                                                                                                                                                                                          """"'
                                                                                                                                                                                          ~O(l-
                ..:s.11 .. UJll(f'IUUll4


                                                                                                                          ,~~---
                                                                                                                           '1~carl1.~_._H
                                                                                                                                                                     ,    ...             _,,,                 Witz!•




                                                                                                                                                                                         -·-_,_
                bl.VQ.t1U1                    HC«llrtlSUi,             ~\IERSO~D"I.         !!Cf;WAL.P!,-':'11'Rt£'r       Wl ... ~tlllilRI.                                              HOU.TMlGO
                IU'f'flVAICIULltliL                                                                                        ~~-O~~hrri.                                                                         tARf214        Ap,nwe-d-
                :Mm,:NO\W,~INYI               ;i,,.,. . .,,
                                                                                            l'iDE'WAU<J,'Tlt«T             IN~llllill'MoMl:t'IPICl..,.,._
                                                                                                                                                                     "~                   tfQ\L't'\'fQQO
                                                                                                                                                                                                                              ..........
                1111JS..-awt11Lfll
                ~'tQ,.tU41                    ffCMHJUila.VIJ                                !IIOEW'ALA•3:M!:::l
                                                                                                                           ~•IXIINo,,.--
                                                                                                                           ~r~~~'ll:lltJ.....,.
                                                                                                                          fi'ldNll6ia ...... !N.Ul'ft.               ....                                      CARE22C




                                                                                                                                                                     ,...

                                                                                                                                                                                         ---
                                                                                                                          ZJ«!:(llJ                                                      lliM.-cJN            c,u1an          ~   .......
                                                                                                                          z...,.,                                    41.Alltlurwl
                                                                                                                                                                                                              CARU2.~         Appnrud

                                                                                                                                                                                                              CA.WC.ZS        A,p,oud
                                                                                                                                                                     ""


                                                                                                                                                                    ·-                   .....                c,1irn>
                                                                                                                                                                                                                             ·--             ocn


                                                                                                                                      , _.._..._.,.                 lr      ..........      !,.__          ~•l't"   ,,a•-
                                                                                                                         ,r;;..kl•.1f                                                                         CAR~27
              fUNWJillrr,tOrtrAl/t,
              J00CM                         ICVDttY~"lll.                                                                                                           2.IIW • n
                                                                                                                                                                                         "'''"""             CAfl'f~7
                                                                                                                                                                                                                                             DOT
                                                                                                                                                                                                                                             DOT

   CARE+ ABH Team: SITE A Bridge Homfl

                                                                                                                                                                                                             CAIClll         A,pproffl

   CARE+ OHS T~•'TI

                                                                                                                        nl:A.Je'DONQ-;'°CUWf!



                                                                                                                            ... ...,."",."
                                                                                                                        At.lttl'OP.JZA~~                                                                     CARl:121
                                                                                                                        ~                    CIMII••
                                                                                                                        ,,..       ~
                                                                                                                        ~, ,,E'111~ ,.,,..., fh~y~


                                                                                                                        .
                                                                                                                        n,i,.,irr,d.a-.

                                                                                                                        s--,.i<.lllwt~l~S•#tlM
                                                                                                                        ~•tte•J.1 G6..."Qa.~•yfl•N
                                                                                                                        t,"Mf,w,d::;.c»M

                                                                                                                        ~"-'-'>.l(lf~TO!ullllfl
             N•U SI t5U1 St imd 8th St)                                                                                 "'N-,rlZ.1tol.'lld""'°"'..-..°"'.,.,.
             San .!<,I""' SI (SIi, St and 8th St)                                                                      '.-fl(nfllta~.i-'t4.poet.f179 -J
                                                                                                                       'Shol#fw~ .....
             tan Pedro St (7th St lo llh St)                                             SCf'.VAI.J(.~:"bit.1                                                   t.o~

  CARE+ Gr.ind Avfl Team




             ltl.'\!;\
                                           fJ\/writrtt,GundA,,,.!
                                           !ftt:n11r ~ toG~;md ""''
                                            1;,,,,.,:r'ilret<i!"'IM~I
                                           (F.'~•r :;t ta U,• ,,,d
                                           (51~, .St :.:i-Slrv.! ,1)
                                                                     Jw~)
                                                                                        :.11t#,'LK/$1A!ET              !S!'o,lil'IQ.l. ..   t~E'•               lHfl                 HewTCN
                                                                                                                                                                                                            c.AAUll
                                                                                                                                                                                                                            . -
                                                                                                                                                                ·-                  -
             '111<1'1                                                                   ,..ili'N~~lT                   IIIP-o'l'W'(O'trl:                                                                   <=ARUll         ..,,sirowd
             n ..11'1                                                                                                                                           '""'                 N~CN




                                                                                                                       .........
                                                                                        S1~"4.1(,~lltllT               IPM--hti«-.~r~                                                                       CAR.OU          App,oytd
                                                                                                                                                                .,,.                 """°"
             ,._,.
             M/f\~                                                                       ~,ti:'ollo\L(.'lftd"H
                                                                                        :l'HW'4"JJJIIE.ET                .._.                                   , ....               ...,.,.,.
                                                                                                                                                                                                            CAAOU
                                                                                                                                                                                                           CAAU21
                                                                                                                                                                                                                            App,ovtd
                                                                                                                                                                                                                            ~,atw-ed




             111t-ftHJfP.,0'111            .s1:um,Ai.A'J!            ~T.\'fiO=l:DN~t    ,Al;Ei                         21-ih,:11~                               .....               -...      .            CJJIUU           Anp,oved
             ,1~,ulltst.,a~21
            11wr1on1n.•Ml•
             1,ntun1H.'IOOl•
                                           ,AUJtM:il
                                           t:JDMP:,
                                           Hf.!'f'TPAL·''w!
                                                                  ·9C'EH'R>l.AVi
                                                                     '11~~T
                                                                     £0L'f!JPtC
                                                                                        ~('WIUla:,s-:'A[ll

                                                                                        ~':N~!T
                                                                                       .,~;IFWAl,.-,.:,.:Tlll!U
                                                                                                                       l1-V;1~SFCfllnQ-t.

                                                                                                                       .l:~1,\IIP
                                                                                                                       111h.U!"xt'9
                                                                                                                                                                ,
                                                                                                                                                                ,
                                                                                                                                                                ,...
                                                                                                                                                                    ...
                                                                                                                                                                                    -............
                                                                                                                                                                                    NEWJGH                 CAR.Un
                                                                                                                                                                                                           CAGJD
                                                                                                                                                                                                           CAAEUl
                                                                                                                                                                                                                            . ......
                                                                                                                                                                                                                            Appravtd


                                                                                                                                                                                                                            Aop,oyad




                                                                                                                                 pg 202                                                                                                CTY004259
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 204 of 263 Page ID
                                        #:1547
                      CARE+ CD13 Posting Survey 2/24/2020

On February 21st, 2020, Livability Services Division (LSD) Environmental Compliance Inspectors (ECis)
Amber Landeros and Daniela Cardenas conducted homeless encampment (HE) surveys for cleaning and rapid
engagement (CARE). The CARE will take place on Monday, February 24th, 2020. The locations were posted
on both sides of the street and adjacent corners were based on the provided authorized boundaries. Below are
photographs of each location documenting the encampments that were or were not present at the time of arrival.
Any additional photographs taken were not included in this report, but are available upon request.

Approximatel y 8 hours of total clean-up time should be allowed for these locations. The following resources
will be required:
181 1 LSD Team
181 1 LASAN Solids Team
IZI 1 Clean Harbors Environmental Services Team
IZJ l Trash truck
~   1 Kubota
181 I DOT Team (highlighted and text is in red)


                                                                                   •
1. Case #73998 Authorizatio n #200103005 - 3191 ·w 4 th St, 90020 [81Sidewalk Street         •   Alley
   5.5 hour needed for the clean-up. 30+ HEs; 16 postings, Require DOT support.

    Comments: 56.11 violations were observed in the authorized zone. Tents were seen erected during 06:00
    AM - 09:00 PM along with attachments to both public and private property (verified on NavigateLA). Tents
    were also in violation of Americans with Disabilities Act (ADA); personal property did not allow for proper
    ADA passage which is 36 inches on the sidewalk. Personal property was also seen blocking (within 10 ft)
    ingress/egress. Bulky items were seen such as chairs, desks, shopping carts, multiple bikes/bike parts,
    mattresses, and a refrigerator. Health hazard such as a pot of urine and aerosols were spotted.




                                                                                                    Page 1 of 5
                                                   pg 203
                                                                                          CTY004260
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 205 of 263 Page ID
                                    #:1548




                                                                          Page 2 of 5

                                  pg 204
                                                                  CTY004261
                                    '~-~\e:.~~i.i f1~ . .
   Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 206 of 263 Page ID
                                       #:1549
                                             !~..
                                               -
                                              --u~-!~....
                                      -.... , lr't J- ,:
                                                    ~




2. Case #73999 Authorization #190627007 -245 N Vermont Ave, 90004 IZJSidewalk           • Street D Alley
   2.5 hours needed for the clean-up. 4 HE's; 7 postings. Require DOT support.

   Comments: 56. l l violations were observed in the authorized zone. Tents were seen erected during 06:00
   AM - 09:00 PM along with attachments to public property (verified on NavigateLA). Bulky items were
   seen such as chairs and a mattress. Health hazard such as aerosols were spotted.




                                                                                                  Page3of5


                                                                                        CTY004262
                                              pg 205
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 207 of 263 Page ID
                                    #:1550




                                                                          Page 4 of 5


                                 pg 206                           CTY004263
   Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 208 of 263 Page ID
                                            #:1551
                                                                         •
3. Case #74000 Authorization #191101007 - 3510 Council St, 90004 0Sidewalk Street O Alley
   No HEs found




                                                                                    Page 5 of 5

                                        pg 207
                                                                             CTY004264
         Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 209 of 263 Page ID
                                             #:1552
                         LOS ANGELES BUREAU OF SANITATION, LIVABILTY SERVICES DIVISION
                                        CLEANING AND RAPID ENGAGEM ENT + REPORT


                                                                     CASE INFORMATION
 Incident Date:                   Incident Time:                       Temperature:                          Posting Date:           Case#:
 2/24/2020                        0735                                 56 °F                                 02/21/2020              73998
 LAMC 56.1 1 Violations?                   Arrest by other Agency?                     Public Area Cleaning?       Property Custody Document#: NIA       Is it Raining?
 ~   Yes    D No                            D Yes      ~     No                        0 Yes     •   No                                                  No
 Owner(s) Identified?      Last Name:                                         First Name:                                       Middle Name:
 •   Yes    •     No

 Sex:                     Birth date:                             Weight:                                Height:                           Marital status:
 OM         O F                                                                                                                            D Single D Married
Government ID#:           Phone#:                Other ID Info:


Incident Street Address:
4 th Street
Cross Street:                                                                                            City:                  State:            ZIP Code:
Vermont Ave                                                                                              Los Angeles            CA                90020
Environmental Compliance Inspector (ECI) Name:                                                                                  Badge/Serial #:
E. Valencia
Environmental Compliance Inspector (ECI) Name:                                                                                  Badge/Serial #·
J. Wooten
Agency/Arresting Officer Name:                                Badge/Serial #:                                                   Arrest/Incident#:


(If applicable) HE Authorization#:                                                                                              HE Authorization Date:


Other Details:




                                                        LOCATION/INCIDENT DETAILS
                                                      Personal/Excess Property Information
Sidewalk?                                               Alley?                                                        Easement?
0 Yes       •    No                                      •   Yes      ~     No                                        •   Yes    0 No

Is it obstructing City Operations?         Is it blocking ingress/egress or               Is it stored during closure hours?        Is it a Bulky Item non-structure?
0 Yes      •     No                        ADA?                                           D Yes      ~    No                        IZI Yes    D No
                                           ~   Yes    D No

Is it a Bulky Item structure?   D Yes        ~   No                       If Yes -->     Posting Date:                              Posting Time:


Is it a Health Hazard?          ~    Yes    D No                          Health Hazard Checklist: #1 , #2, #3 & #4


Notes:




                                                                              pg 208                                                          CTY004265
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 210 of 263 Page ID
                                        #:1553
                                              CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 13                CASE# 73998           Page 2 of 18



   COMPLAINT
   Sanitation Livability Services Division received a request from Council District 13 to address immediate
   health threats in public areas and violations of Los Angeles Municipal Code Section 56.11. Public
   health concerns include the presence of feces , urine, sharps, and other potential health hazards.

   INCIDENT DETAIL
   On 2/24/2020, at approximately 0735 hours, Environmental Compliance Inspectors E. Valencia and J.
   Wooten were assigned to lead the Cleaning and Rapid Engagement detail in Council District 13, at 4th
   Street and Vermont Ave. We provided Health Hazard Assessment with assistance from Clean Harbors
   Environmental Services, LASAN Solids and LAHSA. The LAH SA crew was made up of 2 workers, the
   LASAN Solids crew was made up of 4 workers, and the Clean Harbors crew was made up of 2
   workers. The Solids crew and LAPD isolated and blocked the immediate area to be assessed and
   prevented the public from entering the affected area until completion of the project.

   At approximately 0755 hours, ECl's began inspecting the authorized enforcement area for hazardous
   and non-hazardous items. Approximately 16 individuals were found loitering and/or sleeping in the
   authorized cleaning area. Individuals in the area were asked to collect their belongings into a 60 gallon
   bag and exit the authorized cleaning area after giving a time limit of 15 minutes. There were 4 locations
   where potential personal property was left and identified on the public right-of-way.

       (1) 4th StreeWermont Ave -1 st HE -Attended
                  a. 56.11 Violations
                           i. ADA
                         ii.  Bulky Items
                       iii.   Ingress/Egress
                       iv.    Tent Up
                  b. Items Disposed
                          i.  Dirty, stained , soiled clothing with biohazards
                        ii.   Dirty, stained, soiled bedding with biohazards
                      iii.    Food waste
                      iv.     Bulky Items (Wood Planks w/ half ladder attached, Broken Exercise
                              Bike, Broken Stroller, Bike parts, Mattress - Dirty/Stained with
                              biohazard)
                        v.    Trash and debris
                      vi.     Shopping Cart
                     vii.     Green & Brown Tarpaulins (Stained w/ paint and ripped)
                  c. Hazardous Waste
                          i.  Flammables/Com bustibles
                        ii.   Feces/Urine
                      iii.    Paint Waste
                      iv_     Sharps
                  d. Personal Property Stored
                         i.   Returned to owner (Clothes, backpacks, shoes, toiletries)

   Individual was given over 15 minutes to gather personal property and exit the authorized cleaning zone.
   After about 20 minutes individual insisted on taking a bulky item (wooden board with half ladder attached)

                                                                                              CTY004266
                                                     pg 209
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 211 of 263 Page ID
                                        #:1554
                                              CONTINUATI ON SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 13                CASE# 73998            Page 3 of 18


   and placing it onto Recreation & Parks property. LAPD officers instructed individual to collect his 60
   gallon bag and exit authorized cleaning area. ECls informed individual that large bulky items as described
   above are not allowed on the public right-of-way under LAMC 56.11.3.(i) and would be disposed of. The
   remaining property on public right-of-way was processed and screened and disposed of properly. ECI
   took under discretion to add property that would be considered deemed for storage into 60 gallon bag left
   behind by individual. After the public right-of-way was cleared ECls left behind a water gallon and some
   dog food treats. After operations the individual was allowed to collect his personal property within the 60
   gallon bag. The individual is a male in his late 20s or early 30s and of South Asian or Middle Eastern
   descent. Individual was wearing pink/salmon colored pants, black long sleeve shirt and a grey dress shirt
   cut at sleeves.

       (2) 4 th Street/Verm ont Ave - 2 nd HE - Unattended
                   e. 56.11 Violations
                           i. ADA
                         ii.  Bulky Items
                       iii.   Ingress/Egress
                       iv.    Tent Up
                   f. Items Disposed
                          i.  Dirty, stained, soiled clothing with infectious agent
                        ii.   Dirty, stained, soiled bedding with infectious agent
                       iii.   Food waste
                       iv.    Bulky Items (Stained Mattress with infectious agent)
                        v.    Trash and debris
                       vi.    Shopping Cart
                      vii.    Tent (Blue/White) Urine Odor and Blood Stained
                   g. Hazardous Waste
                          i.  Syringes/Needles/Sharps
                        ii.   Flammables/Combustibles
                       111.   Feces/Urine
                   h. Personal Property Stored
                         i.   None
  Unattended property was screened and processed and deemed to be disposed of properly. Property was
  violating LAMC 56.11 with tent up, ADA, and bulky items. Items within the tent had a strong odor of urine
  coming from it. There was a syringe found inside the tent under bedding along with urine bottles and food
  waste that was spoiled inside and outside next to tent. The tent was stained on the side with blood residue.

       (3) 4 th Street/Verm ont Ave - 3 rd HE - Unattended
                   i. 56.11 Violations
                         i.  ADA
                        ii.  Bulky Items
                       iii.  Ingress/Egress
                       iv.   Tent Up
                   j. Items Disposed


                                                                                              CTY004267
                                                  pg 210
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 212 of 263 Page ID
                                        #:1555
                                              CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 13                CASE# 73998           Page 4 of 18



                          i.Dirty, stained, soiled clothing with biohazard
                         ii.Dirty, stained, soiled bedding with biohazard
                        iii.Food waste
                        iv. Damaged Luggage
                         v. Bulky Items (Sofa cushion , Sofa bed)
                        vi. Trash and debris
                       vii. Tent (Red/White) Urine Odor and Stained/Tent inside (Grey/Orange)
                            Filled with trash and debris, bad odor from urine and food waste
                   k. Hazardous Waste
                         i. Syringes/Needles/Sharps
                        ii. Feces/Urine
                       iii. Flammables/Combustibles
                   I. Personal Property Stored
                         i. None
   When ECls approached this HE they were notified by LAHSA that a female individual exited the tent and
   told LAHSA that she was just sleeping there. When ECls began to screen and process the HE there was a
   strong odor coming from it. There was a smaller Grey/Orange tent found inside the Red/White tent. Food
   waste, syringes, urine bottles and a large amount of trash/debris were disposed of out of tent. The food
   waste was spoiled and creating the strong odor along with urine.

       (4) 4 th Street/Vermont Ave - 4th HE - Attended
                   m. 56.11 Violations
                         i. Tent Up
                        ii. Attachments
                       111. Bulky Items
                   n. Items Disposed
                         i. Bulky Items (Wooden Pallets (2 stained black and rusted nails) &
                            Mattress (Urine stains))
                        ii. Cardboard (stained with brownish color health hazard)
                       iii. Trash and debris
                   o. Hazardous Waste
                         i. Flammables/Combustibles
                   p. Personal Property Stored
                         i. None
   ECls approached HE where there were activists on site. ECls informed all party members that it was an
   authorized full cleanup. To discretion of ECls they allowed individual to remain due to disability and not
   being able to move everything himself on a wheelchair. Then ECls had the opportunity to inform individual
   of LAMC 56.11.3.(i) requirement that bulky items will be removed. LAMC 56.11 Procedure #7 under Health
   Hazard Assessment Protocol Step #4 allows for the disposal of fabric, wood or other permeable
   substances. The wooden pallets that were used to lift mattress off ground were cross contaminated with
   biohazardous/infectious human sanitary waste.

   Total Metrics: Hazardous Waste and Etc. Inventory


                                                  pg 211                                      CTY004268
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 213 of 263 Page ID
                                        #:1556
                                              CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 13                 CASE# 73998           Page 5 of 18



       o     Total tonnage/ Solid waste/ Trash/ Bulky items                     [3000] lbs
       o     Total hazardous waste for disposal                                 [100] lbs
       o     Human Waste (Feces/Urine)                                          [60] lbs
       o     Paint Waste                                                        [5] lbs
       o     Syringes/Needles/Sharps                                            [1 0] lbs
       o     Ignitable (Flammable/Combustible)                                  [25] lbs

   Vectors
      o Rodents [6 piles/locations]
      o Parasites [4 piles/locations]
      o Dead Animal Carcass [2 piles/locations]
      o Cockroaches [6 piles/locations]

   MITIGATION/ENFORCEMENT
   E. Valencia and J. Wooten pointed out to the items that would be disposed of in the landfill and to the
   items that were hazardous or potentially hazardous for disposal at an incineration facility. Area was
   cleaned up and sanitized before leaving. Operations were concluded and LSD Inspectors were off-site
   at approximately 1020 hours.

   No personal property was bagged, labeled, and transported to a storage facility. However, one bag was
   returned to its owner.

   EVIDENCE/SAMPLES
   Environmental Compliance Inspector E. Valencia obtained photographs (131) of the incident during the
   mitigation/enforcement of the site. See figures below for a representation of the incident site. Additional
   photographs are not included in this report.

   Before:




                                                     pg 212
                                                                                               CTY004269
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 214 of 263 Page ID
                                        #:1557
                                              CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 13                 CASE #73998            Page 6 of 18




   Figure 1: Individuals collecting personal property during the 15 minute time limit in authorized cleaning
   zone. Curb sewage had a strong smell of urine.




  Figure 2: HE (Blue/White tent) with violations of ADA passage, tent up and bulky items. LOCATION (2)




                                                    pg 213                                     CTY004270
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 215 of 263 Page ID
                                        #:1558
                                             CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT-CARE CD 13                CASE# 73998               Page 7 of 18




                                                                                a refrigerator.




  Figure 4: Female individual gathering personal property before exiting the authorized cleaning area.




                                                 pg 214                                      CTY004271
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 216 of 263 Page ID
                                        #:1559
                                              CONTINUATI ON SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 13                  CASE# 73998            Page 8 of 18




  Figure 6: Individuals of tents pictures were given a time limit to exit authorized cleaning area. Violations
  of tent up and ADA passage. Curb sewage gave off a urine odor along with rotten food smell.




                                                pg 215                                          CTY004272
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 217 of 263 Page ID
                                        #:1560
                                              CONTINUATI ON SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 13                 CASE# 73998            Page 9 of 18




   Figure 7: Red/White tent with Orange/Grey tent inside pictured. Pictured violations are of a tent up and
   ADA passage. LOCATION (3)




  Figure 8: Photograph taken from a distance of a white tarpaulin tent up. Next to 6 th car down.




                                                pg 216                                         CTY004273
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 218 of 263 Page ID
                                        #:1561
                                              CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 13                  CASE #73998           Page 10 of 18




   Figure 9: HE off Shatto Pl was in violation of bulky items and tent up after white tarpaulin was taken
   down. LOCATION (4)




  Figure 10: Bulky items pictured. ECls placed water gallons up against wall that are pictured above.
  LOCATION (4)

   During:

                                                 pg 217
                                                                                                CTY004274
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 219 of 263 Page ID
                                        #:1562
                                             CONTINUATION SHEET
Type of Report CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 13              CASE#73998          Page 11 of 18




   Figure 11: Syringes found on sidewalk next to Blue/White tent.




  Figure 12: Bulky items and Urine bottles found inside Red/White tent. LOCATION (3)




                                                                                          CTY004275
                                               pg 218
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 220 of 263 Page ID
                                        #:1563
                                              CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 13              CASE #73998            Page12of18




   Figure 13: Syringe found and strong urine odor coming from Blue/White tent. Reference Figure 2.
   LOCATION 2




   Figure 14: Syringes found ouiside next to where Orange/White tent was located. Reference Figure 6.




                                                pg 219                                      CTY0O4276
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 221 of 263 Page ID
                                        #:1564
                                             CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT-CARE CD 13       CASE #73998          Page 13 of 18




  Figure 16: Picture of health hazards collected during operations.




                                                 pg 220
                                                                                    CTY004277
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 222 of 263 Page ID
                                        #:1565
                                              CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 13      CASE# 73998          Page 14of 18




   Figure 18: Tarpaulin stained with paint and ripped. LOCATION (1)

  After:




                                                                                    CTY004278
                                                pg 221
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 223 of 263 Page ID
                                        #:1566
                                              CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 13                  CASE#73998                 Page 15 of 18




   Figure 20 : Continuation of South side of 4 th Street. Across the street from Shatto Recreation Center.




                                                                                               CTY004279
                                                pg 222
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 224 of 263 Page ID
                                        #:1567
                                              CONTINUATI ON SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 13                 CASE #73998          Page 16 of 18




  Figure 22: North side of 4th Street. Adjacent to Shatto Recreation Center Parking Lot.




                                                 pg 223
                                                                                               CTY004280
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 225 of 263 Page ID
                                        #:1568
                                              CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 13   CASE# 73998          Page 17 of 18




                                                  pg 224                         CTY004281
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 226 of 263 Page ID
                                        #:1569
                                             CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT-CARE CD 13                CASE#73998          Page 18 of 18




   Figure 26: Continuation of South side of 4 th Street towards Vermont Ave.




   END OF REPORT.




                                                pg 225                                      CTY004282
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 227 of 263 Page ID
                                    #:1570



                                            CITY OF LOS ANGELf:S
                                      LA SanitatiQn - Livability Services Division
                                                 HEALTH HAZAR D CHE·CK LIST
  Date:                2--/-v+/,z.01-0                  Time:               O~()l)                     Case Number:                       -q.-'3q 0/'o
  Lo.ca·uon D.......,"cr1'ptiort·
                        ··      •
                                            ..,_..rbr:tl{ smt
                                                           . .
                                                               OF- 4"1tt s~:eT (-.1\:t.ajflie-cNT 'tl> 5~~-m::, ~ff; c=cNT-€¢..)
                                                                         ·     - -         . .         .   P-A-~\ N ~ l.--01"'
  Item Description:                ~v~N             f~e»iS 1 (~ess J                     ci~,-4 1 1!                     ·1t1,r-pt\Vli h5                     ·
  Health Hazard Determination~ {check a1l that apply)
          D Tc:ixiri / IM)is.<>n
          rfJ      fiamma_b8~
         -•        Com>siv~
          o Ream11e
         •         Hig91J&y:-compD'Used gas          or liquid
         •         Mptor oil or c,>ther petroleum.oi_
                                                    i
         ·0        Substances Usted in Tltie 22
          fli· Substances , wastes, or materials tvhrdl may haw~ oome iuu c~otact wi~h a haa:ardous s11.1b-
         r     S~r.ice or infectious- agent.

         rfl       Substantes~ wastes, or mamrials which may be a potential health hazard
         f
         tp
                   Biohazard finm:tious / shari, / infested ina.,.,;al
                   Vectoll'S(e,g. Hce1 fleas, lbef.lb:ugs, moquitos)                         ~ ~ 1&£,-t;i ~V<'2tS
                                                                                                                 i                             t~kC111:;;$
         f         Contamllll a~ iterns (sea? ta~le beJowJ

                                                 CornlJ:amiriated items that were disposed of

c,0titing                       Tent                             Perishables                        Book/mi1etries
                                                                                                                                          -~
                                                                                                                                     others
'~n~                lA-\      ·-ro.,~av\iV\~ ~                  fci:d \Jv\~,~\e                                                   . ~ftlV.a¾ 1?/ercise
~V\.ks             (?,,\       t1felvt ())                                                                                            01\te
s\i\.-0.:i         {~ l'-\IN\ ~ t , \        (\)                                                                                  --~r&iteY'I ':]\1-t,\ la r

~~:=~==(
    ..         )                                                                                                                     wocd ~~
                                            ,,     ..,......-.,~            ;                                     l                                    PltWl~
                                                                            1
                                                                                            -:                                    i1j'I         \\/;1~r t ')i,tkv'"
                                 . •. . --•-''"-----~······ -·········-··-· i-··•.····· -------..--~--•--·-· --·-·r --.. · ··--------,,---~ -r.,;~.   .,;~

         Comments:·


                                                                                                                                                        ... 6L-~¥-t::T ( 2
                                                                                                                                                         - YH.,t..e1t" CJ )




                                                                                                                                               CTY004283
                                                                        pg 226
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 228 of 263 Page ID
                                    #:1571




                                              CITY OF LOS ANGELES
                                        LA Sanitation - Livability Services.Division
                                          HEA LTH HAZARD CHE CKL IST
     Date:            '2-/~ / '20'2-0
                         P   .   I
                                                    Time:              0~3      I             Case Numbe r:            l-3&f~ ~
     LOcatiOli Descrlption-:                                                        G-~V !-
                                                                                        .     AC,rU,~S ~
                                         <£.o.v-n-1 s , ~ 4---i-tt ~ ( IW'~e :f'J1" ·&-v'\ LD1 ~<=i)
     Item D~rip tion: _...,;:s~w~€~/-~_-_rr€
                                         __~-"-·tJ_.. ~
                                                      __ON
                                                        _______·_-_._
                                                                   ~  ·_____                                       _
     Health Hazard Determ ination : (check all that apply)
           D Toxin / poi$on

           ff!·.    Flammable

           •       CQr:ro$fVe
           D Re~cthte
           D Highly--c:ompressed gas or liquid
           •       M~tor _oil or other petrole um oil
          ·•       Substances. listed in Title 22
          !Sil Substa nces, wastes , or materials which                 may have come in.contact with a hazardous sub-
          / stalla! or irifectio us agent.                               ·          ·
          fr'      Subst an~, wastes , or materia ls which may be a potenti al hea1th hazard
          C1I Biohazard / infectio us / sharp / infeste d materia l
          r,f      Vector s(e.g. lice, fleas, becfbpgs, rrioquitos) ----~--~_
                                                                            -_e_s..,./_f8_6T>_B_u_'i_s_ _ __
          ~        Contaminated itents (see table below)

                                              Contam inated item~ that weredispC:,sed of

 Clothin g                                                                                                               ,
                                 Tent                      Perishables                      Bo.O k/toilet ries      Others
--(1) '!"AC ..~                  \?,l,.l)~ J~H\"T"E (t)    .fiiot:> '1--'P\S~ .                   rJ/A -           '5\-IOPPll'1€\        C~T( i
 ~g90Wl')
                                                                                                                 • M~'S                   D ')
. (:;')   ~ \-~
                                                                                                                   -6~-P\f 'J°~             w/
                                                                                                                    \1\2-:>,.t,..q;;   O'CD\'2--

                                                                                                                   {.-;) ~\.PI N~
                                                                                                                    (-t) ~''L-1..-0W'S'.

          Comments~              U1r'~          boo,?-      ~               ~ere:= -        w~~             0-00    Y-?..
                                     ~ " w/               ~1,....Q" r;,b       ~ rJ · -M ~ S                       Sf7,"'11" 1i;'D
                                      <;1 M   \~          v,..,{      ~-t--1 e-ec--no--u-s ~~ :




                                                                   pg 227                                                       CTY004284
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 229 of 263 Page ID
                                    #:1572




 CITY DF. i.or; · .1118 !LE$.
                                                CITY OF LOS ANGELES
                                          LA Sanitation -Livability Services_Division
                                            HEALffl HAZARD CHECKLIST
    Dafe: _q....i,,
               ·· --~-
                   .         .   (
                                                        . _II___ Case Number:--...:~--3=-q-=--q=B"-_
                    -- -+/_'2,iJ_·_u,_·_ _ Tnne: _ _0-t:f_
                                                                                                            ·'
    L~catipn DescriptiQn:                         :&-,1-1   ~         {._ M=:>J~            ..-fti 'Bot:;,bt-:l\s.\Vt ~P\..,-C:.)

    Ite.m. I>escriptlon:                . ~/vJJr\ITTe- ~ T                 . ·fl\"'~   ai{2-e-l {   o.~Gt~ ~                               1tJS\Dt-

   Hcalth HazardJ)etermination:- (check all that apply)
         •    Toxin/ poison

         fl    ~iamsnable
         D    Corroswe
         D Reactive
         o Highly•compressed gas or Uquici
         D Mob>r oil or other petroleum oil
       · D Sullsta.nces lasted ,in Title 22
         ~ Substances,. wastes, or materials which may have come in co~ct With a hazardous sub--
         ( · stance or lnfe<:tious agent.
         1    sumtances, wastes, or materials which may be a potential health hazard
         rf   SfohaM!rd              I infectious /         sharp / i n ~.material
         -~
         F    Vectors (e.g. Ii~, fleaS1 bec:tbugs,moquitos)                             ~~ ~ J -~ Pt-U-l 1?5
                                                                                                                               t
         rf Containi_tiateditem$ (see table below)
                                                    contaminated _
                                                                 i tems that were dlspcsed of                                                           i
                                                                                                                                     ~ -                i
  Clothing                           Tent                         Perishables                Book/toiletries                       Others
 (4) S-\i 1.1'2-"B'                  ~/w~ (J) .                   ~~ f',1'MW1v":r'                                        ..       (}fll)MA;l\J C : ~
 (:,,) 'D1:fyJ \       tv\           c:.~ I o¢AtJ~ c1J             0-r~b'-r,/~                                                 ~¢ff.a CVQ:'tLON         t
                                                                                                                                                        l
  ~?~~ ~~-                                                                                                                .                '
                                                                                                                                   a~tN~ ~~~
 (-v) ~
                                                                                                                               ~ ~jv~t-,rt5
                                                                                                                               (4'1    8W'l'N~
                                                                                                                               (?/) ' f ' \ ~.S

                                      \J t2-1 ~ -- kt,.) t=> ~ rOO'O                                \J-Jr\-S'T"'i7        ooo tO..         •
         Cpmments:
                                       Ui74. I" e     ~o n,....e-.s "F&vf--.3D                      ~ {2-c"tl 6;-1.o-u,                    ~     ,
                                       o:::;;'f~t--'Gtes           ~~'D                ~ b                           t~              ~         ~TS.


                                                                            Signature:         ~

                                                                  pg 228                                                                   CTY004285
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 230 of 263 Page ID
                                    #:1573




                                 CITY OF LOS ANGELES
                           LA Sanitation - Livability Services Division
                             HEALTH HAZARD CHECKLIST
  Date: _-'-z.,,_,/'--z_-4---+/-z.o_·_·20_.·_ _ Time: --'-Io"""·.~()-(e_ _ _ Case Numbe:r: __-::/-~?_q_q_g
                                                                                                         _ __
  Loc,ation Description:          $-\-t/¥TT'V   'PL
  JtemDescription:            6~S"f. ~                !    v-.,oo~~    P~) .            N..~S
  Health Hazard Determination; (check~ thatapply)
      D Toxin/ pois.on
      '¥' Flammable
      D Corrosive
      D Reactive
     •       Highly-compressed gas or liquid
     •      Motor oil or other petroleum oU
     ·o     Substances listedJn Title 22
     rs/
     .
            Substances, .wastes; or mate.rials which mcW have come in contact with a hazardous sub-
            stance ar;infed:ious agent.     ·                           ·
     rt Substances, wastes, c,r materials which may be a potential health hazard
     O Biohazard / infectious/ sharp / infested material
     •      Vectors. (e.g. lice, fleas, bedbLlgs, moquitos) _ _ _ _ _ _ _ _ _ _ _ _ __
    . cf!.Contamlni!ted items (se:e table below}
                                 Contaminated items that     w~re disposed Of
                                                                                            .,
 Cfothino              Tent                 · Perishables           Book/toiletries       others
          tJ) Pr              r-ilA                  I
                                                   i-s A                  tJf k           wooow ?A-U..ei(71
                                                                             -·
                                                                                          ~st,,                 I
                                                                                                                I

                                                                                         ~l?60A1Z-t> (Zr) ;




     Comments:




                                                                                                CTY004286
                                                pg 229
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 231 of 263 Page ID
                                    #:1574


             th
   Metrics 4 and Vermont Case# 73998

    Mel11C$ Data Entry Stati.n: JsUBMITTED                                    Submit        Verify   Reject


   ;:~atl!_M8tr~ J Enf01eement Metrics
                                                                     Walle
                      Solid .,_te In.
                      Non-RCRA luaan waste lbs.
                               Fec~lbt                                                                 16
                            Unneb.
                      Non-RCRA paint waate Iba..
                      NO&RCRA waste oil lbs.
                      RCRA hazardous waste lbs.
                            TOKIC (peat~, hefbecicles, metals, wrpi. !tug pmaphemaliaJ lb,
                                    NUlllber ol ~ {neodla. razors. viavets)
                                    Nuaber of drug paraphemaia
                              ReactiVe (Okld!Zffl, petoiade$, water rH) lb$
                              I ~ (llanvneblelcombuttt>le} M>t                                  f
                              CooosiYe(2<pH> 1251b                                                     0

                                                            Vect1Jf• Location(•)
                     Number of p!leslklcabom wilh rodents                                              6
                     Nlmber ol cile;Jlacaljons Wllh parasite$ lice. bed bugt. t1eM, etc.)              4
                     Nl.lllber of piles,ioctJlions wilh dead «imal carcass                             2
                     Number of ples/1ocations with cocktoachM                                          6




                                                             pg 230                                           CTY004287
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 232 of 263 Page ID
                    1  0
                                    #:1575                    F0fm~. 0MB lb 40~9
                UIIIFORM KAZAROOVS           1·- •            -
                     WASTE IIANIFE&T                 •    ·           • ' • '


                    :        I ~• '. ,, ••
                Gertmmt.1Pl'ooe:         i                                                                 I
                                                                                                                                                       !J,S. EP,1,10 i , , -




                                                                                                                                                   I
                9a     9tJ. U.S. DOT 0$>c,¢o,,(,T'd<d!,gP!ol)erSl,oprl) H•'"'· Klwd~,10-.                             1/•Co,,lai,en                    11T,,..,
                HM     ...,Pad<>,JGr,w(~ar.7)1
                                                                                                                                                                      12. Un(
                                                                                                                                                                                             13 WaloCwri
                                                                                                                                                                      l'l'IM,I.
                                                                                                                      '"'·            l)'l>O       0......,
       er:                                                                                                                   ,
       0                                                                                                                .,                                                        f----· ·f - - - 1 - - - t
       iffil---+.z .--------- ---------- --+----+-
                                                                                                                                 --if---+-- +-,--t--..+---t
       C,                                                                                                                -·                                                              -                           ~   :~:




                      ..


              15. Gal!RATO!l'SIOFFEROli'S CEIU1FJCAT1CN: I t,o,vt,y-., ~,t tN1 ,:o,\\ffls cl t,s ~ -llo ~ly 3-.cl aa,,,~ly=.t....i -'J'/ iho             I>"'''"""'~...,.,.,
                                                                                                                                             11111"' c!asilod, pock.lgtd,
                  .Mtadml~~ordare'iloll ~o,c,opercm,•m<cr11; mp:,1~1o20JJilc,blo~M llna11<NQO\'M008!1 :all'll)lll!IIOnS.ttt>OO ll~lll1dl""'llltPrmlrf




                                                                                                                                                                                                                         -
                  Etl)Ollfr, lc.!rllyil'.anar-lln"al") sc:on.-1"""m10lllelff lnsollhe1'1od>f<!EP A~-!O:--.
                  l<fN(lll>liho•"'"-•-l:ltr ltlodin'40CiR2a.."7(1J (ll.an1l9111•~iY-.iorl0 <~lUllam•sm,llqu,,lli!y g,,""llllarl•tn.1.

                                                                                                                                                                                         """""            0..,
                                                                                                                                                                                         I           I               I
      ~ 18 "1~1ioo11Sl>-•ls
      z
                                         o..
              r,1t-.;.naue1llr••port•oot,~
                                                         ::<rlllUS.                   •     Eworl ..... lJ S.        ""'1cl/11!1l"tJ!t _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                     0,,,~lilalbjUS .




     5;::;   l~~All<l"'"8F!IOIIVf,..Gonl<a'tW)                                                                                                 US EPA!ll~lll"l>er


     ~       F"'"""'l'M"':                                                                                                                     I
     ~       18c.Sgn.r,.. 01,..,.ma1<F110,1yfon,.,....... ,                                                                                                                          ,~""'"'     I       o.,y    I
     z;l-------------------------,--
                          crAJ,.,,~..,_,, -----.,-------------'--_..J'--.L---J
     ~ 19. ltrz;,,SM \\'OIIO Ropcr. ......_"' Me<1'oo:J CDdo< j •.

     o L                                                      12                                  r
                                                                                -lehllo--onl, Ji<posal• .i>l'"<)\ingSJS~7..)




     l       20. Dosl;r.,,,00Fao1ty°"""ror~a!or.C.ry'K<>li<>!alroc"l)tolrum1,..,.-_..i.a,-'fnJ'J'/~"-Ca<1•""'Pi"'"""'":""'1ea
             ?mtadffll'"'J"""'"

                                                                                                  I
                                                                                                      5~

                                                                                                                                                                                     I
                                                                                                                                                                                         Mmih

                                                                                                                                                                                                 I
                                                                                                                                                                                                         0,y
                                                                                                                                                                                                                 I




                                                                                pg 231
                                                                                                                                                                                             CTY004288
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 233 of 263 Page ID
                                    #:1576
       Ploase pnnl "' typo
                  IIHlfOAM HAZARDOUS
                         WASTE "'ANIFEST
                                                     l'     Go<9el0r I D ~
                                                                                                  12   ~1dl l-~~~~-~- r-                                                 lfanlnt rrxti"!I NU,,_
                                                                                                                                                                                    1'. .
                                                                                                                                                                                    1.   J . ", " \ .      :
                                                                                                                                                                                                               .. ,., .
                                                                                                                                                                                                                  ,,               F; FLE
                  5. G-.i10r, II"""' ..-<I \WnjAddless                                                              IJ.-•lo<'tS-laA.t!nml~cKL-.n,"""IN "'9oddrm)
                                                                                                                               ,   ..
                 ~-r,__1
                 GtliOIOIO!'I PhQM·
                                 C""1pw,y....,,,
                                                                                                                I
                                                                                                                                                                    US. EPAIO-
                                                                                                                                                                                    ..     -            .·•-     ,.
                                                                                                                                                                                                                       -
                                                                                                                                                                                                                               -
                                                                                                                                                                I                              !
                                                                                                                                                                                                                       '
                17T~m""'1~2~N...,                                                                                                                               U.S EAAID Nlfflle<

                 8. Oosigllllltd Facify 11-.m S.toAdcfren
                                                                                                                                                                I
                                                                      , ~I
                                                                                                                                                                IJ.S. fP,,.10'-Vl'bllr


                                         ..                                                                                                                                   i'.    J-1-l.        ••'""
                                                              ..
                                                                                                                                                                         fj


                                           ,_ ,
                 Facll)I,,,,.,,__,                                                                                                                              I
                 !l.t.        !'ll. US. OOTOe=pim1inddlgPq,o,Sl>po,,g lbn>Haz:ldC.S.. ONim>l>N:                                     10.~r,                      ti. Toti                 12.t.Wt                 IJ.l'lamCodeo
                 1-1.4        ;n1 i'aciing Glouo r1 J")ll
                                                                                                                                    No-             Trr,e       0...-.lly                WI.Nd.
                           l.



        z
         tr!
         a
         iw       ''
                          2.
                                                                                                                                          i                                              r·        --·
                                                                                                                                                                                                   .·                    -·
                                                                                                                                                                                                                                        · II


                                                                                                                                                                                                                                          !I .
        ~                                                                                                                                                                                                                                        .j


                                                                                                                                          I
                                                                                                                                                                    ...
                          J



                          ..
                1{. Spoc.:;l~1r.d't"9~~~dM:i«Jft2Jl11 .'mnalbl




                15 GENERATOR'S/OffEROll'SCERTIFlCATION: I hdt.i,y<iedaNI INIL'lo"'°"nt>ollills.::onslgmw.l>r&~ JAi .ICO.n\olyda"1!1fd abcMI ~ lhopOl)Or""°""1l ...,.,Ml.,,clas10,od.,-:t.,qod,
                   lll0it!d:Jld-~ . .m.,..,il1Allj!Odl'1'.,._,,11db'<r r.r,-,/)011,o;at1"lto'!'pi<al,lo" 41iN!ionol.r<l,,,.,,,.._lal~f<'l'l't ,hiim,,~am•anir..l'ml..-,



                                                                                                                                                                                                                                                 -
                         l:J<j)«tl!r.t-tyt/lBtlllo""'1 otrt.!oltl>s~coo-1olho"""' clno.r-ePA~a1"""°"'.
                    lao,ttyO!atil'G,m!o111~--in~ Cl'Rlll227(a)(dl.,,.•ti,ge(ll)W "llyQ....-)Ot(b)f~lamo.,.Jqwo lly!ltf4rilc:lliUW
               Gor,o,•l;foCIIOl'}(lf'n""'4'TJ'l)Odl.....                                  Sll<'.alln                                                                                                            ~"'°' OQy
                                                                                                       I                                                                                                       I I I
       .... 16."1[111-S,,,p,r...-.s
       F-                                    O!n:po,lloUS.                                      Ooom1nmu.s.                         Pt>16' Cfl'Y/8.ol.
      Z Ttr.lOOl'M!~lfor~«t/1:                                                                                                      o.,~u.s.,
      ffi
        1_7. Tr;IIISpllU<Aa.1ol<od;j""11t::IRo<w.=4oll.lOI"""
      ~ Tran5J]O<tfl 1 OnNl:d/ljl)r.l ~ -
      a
      a.
      ~        r~2etn:t,11l\'PO'INa/l'..
                                                                                                       I
                                                                                                           S')ll'!MI


                                                                                                           Slqr>,!IJNI
                                                                                                                                                                                                           I
                                                                                                                                                                                                               t.l,n!h

                                                                                                                                                                                                                              I °"' ..     ,   Y,or

                                                                                                                                                                                                                                               y,.
      g                                                                                                I                                                                                                   I
                                                                                                                                                                                                               I.I(,,"

                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                   Uoy

                                                                                                                                                                                                                                           I
               16. ~
               \ i ! a . ~ l r 4 .Clil00Sp.l<f
                                                             =:J o.iw,v1y            •   Type
                                                                                                                         •-                                 •       Pwll'.>jocb                                  •         F.. 'lejoc'Jon
       r
      l:;:     18b. Mon-...., Focl,ty (o,GINlrniotl
                                                                                                                         /.lml,..iR.,,.,,..,.,,Num,r-
                                                                                                                                                            US. EPA~ Noml:<t
      ;;;!
      <.>
      tf_     Fi,cil},'s Ph(lM
                                                                                                                                                            I
     i
      @ 1!c S,1lllln cl •;J.,,,,lo F,cM)'{o, 1>11,....WI
                                                                                                                                                                                                           1~~1                    iM1
                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                               y_.,

     1jl
       19. ltar""'" l'/atlo Rll)0/1 !.lol,ag••N•U.itflod CadeS 11,e.. c:od9 io<   "'"""°"' ~ b'eom,ot ~         n    ,ecyr.1rq !.)'<ia'TUI
     ~ t.


      1,..,..._,)1)0CIN...,.                                         r                                 r
             ;a. 0""9">11dl'&:l.trC-.,-•o,O,,Ot,bCCortJ/la'.llrlof""-"C>lol"'r.1nb.i,-•-rodhf!le""'""'\O>(l!;,ll!l\ll<'<I~ """ 1-l/l
                                                                                                                                                                    1·
                                                                                                           ,.,_                                                                                                Moo9>              !Rf          YOM

                                                                                                       I                                                                                                   I               I              I
     EPAFmm 5700-22 (R~v. 12-17) Pre,,.,._,, <!<llliOos ><• oosolete.
                                                                                                                                                                                         GENERATOR"S INITJA!. COP ·




                                                                                           pg 232                                                                                                                 CTY004289
            •
Case 2:19-cv-06182-DSF-PLA Document
     .___... ... ...     ......ar 913
                      eanH l°',vt.!:n•c
                            ,..;.,~"'\,,1,1,,,
             .loti ;)f!'1ct1-11°'\ 1 CC'fflnioril."t..
                                                               42-6
                                               ~,(lie.I s ... r-~-s.

                                                               #:1577
                                                                     Vt..dt-Tn,lFiled
                                                                                W...,b, _ 03/09/20
                                                                                          C        Page 234 of 263 Page ID
                                                                                                     J,JL en, 11.,•!,~ Nn (C•cla
                                                                                                                                                                 Received Call:
                                                                                                                                                                Arrived On Site:
                                                                                                                                                                  Artlnd TSOF;
                                                                                                                                                                                                              .(yQfl,.I\




                                                                                                                                                                                                                                     Left Shop:
                                                                                                                                                                                                                                       Left Site:
                                                                                                                                                                                                                                  Dep;:irt TSOF:
                                                                                                                                                                                                                                                  I                           'rl•k




                                                                                                                                                                                                                                                                                f?oo
                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                              tJr'C't




                                                                                                                                                                                                                        Arrived Shop/ Next Site:                                                        l
             C.J:-bri1.."f'                           Los Angeles City WP0                                                             c.u,e.
             8,l<rp ~dD""'<                           2714 l'/.edla Ctr Dr                                                              Wvr1t Order Numbtr I T;,11( / Sub t•1t:
                                                      Los Angelos , CA 90065                                                           c1,,u1un 0;..U'r :riit•1,trd.                        Yo";.    I        Nu            \ClfrlflO,t<1)
                                                                                                                                                        rAtk.l.lCIJ.\,,C(~,On                                                t:uik ti I Q,),sc,~                                f,:nll,ltJ~.1:t:t'.JJOOO
            t:cnhlCJ
             J,:-,t:,l.11•:a:1r1.,.



                                                                                                                                       T.. , .. c:::rn~lo                 .,.,.                                                          'r'r,
                                                               Cor+'!oonrm!
                                                                            ,oor
                                                                                     Ty.w                                              • \•r:.-. ~---,                             '        ""' ,· ... n ••.
                                                                                                                                                                                                          T!S511. :•,mg)D!r-                      J

                                                                                                                                                                                                                                                        ""        T35it Compi111t ·
                                                                                                                                                                                                                                                                  r.•- · ....... ,..
                                                                                                                                                                                                                                                                                                 y. .          N"

                                       :i,,;;H'I\"°
                                                                                               =                                                                      u                                            .,
                                                                                ProJ•~• M•nlliler                                             '                                              C'<                                       J[                J               SI                 U.
                                                                                                                                                                                                                                                                                                               '"
                                                                                      Driver
                                                                                 env. TecMlclon
                                                                                 Env. Tachnlclon




                                                                                                     a                l1"'ftlli0n                 ·..'r£!!:-C....J.   ~             "-r:"!jll·!'-~                                                                        Mf'lnnn,;-                    ~i.-
            Ll01tt)        Cull ; Ot1.m
                                                                                                                                                                                                                   -~'.•~'l"I
                                                                                                                                                                                                                                                         "
            SOVJ           ll,JI<

            IJtll;r/ I ?tnionnel Vt1hld•
                                          o.....
                                                               "'""""""'                                                                          11~                              • 1:1,•1,         .I       u,Jlln:."                      .    .      ,.             IJ 1nno            F~ #         ar,


            ~'l.!ltbld   t,w:.k f S,,11ply Yl'n
            ~lgrt POWllAd V~c.c\H'II Truclt.lCi.11!!0
            VacL1Un1 Trod, SOQ.,soo G•J· C.apacky ~t.1rn1 Guul1.11~
          Vacuum Truck, f ~OO•lOOO                        a,,. C•pAtll)I 177BN Vaci
          VacwmTrai!isrTruck. 1000--r,ooo O•I. CapiQclty (120Bbl Va.:l
          RtJUQff~Truek I RoUoff,fr,,c~ Artd Tn!lltr!Clri:f• On•l
          Hydrobla1terf Pnt11u,. Wtt11111r
          Co,np,•nor, 1.)IJ+Cfm At 10() P~,
          S5 Gatton H1p1 V.:zcuum [Ctum V.1:c.uurn)
          U!)hU11g,        .tsoo~~o w,n~
          Mater Type:
          Cuntiood Spac, Enlry                        o,,.,
          V'~nt,l.at:lon 81ow•t
          S,tw.Ult
         Gi,11H.tt0<. 2~c-::rnao Wiltts
          Roll-Oil Sludgo Bl.1"170-40 Cu.Yd. Capa.::lty, •t,,c                                 w,.,ta rbt<:."ri

                                                                                o.                                                           pwv,rr,1
          SS Ottlttn        bn.mt ICht1d1 0,.,•l
         5~ Ot1IIOl'I Drum L!di
                                                          r.o!alOf\tl
                                                                                       s~.,u                    PolvlJ
                                                                                                                                                                                   ,St/11                       ':Jl!..I0:1:w.-                   b~O                   UUIV•:!.n:
                                                                                                                                                                                                                                                                                                        ~~·



        S!G:11101 OrumR•r,o•
         ss Gatl(MI Orum Bting1 1nd BolCI
         30 G,11ton Pcfy              -'ro""
        313 C:,lfon PQ¾J Onim llrfs
        JO G:illon P~Jy Drt1m RJng•
        18 Gallon Pol:;- Orum
         \I:)   C..non Poly Cn1m Lich
        16 G.illon P0tf Orum Rings
        5 Gallon Poly Orum
        ~   Gn.lll>l\ Poty Crum Lld1
        Orum Lloo~. E.ach
        H,n.:irdou.1. \V,1,ni, lnbe:"
        Otccrrt ~l!it,riA• (Bh..ich)
       C1,:iy Ab1or~itnt
       $1,ool Pl.aUr; 1/r&q~n lD' Ay 100' P;,:t Rall
       B;an'CldH I Tnfr1C Conu
       R~-of1 Bin u,,,r,, Eoch



       ;1   u' 1';,.1~~1..,tn r;"':'
                                         3'"'
                                         e, PP{: lJ"IM,                           ...                 cil.•.:            ss.   J        r-•
                                                                                                                                     ~PE-O1
                                                                                                                                                         p_r.             t, ...
                                                                                                                                                                      0 PE82
                                                                                                                                                                                            'J'Y
                                                                                                                                                                                                             '"""
                                                                                                                                                                                                         l'PE01
                                                                                                                                                                                                                             u"'
                                                                                                                                                                                                                                       ro-r:r;?         ""'       ..~,
                                                                                                                                                                                                                                                               P~'lE.01
                                                                                                                                                                                                                                                                                  ,.,,..     1",'DO

                                                                                                                                                                                                                                                                                            Pl'E82
                                                                                                                                                                                                                                                                                                              ....
       oJf',,.:ip!:,-1,..,PE
       n1•,•1• .. ,... ~.•.~I•'•)'">••                                      l',-, .:, •••• ~1~111 .,,•,1~ -1--••   '··••1
                                                                                                                                     "Pfr.;·                          vpi::.n                            1rPlC2                        l'l'tO~                 Pt'.-!ECI                    r"eB,
       ,.,,.,. ,. ••• ..... ~,;.JI r ,, rr_.,.• \IOf                        ,·,•t•,·~ .~ ... ,:11 _,.,I• l\.•P•.•>uc•                PPCC1                            PfCO•t                             •'PEC3                        ~Pel'-I                 r-i,1:ca                     PPEI!~
                              -:••--···1.,...,,.,.,,..1,o.,,                =-~~•L•...., ~ . . '; M
                                                                 .
       ,.. 'f.•J•1,..·,1 ..                                                                              w:·-•••••.1•1               PPEC.                            PPEl:t!J                           .1pr:,:4                     PPGf._,;                 ?r('C-1                      pµ6B!i
       • , .. '\,;,    ....... ,.,.M,~•'1 ... ,-....


       ~ilUll'•IIWT I 31JPPLl~!I GIi/EN TO CITY PEIIS0HEL
                                                         ~

                                                                                     n10~11111           .                                                                         ·,o,,                       ~..KJik'!ffl'I                     ruu                                                   "00


       l""1'~ 0 Ptlt:
       C•;rt r."IOC'!,

      I
                                               .>\{·.1         • r,n    !       , J~IICl'fll~.Jlf,                                    ,t,     '11.t,                  ...]hf'f.'t ~C•
                                                                                                                                                                                                         "       •!Jlllll             4....ia N~HW?             00       ....               .,W,Nemo


       -                                                 ~('X,(\tfte'".J'l"lft<r,4'                                                                          1~1,, ~~r,..•,:w                                           ~ctu111.)1C1     >t!N ..-.11                      ..;~ilOl'IL'I               ,..

       ".'"Hf$ R,l~ iPI 11ll                                                                                                        1:nQd R,111 ,'5"]111                                                                                                      0,.:11·
       ,~..,~.11,111,;r ,P•,1i.>                                                                                                    I :\1•i11i111,,.~ tS,qn•                                                                                                  0,1:,1




                                                                                                                                     pg 233                                                                                                                                                CTY004290
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 235 of 263 Page ID
                                    #:1578




                               EXHIBIT 12

                                     pg 234
           Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 236 of 263 Page ID
                                               #:1579
                          LOS ANGELES BUREAU OF SANITATION , LIVIBILITY SERVICES DIVISION
                                                                  CARE CD10 REPORT


 CASE INFORMATIO N
 Incident Date:                   Incident Time:                         Temp:                           Posting Date:                          Is it Raining?
 12/09/19                         0900                                   70 °F                           N/A                                    No
 LAMC 56.11 Violations?                  Arrest by other Agency?                       Public Area Cleaning?                     Property Custody Document#·
 0 Yes       •
            No                           •  Yes    0 No                                0 Yes      • No                           N/A
 Owner(s) Identified?     Last Name:                                         First Name:                                    Middle Name:
 • Yes     0 No           N/A                                                N/A                                            N/A
 Sex:                     Birth date:                          Weight:                                Height:                               Marital status:
 OM          O F          N/A                                  N/A                                    N/A                                   • Single    • Married
Government ID#:           Phone#:             Other ID Info:
N/A                       N/A
Incident Street Address:
694 S Hobart Blvd .
Cross Street:                                                                                         City:                 State:                       ZIP Code:
?1h St.                                                                                               Los Angeles           CA                           90005
Environmental Compliance Inspector Name:                                                                                    Badge/Serial #:
S. Calleros                                                                                                                 401235
Environmental Compliance Officer Name:                                                                                      Badge/Serial #:
     A. Rodrigues                                                                                                           376596
Environmental Compliance Officer Name:                                                                                      Badge/Serial #:
NAME (Trainee)                                                                                                              N/A
Environmental Compliance Officer Name:                                                                                      Badge/Serial #:
NAME (Trainee)                                                                                                              N/A
Agency/Arresting Officer Name:                                                              Badge/Serial #:                          Arrest/Incident #:
N/A                                                                                         N/A                                      N/A
Other Details:


LOCATION/IN CIDENT DETAILS
Sidewalk?                                               Alley?                                                       Easement?
0 Yes       •    No                                     •  Yes       0 No                                            • Yes   0 No
Personal/Excess Property Information
Is it obstructing City              Is it blocking ingress/egress or ADA?                     Is it stored during closure               Is it a Bulky Item non-
Operations?                                                                                   hours?                                    structure?
•    Yes    0 No                    0 Yes     •    No                                         •   Yes       iZI No                      •   Yes       0 No
Is it a Bulky Item structure?       • Yes     IIDNo         If Yes __,     Posting Date:                                  Posting Time:
Is it a Health Hazard?              • Yes     !ID No        Health Hazard Checklist #:
Notes:




                                                                                 pg 235                                                     CTY004291
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 237 of 263 Page ID
                                         #:1580
                                                CONTINUATION SHEET
Type of Report: CARE CD 10 REPORT                                          CASE #68460                         Page 2 of 10




    COMPLAINT
    LAH SA received a request from City District 10 to address immediate health threats in public areas and violations
    of Los Angeles Municipal Code Section 56.11. Public health concerns include the presence of feces, urine,
    sharps, and other potential health hazards.

   INCIDENT DETAIL
   On 12/09/19, at approximately 0900 hours, Environmental Compliance Inspectors, S. Calleros and A Rodriguez,
   were assigned to assist with the CARE 10 program detail in Council District 10, at694 S Hobart Blvd. We
   provided Health Hazard Assessment with assistance from the LAHSA, Clean Harbors Environmental Services
   and LASAN Solids. The LAHSA crew was made up of 2 workers, the LASAN Solids crew was made up of 2
   workers, LAPD was made up of 2 officers, and the Clean Harbors crew was made up of 2 workers. The Solids
   crew and LAHSA isolated and blocked the immediate area to be assessed and prevented the public from entering
   the affected area until completion of the project.

   The encampments violated codes of LAMC 56.11.3.(e) BLOCKING INGRESS/EGRESS, LAMC 56.11.3.(g)
   HEALTH HAZARD, LAMC 56.11.3.(d) ADA, LAMC 56.11.8.(a) ATTACHMENTS, LAMC 56.11.7 TENT UP, and
   LAMC 56.11.3.(i) BULKY ITEM/BULKY ITEM STRUCTURE. Five (5) encampments were present at the site. At
   approximately 0900 hours, LAH SA began offering individuals resources and water while ECls and began
   informing the individuals at the site that they were in violation of LAMC 56.11 and that they had 15 minutes to put
   themselves into compliance. After the 15 minutes were up all but one encampment had put themselves into
   compliance. At that time ECls began to inspect the unattended encampment for hazardous and non-hazardous
   items and to take custody of unattended personal property for storage.



       Location 1.          Unattended property: Blue Tarp

                    •   56.11 Violations
                           o ADA- LAMC 56.11.3.(d)
                           o Attachments- LAMC 56.11.8.(a)
                           o Bulky Items - LAMC 56.11.3.(i)
                           o Tent Up- LAMC 56.11.7
                           o Health Hazards - LAMC 56.11.3.(f)
                    •   Unattended property for disposal
                            o
                            Dirty, stained, soiled clothing/shoes
                            o
                            Dirty, stained, soiled bedding
                            Damaged/ Moldy Luggage
                            o
                            Broken Electronics
                            o
                        o Broken/ Hazardous Shopping Carts
                        o Bulky Items (Table, Chairs, Wooden Pallets)
                        o Food Waste
                        o Trash and debris
   All articles were determined as bulky, contaminated, and/or broken and were disposed of
   accordingly. Bags and clothing were found to be wet and contained mold.

                    •   Hazardous Waste
                            o   Aerosols- Flammables/ Combustibles                    [ 4 lbs.]

                    •   Personal Property Given Back to Owner


                                                        pg 236                                      CTY004292
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 238 of 263 Page ID
                                        #:1581
                                               CONTINUA TION SHEET
Type of Report: CARE CD 10 REPORT                                    CASE #68460             Page 3 of 10



                               •    Bag 1 of 1
                                       o Blankets                             [~3]
                                       o Clean Clothes                        [~15]
                                       o Jewelry                              [~8]
                                       o Glasses                              [~3]
                                       o Electronic s                         [~3]

        Location 2.            Attended property: Blue Tent

                       •   56.11 Violations
                              o ADA- LAMC 56.11.3.(d )
                              o Tent Up- LAMC 56.11.7
                              o Health Hazards - LAMC 56.11.3.(f )

                       •   Attended Property for Disposal
                              o Voluntary trash and debris

   Descriptio n of individua l(s) in the HE: Hispanic couple male and female in their late 20s early
   30s. ECis gave the couple a copy of the Operation Healthy Streets pamphlet which provides a
   breakdow n of LAMC 56.11. Couple took the pamphlet and began to put their encampme nt into
   complianc e with LAMC 56.11. As the male and female were putting their encampme nt into
   complianc e they created a pile of voluntary trash and debris for LASAN Solids to dispose of.

       Location 3.            Attended property: Red Tent

                    •      56.11 Violations
                              o ADA- LAMC 56.11.3.(d )
                              o Tent Up- LAMC 56.11.7
                              o Health Hazards - LAMC 56.11.3.(f )

                   •       Attended Property for Disposal
                              o Voluntary trash and debris

       Location 4.            Attended property: Grey Tent

                   •       56.11 Violations
                              o ADA- LAMC 56.11.3.(d )
                              o Bulky Items - LAMC 56.11.3.(i )
                              o Tent Up- LAMC 56.11.7

                   •       Attended Property for Disposal
                              o Voluntary trash and debris

      Location 5.             Attended property: Grey Easy Up

                   •       56.11 Violations

                                                                                      CTY004293
                                                     pg 237
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 239 of 263 Page ID
                                        #:1582
                                                CONTINUA TION SHEET
Type of Report: CARE CD 10 REPORT                                        CASE #68460                  Page 4 of 10



                             o      Tent Up- LAMC 56.11.7
                             o      Health Hazards - LAMC 56.11.3.(f )

                    •   Attended Property for Disposal
                           o Voluntary trash and debris
                           o Bike parts
                           o Soiled clothing

   Descriptio n of individua l(s) in the HE: 1 African American male individual in his late 20s, did not
   provide EC Is with his identifiabl e informatio n. EC Is informed the individual of the two (2) violations
   to LAMC 56.11 that his encampme nt possessed. While individual was correcting his violations to
   56.11 he voluntarily placed items that he deemed as trash in a pile in front of his tent for LASAN
   solids crew to dispose of. Individual also identified to ECls that the large illegal dump next to his
   encampme nt was the communal garbage pile and that all the items in that pile were trash and
   LASAN Solids crew could dispose of it.




  Figure 1: Location 5- Before individuals were informed that they were in violation of LAMC 56.11.




                                                    pg 238                                 CTY004294
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 240 of 263 Page ID
                                         #:1583
                                            CONTINUATION SHEET
Type of Report: CARE CD 10 REPORT                                    CASE#68460                 Page 5 of 10




   Figure 2: Location 5- After individuals were put into compliance with LAMC 56.11.




   Figure 3: Location 2 & 3- After individuals voluntarily compliance with LAMC 56.11.



                                                                                         CTY004295
                                                 pg 239
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 241 of 263 Page ID
                                        #:1584
                                             CONTINUATI ON SHEET
Type of Report: CARE CD 10 REPORT                                     CASE#68460                       Page 6 of 10




   Figure 4: Location 4- After individuals voluntarily compliance with LAMC 56.11 .




  Figure 5: Illegal Dump next to the homeless encampments , the individual from location 5 told ECls that all
  the items were to be disposed of. Illegal dump consisted of bulky items, incomplete bicycle parts, trash
  and debris.

                                                                                            CTY004296
                                                   pg 240
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 242 of 263 Page ID
                                         #:1585
                                              CONTINUATION SHEET
Type of Report: CARE CD 10 REPORT                                       CASE#68460                 Page 7 of 10




   Figure 6: Illegal dump site after LASAN Solids crew cleaned up.




  Figure 7: Location 1- In violation of LAMC 56.11.8.(a) attachment to a city light pole.




                                                    pg 241                                  CTY004297
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 243 of 263 Page ID
                                         #:1586
                                             CONTINUATION SHEET
Type of Report: CARE CD 10 REPORT                                    CASE#68460                      Page 8 of 10




    Figure 8: Location 1- Photo of location before ECls processed the location. Encampment is in violation of
    LAMC 56.11.3.(i) bulky items (table, couch, wooden shelf, wooden tv stand).




   Figure 9: Location 1- Syringe found at location 1




                                                   pg 242                                   CTY004298
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 244 of 263 Page ID
                                        #:1587
                                              CONTINUATI ON SHEET
Type of Report: CARE CD 10 REPORT                                      CASE #68460          Page 9 of 10




   Figure 10: Location 1- Photo of items that were given back to individual



   Total Metrics: Hazardous Waste and Etc. Inventory
       o Total tonnage/ Solid waste/ Trash/ Bulky items                 (2000] lbs
       o Total hazardous waste for disposal                             (80] lbs
       o Feces deposits                                                 (1 O] lbs
       o Urine deposits                                                 (50] lbs
      o Syringes                                                        [O) lbs
      o Aerosols                                                        [20] lbs
      o Waste Oil                                                       [O] lbs

           Hazardous Waste     - Specified items found are IN BOLDED PRINT
                        o       Syringes - Number of them found        [5]
                        o       Razors/Sharps                          [OJ
                        o       Drug Paraphernalia                     (O]
                        o       Flammables                             [O]
                        o       Paint waste                            (OJ
                        o       Motor Oil/Combustible/Petroleum        (0
                        o       Compress Gas/Liquids/Aerosol           [1 OJ
                        o       Corrosive (batteries)                  [2J
           Vectors

                           o    Cockroaches                             (OJ
                           o    Rodents                                 [OJ
                           o    Bedbugs                                 (OJ



                                                  pg 243                             CTY004299
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 245 of 263 Page ID
                                         #:1588
                                                 CONTINUATION SHEET
Type of Report: CARE CD 10 REPORT                                           CASE# 68460                          Page 10 of 10



    MITIGATION/CLEANUP
    Clean-up operations began at approximately 0900 hours and completed at 1230 hours. Clean Harbors and
    Sanitation Solids personnel cleaned the area of miscellaneous bulky items, trash, and debris.

    EVIDENCE/SAMPLES
    Environmental Compliance Inspector A. Rodriguez obtained 20 photographs of the incident during the
    mitigation/cleanup of the site. See figures below for a representation of the incident site. Additional photographs
    are not included in this report.




                                                        pg 244
                                                                                                      CTY004300
           Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 246 of 263 Page ID
                                                           I
                                               #:1589

                                                      CITY OF LOS ANGELES
                                                  LASAN WATERSHED PROTECTION .
                                                   HE.ALTH HAZARD CHECKLIS T
               ?. ....1_·.,_
    Date: __._l.:c        )_     ____.!._---,__                      Time: · ,1                   ) ( >C•                                     Case Number: _...;.(.:..
                                                                                                                                                                   · _<...:;:_
                                                                                                                                                                         ,                                  _·--1          /· :..:.:.l_ __
                                                                                                                                                                                                                :, ....i.. . .




    Location De~criptlon:                          (. :11..1 ~~                     h   u t • . , ,~     ,I.




    Item Description: _..:..p,'--..'•.; ,.-:'.; ,__~ - - - - - - - - - - - - - - - - - - - - - - -
    Health Hazard Determination :( check all that apply)
          D Toxin ·/ poison._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          ~      Flammable                  f~t ,,.,.., L., c I '")
          rg;i   Corrosive._== -- '--··_\' 1.;..:.
                                            vi ___,;_
                                                   ·' _.-..._,                           . ·-;,_. --· •-·+_~_-1 _
                                                                                     ___,;_                         . ,,.
                                                                                                                      ;...
                                                                                                                      · ..,) ___,;__ _ _ _ _ _ _ _ _ _ _ _ _ __


          D Reactive._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          •      Highly-compress ed gas or llquld. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          D Motor oil or other petroleum oil_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          D Substances listed in TltJe 22._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          ~ Substances, wastes, or materials which may have come In contact with a hazardous substance,
            Health Hazard                    or
                            lnfectlou• agent.._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          t?1    Blohazard / Infectious / sharp / Infested material                                                                       '·:• t ,     r· a~, :s, I ~~'.                 t ··, /          r, ' , , n ,
                                                                                                                                                             ,I


          'El Contaminated Items Csee table below}
                                                                    Contaminated Items that were dis   -
                                                                                                         of
          Clothina                               Tent                         Perishables         Romtitollebies                                                                                                Others i b, .~·, ..., ... ,
          a ·,.. t·:   ·•t• k,   I~    t,'1,t~     -.-·t -~ ,!.      w.,, ...;1                      \ i;,.,,\ v--™4\"<.                                                                                        i7,,; r, j:. ('.,             ·.,i.,*•'r-•'4'\                • .. ,., .. !


                                                      ,;;.,;',•J.1 ( -f"..ll                                                                                                                                                                                             ,
                                                                                                                                                                                                                 ~ ~ ~ :,, l          ·f.'~
                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                    ~· i."'          _,
                                                                                                                                                                                                                       !
                                                                                                                                                                                                                  .t   J.~:.f..;, ,: 1..'> .~'I.   ,:-..,.•_•. ,;i..i: .~
                                                                                                                                                                                                                 -.},-•~          '~ ....          - •l       , , ,~'.       ••• j
                                                                                                                                                                                                                  :        -:-' •v :       !,
                                                                                                                                                                                                                                                          '   ~.,   -·




           Comments: __1;:__h.......
                                  ·._•-\,.,_- -l.-                             +~"lr
                                                                                 _:,,,
                                                                                     _•_~.::;:..
                                                                                         ['r     _ ...._1.....,r_',r,-,
                                                                                                                    '--_,,+&.;;..
                                                                                                                              ~-.;;..
                                                                                                                                  , ·_--.,..',;....
                                                                                                                                               ' ......_
                                                                                                                                                      't .;;;..
                                                                                                                                                          ·1'_·, ...:.-;;..._-;;.:..,u
                                                                                                                                                                                    l '""-<=--
                                                                                                                                                                                           '~ ..:.
                                                                                                                                                                                               - ...;_,,._J _.;:;
                                                                                                                                                                                                               .A...,;
                                                                                                                                                                                                                   .,_-          __._
                                                                                                                                                                                                                                   ·; _ ~.f.;_,_...,;
                                                                                                                                                                                                                                                   ' *_;
                                                                                                                                                                                                                                                      ~ ,:,/
                                                       j                        ~



                                  .'   ;"




WPD FORM# HHC S.O
0412016




                                                                                                           pg 245                                                                                                  CTY004301
  Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 247 of 263 Page ID
                                      #:1590



                                                                                         LOS ANGELES SANITATION
                                                                                         LIVABILITY SERVICES DIVISION
                                                                                               INCIDENT REPORT


NAME: s ~'"''(\.- C,, I 1t c,•_,                               ¥                                                                                  PARTNER:                             (lil C• v"\                  ~!.o Ar ,1,,...                ~
                                                                                                                                                                                                                             .,
ASSIGNMENT: 'Alt                                                                                                                                  CD: IC)
DATE: 11 / ·1 I l                                                                            TIME:                                                                                                        CASE#:                    {., '>1' ,.J   "c.,
TYPE OF INCIDENT: IN VERBAL                                                    •         VEHICLE DAMAGE 0 PROJECTILE                                                                   • PHYSICAL •                                 OTHER:
                                                                                                                   CASE INFORMATION
LOCATION ADDRESS/ DESCRIPTION:                                                                  I. }     ,_,         s        ),l e h r"                                   Hlv ,-4
                                                                                                                                                        '
                                                                                                               ~

                                                                                                                                                              \


                                                                                                                   LAPD INFORMATION
LAPD PRESENT ~ YES D NO                                                                                                                           OFFICER: P., f-'-\                                 J ;:.' Tl\..
                                                                                                                                                                                              ...,
DIVISION:
INCIDENT REPORT: YES O NO                     •                                                                                                   INCIDENT NUMBER:
                                                                                                    WITNESSES/OTHER EMPLOYEES
                                    NAME                                                                                     DEPARTMENT                                                                                                        PHONE
   H!\,A:'. S                                                                                                               .:,c/ , .-1,;
    ~:r-.t '.:. '.>~\-                                                                                                      ~., I : J                 "">




                                                                                                           SUMMARY OF INCIDENT
PLEASE PROVIDE ANY INFORMATION THAT MAY DESCRIBE WHAT TRANSPIRED DURING THIS
INCIDENT INCLUDING, BUT NOT LIMITED TO WHAT CAUSED THE INCIDENT, WHO WAS
INVOLVED, HOW THE SITUATION WAS RESOLVED ... ETC
    L/'-,v 0 :,.I • •                    ;I       r,.'\"" ,J ·"                               +L,         h.- t,(l [C'!..<;,                                  I,   J ·.•     ,·•.,          i..;.o,.,,., •'', .-, ,~ i: t'
                                                                                                                                                                                                                                           \
                                                                                                                                                                                                                                          .. .-~.•'1             1-h,
    ,, ~ " . cl ,.t"' I..;
                                                  (\   '            (.. -, <-I            <     Htli                   •      f~tv...J                        .., i . . ,
                                                                                                                                                                    \
                                                                                                                                                                                             L       ~ ~     [)       -.. •'V"f •   ~      , , r¥'   •_;,.;!· ~ -·~-,   j   -t
   .\.\,~_ s.}(.                    c.-...:            • ,cl .v .~ .... ''- \                        r, ~,. . _.        '
                                                                                                                                              ., .,              ,.,
                                                                                                                                                                      -                 .            ·""•'-. e (( '! :,                              1,,,V,.:.:/"(.

    C· t"t:-1,.¥ ,. . ,, <• • , .,..,\    ~ \, t           r          .:. ,.... t ' ,\
                                                                                         .     ·1,,,.                 i .·     ,. ,.,.. 1.·   ~   l         ',{     ~      \,''¥   j   '/      ~     ,•.:_ .,.. t       Ll'•" i)               I    . --·...
                                                                                                                                                                                                                                                        .•
    -l; i"'-t .           •• ..J
                                I
                                     v   .h,M.l                    ...,, d           L Ct.          .s         \ , ) 1.-(.     ...   ~
                                                                                                                                                             '!
                                                                                                                                                                        \,, ,., ,...,.,,. I 1                 h:, . \                     I        Pt-~, ,; ~ • ·'-' I
     ~(,; r .




Form IR 101
7/17/2019



                                                                                                                              pg 246                                                                                                                CTY004302
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 248 of 263 Page ID
                                    #:1591




                                EXHIBIT 13

                                      pg 247
        Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 249 of 263 Page ID
                                            #:1592
                          LOS ANGELES BUREAU OF SANITATIO N, LIVABILTY SERVICES DIVISION
                                  CLEANIN G AND RAPID ENGAGE MENT REPORT (CD10)


                                                                    CASE INFORMATION
 Incident Date:                     Incident Time:                    Temperature:                          Posting Date:             Case#:
 12/16/19                           0800                                 65°F                                                         69116
 LAMC 56.11 Violations?                      Arrest by other Agency?                   Public Area Cleaning?      Property Custody Document#: N/A          Is it Raining?
 ~   Yes    D No                             D Yes      ~   No                         ~   Yes    ~   No
 Owner(s) Identified?       Last Name:                                        First Name:                                       Middle Name:
 D Yes      D No

 Sex:                       Birth date:                          Weight:                                Height:                             Marital status:
 O M        O F                                                                                                                             D Single   •  Married
 Government ID#:          Phone#:                 Other ID Info:


 Incident Street Address:
 694 Hobart Blvd
Cross Street:                                                                                           City:                   State:            ZIP Code:
7th St                                                                                                  Los Angeles             CA                90005
Environmental Compliance Inspector (ECI) Name:                                                                                  Badge/Serial #:
Alan Rodriguez
Environmental Compliance Inspector (ECI) Name:                                                                                  Badge/Serial #:
Franklin Gonzalez

Agency/Arresting Officer Name:                                Badge/Serial #:                                                   Arrest/Incident#:


(If applicable) HE Authorization# :                                                                                             HE Authorization Date:


Other Details:




                                                         LOCATION/INCIDENT DETAILS
                                                       Personal/Excess Property Information
Sidewalk?                                                Alley?                                                       Easement?
~   Yes     O No                                          0 Yes      ~     No                                         0 Yes      ~    No

Is it obstructing City Operations?          Is it blocking ingress/egress or               Is it stored during closure hours?        Is it a Bulky Item non-structure?
~   Yes     O No                            ADA?                                           •   Yes    IZI No                         ~   Yes    O No
                                            ~    Yes   O No

Is it a Bulky Item structure?     0 Yes      ~    No                     If Yes ---+       Posting Date:                             Posting Time:


Is it a Health Hazard?            IZI Yes    •    No                     Health Hazard Checklist: #1 , #2, #3 #4, #5


Notes: Clean Harbors was unavailable for the CD 1O CARE Operation, there no manifest was generated for this operation.




                                                                                pg 248                                                         CTY004303
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 250 of 263 Page ID
                                        #:1593
                                              CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 10              CASE# 69116           Page 2 of 8



   COMPLAINT
   Sanitation Livability Services Division received a request from Council District to address immediate
   health threats in public areas and violations of Los Angeles Municipal Code Section 56.11. Public
   health concerns include the presence of feces, urine, sharps, and other potential health hazards.

   INCIDENT DETAIL
   On 12.16.19, at approximately 0800 hours, Environmental Compliance Inspectors A. Rodriguez and F.
   Gonzalez were assigned to lead the Cleaning and Rapid Engagement (CARE) operation in Council
   District 10, at 694 S Hobart St. We provided Health Hazard Assessment with assistance from LASAN
   Solids and LAHSA. The LAHSA crew was made up of 2 workers, and the LASAN Solids crew was
   made up of 2 workers. The Solids crew isolated the immediate area to be assessed and prevented the
   public from entering the affected area until completion of the project. Since the area encompassed the
   intersection of 7th St and Hobart Blvd, the CARE team began the operation at the eastern portion of the
   intersection (sidewalk south of 695 S Harvard Blvd).

   At approximately 0815 hours, ECl's began inspecting the authorized enforcement area for hazardous
   and non-hazardous items. Approximately 7 homeless encampments were found in the intersection near
   the address where the complaint originated. Individuals in the area were asked to place their
   encampments in compliance via LAMC 56.11. The violations and corrections of each encampment are
   described below in detail in relation to several sections of LAMC 56.11. There were 8 locations where
   potential personal property was left and identified on the public right-of-way.

       (1) S Harvard Blvd/7 th St - 1st HE - Attended
                 a. 56.11 Violations
                       i. Tent Up
                 b. Items Disposed
                       i. Dirty, stained, soiled clothing
                 c. Hazardous Waste
                       i. Urine
                 d. Personal Property Stored
                       i. Kept by owner (Clothes, toiletries, blankets)

   The individual that occupied the first encampment is described as an Asian female in her early 40s. ECls
   informed individual that the encampment was in violation of LAMC 56.11.7, where "no person shall erect a
   Tent in any Public Area from 6 a.m. to 9 p.m., except when raining and/or the temperature is below 50
   degrees Fahrenheit." The individual was given a 60 gallon bag to place her personal property and other
   essential property. The remaining property on the public right-of-way was processed and screened and
   disposed of properly. A bottle of urine was discovered, but no contamination of potential hazards was
   found other than soiled clothing. ECI Rodriguez took under discretion to add property that would be
   considered clean into 60 gallon bag given by the individual. After the encampment was placed into
   compliance, the individual was allowed to remain on site with her personal property within the 60 gallon
   bag.




                                                 pg 249                                     CTY004304
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 251 of 263 Page ID
                                        #:1594
                                              CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 10                CASE#69116             Page 3 of 8



       (2) 7th St/Hobart Blvd - 2 nd Location (No HE) - Unattended Property Stored on Public
           Right-of-Way
                  e. 56.11 Violations
                         i. Excessive Property Stored on Public Right-of-Way
                       ii.  Bulky Items
                  f. Items Disposed
                        i.  Dirty, stained, soiled clothing with mold
                       ii.  Bulky Items (broken fan, piece of bed frame, broken window frame,
                            plastic containers excess of 60 gallons, wooden chair)
                      iii.  Trash and debris
                  g. Hazardous Waste
                        i.  Aerosols
                  h. Personal Property Stored
                        i.  None
   Unattended property was screened and processed and deemed to be disposed of properly. Property was
   violating LAMC 56.11.J(i), which allows immediate removal of bulky items without notice posting. To ensure
   no other items were in violation, ECI Rodriguez exercised LAMC 64.70.05.A, which gave him authority to
   inspect other items. Several aerosol cans were discovered as well clothing that was moldy, stained, and
   emitted a foul odor. Broken plastic containers full of such clothing were disposed. Kitchen appliances were
   disposed due to them being non-functional without any self-source of power (battery, adapter, etc.) The
   remaining items were left behind for the individual to claim and collect if that individual were to return.

       (3) 7th St/Hobart Blvd - 3rd Location: HE - Attended
                  i. 56.11 Violations
                        i. Tent Up
                  j. Items Disposed
                        i. Dirty, stained, soiled clothing with possible mold
                       ii. Food waste
                      iii. Bulky Items (Wooden Chair)
                      iv.  Trash and debris
                  k. Hazardous Waste
                        i. None
  When ECls approached this HE, two individuals were identified as a Hispanic female and male couple in
  their 30s. The un-housed residents conversed with LAHSA and were able to voluntarily give up trash,
  debris, and other items that were deemed non-function or not personal property. No hazards were found at
  this location. Trash and debris that was surrounding the encampment were identified by ECI Rodriguez as
  disposable trash for LASAN Solids. The Hispanic couple was able to place their tent down and adhere with
  LAMC 56.11. 7 compliance. In addition, there were several (3) shopping carts filled with personal property
  that belonged to a 3 rd individual that arrived at approximately 0845 hours. After a quick screening by the
  ECls, it was determined that no potential health hazards were found, and the property, along with the
  shopping carts were given back to the individual.

      (4) 7th St/Hobart Blvd - 4th Location: HE - Unattended
                 I. 56.11 Violations


                                                 pg 250                                      CTY004305
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 252 of 263 Page ID
                                        #:1595
                                              CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 10                 CASE# 69116            Page 4 of 8



                         i. Tent Up
                   m. Items Disposed
                         i. Soil clothing
                        ii. Broken moldy luggage
                       iii. Cardboard (damp)
                       iv.  Trash and debris
                   n. Hazardous Waste
                         i. None
   ECls approached HE that was unattended. ECI Rodriguez was able to place the tent in compliance via LAMC
   56.11.7 and disposed soiled materials such as clothes, cardboard and clothing. The poles of the tent were
   removed and placed on top of the encampment after it was placed down and folded for compliance.

       (5) 7th St/Hobart Blvd - 5th Location: HE - Unattended
                  o. 56.11 Violations
                        i. Tent Up
                  p. Items Disposed
                       i.  None
                  q. Hazardous Waste
                       i.  None
   ECls approached HE that was unattended at the approximate location of 701 S Hobart Blvd {southwest
   corner of the intersection). No hazards or soiled contaminated clothing were found, therefore ECI Rodriguez
   was able to place the tent in compliance via LAMC 56.11.7

       (6) 7th St/Hobart Blvd - 6th Location: HE - Attended
                  r. 56.11 Violations
                        i. Tent Up
                  s. Items Disposed
                        i. None
                  t. Hazardous Waste
                       i.  None
   ECls approached HE that was attended with a male Hispanic un-housed resident in his late 30s at the
   northeast corner of the intersection. After briefly discussing with LAHSA, the UR was able to place his tent
   down with no hazards or bulky items deemed for disposal. No hazards or soiled contaminated clothing was
   found, and ECI Rodriguez was able deem the tent in compliance via LAMC 56.11.7.

       (7) 7 th St/Hobart Blvd - 7th Location: HE - Unattended
                   u. 56.11 Violations
                         i. Tent Up
                   v. Items Disposed
                         i.  None
                   w. Hazardous Waste
                        i.  None

                                                     pg 251                                    CTY004306
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 253 of 263 Page ID
                                        #:1596
                                              CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 10                 CASE#69116             Page 5 of 8


   ECls approached HE that was unattended adjacent to the HE at the 6th location described above. After a
   screening that was deemed without hazards or bulky items, ECI Rodriguez was able to place the tent down
   in compliance via LAMC 56.11.7

       (8) 7th St/Hobart Blvd - 8th Location: HE - Attended
                  x. 56.11 Violations
                        i. Tent Up
                       ii. Bulky items
                  y. Items Disposed
                        i. Bike parts
                       ii. Bulky items (green trash bin, window shutter, canopy, mattress)
                      iii. Trash and debris
                  z. Hazardous Waste
                        i. Flammables
                       ii. Oils

   When ECls approached this HE, one individual was identified as a Hispanic male in his 40s about to leave
   the area of the HE. The un-housed resident spoke with ECI Rodriguez that he possessed several bikes that
   were operational and possessed various bike parts and other non-functional bikes that were stored under
   a canopy. ECI Rodriguez instructed the individual that only functional bikes can remain at the HE, but the
   non-functional bikes and bike parts had to be disposed as they were deemed excessive of 60 gallon storage.
   ECI Gonzalez noted that the bike parts were rusted due to exposure of damp material that surrounded the
   bikes. The individual also possessed a motor-cycle that was turned on prior to the ECls arrival at the HE.
   The individual was initially resistant on giving up the bike parts, and after placing the adjacent encampment
   in LAMC 56.11.7 compliance, he left the area on is motor-cycle. All that remained to be placed in compliance
   was the canopy, where the bikes and bike parts still remained. After inspecting the bikes and bike parts,
   one bicycle that was fully operational and not exposed to rust was kept at the area of HE. The rusted non-
   operational bikes, as well as rusted bike parts were disposed by LASAN Solids. Gasoline oil and aerosols
   were found nearby the bike parts, in the canopy. The canopy was then disposed, which was attached to
   flatten cardboard boxes and a window shutter. ECI Rodriguez spoke to LAHSA that the individual left during
   this operation, and enforced LAMC 64.70.05.A. to inspect and authorize disposal of bike parts that were
   considered rusted. Trash and debris surrounding the HE was disposed, along with a molded mattress. A
   green trash bin was also disposed as personal property contained inside the bin was contaminated by
   various food waste found inside the bin.



   Total Metrics: Hazardous Waste and Etc. Inventory
      o Total tonnage I Solid waste / Trash / Bulky items                       [500] lbs


   MITIGATION/ENFORCEMENT
              A. Rodriguez and F. Gonzalez pointed out to the items that would be disposed of in the
                 landfill. Area was cleaned up before leaving. Operations were concluded and LSD
                 Inspectors were off-site at approximately 1000 hours.

   No personal property was bagged, labeled, and transported to a storage facility. One bag was returned
   remained with its owner.

   EVIDENCE/SAMPLES


                                                pg 252                                        CTY004307
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 254 of 263 Page ID
                                        #:1597
                                              CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 10                 CASE#69116            Page 6 of 8



   Environmental Compliance Inspector A. Rodriguez obtained photographs of the operation during the
   mitigation/enforcement of the site. See figures below for a representation of the incident site. Additional
   photographs are not included in this report.




   Figure 1: Before picture of CARE Operation of Locations 2-4. Note Location 2 has no encampment, only
   storage of property.




   Figure 2: Picture of property of HE in Location 6 prior to HE placing tent in compliance.




                                                 pg 253                                        CTY004308
     Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 255 of 263 Page ID
                                         #:1598
                                              CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 10                CASE# 69116             Page 7 of 8




   Figure 3: Before picture of CARE Operation of Locations 6-8.




   Figure 3: Before picture of CARE Operation of Locations 8. Location 8 has an HE adjacent to a canopy
   that was filled with bikes and non-functional bikes/parts.




   Figure 4: Location 5, at the southwest corner of the intersection prior to LAMC 56. 11 compliance.




                                                pg 254
                                                                                              CTY004309
    Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 256 of 263 Page ID
                                        #:1599
                                              CONTINUATION SHEET
Type of Report: CLEANING AND RAPID ENGAGEMENT REPORT- CARE CD 10   CASE# 69116          Page 8 of 8




   Figure 5: Location 5, after LAMC 56.11 compliance.

   END OF REPORT.




                                               pg 255
                                                                                 CTY004310
                                                                                                 i
                   Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 257 of 263 Page ID
                                                       #:1600
                                                  CITY OF LOS ANGEL~S
                                         LASAN WATERSHED P'R GTECTION .. ·
                                                         HEALTH HAZARD CHECKLIST:
   Date: _;_·.,;.:. .'.;:::,;z;.....-_l-='.;......--_J_C(---e--:---- Time: : 0 %} 5· Ca_seNumbe1·; 0:q !Jc;

                                                              _s_·_·_H~a;.;_·,,.._Vi___i ¥"_d~a'--'-(·
   tocati()n Dc~cripij~n:·-.c.L. . .'1~c~-....::ij:1=--'.....-+                                                       .:_/_7_.·t!]---L....·.=..s~f-r-·....;..2;;;;....:;:_.5..:.;..t-_H~
                                                                                                      v;.::....;d;.:__,
                                                                                                                    .                                                                 -,£

   Item Descdption:
      -•   I       '
                                     · 5ex.·fLJf- ·   Tb 1/1?;.J        c / t:1'-l-lvt 2

   .fiealtli Hazard Defo1·minatfon ·:( ~Jaeclc ~l tha_t apply)

               D Toxin'/ l_loisorr_
                                 ·     -----'--------~--e---..;...._---_;._---------------
               0 Ffammab1-..·,.. ..,...,------------ ----,--------~---- '-___,;.__
               q Corrosive._·- - - . . ; . . , - - - - - - : - - - - . . _ ; , , - - - - - - - - - - - - - - - - - - - - -
               •       Reactive._ _ _ _ _ _ _ _ _- ' - - - - ' - - - - - - - - - - - - _ . . ; _ - - - -

               fJ Highly-q,mpressedgas or liquid_ _ _ _ _ _ _ _ _ _ _ _~ - - - - - - - -

               • ·Motor oil or other pet.-oleum oil         ____...,_.~-----'--'---'--~-.,....:..-------
               •       Substances IJsted 'in Title 22'--'
                                                      ·. ·- - - - - - - - - - . . . - " ' - - - - - - - - - - ' - - - - - -
                                                                                                                                                              ·,
               D Substainces, w~st~s, or materials_which may have ;comeJn conta~t With a h~zardous substance,
                       Hea,th Hazard or infectious agent.                   .                                                                           .                        .
           X           Biohazard   i infectious/ sharp/ ifl, ested material V rt'7<L. bo+ik .
                                                                  1




               •       ·contaminated. items Csee table below)
                                                      Contaminated.items that were dis1JOSed of
               Clothina                  Tent                          Perishables                   .Book/toiletries                                       Others .              '     ~


                / .. shiv/-                       )<                            X                           V                                                           K ·
                                                                                                                                                                        ...
               7 - ·u,ieu                                                                                                                                                    ..        '
               'I =- "Are,;r



                                                                                                                                                                                      ;- 7· ·~.•




WPD FORMilEll-lC 5)1
04f20IG •




                                                                      pg 256
                                                                                                                                                            CTY00431 l
                                                                                                                               l
                 Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 258 of 263 Page ID
                                                     #:1601
                                                       CITY OF LOS ANGEL~$
                                                   LASAN WATERSHED PRG>TECTION-· ·
                                                     HE.ALTM HAZARD CHECKLIST.
     Date: _            _,__f'?""-           ... _-.._['1_._
                                . _-'-'-'l'::...;_       -· __    Time:. ·         0 ~ J6                           CaseNmn ber:.                    . ~ q I(C

     '.Location Dc~cripti~n: ....;...__L_·. ::_()_L:#::::s:.....~2=
                                                                 . -++-'--.;:,..~-h_S_
                                                                                    -f-_l_;..·_;;__f&_                                           ~H_._e__,.----
                                                                                                    ·. ...:::;b;..;_,_.,f:____-__;,_.N..;....;:;_o


     It~~ J?escription:                      .    Gvt lky             rfrtYJ 5 J. ex(c..5"S /'v~                                   rj-?;~,.e.        O'~   p-rcf?:l'rfy
     I{ealtl1 HazarcJ Det~r111inadon ·;( ~beck all that apply)

             • - Toxin ·/ ppfson.·_--------- --.:..-... .,....---- ....___. ..._...._                                                          __,..._ _ _ _ _ _ _~
             ) ( Flitmmabfe                  4.l!Uf5o/S
             •    .Corrosive.______ ______ ___ ~----, --'--"- ----,.- ------- ----.-- ---
             •     fl,eactive._ _ _ _ _ _ _ _...,.-_ _ _ _ _ _ _ _ _ _,.....__ _ _ _ _ _ _ _ _                                                                                        ~




             O Highlywcoitipressed g~s or liquid,...
                                                  __ _ __ ; . _ - - ~ - - - - - - : - - - " ' " - ~ - ~ - - - - -
             •     Motor oil         or other p~troleum o i • - - - - ~ - - - - - - - - - - - - - ~ - - -
             •     Substance s listed in Title 22......._ _ _ _ _ _ ____,_____ _______:.__---:.._ __

             O substance s, W¥tes, or materials whkh may hav:e come in contact with a ha:z:ardous substance,
                   Health Hazar,d odnfef:tlo us agent.                                         .                .      .                              ·          ·
             Ks.iohaz atd'/ fnfectious /sharp/ h)i'e~ted materiaf.-:-M_c_l_d..,..,v______
                                                                                     c(                                                   d_·n_k5
                                                                                                                                              . ·. _.____ ____
             D Contaminated items (see table below)
                                                               Contaminated items that w:eredisnosed of
             Clothina                        ,.
                                                  Tent . ,               Perishables         Book/toile tries                                                                         ,
                                                                                                                                                                others
             I:, - c.h,,f;                                   ><  ·•
                                                                           Fad ,.,_,,_rk                                                                             k.i'¼i,,.i'.I ~dis rb)
              ~ - :u11f                                                                                                                                         f'i,(l(_,~·-,·;_;~ , ~ ~
             ll- -,,; IM                                                                                                                                        n ~ -1 /2-ci~
                    ~
                                                                                                                           '                                                              .;),,,, e (   11
                                                                                                                                                               Tnr.sh. e.J. de·b,1;- 0 IJ
                                                                                                                                                               a~ Jc.,..,_ c,,;,nJ•m•(.i:r('-f'
                                                                                                                                                           j   W- 1.J ~ ;f;.!li--,·~. [ 2,J .
                                                                                                                                                                                  .-· ..-·



             Comments:                       No+                 ~++i!"'-cled,,              i rd.1odr1A( 'iN'1<J                    UN'v-'rJ         fw· §hv,~
                        pnprr'1r                          OV\          fdv(J,k'              f ~#RFfy
WPDFORMti Fil{c.s.o
04f2O1G ..          . .    .




                                                                                        pg 257
                                                                                                                                                                 CTY004312
                                                                                                         --                                                                                         ·---·--- -- ----~ -
                                                                                                                    -------- - - -·-- ··-.. . . .                                               -
                                                                              I
              Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 259 of 263 Page ID
                                                  #:1602
                                       CITY OF LOS ANGELE;S
                                   LASAN WATERSHED.PRQTECTION .. ·
                                   HE:ALTH HAZARD .CHECKLIST.
   Date:-       )2   /1 (p    /[ q_ .        Time: .   D s/iS-            CaseN11mbe1~:             c; q;/c;
    Locati().. Dc~criptfon: _      L-at:. t4 _3    1
                                                       H £ o.fb~                  1  5 f-l.ub/'-->,.+ Ir¼ s-}-
    It~~ x.,escdpf:ion: . .      s·o i IeJ     C ( a-rJ,e   sI   ~ oJ (N1!tf'fa. { . b VI I!c y. /f.e ·":'J··
    Healtb Q:azard Detc1•min·ation :( ~heck all that apply)

          • Toxin·/ poison.....-~----~-- -------'- ----,---- --------- -----·
          • Flamm~ble.....--- - - - ~ - - - - - - - - - - - - - - - - - - - - - - - - - . , . . , -
          0    C(HTQSive._ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,,_ _ _ _ _ _ _ _ _ _ _...._:..-_____

          D Rea,ci:ive ._~~....,..,. .--,,------'- -.;.,-----..- ....--------- ----'-

          •    Highly-compressed gas or Jiquid_ _" " ' . " " " " ' " , _ _ - - - - - ' - - - - - - - - - - - - - -
          0 Mo~oroil-or other petroieum 011 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          •    Substances listed in Ti~le 22,.___ __,....----'- ----..,..-.--- --'-----'----- -~-'---

          0    ~ubs.tances; w~stes, or materaals Which may have come fn contactwlth a hazardous substance,
               Health Hazard or infectious agent•. _ ___,,_._____- - - - - - - - - , - - - - - - - -

          ) ( Bic,h~2:ard / infectious / sh~rp./ lnt1ested mat:erial_           · ,.:,.(f..i,./.!11:J
                                                                         __,/'1.__                ......- - - - - - - - " ' - - - -

          D contaminated items (see table below) ·
                                           Contaminated itenis that were disoosed of
          Clothina                Tent               Perishables           Book/toiletries                   Others                '
           Oo~h,I;. { I 1 )              V            /'=&,J ~h: ( r.f),          y                        · I a"';,/ l,;~ _. ,.:,.,1 (h
                                                                                             ·-             I,, I"~, .,,,1.,-;_, ("'j,,4._,.[l) '.
                                                                                                         ____ lJ_ 1'"'e,h · yz.rv~ ( 6 J
                                                                                                                     .
                                                                                                           lflle.v.IOKm..,.,..,.:])
                                                                                                                          ,,.              ,


                                                                                                                                  ··· -·




wPD PORMIIHiiC 5.0
D~/2QiG




                                                        pg 258
                                                                                                              CTY004313                                  ..
                                                                                                                                           ... . .--•·--·-· ·····--···•-···

                                                                                          ~···-------~--..- -- --~--                                                  -
                                                                                                                    I
             Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 260 of 263 Page ID
                                                 #:1603
                                                  CITY OF -LOS ANGEL~S
                                              LASAN V\/ATERSHED PR@TeCTIOf\J""
                                               HE.ALTH HAZARD CHECKLIST-
   Date:         -.~ 2 - I G:.....      }q .                Tiine: ·          0    bJ5                                         C_q_il.:....-1G=----.,..--,.,,
                                                                                                              Case Number: _____

   Lo.cation Description:
               •
                                                 ..,;.,_5~
                          "-----'_L~o-==-(:'.-::l-:t;t=
                                                  I
                                                    ·    -_,_H.~~:;.<.::;;.,,;;~oCOll-rr.:.-_u:;a.!-"'ll/'.c..:;,i__.Ci~r'--~t---h,.....
                                                            =
                                                            ·· -....:;l(_
                                                                      -                                                                _.s_=t..:.t_.......;_-·-- - - - -


   it~~ )?escdption:                _ ·Soi IeJ vnuJ-.-.="                    .1 _ hv. I !:y I -h ,,v,
                                                                                    1 01 \


    Health H"azard Deter1ninati0.n :( ~h~I, all tbatappJy)

         d To>ch:t/ poison._ _ _ _ __.,..-,... --------" ----,---- --------- ~_,;_--
         •     Flammable._ _ _ _ _-e---_ _ _ _ _ _ _ _ _ _ _ _- - - ' - ' - - - - - - - - - - - - ~ - - ; . _ - -

         •     Corr~sive._ _ _ _ _: - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
        0      Reactive._-_ _ _ _ _ _ _ _ __...;__~_ _--.;._ _ _ _ _ _ _ _ _ _ _ _ _ _ _____

         •     Highly".'comp ressed gas or' Rquid _ _ _- - , . - - ~ - - - " - ~ - - - - , - - - - - - - - - - - - , - - -

         0     Motor oil or other petroleum oil _ _ _ _ _ _ _ _- - - - " - - - - - - - - - - - - - - -

         •     Substances listed in Title 22.-'-.- - - ~ - - - - - - - - ~ - - - - - - - - - - - - -
         •     S.ubstances, ~stes, or materia_ls which may hav~ come in contact with a hazardous su~stance,
               Healtb Hazard or infectious age11t.      ,                           __       ·
        ){_ B"iohazard / infectious / sharp/ infested.material._
                                                               - ___                                           -tvl~a. .f..;;,.J-'________
                                                                                                                                  --       ___ . . _ _ ~ - -

         •     Contaminate d items (see table below}
                                                            Contaminate d items that were disoosed of
         Clothinq                       .. -Tent                      Perishables          Book/toiletries                                            Others
         (' J,..;r}_ n ~ f(,.e,,   7 I/ )                  y·                                V
                                                                                                                                                                        ·-
                                                                                                                                 V                    Lt,rai~ ..,(.,;   e·Cz.)
                      '                                       '                                 '                                                    -ra--,;;,.;;~..✓ .( i )           ·-



                                    -                                                                                                                                          .-


                                                                                                                                                                             .... ~,




         Comments:                        V n.(j{+-J-erio&.J                       HE;              (?.f Ocei           111   /4           CoJl¼el1(V?: f?.

                                   o- (-+:e       v-        S(r< ~ni'6J                      \&::'11'      cqwif ½k .

WPO FORM# HI-i.C 5.0
O~M16 .




                                                                            pg 259
                                                                                                                                                       CTY004314 _ __ .. --- -- ---- -----
                                                                                                            -------· -·~--··· ··--·--
                                                                                                                  I
              Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 261 of 263 Page ID
                                                  #:1604
                                               CITY OF LOS ANG.EL~S
                                            LASAN WATER.SHED PR©TECTION .. ·
                                             HE.ALTH HAZARD CHECKLISr.
 D3te:             f 2--( <; - }q                            Tame~·              aq ti S                      Case.Number:            Gq/ (,
  LocationDe~cription~                       ( G {6+,             a..        £
                                                             c:t / .5 ,'cl.:~~~f
  Item »~scriptlon:                 · 41; Ut!-;$ · / (b., Uc P~rb / tfj . ,£) )c?t r; <YVJJ

  Health Hazard Deter11~inatiQn :( check alltllat apply)
       o'         Toxin"·/ pol$Oit,____;..___ _ _ _..,.__ _ _ _ _ _..,.____________;.___~


      .JR-- Flammable . 0 i / /c q £· tr6 / •
     \ . l.'·_:




       • Corrosive,____~_...,........_ _ _ _ - . . : - - - - - ~ ~ - - - - - - - - - - - - - - -
        •         Reactive.________________-                                                            _ _..;.________________~---'-

        •         Highfy-.co.mpressed gas or liquid._ _ _ _- ' - - - - - - - , - - - - - - - - - - - - - , - - - - - ' - -

      }(_Motor oll_or other petrole1,1m :oif_ _ _~ ~ ~ - - - - - - - - - - - - - _ _ _ _ ;

        •         Substances listed in TiUe 2:-.                 -----------------=-----------
        •         Substances, wastes, or materials which ~ay have come in ce>ntact with a hazardou~ substance,
                                       or
                  Health Hazard infectious agent.                                             · ·     ·
         lxf       Bioha:zard / infectious/ sharp / Infested m~terial....,._-----~--,_......
                                                                                        "d#.._-~                      ___.._Wa.5
                                                                                                                          ___...;...;..1_z.;;;;;.;.._ _ _ _ _ _ _ __
       •    contaminated Items f see table below)
                                     contaminated items that were dlsoosed-of
         Clothing           Tent                Perishables         Book/toiletries.                                                          ··others              /·


                ¥           Ca.nGvJV ~ C I )      M}JSJ w"•k              )<                                                                    Tn1s"1    /;,,r,·            r
                         '                               '                                                                                       ,,.,.;rir/·fi,..;- s_h~.r, I·
                                                                                                                                                .Jlll.;++.;re ·f,'i. (I)
                                             •.
                                                                                                                                               T.....,,11 ,-dd---iJ (1 a)
                                                                                                                                               (Jn,b1-dl,;. Cr}

                                                                                                                                                                    ..   ,   ..



          Comments:              ':I+evvu ~,.,_j r-i                                    Ch-ar)i         h,VI      ltvz;LJ   SoJ~J. hy k<J~ v.-oJ'k_
                 lt-1pk . b,kc:, f&Liff'/:s; +· non -$'~·1,-::;ifr?,,,,. h, ~s vv-ct,re_ dr.sfeJ:.Sj J~-te.
                  J-14
            h Vlt.8-}- , 1 bi ~ ~ key'/:-- ar+ (-( £ a S i' ~ vv--tU clf!.4t YJ         Y

WFDFoRMu nMc s.o
oi11201ii ·
                    ti'v-.. J. Vl d 'I- ~ff a_sr.r: · -~ e ":>(./J oS<d -1---G
                                                              r.               ru.sf .. Co:_-vi d:rv?Y ~
                                                                                                    1

                     Ji5p(Jsei •Qs q btilky _i f.em. pu'n5 4.se J! h S'~-e. ·b,kp ,
                               ,,. I
                             a•--°'-        Y\ ,.,··f-
                                                  ..         r-•·Jt.
                                                             -,.        J.   n
                                                                             '-'t
                                                                                    5       O'V\.   ni l cr-, .

                                                                                                                                                 CTY004315 . .
                                                                                    pg 260
                                                                                                              -------- -~-------~~·--
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 262 of 263 Page ID
                                    #:1605




                               EXHIBIT 14

                                    pg 261
Case 2:19-cv-06182-DSF-PLA Document 42-6 Filed 03/09/20 Page 263 of 263 Page ID
                                    #:1606

                        The City of Los Angeles will
                         enhanced clea11ing and trash moval in
                         compliance with l.A.M.C. 56.11.3.(i) and
                            other relevant laws in this ZONE.

                            No Tents Shall Be Erected Between
                                    6:00am - 9:00pm

                     1-fo Bulky Items Shall Be Stored in Public Areas

                     No Blocking of the Sidewalk, Exits/Entrances,
                            Driveways or Loading Docks

                         WAS YOUR PROPERTY IMPOUNDED ?
                              CALL (213) 806-6355 or
                                            (844) 475-1244

                            Or retrieve your belongings at;
                           The Bin, 507 Tow,..e Ave., LA 90013




                      @       EFFECTIVE "PRIL 8, 2019                           (fr..
                       the- .:above co ndition: will .1ppty throughout tho posted ZONE.


                            The following additional conditions wltl
                                     also apply lnth• ZONE:
                       HEALTH HAZARD• BULKY ITEM REMOVAL
                         Monday, _~u_•~day, _, Thursday, & Friday




                       COMPREHEN SIVE STREET• SIDEWAU< CLEANING•

                       . . .,. __.hb,_,
                                   _,. . _. . . . _ . _..,tlw_
                                                Every Wednellclay
                                                      bm and 3pm

                                             ZONE BOUNDARIES
                             Mlghland, ~ Cehuenp. de 1.ongpN




                               ·~~~1111,11~•1
                              1:-  r.
                                   '
                                        -
                                            1
                                                 .   '
                                                         .
                                                             1


                                                             '
                                                                   1,

                                                                   '

                                                                          I




                                                                         ;I
                             1                                         -·

                                                                                           . ,_-.'<!:TY004258
                                                                                          .....
                                                     pg 262
